


Exhibit 10.1
EXECUTION COPY
AMENDMENT AND RESTATEMENT AGREEMENT
Dated as of December 21, 2015
THIS AMENDMENT AND RESTATEMENT AGREEMENT (this “Agreement”) is entered into as
of December 21, 2015 by and among TimkenSteel Corporation (the “Borrower”), the
other Loan Parties listed on the signature pages hereof, the financial
institutions listed on the signature pages hereof as Lenders and JPMorgan Chase
Bank, N.A., as Administrative Agent (the “Administrative Agent”) under that
certain Credit Agreement, dated as of June 30, 2014 (as in effect on the date
hereof prior to giving effect to this Agreement, the “Existing Credit
Agreement”), by and among the Borrower, the financial institutions from time to
time party thereto as Lenders and the Administrative Agent. Capitalized terms
used herein and not otherwise defined herein shall have the respective meanings
given to them in the Restated Credit Agreement (as defined below).
WHEREAS, the Borrower, the Lenders party hereto and the Administrative Agent
have agreed to amend and restate the Existing Credit Agreement;
WHEREAS, the “Guarantors” (as referred to and defined in the Existing Credit
Agreement), the Lenders party hereto and the Administrative Agent have agreed to
amend and restate the “Guaranty” (as referred to and defined in the Existing
Credit Agreement, the “Existing Guaranty”) as set forth herein; and
WHEREAS, the parties hereto have agreed to such amendments and restatements on
the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
have agreed to enter into this Agreement.
1.    Amendment and Restatement of the Existing Credit Agreement. (a) Effective
on the Restatement Effective Date (as defined below), the Existing Credit
Agreement is hereby amended and restated in its entirety to read as set forth in
Annex A hereto (the “Restated Credit Agreement”). From and after the
effectiveness of such amendment and restatement, the terms “Agreement”, “this
Agreement”, “herein”, “hereinafter”, “hereto”, “hereof” and words of similar
import, as used in the Restated Credit Agreement, shall, unless the context
otherwise requires, refer to the Restated Credit Agreement, and the term “Credit
Agreement”, as used in the other Loan Documents, shall mean the Restated Credit
Agreement.
(b)    All “Commitments” as defined in, and in effect under, the Existing Credit
Agreement on the Restatement Effective Date shall continue in effect as
“Commitments” under the Restated Credit Agreement, and all “Loans” and “Letters
of Credit” as defined in, and outstanding under, the Existing Credit Agreement
on the Restatement Effective Date shall continue to be outstanding under the
Restated Credit Agreement in accordance with the terms thereof, and on and after
the Restatement Effective Date the terms of the Restated Credit Agreement will
govern the rights and obligations of the Borrower, the other Loan Parties, the
Lenders and the Administrative Agent with respect thereto.








--------------------------------------------------------------------------------




(c)    The amendment and restatement of the Existing Credit Agreement as
contemplated hereby shall not be construed to discharge or otherwise affect any
obligations of the Borrower accrued or otherwise owing under the Existing Credit
Agreement that have not been paid, it being understood that such obligations
will constitute obligations under the Restated Credit Agreement.
2.    Amendment and Restatement of the Existing Guaranty. Effective on the
Restatement Effective Date (as defined below), the Existing Guaranty is hereby
amended and restated in its entirety to read as set forth in the Loan Guaranty.
The amendment and restatement of the Existing Guaranty as contemplated hereby
shall not be construed to discharge or otherwise affect any obligations of the
“Guarantors” (as referred to and defined in the Existing Credit Agreement)
accrued or otherwise owing under the Existing Credit Agreement that have not
been paid, it being understood that such obligations will constitute obligations
pursuant to the Loan Guaranty.
3.    Conditions of Effectiveness. This Agreement, the amendment and restatement
of the Existing Credit Agreement pursuant to Section 1 of this Agreement and the
amendment and restatement of the Existing Guaranty pursuant to Section 2 of this
Agreement shall in each case become effective on the first date (the
“Restatement Effective Date”) on which each of the conditions precedent set
forth in Section 4.01 of the Restated Credit Agreement are satisfied.
4.    Representations and Warranties of the Loan Parties. Each Loan Party hereby
represents and warrants as follows:
(a)    Each of this Agreement, the Restated Credit Agreement and the Loan
Guaranty constitutes a legal, valid and binding obligation of such Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
(b)    As of the date hereof and giving effect to the terms of this Agreement,
(i) no Default or Event of Default has occurred and is continuing and (ii) the
representations and warranties of the Loan Parties set forth in the Restated
Credit Agreement and the other Loan Documents are true and correct in all
material respects (or in all respects if such representation or warranty is
qualified by Material Adverse Effect or other materiality qualifier) on and as
of the date hereof.
5.    No Novation. This Agreement shall not extinguish the Loans or other
obligations outstanding under the Existing Credit Agreement or the Existing
Guaranty. This Agreement shall be a Loan Document for all purposes.
6.    Reaffirmation. Each of the Loan Parties hereby (a) ratifies and reaffirms
all of its remaining payment and performance obligations, contingent or
otherwise, if any, under the Existing Credit Agreement, the Existing Guaranty
and each of the other Loan Documents to which it is a party, (b) to the extent
such Loan Party granted liens on or security interests in any of its properties
pursuant to the Existing Credit Agreement or any other Loan Document, ratifies
and reaffirms such grant of security and confirms that such liens and security
interests continue to secure the Secured Obligations and (c) to the extent such
Loan Party guaranteed the Secured Obligations or any portion thereof, hereby
ratifies and reaffirms such guaranties.
7.    Governing Law; Jurisdiction. This Agreement shall be construed in
accordance with and governed by the law of the State of New York. Each party to
this Agreement hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of the Supreme Court



2
 

--------------------------------------------------------------------------------




of the State of New York sitting in the Borough of Manhattan, and of the United
States District Court for the Southern District of New York sitting in the
Borough of Manhattan, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to any Loan Document, or for recognition
or enforcement of any judgment, and each of the parties hereto hereby
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined solely in such New York State
or, to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Notwithstanding the foregoing, nothing in
this Agreement shall be deemed or operate to preclude (i) the Administrative
Agent, any Lender or the Issuing Bank from bringing suit or taking other legal
action in any other jurisdiction to realize on any security for the Secured
Obligations (in which case any party shall be entitled to assert any claim or
defense other than any objection to the laying of venue of such action or the
action having been brought in an inconvenient forum but including any claim or
defense that this Section 7 would otherwise require to be asserted in a legal
action or proceeding in a New York court), or to enforce a judgment or other
court order in favor of the Administrative Agent, any Lender or the Issuing
Bank, (ii) any party from bringing any legal action or proceeding in any
jurisdiction for the recognition and enforcement of any judgment, (iii) if all
such New York courts decline jurisdiction over any Person, or decline (or, in
the case of the Federal District court, lack) jurisdiction over any subject
matter of such action or proceeding, a legal action or proceeding may be brought
with respect thereto in another court having jurisdiction and (iv) in the event
a legal action or proceeding is brought against any party hereto or involving
any of its assets or property in another court (without any collusive assistance
by such party or any of its subsidiaries or Affiliates), such party from
asserting a claim or defense (including any claim or defense that this Section 7
would otherwise require to be asserted in a legal action or proceeding in a New
York court) in any such action or proceeding.
8.    Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
9.    Counterparts. This Agreement may be executed by one or more of the parties
hereto on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, e-mailed pdf or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in or relating to any document
to be signed in connection with this Agreement and the transactions contemplated
hereby shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act.
[Signature Pages Follow]





3
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written.
BORROWER:
TIMKENSTEEL CORPORATION,
as the Borrower
By /s/ Christopher J. Holding

Name: Christopher J. Holding
Title: Executive Vice President and Chief Financial          Officer

OTHER LOAN PARTIES:
TIMKENSTEEL MATERIAL SERVICES, LLC




By /s/ Christopher J. Holding

Name: Christopher J. Holding
Title: Secretary and Treasurer





TSB METAL RECYCLING LLC




By /s/ Christopher J. Holding

Name: Christopher J. Holding
Title: Secretary and Treasurer

 

Signature Page to Amendment and Restatement Agreement
TimkenSteel Corporation

--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
the Issuing Bank and as Administrative Agent
By /s/ Randy Abrams

Name: Randy Abrams
Title: Authorized Officer


Signature Page to Amendment and Restatement Agreement
TimkenSteel Corporation

--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION, individually as a Lender and as Syndication
Agent
By /s/ Michael Gasser

Name: Michael Gasser
Title: Senior Vice President

  

Signature Page to Amendment and Restatement Agreement
TimkenSteel Corporation

--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., individually as a Lender and as a Co-Documentation Agent
By /s/ Michael Contreras

Name: Michael Contreras
Title: Vice President

 

Signature Page to Amendment and Restatement Agreement
TimkenSteel Corporation

--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION, individual as a Lender and as a
Co-Documentation Agent
By /s/ Ross Graney

Name: Ross Graney
Title: AVP


Signature Page to Amendment and Restatement Agreement
TimkenSteel Corporation

--------------------------------------------------------------------------------




KEYBANK NATIONAL ASSOCIATION, as a Lender
By /s/ Jonathan Roe

Name: Jonathan Roe
Title: Vice President




Signature Page to Amendment and Restatement Agreement
TimkenSteel Corporation

--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, as a Lender
By /s/ Mark Irey

Name: Mark Irey
Title: Vice President




Signature Page to Amendment and Restatement Agreement
TimkenSteel Corporation





--------------------------------------------------------------------------------




ANNEX A




[jpmorganlogo.jpg]
[chaselogo.jpg]










AMENDED AND RESTATED CREDIT AGREEMENT




dated as of




December 21, 2015




among




TIMKENSTEEL CORPORATION


The Other Loan Parties From Time to Time Party Hereto


The Lenders From Time to Time Party Hereto




JPMORGAN CHASE BANK, N.A.
as Administrative Agent




PNC BANK, NATIONAL ASSOCIATION
as Syndication Agent


and


BANK OF AMERICA, N.A. and HSBC BANK USA, NATIONAL ASSOCIATION
as Co-Documentation Agents
___________________________


J.P. MORGAN SECURITIES LLC and PNC CAPITAL MARKETS, LLC
as Joint Bookrunners and Joint Lead Arrangers





CHASE BUSINESS CREDIT




--------------------------------------------------------------------------------




TABLE OF CONTENTS
                    
 
 
 
Page


ARTICLE I Definitions
 
 
Section 1.01.
Defined Terms
1


 
Section 1.02.
Classification of Loans and Borrowings
36


 
Section 1.03.
Terms Generally
36


 
Section 1.04.
Accounting Terms; GAAP
36


 
Section 1.05.
Status of Secured Obligations
37


 
Section 1.06.
Determination of Dollar Amounts
37


 
Section 1.07.
Amendment and Restatement of Existing Credit Agreement
37


 
Section 1.08.
Pro Forma Calculations
38


 
 
 
 
ARTICLE II The Credits
40


 
Section 2.01.
Commitments
40


 
Section 2.02.
Loans and Borrowings
40


 
Section 2.03.
Requests for Revolving Borrowings
41


 
Section 2.04.
Protective Advances
42


 
Section 2.05.
Swingline Loans and Overadvances
42


 
Section 2.06.
Letters of Credit
44


 
Section 2.07.
Funding of Borrowings
48


 
Section 2.08.
Interest Elections
49


 
Section 2.09.
Termination and Reduction of Commitments; Increase in Revolving Committments
50


 
Section 2.10.
Repayment of Loans; Evidence of Debt
52


 
Section 2.11.
Prepayment of Loans
53


 
Section 2.12.
Fees
55


 
Section 2.13.
Interest
56


 
Section 2.14.
Alternate Rate of Interest
56


 
Section 2.15.
Increased Costs
57


 
Section 2.16.
Break Funding Payments
58


 
Section 2.17.
Withholding of Taxes; Gross-Up
59


 
Section 2.18.
Payments Generally; Allocations of Proceeds; Pro Rata Sharing of Set-offs
 Treatment;
62


 
Section 2.19.
Mitigation Obligations; Replacement of Lenders
65


 
Section 2.20.
Judgment Currency
65


 
Section 2.21.
Defaulting Lenders
66


 
Section 2.22.
Qualified IRB LC Obligations
67


 
Section 2.23.
Returned Payments
67


 
Section 2.24.
Banking Services and Swap Agreements
68


 
 
 
 
ARTICLE III Representations and Warranties
68


 
Section 3.01.
Organization; Powers
68


 
Section 3.02.
Authorization; Enforceability
68


 
Section 3.03.
Governmental Approvals; No Conflicts
68


 
Section 3.04.
Financial Condition; No Material Adverse Effect
69


 
Section 3.05.
Properties
69




i

--------------------------------------------------------------------------------




 
Section 3.06.
Litigation and Environmental Matters
69


 
Section 3.07.
Compliance with Laws and Agreements; No Default
70


 
Section 3.08.
Investment Company Status
70


 
Section 3.09.
Taxes
70


 
Section 3.10.
ERISA
70


 
Section 3.11.
Disclosure
70


 
Section 3.12.
Material Agreements
70


 
Section 3.13.
Solvency
71


 
Section 3.14.
Insurance
71


 
Section 3.15.
Capitalization and Subsidiaries
71


 
Section 3.16.
Security Interest in Collateral
71


 
Section 3.17.
Employment Matters
72


 
Section 3.18.
Federal Reserve Regulations
72


 
Section 3.19.
Use of Proceeds
72


 
Section 3.20.
No Burdensome Restrictions
72


 
Section 3.21.
Anti-Corruption Laws and Sanctions
72


 
Section 3.22.
Common Enterprise
72


 
 
 
 
ARTICLE IV Conditions
73


 
Section 4.01.
Restatement Effective Date
73


 
Section 4.02.
Each Credit Event
76


 
 
 
 
 
ARTICLE V Affirmative Covenants
76


 
Section 5.01.
Financial Statements; Borrowing Base and Other Information
77


 
Section 5.02.
Notices of Material Events
80


 
Section 5.03.
Existence; Conduct of Business
81


 
Section 5.04.
Payment of Obligations
81


 
Section 5.05.
Maintenance of Properties
81


 
Section 5.06.
Books and Records; Inspection Rights
81


 
Section 5.07.
Compliance with Laws and Material Contractual Obligations
82


 
Section 5.08.
Use of Proceeds
82


 
Section 5.09.
Accuracy of Information
82


 
Section 5.10.
Insurance
82


 
Section 5.11.
Casualty and Condemnation
83


 
Section 5.12.
Appraisals
83


 
Section 5.13.
Field Examinations
83


 
Section 5.14.
Additional Collateral; Further Assurances.
83


 
 
 
 
ARTICLE VI Negative Covenants
84


 
Section 6.01.
Indebtedness
85


 
Section 6.02.
Liens
86


 
Section 6.03.
Fundamental Changes
87


 
Section 6.04.
Investments, Loans, Advances, Guarantees and Acquisitions
88


 
Section 6.05.
Asset Sales
90


 
Section 6.06.
Sale and Leaseback Transactions
90


 
Section 6.07.
Swap Agreements
91


 
Section 6.08.
Restricted Payments; Certain Payments of Indebtedness
91




ii

--------------------------------------------------------------------------------




 
Section 6.09.
Transactions with Affiliates
92


 
Section 6.10.
Restrictive Agreements
92


 
 
 
 
ARTICLE VII Events of Default
93


 
 
ARTICLE VIII The Administrative Agent
96


 
 
 
 
ARTICLE IX Miscellaneous
101


 
Section 9.01.
Notices
101


 
Section 9.02.
Waivers; Amendments
103


 
Section 9.03.
Expenses; Indemnity; Damage Waiver
105


 
Section 9.04.
Successors and Assigns
107


 
Section 9.05.
Survival
111


 
Section 9.06.
Integration; Effectiveness
112


 
Section 9.07.
Severability
112


 
Section 9.08.
Right of Setoff
112


 
Section 9.09.
Governing Law; Jurisdiction; Consent to Service of Process
112


 
Section 9.10.
WAIVER OF JURY TRIAL
113


 
Section 9.11.
Headings
113


 
Section 9.12.
Confidentiality
113


 
Section 9.13.
Several Obligations; Nonreliance; Violation of Law
114


 
Section 9.14.
USA PATRIOT Act
115


 
Section 9.15.
Disclosure
115


 
Section 9.16.
Releases of Guarantors
115


 
Section 9.17.
Appointment for Perfection
115


 
Section 9.18.
Interest Rate Limitation
115


 
Section 9.19.
No Advisory or Fiduciary Responsibility
116


 
Section 9.20.
Marketing Consent
116


 
Section 9.21.
Intercreditor Agreements
116


 
 
 
 
ARTICLE X Loan Guaranty
117


 
Section 10.01.
Guaranty
117


 
Section 10.02.
Guaranty of Payment
117


 
Section 10.03.
No Discharge or Diminishment of Loan Guaranty
117


 
Section 10.04.
Defenses Waived
118


 
Section 10.05.
Rights of Subrogation
118


 
Section 10.06.
Reinstatement; Stay of Acceleration
118


 
Section 10.07.
Information
119


 
Section 10.08.
Termination
119


 
Section 10.09.
Taxes
119


 
Section 10.10.
Maximum Liability
119


 
Section 10.11.
Contribution
119


 
Section 10.12.
Liability Cumulative
120


 
Section 10.13.
Keepwell
120




iii

--------------------------------------------------------------------------------






SCHEDULES:
 
Commitment Schedule
Schedule 1.01(a) – Certain TimkenSteel Stockholders
Schedule 1.01(b) – Material Subsidiaries
Schedule 1.01(c) – Existing Letters of Credit
Schedule 3.05 – Properties
Schedule 3.06 – Disclosed Matters
Schedule 3.14 – Insurance
Schedule 3.15 – Capitalization and Subsidiaries
Schedule 6.01 – Existing Indebtedness
Schedule 6.02 – Existing Liens
Schedule 6.04 – Existing Investments
Schedule 6.09 – Transactions with Affiliates
Schedule 6.10 – Existing Restrictions
Schedule 9.04 – Disqualified Competitors
 
EXHIBITS:
 
Exhibit A – Form of Assignment and Assumption
Exhibit B – Form of Opinion of Loan Parties’ Counsel
Exhibit C – Form of Borrowing Base Certificate
Exhibit D – Form of Compliance Certificate
Exhibit E – List of Closing Documents
Exhibit F-1 – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit F-2 – Form of U.S. Tax Certificate (Foreign Participants That Are Not
Partnerships)
Exhibit F-3 – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit F-4 – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit G-1 – Form of Borrowing Request
Exhibit G-2 – Form of Interest Election Request
Exhibit H – Form of Note
Exhibit I – Form of Joinder Agreement
Exhibit J – Form of Intercreditor Agreement


 
 
 






iv

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of December
21, 2015 among TIMKENSTEEL CORPORATION, the other LOAN PARTIES from time to time
party hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE BANK,
N.A., as Administrative Agent, PNC BANK, NATIONAL ASSOCIATION, as Syndication
Agent and BANK OF AMERICA, N.A. and HSBC BANK USA, NATIONAL ASSOCIATION, as
Co-Documentation Agents.
WHEREAS, the Borrower, the Lenders and the Administrative Agent are currently
party to that certain Credit Agreement, dated as of June 30, 2014 (as amended
prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the Borrower, the other Loan Parties, the Lenders party to the
Amendment and Restatement Agreement and the Administrative Agent desire to (i)
amend and restate the Existing Credit Agreement in its entirety;
(ii) re-evidence the “Obligations” under, and as defined in, the Existing Credit
Agreement, which shall be repayable in accordance with the terms of this
Agreement; and (iii) set forth the terms and conditions under which the Lenders
will, from time to time, make loans and extend other financial accommodations to
or for the benefit of the Loan Parties;
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrower and the other Loan Parties
outstanding thereunder, which shall be payable in accordance with the terms
hereof; and
WHEREAS, it is also the intent of the Borrower and the “Guarantors” (as referred
to and defined in the Existing Credit Agreement) to confirm that all obligations
under the “Loan Documents” (as referred to and defined in the Existing Credit
Agreement) shall continue in full force and effect as modified and/or restated
by the Loan Documents (as referred to and defined herein) and that, from and
after the Restatement Effective Date, all references to the “Credit Agreement”
contained in any such existing “Loan Documents” shall be deemed to refer to this
Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree that the Existing Credit
Agreement is hereby amended and restated as follows:






--------------------------------------------------------------------------------






Definitions
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to a Loan, or the
Loans comprising such Borrowing, bearing interest at a rate determined by
reference to the Alternate Base Rate.
“Account” has the meaning assigned to such term in the Security Agreement.
“Account Debtor” means any Person obligated on an Account.
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Restatement Effective Date, by which any Loan Party
or any Subsidiary (a) acquires any going business or all or substantially all of
the assets of any Person, whether through purchase of assets, merger,
amalgamation or otherwise or (b) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests of a Person which
has ordinary voting power for the election of directors or other similar
management personnel of a Person (other than Equity Interests having such power
only by reason of the happening of a contingency) or a majority of the
outstanding Equity Interests of a Person.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period or for any ABR Borrowing, an interest rate per annum (rounded
upwards, if necessary, to the next 1/16 of 1%) equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agency Site” means the Electronic System established by the Administrative
Agent to administer this Agreement.
“Agent Party” has the meaning assigned to such term in Section 9.01(d).
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Restatement Effective Date, the Aggregate
Commitment is $300,000,000.
“Aggregate Commitment Usage” means, for any day, a percentage equal to a
fraction the numerator of which is the Aggregate Credit Exposure at such time
and the denominator of which is the Aggregate Commitment on such day.

2

--------------------------------------------------------------------------------




“Aggregate Credit Exposure” means, at any time, the aggregate Credit Exposure of
all the Lenders at such time.
“Aggregate Revolving Exposure” means, at any time, the aggregate Revolving
Credit Exposure of all the Lenders at such time.
“Agreed LC Currencies” means (i) Dollars and (ii) euro.
“Agreement” has the meaning assigned to such term in the preamble.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that the Adjusted LIBO
Rate for any day shall be based on the LIBO Rate at approximately 11:00 a.m.
London time on such day, subject to the interest rate floors set forth therein.
Any change in the Alternate Base Rate due to a change in the Prime Rate, the
FRBNY Rate or the Adjusted LIBO Rate shall be effective from and including the
effective date of such change in the Prime Rate, the FRBNY Rate or the Adjusted
LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate of interest pursuant to Section 2.14 hereof, then the Alternate
Base Rate shall be the greater of clause (a) and (b) above and shall be
determined without reference to clause (c) above.
“Alternative Financing” means Indebtedness and other obligations incurred by the
Borrower and its Subsidiaries after the Restatement Effective Date in the form
of secured, unsecured or subordinated loans or notes and that meets each of the
following conditions:
(a) the aggregate principal amount of such Indebtedness shall not exceed
$250,000,000;
(b) the sum of (i) the aggregate principal amount of such Indebtedness plus (ii)
the value of the M&E Component (calculated assuming the Alternative Financing
Effective Date has occurred) on the date such Indebtedness is incurred, shall
not be less than $175,000,000;
(c) the pricing, amortization and, in the event such Indebtedness constitutes
Subordinated Indebtedness, subordination terms and conditions, shall be
reasonably acceptable to the Administrative Agent; and
(d) in the event such Indebtedness is secured, such Indebtedness shall be
subject to the terms and conditions set forth in the Intercreditor Agreement.
“Alternative Financing Agent” means the financial institution serving as
administrative agent, trustee, collateral agent and/or other similar capacity in
respect of the Alternative Financing.
“Alternative Financing Documents” means, collectively, each of the agreements,
instruments, and documents executed in connection with the Alternative
Financing, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms hereof.
“Alternative Financing Effective Date” means the effective date of any
Alternative Financing.
“Amendment and Restatement Agreement” means the Amendment and Restatement
Agreement dated as of the date hereof, among the Borrower, the other Loan
Parties party thereto, the Lenders party thereto and the Administrative Agent.

3

--------------------------------------------------------------------------------




“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Commitment Fee Rate” means 0.40% per annum.
“Applicable Percentage” means, with respect to any Lender, (a) with respect to
Revolving Loans, LC Exposure, Overadvances or Swingline Loans, a percentage
equal to a fraction the numerator of which is such Lender’s Commitment and the
denominator of which is the Aggregate Commitment (provided that, if the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon such Lender’s share of the Aggregate Revolving Exposure at
that time) and (b) with respect to the Aggregate Credit Exposure, a percentage
based upon its share of the Aggregate Credit Exposure and the unused
Commitments; provided that, in accordance with Section 2.21, so long as any
Lender shall be a Defaulting Lender, such Defaulting Lender’s Commitment shall
be disregarded in the calculations under clauses (a) and (b) above.
“Applicable Pledge Percentage” means 100% but 65% in the case of a pledge by the
Borrower or any other Loan Guarantor of its outstanding voting Equity Interests
in a Foreign Subsidiary or in a Foreign Subsidiary Holdco.
“Applicable Rate” means, for any day, with respect to any Eurodollar Loan or any
ABR Loan, as the case may be, the applicable rate per annum set forth below
under the caption “Eurodollar Spread” or “ABR Spread”, as the case may be, based
upon the Average Quarterly Availability during the most recently ended fiscal
quarter of the Borrower; provided that the “Applicable Rate” shall be the
applicable rates per annum set forth below in Category 2 during the period from
the Restatement Effective Date to, and including, the date that is five (5)
Business Days following delivery to the Administrative Agent of the Borrowing
Base Certificate and related information for the fiscal quarter of the Borrower
ending December 31, 2016:
 
Average Quarterly Availability
Eurodollar Spread
ABR Spread
Category 1:


> 50% of the Aggregate Commitment
2.25%
1.25%
Category 2:


≤ 50% of the Aggregate Commitment but
> 25% of the Aggregate Commitment
2.50%
1.50%
Category 3:


≤ 25% of the Aggregate Commitment
2.75%
1.75%



For purposes of the foregoing, (a) the Applicable Rate shall be determined based
upon the Borrowing Base Certificates and related information that are delivered
from time to time pursuant to Section 5.01(g) and (b) each change in the
Applicable Rate resulting from a change in Average Quarterly Availability shall
be effective during the period commencing on and including the date that is five
(5) Business Days following delivery to the Administrative Agent of a Borrowing
Base Certificate and related information immediately following the most recently
ended fiscal quarter of the Borrower and ending on the date immediately
preceding the effective date of the next such change, provided that the Average
Quarterly Availability shall be deemed to be in Category 3 at the option of the
Administrative Agent or at the request of the Required Lenders (in either case,
with written notice to the Borrower) if the Borrower fails to deliver any
Borrowing Base Certificate or related information required to be delivered by it
pursuant to Section 5.01, during the period from the

4

--------------------------------------------------------------------------------




expiration of the time for delivery thereof until five (5) Business Days after
each such Borrowing Base Certificate and related information is so delivered.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Availability” means, at any time, an amount equal to (a) the lesser of (i) the
Aggregate Commitment and (ii) the Borrowing Base minus (b) the Aggregate Credit
Exposure (calculated, with respect to any Defaulting Lender, as if such
Defaulting Lender had funded its Applicable Percentage of all outstanding
Borrowings).
“Availability Period” means the period from and including the Restatement
Effective Date to but excluding the earlier of the Maturity Date and the date of
termination of the Commitments.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time.
“Average Quarterly Availability” means, for any fiscal quarter of the Borrower,
an amount equal to the average daily Availability during such fiscal quarter, as
determined by the Administrative Agent in its Permitted Discretion (which
determination shall be conclusive and binding absent manifest error). It is
hereby understood and agreed that, with respect to any Collateral information
used for purposes of calculating the Average Quarterly Availability, such
information shall be based on the Borrowing Base Certificates delivered from
time to time pursuant to Section 5.01(g) hereof.
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards); (b) stored value cards; (c)
merchant processing services and (d) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services; provided that, the reference to “Banking Services Obligations” in
Section 2.18(b) shall mean Banking Services Obligations up to and including the
amount most recently provided to the Administrative Agent pursuant to Section
2.24.
“Banking Services Reserves” means all Reserves which the Administrative Agent
from time to time establishes in its Permitted Discretion for Banking Services
then provided or outstanding.

5

--------------------------------------------------------------------------------




“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Bond Hedge Transaction” has the meaning assigned to such term in the definition
of “Permitted Call Spread Swap Agreement”.
“Borrower” means TimkenSteel Corporation, an Ohio corporation.
“Borrower Materials” has the meaning specified in Section 5.02.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, (b) a Swingline Loan, (c) a Protective
Advance and (d) an Overadvance.
“Borrowing Base” means, at any time, the sum of (a) 85% of the Loan Parties’
Eligible Accounts at such time plus (b) the product of (i) the Loan Parties’
Eligible Inventory at such time, valued at the lower of cost or market value
(determined on a first-in-first-out basis) multiplied by (ii) the lesser of (x)
85% multiplied by the Net Orderly Liquidation Value percentage identified in the
most recent inventory appraisal ordered and obtained by the Administrative Agent
and (y) 70% plus (c) the M&E Component at such time minus (d) Reserves. Subject
to the limitations set forth in the definitions of “Eligible Accounts,”
“Eligible Machinery,” “Eligible Inventory” and “Reserves,” the Administrative
Agent may, in its Permitted Discretion, reduce the advance rates set forth
above, adjust Reserves or reduce one or more of the other elements used in
computing the Borrowing Base. Notwithstanding the foregoing, the advance rates
set forth in this definition may not be increased and no additional categories
of eligible assets may be added to this definition without the written consent
of the Supermajority Lenders.
“Borrowing Base Certificate” means a certificate, signed and certified as
accurate and complete by a Financial Officer, in substantially the form of
Exhibit C or another form which is acceptable to the Administrative Agent in its
sole discretion.
“Borrowing Request” means a request by the Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit G-1 (or such
other form as may be acceptable to the Administrative Agent in its reasonable
discretion).

6

--------------------------------------------------------------------------------




“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, if LC Disbursements which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro.
“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrower and its Subsidiaries prepared in accordance with GAAP; provided that,
Capital Expenditures shall not include (a) expenditures financed with the net
proceeds of any sale, transfer or disposition permitted by Section 6.05 and (b)
expenditures constituting the consideration paid or transaction expenses
incurred in connection with any Permitted Acquisition.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CFC” means a “controlled foreign corporation” as defined in Section 957 of the
Code.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the Restatement Effective Date) other than Persons
listed on Schedule 1.01(a) and the heirs, administrators or executors of such
Persons and any trust established by or for the benefit of such Persons, of
Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Borrower; (b) occupation at any time of a majority of the seats (other than
vacant seats) on the board of directors of the Borrower by Persons who were not
(i) directors of the Borrower on the date of this Agreement, (ii) nominated or
appointed by the board of directors of the Borrower or (iii) approved by the
board of directors of the Borrower as director candidates prior to their
election; or (c) the occurrence of a change in control, or other similar
provision, as defined in the Alternative Financing Documents or any agreement or
instrument evidencing any Material Indebtedness (including, without limitation,
the occurrence of a “Change in Control”, “Fundamental Change” and/or “Make-Whole
Fundamental Change” (each howsoever defined) under any indenture governing any
Permitted Convertible Notes).
“Change in Law” means the occurrence after the date of this Agreement (or, with
respect to any Lender, such later date on which such Lender becomes a party to
this Agreement) of any of the following: (a) the adoption of or taking effect of
any law, rule, regulation or treaty; (b) any change in any law, rule, regulation
or treaty or in the administration, interpretation or application thereof by any
Governmental Authority; or (c) compliance by any Lender or the Issuing Bank (or,
for purposes of Section 2.15(b), by any lending office of such Lender or by such
Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline, requirement or directive (whether or not having the force of law) of
any Governmental Authority made or issued after the date of this Agreement;
provided that, notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines, requirements or directives thereunder or issued in connection
therewith or in the implementation thereof, and (y) all requests, rules,
guidelines, requirements or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar

7

--------------------------------------------------------------------------------




authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.
“Charges” has the meaning assigned to such term in Section 9.18.
“Chase” means JPMorgan Chase Bank, N.A., a national banking association, in its
individual capacity, and its successors.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans, Protective Advances or Overadvances.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agent” means each of Bank of America, N.A. and HSBC Bank USA,
National Association in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.
“Collateral” means any and all property owned, leased or operated by a Person
covered by the Collateral Documents and any and all other property of any Loan
Party, now existing or hereafter acquired, that may at any time be or become
subject to a security interest or Lien in favor of the Administrative Agent, on
behalf of itself and the other Secured Parties, to secure the Secured
Obligations, other than any Excluded Assets.
“Collateral Access Agreement” has the meaning assigned to such term in the
Security Agreement.
“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages and all other agreements, instruments and documents executed in
connection with this Agreement that are intended to create, perfect or evidence
Liens to secure the Secured Obligations.
“Collection Account” has the meaning assigned to such term in the Security
Agreement.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit,
Swingline Loans, Overadvances and Protective Advances hereunder, expressed as an
amount representing the maximum aggregate amount of such Lender’s Credit
Exposure hereunder, as such commitment may be (a) reduced or terminated from
time to time pursuant to Section 2.09, (b) increased from time to time pursuant
to Section 2.09 and (c) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The initial amount of
each Lender’s Commitment is set forth on the Commitment Schedule, or in the
Assignment and Assumption or other documentation contemplated hereby pursuant to
which such Lender shall have assumed its Commitment, as applicable.
“Commitment Schedule” means the Schedule attached hereto identified as such.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D (or such other form as may be reasonably acceptable to the
Administrative Agent).

8

--------------------------------------------------------------------------------




“Computation Date” is defined in Section 1.06.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Credit Event” means a Borrowing, the issuance, increase, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Exposure” means, as to any Lender at any time, the sum of (a) such
Lender’s Revolving Credit Exposure at such time plus (b) an amount equal to its
Applicable Percentage, if any, of the aggregate principal amount of Protective
Advances outstanding at such time.
“Credit Party” means the Administrative Agent, the Issuing Bank, the Swingline
Lender or any other Lender.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Borrower or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
“Deposit Account Control Agreement” has the meaning assigned to such term in the
applicable Security Agreement.
“Disclosed Matters” means the actions, suits, proceedings and environmental
matters disclosed on Schedule 3.06.
“Disqualified Institution” means (a) Persons that are reasonably determined by
the Borrower to be competitors of the Borrower or its Subsidiaries and which
have been specifically identified by the Borrower as of the Restatement
Effective Date on Schedule 9.04, as such Schedule may be modified from time to
time

9

--------------------------------------------------------------------------------




by the Borrower with the prior written consent (not to be unreasonably withheld
or delayed) of the Administrative Agent and for distribution by the
Administrative Agent to the Lenders (“Disqualified Competitors”) and (b) any of
such Disqualified Competitors’ Affiliates to the extent such Affiliates (x) are
clearly identifiable as affiliates of Disqualified Competitors based solely on
the similarity of such Affiliates’ names and (y) are not bona fide debt
investment funds that are Affiliates of Disqualified Competitors.
Notwithstanding the foregoing, no modifications after the Restatement Effective
Date to Schedule 9.04 shall be effective unless written notice thereof has been
provided to the Lenders (including by posting such notice on a Platform) at
least five (5) Business Days’ prior to the effective date of such modification.
“Document” has the meaning assigned to such term in the Security Agreement.
“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency, calculated on the basis of the
Exchange Rate for such currency, on or as of the most recent Computation Date
provided for in Section 1.06.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States (but excluding any Subsidiary of
a Foreign Subsidiary).
“DQ List” has the meaning assigned to such term in Section 9.04(e)(iv).
“EBITDA” means, for any period, Net Income for such period plus (a) without
duplication and to the extent deducted in determining Net Income for such
period, the sum of (i) Interest Expense for such period, (ii) income tax expense
for such period net of tax refunds, (iii) all amounts attributable to
depreciation and amortization expense for such period, (iv) any extraordinary
non-cash charges for such period and (v) any other non-cash charges, non-cash
losses or non-cash expenses for such period (but excluding any non-cash charge
in respect of an item that was included in Net Income in a prior period and any
non-cash charge that relates to the write-down or write-off of inventory), (vi)
Transaction Expenses for such period; provided that, the aggregate amount of
Transaction Expenses added to EBITDA pursuant to this clause (a)(vi) during the
term of this Agreement shall not exceed $15,000,000, (vii) all losses (whether
cash or non-cash) for such period resulting from the early termination or
extinguishment of any Indebtedness and (viii) any expenses, charges or losses
with respect to liability or casualty events or business interruption that are
covered by insurance, to the extent (A) actually reimbursed or (B) the Loan
Parties and their Subsidiaries have received notification from the insurer that
such amount will be reimbursed by the insurer and only to the extent that such
amount is in fact reimbursed within 180 days of the date of such notification,
minus (b) without duplication and to the extent included in Net Income, (i) any
cash payments made during such period in respect of non-cash charges described
in clause (a)(v) taken in a prior period and (ii) any extraordinary gains and
any non-cash items of income for such period, all calculated for the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“Effective Date” means [Intentionally Omitted].

10

--------------------------------------------------------------------------------




“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and the Issuing Bank and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Eligible Accounts” means, at any time, all Accounts of any Loan Party, other
than any Account:
(a)    which is not subject to a first priority perfected security interest in
favor of the Administrative Agent;
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent or (iii) a Lien permitted
pursuant to Section 6.02(a)(ii);
(c)    (i) which is unpaid more than ninety (90) days after the date of the
original invoice therefor (“Overage”) (when calculating the amount under this
clause (i), for the same Account Debtor, the Administrative Agent shall include
the net amount of such Overage and add back any credits, but only to the extent
that such credits do not exceed the total gross receivables from such Account
Debtor), or (ii) which has been written off the books of the applicable Loan
Party or otherwise designated as uncollectible;
(d)    which is owing by an Account Debtor for which more than 50% of the
Accounts owing from such Account Debtor and its Affiliates are ineligible
pursuant to clause (c) above;
(e)    which is owing by an Account Debtor to the extent the aggregate amount of
Accounts owing from such Account Debtor and its Affiliates to any of the Loan
Parties exceeds 25% of the aggregate Eligible Accounts;
(f)    with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been breached or is not true;
(g)    which (i) does not arise from the sale of goods or performance of
services in the ordinary course of business, (ii) is not evidenced by an invoice
or other documentation reasonably satisfactory to the Administrative Agent which
has been sent to the Account Debtor, (iii) represents a progress billing,
(iv) is contingent upon any Loan Party’s completion of any further performance,
(v) represents a sale on a bill-and-hold, guaranteed sale, sale-and-return, sale
on approval, consignment, cash-on-delivery or any other repurchase or return
basis or (vi) relates to payments of interest;
(h)    for which the goods giving rise to such Account have not been shipped to
the Account Debtor or for which the services giving rise to such Account have
not been performed by such Loan Party or if such Account was invoiced more than
once;
(i)    with respect to which any check or other instrument of payment has been
returned uncollected for any reason;
(j)    which is owed by an Account Debtor which has (i) applied for, suffered,
or consented to the appointment of any receiver, custodian, trustee, or
liquidator of its assets, (ii) had possession of all or a

11

--------------------------------------------------------------------------------




material part of its property taken by any receiver, custodian, trustee or
liquidator, (iii) filed, or had filed against it, any request or petition for
liquidation, reorganization, arrangement, adjustment of debts, adjudication as
bankrupt, winding-up, or voluntary or involuntary case under any state or
federal bankruptcy laws, (iv) admitted in writing its inability, or is generally
unable to, pay its debts as they become due, (v) become insolvent, or (vi)
ceased operation of its business, other than, in each case, post-petition
accounts payable of an Account Debtor that is a debtor-in-possession under the
Bankruptcy Code and reasonably acceptable to the Administrative Agent;
(k)    which is owed by any Account Debtor which has sold all or substantially
all of its assets;
(l)    which is owed by an Account Debtor which (i) does not maintain its chief
executive office in the U.S. or Canada or (ii) is not organized under applicable
law of the U.S., any state of the U.S., or the District of Columbia, Canada, or
any province of Canada unless, in any such case, such Account is backed by a
Letter of Credit acceptable to the Administrative Agent in its Permitted
Discretion which is in the possession of, and is directly drawable by, the
Administrative Agent;
(m)    which is owed in any currency other than U.S. dollars;
(n)    which is owed by (i) any Governmental Authority of any country other than
the U.S. unless such Account is backed by a Letter of Credit acceptable to the
Administrative Agent which is in the possession of, and is directly drawable by,
the Administrative Agent, or (ii) any Governmental Authority of the U.S., or any
department, agency, public corporation, or instrumentality thereof, unless the
Federal Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.
and 41 U.S.C. § 15 et seq.), and any other steps necessary to perfect the Lien
of the Administrative Agent in such Account have been complied with to the
Administrative Agent’s satisfaction in its Permitted Discretion;
(o)    which is owed by any Affiliate of any Loan Party or any employee,
officer, director, agent or stockholder of any Loan Party or any of its
Affiliates;
(p)    which is owed by an Account Debtor or any Affiliate of such Account
Debtor to which any Loan Party is indebted (unless such Account Debtor has
waived its right to set-off in respect of such Indebtedness to the
Administrative Agent’s satisfaction in its Permitted Discretion), but only to
the extent of such indebtedness, or is subject to any security, deposit,
progress payment, retainage or other similar advance made by or for the benefit
of an Account Debtor, in each case to the extent thereof;
(q)    which is subject to any counterclaim, deduction, defense, setoff or
dispute, in each case, made in writing, but only to the extent of any such
counterclaim, deduction, defense, setoff or dispute;
(r)    which is evidenced by any promissory note, chattel paper or instrument;
(s)    which is owed by an Account Debtor (i) located in any jurisdiction which
requires filing of a “Notice of Business Activities Report” or other similar
report in order to permit the Borrower to seek judicial enforcement in such
jurisdiction of payment of such Account, unless such Loan Party has filed such
report or qualified to do business in such jurisdiction or (ii) which is a
Sanctioned Person;
(t)    with respect to which such Loan Party has made any agreement with the
Account Debtor for any reduction thereof, other than discounts and adjustments
given in the ordinary course of business but only to the extent of any such
reduction, or any Account which was partially paid and such Loan Party created a
new receivable for the unpaid portion of such Account;

12

--------------------------------------------------------------------------------




(u)    which does not comply in all material respects with the requirements of
all applicable laws and regulations, whether Federal, state or local, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board;
(v)    which is for goods that have been sold under a purchase order or pursuant
to the terms of a contract or other agreement or understanding (written or oral)
that indicates or purports that any Person other than such Loan Party has or has
had an ownership interest in such goods, or which indicates any party other than
such Loan Party as payee or remittance party;
(w)    which was created on cash on delivery terms; or
(x)    which the Administrative Agent determines, in its Permitted Discretion,
may not be paid by reason of the Account Debtor’s inability to pay or which the
Administrative Agent otherwise determines, in its Permitted Discretion, is
unacceptable.
In the event that an Account which was previously an Eligible Account ceases to
be an Eligible Account hereunder and the Borrower has knowledge of the same, the
Borrower shall notify the Administrative Agent thereof on and at the time of
submission to the Administrative Agent of the next Borrowing Base Certificate.
In determining the amount of an Eligible Account, the face amount of an Account
may, in the Administrative Agent’s Permitted Discretion, be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, finance charges or other
allowances (including any amount that the applicable Loan Party may be obligated
to rebate to an Account Debtor pursuant to the terms of any agreement or
understanding (written or oral)) and (ii) the aggregate amount of all cash
received in respect of such Account but not yet applied by the applicable Loan
Party to reduce the amount of such Account. Notwithstanding the foregoing, the
Administrative Agent shall not, after the Restatement Effective Date, (x) change
the eligibility criteria for “Eligible Accounts” to make such criteria more
restrictive or (y) exclude from “Eligible Accounts” any Account that meets the
eligibility criteria set forth herein, unless, in either case, the
Administrative Agent shall have provided the Borrower with at least three (3)
Business Days’ prior notice of such change or exclusion.
“Eligible Equipment” means the Equipment owned by any Loan Party and meeting
each of the following requirements:
(a)    such Loan Party has good title to such Equipment;
(b)    such Loan Party has the right to subject such Equipment to a Lien in
favor of the Administrative Agent; such Equipment is subject to a first priority
perfected Lien in favor of the Administrative Agent and is free and clear of all
other Liens of any nature whatsoever (except for (i) Permitted Encumbrances
which do not have priority over the Lien in favor of the Administrative Agent or
(ii) any Lien permitted pursuant to Section 6.02(a)(ii));
(c)    the full purchase price for such Equipment has been paid by such Loan
Party;
(d)    such Equipment is located on premises (i) owned by such Loan Party, which
premises are subject to a first priority perfected Lien in favor of the
Administrative Agent, or (ii) leased by such Loan Party where (x) the lessor has
delivered to the Administrative Agent a Collateral Access Agreement or (y) a
Reserve for rent, charges, and other amounts due or to become due with respect
to such facility has been established by the Administrative Agent in its
Permitted Discretion;

13

--------------------------------------------------------------------------------




(e)    such Equipment is in good working order and condition (ordinary wear and
tear excepted) and is used or held for use by such Loan Party in the ordinary
course of business of such Loan Party;
(f)    such Equipment (i) is not subject to any agreement (other than a Loan
Document) which restricts the ability of such Loan Party to use, sell, transport
or dispose of such Equipment or which restricts the Administrative Agent’s
ability to take possession of, sell or otherwise dispose of such Equipment and
(ii) has not been purchased from a Sanctioned Person; and
(g)    such Equipment does not constitute “Fixtures” under the applicable laws
of the jurisdiction in which such Equipment is located.
Notwithstanding the foregoing, the Administrative Agent shall not, after the
Restatement Effective Date, (x) change the eligibility criteria for “Eligible
Equipment” to make such criteria more restrictive or (y) exclude from “Eligible
Equipment” any Equipment that meets the eligibility criteria set forth herein,
unless, in either case, the Administrative Agent shall have provided the
Borrower with at least three (3) Business Days’ prior notice of such change or
exclusion.
“Eligible Inventory” means, at any time, all Inventory of any Loan Party other
than any Inventory:
(a)    which is not subject to a first priority perfected Lien in favor of the
Administrative Agent;
(b)    which is subject to any Lien other than (i) a Lien in favor of the
Administrative Agent, (ii) a Permitted Encumbrance which does not have priority
over the Lien in favor of the Administrative Agent or (iii) a Lien permitted
pursuant to Section 6.02(a)(ii);
(c)    which is, in the Administrative Agent’s determination exercised using its
Permitted Discretion, slow moving, obsolete, unmerchantable, defective, used,
unfit for sale, not salable at prices approximating at least the cost of such
Inventory in the ordinary course of business or unacceptable due to age, type,
category and/or quantity;
(d)    with respect to which any covenant, representation or warranty contained
in this Agreement or in the Security Agreement has been breached or is not true
and which does not conform to all standards imposed by any Governmental
Authority of competent jurisdiction;
(e)    in which any Person other than such Loan Party shall (i) have any direct
or indirect ownership, interest (other than with respect to interests described
in clause (b) of the definition of Permitted Encumbrances) or title or (ii) be
indicated on any purchase order or invoice with respect to such Inventory as
having or purporting to have an interest therein;
(f)    which (i) is not finished goods, work-in-process or raw materials or (ii)
constitutes spare or replacement parts, subassemblies, packaging and shipping
material, manufacturing supplies, samples, prototypes, displays or display
items, bill-and-hold or ship-in-place goods, goods that are returned or marked
for return, repossessed goods, defective or damaged goods, goods held on
consignment, or goods which are not of a type held for sale in the ordinary
course of business;
(g)    which is not located in the U.S. or is in transit with a common carrier
from vendors and suppliers;
(h)     which is located in any location leased by such Loan Party unless (i)
the lessor has delivered to the Administrative Agent a Collateral Access
Agreement or (ii) a Reserve for rent, charges and other

14

--------------------------------------------------------------------------------




amounts due or to become due with respect to such facility has been established
by the Administrative Agent in its Permitted Discretion;
(i)    which is located in any third party warehouse or is in the possession of
a bailee (other than a third party processor) and is not evidenced by a
Document, unless (i) such warehouseman or bailee has delivered to the
Administrative Agent a Collateral Access Agreement and such other documentation
as the Administrative Agent may require or (ii) an appropriate Reserve has been
established by the Administrative Agent in its Permitted Discretion;
(j)    which is being processed offsite at a third party location or outside
processor, or is in-transit to or from such third party location or outside
processor;
(k)    which is a discontinued product or component thereof;
(l)    which is the subject of a consignment by any Loan Party as consignor;
(m)    which is perishable;
(n)    which contains or bears any intellectual property rights licensed to such
Loan Party unless the Administrative Agent is satisfied in its Permitted
Discretion that it may sell or otherwise dispose of such Inventory without (i)
infringing the rights of such licensor, (ii) violating any contract with such
licensor, or (iii) incurring any liability with respect to payment of royalties
other than royalties incurred pursuant to sale of such Inventory under the
current licensing agreement;
(o)    which is not reflected in a current perpetual inventory report of such
Loan Party or such other report acceptable to the Administrative Agent in its
Permitted Discretion;
(p)    for which reclamation rights have been asserted by the seller;
(q)    which has been acquired from a Sanctioned Person; or
(r)    which the Administrative Agent otherwise determines in its Permitted
Discretion is unacceptable.
In the event that Inventory which was previously Eligible Inventory ceases to be
Eligible Inventory hereunder and the Borrower has knowledge of the same, the
Borrower shall notify the Administrative Agent thereof on and at the time of
submission to the Administrative Agent of the next Borrowing Base Certificate.
Notwithstanding the foregoing, the Administrative Agent shall not, after the
Restatement Effective Date, (x) change the eligibility criteria for “Eligible
Inventory” to make such criteria more restrictive or (y) exclude from “Eligible
Inventory” any Inventory that meets the eligibility criteria set forth herein,
unless, in either case, the Administrative Agent shall have provided the
Borrower with at least three (3) Business Days’ prior notice of such change or
exclusion.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, Release or threatened Release of any Hazardous Materials or to
health and safety matters with respect to exposure to any Hazardous Materials.

15

--------------------------------------------------------------------------------




“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any violation of any Environmental
Law, (b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) any exposure to any Hazardous
Materials, (d) the Release or threatened Release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equipment” has the meaning assigned to such term in the Security Agreement.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the Exchange Rate for such other currency at 11:00
a.m., London time, on the date on or as of which such amount is to be
determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder, with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) the failure to
satisfy the “minimum funding standard” (as defined in Section 412 of the Code or
Section 302 of ERISA), whether or not waived; (c) the filing pursuant to Section
412(c) of the Code or Section 302(c) of ERISA of an application for a waiver of
the minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any ERISA Affiliate of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by the Borrower or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by the Borrower or any ERISA Affiliate
of any liability with respect to the withdrawal or partial withdrawal of the
Borrower or any ERISA Affiliate from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition upon the Borrower or any ERISA Affiliate of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent or in reorganization, within the meaning of Title IV of ERISA.
“euro” and/or “€” means the single currency of the Participating Member States.
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency, the office, branch, affiliate or correspondent bank of the
Administrative Agent for such currency as specified from time to time by the
Administrative Agent to the Borrower and each Lender.
“Eurodollar” when used in reference to any Loan or Borrowing, means that such
Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.

16

--------------------------------------------------------------------------------




“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be reasonably selected by
the Administrative Agent or, in the event no such service is selected, such
Exchange Rate shall instead be calculated on the basis of the arithmetical mean
of the buy and sell spot rates of exchange of the Administrative Agent for such
Foreign Currency on the London market at 11:00 a.m., Local Time, on such date
for the purchase of Dollars with such Foreign Currency, for delivery two
Business Days later; provided, that if at the time of any such determination,
for any reason, no such spot rate is being quoted, the Administrative Agent,
after consultation with the Borrower, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.
“Excluded Assets” means (a) certain owned real property approved by the
Administrative Agent to constitute “Excluded Assets”, (b) all leasehold
interests, (c) governmental licenses or state or local franchises, charters and
authorizations to the extent a security interest thereon is prohibited by
applicable law, (d) pledges and security interests prohibited by applicable law,
(e) any lease, license, permit or agreement or any property subject to such
lease, license, permit or agreement to the extent that a grant of a security
interest therein would violate or invalidate such lease, license, permit or
agreement or create a right of termination in favor of any other party thereto
or otherwise require consent thereunder (after giving effect to the applicable
anti-assignment provisions of the UCC or other applicable law), other than
proceeds thereof, the assignment of which is expressly deemed effective under
the UCC or other applicable law notwithstanding such prohibition, (f) (i) any
Equity Interests in any Subsidiary that is not a Pledge Subsidiary, (ii) any
Equity Interests in any Pledge Subsidiary in excess of the Applicable Pledge
Percentage and (iii) any other assets to the extent a security interest in such
assets could result in materially adverse tax consequences as reasonably
determined by the Borrower and the Administrative Agent, (g) any intent-to-use
trademark application prior to the filing of a “Statement of Use” or “Amendment
to Allege Use” with respect thereto, (h) interests in joint ventures and
non-wholly owned Subsidiaries which cannot be pledged by the Borrower or other
applicable Loan Party owning such interests without the consent of one or more
Persons (other than the Borrower or any of its Affiliates), (i) any property
subject to a purchase money arrangement permitted to be incurred pursuant to
this Agreement, (j) all aircrafts, (k) all vehicles and (l) assets where the
cost of obtaining a security interest therein or pledge or perfection thereof
exceeds the practical benefit to the Lenders of the security to be afforded
thereby, in each case, as reasonably determined by the Borrower and the
Administrative Agent; provided that (i) “Excluded Assets” shall not include any
proceeds, products, substitutions or replacements of Excluded Assets (unless
such proceeds, products, substitutions or replacements would otherwise
constitute Excluded Assets) and (ii) the foregoing exclusions shall not apply to
any asset or property of the Borrower or its Subsidiaries on which a Lien has
been granted in favor of the Alternative Financing Agent to secure the
Alternative Financing.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion

17

--------------------------------------------------------------------------------




of such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) and (d)
any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement” has the meaning set forth in the preliminary
statements hereto.
“Existing Letters of Credit” is defined in Section 2.06(a).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, and any intergovernmental agreement
between the United States of America and any non-U.S. jurisdiction with respect
to the foregoing and any law, regulation, or practice adopted pursuant to such
intergovernmental agreement.
“FCCR Test Period” means any period (a) commencing on the last day of the most
recent period of twelve (12) consecutive fiscal months of the Borrower then
ended for which financial statements have been delivered pursuant to Section
5.01(a), (b) or (c) (or, if prior to the date of the delivery of the first
financial statements to be delivered pursuant to Section 5.01(a), (b) or (c),
the most recent financial statements referred to in Section 3.04(a)) on or prior
to the date Availability is less than the greater of 12.5% of the Aggregate
Commitment and $37,500,000 at any time and (b) ending on the day after
Availability has exceeded the greater of 12.5% of the Aggregate Commitment and
$37,500,000 for twenty (20) consecutive Business Days.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate.
“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“First Tier Foreign Subsidiary” means each Foreign Subsidiary with respect to
which any one or more of the Borrower and its Material Domestic Subsidiaries
directly owns or Controls more than 50% of such Foreign Subsidiary’s issued and
outstanding Equity Interests.

18

--------------------------------------------------------------------------------




“Fixed Charge Coverage Ratio” means, for any period, the ratio of (a) EBITDA
minus Unfinanced Capital Expenditures to (b) Fixed Charges, all calculated for
the Borrower and its Subsidiaries on a consolidated basis in accordance with
GAAP.
“Fixed Charges” means, for any period, without duplication, cash Interest
Expenses plus scheduled principal payments on Indebtedness actually made plus
expenses for taxes paid in cash plus dividends, distributions and other
Restricted Payments paid in cash (other than Restricted Payments made by any
Loan Party or any Subsidiary of a Loan Party to any Loan Party that subsequently
distributes the proceeds of such Restricted Payments to one or more Loan
Parties) plus Capital Lease Obligation payments, all calculated for the Borrower
and its Subsidiaries on a consolidated basis in accordance with GAAP.
“Fixtures” has the meaning assigned to such term in the Security Agreement.
“Flood Laws” has the meaning assigned to such term in Article VIII.
“Foreign Currencies” means Agreed LC Currencies other than Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency LC Sublimit” means $1,000,000.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Foreign Subsidiary Holdco” means a Domestic Subsidiary all or substantially all
of the assets of which consist of the Equity Interests of one or more Foreign
Subsidiaries (at least one of which is a CFC) and/or other Foreign Subsidiary
Holdcos, so long as such Domestic Subsidiary does not conduct any material
business or activity other than the ownership of such Equity Interests.
“FRBNY” means the Federal Reserve Bank of New York.
“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “FRBNY Rate” means the rate quoted for such day for
a federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.
“Funding Account” has the meaning assigned to such term in Section 4.01(g).
“GAAP” means generally accepted accounting principles in the United States of
America.

19

--------------------------------------------------------------------------------




“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank)
and any group or body charged with setting financial accounting or regulatory
capital rules or standards (including, without limitation, the Financial
Accounting Standards Board, the Bank for International Settlements or the Basel
Committee on Banking Supervision or any successor or similar authority to any of
the foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guaranteed Obligations” has the meaning assigned to such term in Section 10.01.
“Guarantors” means, collectively, the Subsidiary Guarantors.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hostile Acquisition” means (a) the acquisition of the Equity Interests of a
Person through a tender offer or similar solicitation of the owners of such
Equity Interests which has not been approved (prior to such acquisition) by the
board of directors (or any other applicable governing body) of such Person or by
similar action if such Person is not a corporation and (b) any such acquisition
as to which such approval has been withdrawn.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Incremental Term Loans” means [Intentionally Omitted].
“Incremental Term Loan Amendment” means [Intentionally Omitted].
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such

20

--------------------------------------------------------------------------------




Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed, (g) all Guarantees by such Person
of Indebtedness of others, (h) all Capital Lease Obligations of such Person, (i)
all obligations, contingent or otherwise, of such Person as an account party in
respect of letters of credit and letters of guaranty, (j) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances, (k)
obligations under any liquidated earn-out, (l) any other Off-Balance Sheet
Liability and (m) obligations (measured as provided in the last sentence of the
definition of “Material Indebtedness” for the “principal amount” of the
obligations in respect of any Swap Agreement), whether absolute or contingent
and howsoever and whensoever created, arising, evidenced or acquired (including
all renewals, extensions and modifications thereof and substitutions therefor),
under (i) any and all Swap Agreements, and (ii) any and all cancellations, buy
backs, reversals, terminations or assignments of any Swap Agreement transaction.
The Indebtedness of any Person shall include the Indebtedness of any other
entity (including any partnership in which such Person is a general partner) to
the extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
Notwithstanding the foregoing, Permitted Call Spread Swap Agreements, and any
obligations thereunder, shall not constitute Indebtedness.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender,
(c) the Borrower, any of its Subsidiaries or any of its Affiliates, (d) a
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof, or (e) a Disqualified
Institution.
“Information” has the meaning assigned to such term in Section 9.12.
“Intercreditor Agreement” means that certain Intercreditor Agreement, to be
entered into as of the Secured Alternative Financing Effective Date (if any), by
and among the Administrative Agent, the Alternative Financing Agent, and each of
the Loan Parties, substantially in the form set forth on Exhibit J hereto, with
such modifications thereto as may be agreed to by the Administrative Agent in
its reasonable discretion.
“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing in accordance with Section 2.08 in the form
attached hereto as Exhibit G-2 (or such other form as may be acceptable to the
Administrative Agent in its reasonable discretion).
“Interest Expense” means, for any period, total interest expense (including that
attributable to Capital Lease Obligations) of the Borrower and its Subsidiaries
for such period with respect to all outstanding Indebtedness of the Borrower and
its Subsidiaries (including all commissions, discounts and other fees and
charges owed with respect to letters of credit and bankers’ acceptances and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP), calculated on a
consolidated basis for the Borrower and its Subsidiaries for such period in
accordance with GAAP.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan), the first Business Day of each calendar month and the Maturity
Date and (b) with respect to any Eurodollar Loan, the last day of the Interest
Period applicable to the Borrowing of which such Loan is a part and, in the

21

--------------------------------------------------------------------------------




case of a Eurodollar Borrowing with an Interest Period of more than three
months’ duration, each day prior to the last day of such Interest Period that
occurs at intervals of three months’ duration after the first day of such
Interest Period and the Maturity Date.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, as the Borrower may elect; provided, that (i) if any Interest Period
would end on a day other than a Business Day, such Interest Period shall be
extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurodollar Borrowing that commences on the last Business Day of
a calendar month (or on a day for which there is no numerically corresponding
day in the last calendar month of such Interest Period) shall end on the last
Business Day of the last calendar month of such Interest Period. For purposes
hereof, the date of a Borrowing initially shall be the date on which such
Borrowing is made and thereafter shall be the effective date of the most recent
conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“Inventory” has the meaning assigned to such term in the Security Agreement.
“IRS” means the United States Internal Revenue Service.
“Issuing Bank” means JPMorgan Chase Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.
“Joinder Agreement” means a Joinder Agreement in substantially the form of
Exhibit I (or such other form as may be reasonably acceptable to the
Administrative Agent).
“LC Collateral Account” has the meaning assigned to such term in Section
2.06(j).
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Lender at any time
shall be its Applicable Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

22

--------------------------------------------------------------------------------




“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a Lender hereunder pursuant to Section 2.09 or
pursuant to an Assignment and Assumption, other than any such Person that ceases
to be a party hereto pursuant to an Assignment and Assumption. Unless the
context otherwise requires, the term “Lenders” includes the Swingline Lender and
the Issuing Bank.
“Letter of Credit” means any letter of credit issued pursuant to this Agreement
(it being understood and agreed that, for the avoidance of doubt, Qualified IRB
LCs shall not be deemed to be letters of credit issued pursuant to this
Agreement).
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
Interest Period, the London interbank offered rate as administered by ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) for Dollars for a period equal in length to such Interest Period
as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the event
such rate does not appear on either of such Reuters pages, on any successor or
substitute page on such screen that displays such rate, or on the appropriate
page of such other information service that publishes such rate as shall be
selected by the Administrative Agent from time to time in its reasonable
discretion (in each case the “LIBOR Screen Rate”) at approximately 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period; provided that, if the LIBOR Screen Rate shall be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement; provided,
further, that if a LIBOR Screen Rate shall not be available at such time for
such Interest Period (the “Impacted Interest Period”), then the LIBO Rate for
such Interest Period shall be the Interpolated Rate; provided, that, if any
Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “LIBO Rate” shall be subject to
Section 2.14.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, any promissory notes issued pursuant to
Section 2.10(f), any Letter of Credit applications, the Collateral Documents,
the Loan Guaranty, the Amendment and Restatement Agreement, the Intercreditor
Agreement and all other agreements, instruments, documents and certificates
identified in Section 3 of the Amendment and Restatement Agreement executed and
delivered to, or in favor of, the Administrative Agent or any Lender and
including all other pledges, powers of attorney, consents, assignments,
contracts, notices and letter of credit agreements whether heretofore, now or
hereafter executed by or on behalf of any Loan Party, or any employee of any
Loan Party, and delivered to the Administrative Agent or any Lender in
connection with this Agreement or the transactions contemplated hereby. Any
reference in this Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to
this Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
“Loan Guarantor” means each Loan Party.


“Loan Guaranty” means Article X of this Agreement.

23

--------------------------------------------------------------------------------




“Loan Parties” means, collectively, the Borrower and each Subsidiary
Guarantor.    
“Loans” means the loans and advances made by the Lenders to the Borrower
pursuant to this Agreement, including Revolving Loans, Swingline Loans,
Overadvances and Protective Advances.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars and (ii) local time in the case of an LC
Disbursement denominated in a Foreign Currency (it being understood that such
local time shall mean London, England time unless otherwise notified by the
Administrative Agent).
“M&E Amortization Factor” means, on any date of determination, 1 minus a
fraction, the numerator of which is the number of full fiscal quarters of the
Borrower elapsed as of such date (including any such fiscal quarter ending on
such date) since March 31, 2016 and the denominator of which is 20.
“M&E Component” means, at the time of any determination, an amount equal to (a)
prior to the Secured Alternative Financing Effective Date, the lesser of (i)
$100,000,000 multiplied by the M&E Amortization Factor at such time and (ii) an
amount equal to (x) 85% of the Net Orderly Liquidation Value of the Loan
Parties’ Eligible Equipment multiplied by (y) the M&E Amortization Factor at
such time and (b) on and after the Secured Alternative Financing Effective Date,
$0.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of any Loan Party to perform any of its
material obligations under the Loan Documents to which it is a party, (c) the
Collateral, or the Administrative Agent’s Liens (on behalf of itself and other
Secured Parties) on a material portion of the Collateral or the priority of such
Liens, or (d) any material rights of or material benefits available to the
Administrative Agent, the Issuing Bank or the Lenders under any of the Loan
Documents.
“Material Domestic Subsidiary” means each Domestic Subsidiary that is a Material
Subsidiary. As of the Restatement Effective Date, each Material Domestic
Subsidiary is listed on Schedule 1.01(b) under the heading “Material Domestic
Subsidiaries.”
“Material First Tier Foreign Subsidiary” means each First Tier Foreign
Subsidiary that is a Material Foreign Subsidiary.
“Material Foreign Subsidiary” means each Foreign Subsidiary that is a Material
Subsidiary. As of the Restatement Effective Date, each Material Foreign
Subsidiary is listed on Schedule 1.01(b) under the heading “Material Foreign
Subsidiaries.”
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Swap Agreements, of any one or
more of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $15,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Subsidiary
would be required to pay if such Swap Agreement were terminated at such time.
“Material Subsidiary” means each Subsidiary now existing or hereafter acquired
or formed, and each successor thereto, for which, after giving pro forma effect
to such acquisition or formation, or at any other time thereafter, (i) the
Borrower and its other Subsidiaries’ investments in such Subsidiary exceeds 2.5%
of the total assets of the Borrower and its Subsidiaries on a consolidated
basis, (ii) the Borrower and

24

--------------------------------------------------------------------------------




its other Subsidiaries’ proportionate share of the total assets (after
intercompany eliminations) of such Subsidiary exceeds 2.5% of the total assets
of the Borrower and its Subsidiaries on a consolidated basis, or (iii) the
Borrower and its other Subsidiaries’ equity in the income from continuing
operations before income taxes, extraordinary items and cumulative effect of a
change in accounting principle of such Subsidiary exceeds 2.5% of the income of
the Borrower and its Subsidiaries on a consolidated basis, as of the last day of
the most recently completed fiscal quarter of the Borrower with respect to
which, pursuant to clause (a) or (b) of Section 5.01, financial statements have
been, or are required to have been, delivered by the Borrower. As of the
Restatement Effective Date, each Material Subsidiary is listed on Schedule
1.01(b).
“Maturity Date” means June 30, 2019.
“Maximum Rate” has the meaning assigned to such term in Section 9.18.
“Minimum Availability Trigger Date” means the earlier of June 30, 2016 and the
first date following the Restatement Effective Date on which Availability is
equal to or greater than $100,000,000.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means each mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Administrative Agent, for the benefit of the
Administrative Agent and the Secured Parties, on real property of a Loan Party,
including any amendment, restatement, modification or supplement thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a plan described in Section 4064 of ERISA to
which the Borrower or any ERISA Affiliate is obligated to make contributions.
“Net Income” means, for any period, the consolidated net income (or loss) of the
Borrower and its Subsidiaries, determined on a consolidated basis in accordance
with GAAP; provided that, there shall be excluded (a) subject to Section 1.08,
the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary) in which the Borrower or any of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by the
Borrower or such Subsidiary in the form of dividends or similar distributions
and (c) the undistributed earnings of any Subsidiary to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
is not at the time permitted by the terms of any contractual obligation (other
than under any Loan Document) or Requirement of Law applicable to such
Subsidiary.
“Net Orderly Liquidation Value” means, with respect to Inventory or Equipment of
any Person, the orderly liquidation value thereof as determined in a manner
acceptable to the Administrative Agent in its Permitted Discretion by an
appraiser reasonably acceptable to the Administrative Agent, net of all costs of
liquidation thereof.
“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds, (iii) in the case of a condemnation or similar event,

25

--------------------------------------------------------------------------------




condemnation awards and similar payments, (iv) the issuance or incurrence of
Indebtedness and (iv) an equity issuance minus (b) the sum of (i) all reasonable
fees and out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such event, (ii) in the case of a sale, transfer or other
disposition of an asset (including pursuant to a sale and leaseback transaction
or a casualty or a condemnation or similar proceeding), the amount of all
payments required to be made as a result of such event to repay Indebtedness
(other than Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event and (iii) the amount of all taxes paid (or
reasonably estimated to be payable) and the amount of any reserves established
to fund contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to such event (as determined reasonably and in good
faith by a Financial Officer).
“Non-Consenting Lender” has the meaning assigned to such term in Section
9.02(e).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest, fees and expenses accruing during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding), obligations and liabilities of any of
the Borrower and its Subsidiaries to any of the Lenders, the Administrative
Agent, the Issuing Bank or any indemnified party, individually or collectively,
existing on the Original Effective Date or arising thereafter, direct or
indirect, joint or several, absolute or contingent, matured or unmatured,
liquidated or unliquidated, secured or unsecured, arising by contract, operation
of law or otherwise, arising or incurred under this Agreement or any of the
other Loan Documents or in respect of any of the Loans made or reimbursement or
other obligations incurred or any of the Letters of Credit or other instruments
at any time evidencing any thereof.
“Off-Balance Sheet Liability” of a Person means (a) any repurchase obligation or
liability of such Person with respect to accounts or notes receivable sold by
such Person, (b) any indebtedness, liability or obligation under any so-called
“synthetic lease” transaction entered into by such Person, or (c) any
indebtedness, liability or obligation arising with respect to any other
transaction which is the functional equivalent of or takes the place of
borrowing but which does not constitute a liability on the balance sheet of such
Person (other than operating leases).
“Original Effective Date” means June 30, 2014, the effective date of the
Existing Credit Agreement.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to, or enforced, any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
any Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19(b)).
“Overadvance” has the meaning assigned to such term in Section 2.05(b).

26

--------------------------------------------------------------------------------




“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight eurodollar borrowings by U.S.-managed
banking offices of depository institutions (as such composite rate shall be
determined by the FRBNY as set forth on its public website from time to time)
and published on the next succeeding Business Day by the FRBNY as an overnight
bank funding rate (from and after such date as the FRBNY shall commence to
publish such composite rate).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Participant” has the meaning assigned to such term in Section 9.04(c).
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patriot Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).
“Payment Condition” means, with respect to any proposed designated action on any
date, a condition that is satisfied if, (a) both immediately before and after
giving effect (including pro forma effect) to such proposed designated action,
no Default or Event of Default shall have occurred and be continuing, (b) after
giving effect to the proposed event as if it occurred on the first day of the
Pro Forma Period, pro forma Availability shall not be less than the greater of
$52,500,000 and 17.5% of the Aggregate Commitment and (c) the Fixed Charge
Coverage Ratio, computed on a pro forma basis for the period of twelve
consecutive calendar months ending on the most recent calendar month of the
Borrower for which financial statements have been delivered pursuant to Section
5.01 (or, if prior to the date of delivery of the first financial statements to
be delivered pursuant to Section 5.01, the most recent financial statements
referred to in Section 3.04(a)), shall not be less than 1.25 to 1.00.
    
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
    
“Permitted Acquisition” means any Acquisition by any Loan Party or Subsidiary in
a transaction that satisfies each of the following requirements:
(a)    such Acquisition is not a Hostile Acquisition;
(b)    both before and after giving effect to such Acquisition and the Loans (if
any) requested to be made in connection therewith, each of the representations
and warranties in the Loan Documents is true and correct in all material
respects (or in all respects if such representation or warranty is qualified by
Material

27

--------------------------------------------------------------------------------




Adverse Effect or other materiality qualifier) and no Default or Event of
Default exists, will exist, or would result therefrom;
(c)    as soon as available, but not less than ten (10) days (or such shorter
period as the Administrative Agent may agree to in its Permitted Discretion)
prior to such Acquisition, the Borrower has provided the Administrative Agent
(i) notice of such Acquisition and (ii) a copy of all business and financial
information available and reasonably requested by the Administrative Agent
including pro forma financial statements, statements of cash flow, and
Availability projections;
(d)    if the Accounts and Inventory acquired in connection with such
Acquisition are proposed to be included in the determination of the Borrowing
Base, the Administrative Agent shall have conducted an audit and field
examination of such Accounts and Inventory, the results of which shall be
satisfactory to the Administrative Agent in its Permitted Discretion;
(e)    the Borrower shall certify to the Administrative Agent and the Lenders
(and provide the Administrative Agent and the Lenders with a pro forma
calculation in form and detail reasonably satisfactory to the Administrative
Agent) that, after giving effect to the completion of such Acquisition, the
Payment Condition will be satisfied with respect to such Acquisition;
(f)    all actions required to be taken with respect to any newly acquired or
formed Wholly-Owned Subsidiary of the Borrower or a Loan Party, as applicable,
required under Section 5.14 shall have been taken; and
(g)    the Borrower shall have delivered to the Administrative Agent the final
executed material documentation relating to such Acquisition within five (5)
days following the consummation thereof.
“Permitted Call Spread Swap Agreements” means (a) any Swap Agreement (including,
but not limited to, any bond hedge transaction or capped call transaction)
pursuant to which the Borrower acquires an option requiring the counterparty
thereto to deliver to the Borrower shares of common stock of the Borrower (or
other securities or property following a merger event or other change of the
common stock of the Borrower), the cash value thereof or a combination thereof
from time to time upon exercise of such option entered into by the Borrower in
connection with the issuance of Permitted Convertible Notes (such transaction, a
“Bond Hedge Transaction”) and (b) any Swap Agreement pursuant to which the
Borrower issues to the counterparty thereto warrants to acquire common stock of
the Borrower (or other securities or property following a merger event or other
change of the common stock of the Borrower) (whether such warrant is settled in
shares, cash or a combination thereof) entered into by the Borrower in
connection with the issuance of Permitted Convertible Notes (such transaction, a
“Warrant Transaction”); provided that (i) the terms, conditions and covenants of
each such Swap Agreement shall be acceptable to the Administrative Agent in its
Permitted Discretion), (ii) the purchase price for such Bond Hedge Transaction,
less the proceeds received by the Borrower from the sale of any related Warrant
Transaction, does not exceed the net proceeds received by the Borrower from the
issuance of the related Permitted Convertible Notes and (iii) in the case of
clause (b) above, such Swap Agreement would be classified as an equity
instrument in accordance with GAAP.
    
“Permitted Convertible Notes” means any unsecured notes issued by the Borrower
that are convertible into a fixed number (subject to customary anti-dilution
adjustments, “make-whole” increases and other customary changes thereto) of
shares of common stock of the Borrower (or other securities or property
following a merger event or other change of the common stock of the Borrower),
cash or any combination thereof (with the amount of such cash or such
combination determined by reference to the market price of such common stock or
such other securities); provided that, the Indebtedness thereunder

28

--------------------------------------------------------------------------------




must satisfy each of the following conditions: (i) both immediately prior to and
after giving effect (including pro forma effect) thereto, no Default or Event of
Default shall exist or result therefrom, (ii) such Indebtedness matures after,
and does not require any scheduled amortization or other scheduled or otherwise
required payments of principal prior to, and does not permit any Loan Party to
elect optional redemption or optional acceleration that would be settled on a
date prior to, the date that is six (6) months after the Maturity Date (it being
understood that neither (x) any provision requiring an offer to purchase such
Indebtedness as a result of change of control or other fundamental change (which
change of control or other fundamental change, for the avoidance of doubt,
constitutes a “Change of Control” hereunder), which purchase is settled on a
date no earlier than the date twenty (20) Business Days following the occurrence
of such change of control or other fundamental change nor (y) any early
conversion of any Permitted Convertible Notes in accordance with the terms
thereof, in either case, shall violate the foregoing restriction), (iii) such
Indebtedness is not guaranteed by any Subsidiary of the Borrower other than the
Subsidiary Guarantors (which guarantees, if such Indebtedness is subordinated,
shall be expressly subordinated to the Secured Obligations on terms not less
favorable to the Lenders than the subordination terms of such Subordinated
Indebtedness), (iv) any cross-default or cross-acceleration event of default
(each howsoever defined) provision contained therein that relates to
indebtedness or other payment obligations of any Loan Party (such indebtedness
or other payment obligations, a “Cross-Default Reference Obligation”) contains a
cure period of at least thirty (30) calendar days (after written notice to the
issuer of such Indebtedness by the trustee or to such issuer and such trustee by
holders of at least 25% in aggregate principal amount of such Indebtedness then
outstanding) before a default, event of default, acceleration or other event or
condition under such Cross-Default Reference Obligation results in an event of
default under such cross-default or cross-acceleration provision and (v) the
terms, conditions and covenants of such Indebtedness must be customary for
convertible Indebtedness of such type (as determined by the board of directors
of the Borrower, or a committee thereof, in good faith).
“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment and consistent with asset-based financings of the type
contemplated by this Agreement.
“Permitted Encumbrances” means:


(a)    Liens imposed by law for Taxes, assessments or other government charges
that are not overdue by more than thirty (30) days or are being contested in
compliance with Section 5.04;


(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than sixty (60) days or are
being contested in compliance with Section 5.04;


(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;


(e)    judgment Liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII; and



29

--------------------------------------------------------------------------------




(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially interfere with the
ordinary conduct of business of the Borrower or any Subsidiary;


provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, except with respect to clause (e) above.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the U.S. (or by any agency thereof to
the extent such obligations are backed by the full faith and credit of the
U.S.), in each case maturing within one year from the date of acquisition
thereof;


(b)    investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, the highest credit
rating obtainable from S&P or from Moody’s;


(c)    investments in certificates of deposit, bankers’ acceptances and time
deposits maturing within 180 days from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, any domestic office of any commercial bank organized under the laws
of the U.S. or any State thereof which has a combined capital and surplus and
undivided profits of not less than $500,000,000;


(d)    fully collateralized repurchase agreements with a term of not more than
30 days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;


(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000; and
(f)    in the case of any Foreign Subsidiary, other investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Pledge Subsidiary” means (i) each Domestic Subsidiary and (ii) each Material
First Tier Foreign Subsidiary.
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.

30

--------------------------------------------------------------------------------




“Prepayment Event” means:
(a)    any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction) of any property or asset of any Loan Party or any
Subsidiary, other than dispositions described in clauses (a) through (i) of
Section 6.05; or
(b)    any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any property or
asset of any Loan Party or any Subsidiary; or
(c)    the issuance by the Borrower of any Equity Interests, or the receipt by
the Borrower of any capital contribution; or
(d)    the incurrence by any Loan Party or any Subsidiary of any Indebtedness,
other than Indebtedness permitted under clause (a)(i) of Section 6.01 and
clauses (b) through (l) of Section 6.01.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Pro Forma Period” means the period commencing thirty (30) days prior to the
date an event is proposed by the Borrower to occur through the date of such
event.
“Projections” has the meaning assigned to such term in Section 5.01(f).
“Protective Advance” has the meaning assigned to such term in Section 2.04.
“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant Loan
Guaranty or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder and can cause another person to
qualify as an “eligible contract participant” at such time by entering into a
keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified IRB LCs” has the meaning specified in the definition of Qualified IRB
LC Obligations.
“Qualified IRB LC Obligations” means any and all obligations of the Borrower or
any Subsidiary in respect of one or more letters of credit (“Qualified IRB LCs”)
in an aggregate principal amount not to exceed $35,000,000 and issued by a
Lender (or any Affiliate thereof) as credit enhancement for industrial
development revenue bonds issued on behalf of the Borrower or any Subsidiary
thereof, all to the extent such letters of credit are confirmed in writing by
the Administrative Agent to such Lender, in its good faith, reasonable credit
judgment, to be secured by the Collateral. Qualified IRB LC Obligations shall
not be satisfied until the related Qualified IRB LC has been terminated or
released and returned to the issuer thereof and all obligations in respect
thereof have been paid in full or otherwise performed or discharged or cash
collateralized in a manner consistent with Section 2.06(j).
“Refinancing Convertible Notes” has the meaning assigned to such term in Section
6.08(a).
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) any Issuing Bank, or any combination thereof (as the context requires).

31

--------------------------------------------------------------------------------




“Register” has the meaning assigned to such term in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents,
representatives and advisors of such Person and such Person’s Affiliates.
“Release” means any releasing, spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, migrating, disposing or
dumping of any substance into the environment.
“Report” means reports prepared by the Administrative Agent or another Person
showing the results of appraisals, field examinations or audits pertaining to
the assets of the Loan Parties from information furnished by or on behalf of the
Borrower, after the Administrative Agent has exercised its rights of inspection
pursuant to this Agreement, which Reports may be distributed to the Lenders by
the Administrative Agent.
“Required Lenders” means, at any time, subject to Section 2.21, Lenders having
Credit Exposures and unused Commitments representing more than 50% of the sum of
the Aggregate Credit Exposure and unused Commitments at such time.
“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any statute, law
(including common law), treaty, rule, regulation, code, ordinance, order,
decree, writ, judgment, injunction or determination of any arbitrator or court
or other Governmental Authority (including Environmental Laws), in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.
“Reserves” means any and all reserves which the Administrative Agent deems
necessary, in its Permitted Discretion (but, in any event, shall include
reserves for Qualified IRB LC Obligations), to maintain (including, without
limitation, an availability reserve, reserves for accrued and unpaid interest on
the Secured Obligations, Banking Services Reserves, reserves for Qualified IRB
Obligations, volatility reserves, reserves for rent at locations leased by any
Loan Party and for consignee’s, warehousemen’s and bailee’s charges, reserves
for dilution of Accounts, reserves for Inventory shrinkage, reserves for customs
charges and shipping charges related to any Inventory in transit, reserves for
Swap Obligations, reserves for contingent liabilities of any Loan Party,
reserves for uninsured losses of any Loan Party, reserves for uninsured,
underinsured, un-indemnified or under-indemnified liabilities or potential
liabilities with respect to any litigation and reserves for taxes, fees,
assessments, and other governmental charges) with respect to the Collateral or
any Loan Party; provided that, notwithstanding the foregoing, (i) the
Administrative Agent may not implement any new reserves without providing at
least three (3) Business Days’ prior notice to the Borrower and (ii) if the
Administrative Agent receives evidence reasonably satisfactory to it that the
event or condition that gave rise to the imposition of any Reserve no longer
exists, then such Reserve shall be promptly terminated.
“Restatement Effective Date” has the meaning specified in the Amendment and
Restatement Agreement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.

32

--------------------------------------------------------------------------------




“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the outstanding principal amount of such Lender’s Revolving Loans and
its LC Exposure and Swingline Exposure at such time plus (b) an amount equal to
its Applicable Percentage of the aggregate principal amount of Overadvances
outstanding at such time.
“Revolving Exposure Limitations” has the meaning set forth in Section 2.01.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sale and Leaseback Transaction” has the meaning assigned to such term in
Section 6.06.
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (at the time of this Agreement, Cuba,
Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council, the European Union or any
European Union member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons described in the foregoing clauses (a) or (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom, or other relevant sanctions
authority.
“SEC” means the United States Securities and Exchange Commission.
“Secured Alternative Financing” means Alternative Financing in the form of loans
or notes, secured on a first priority basis by the Borrower’s or any of its
Material Domestic Subsidiaries’ fixed assets.
“Secured Alternative Financing Effective Date” means the effective date of any
Secured Alternative Financing.
“Secured Obligations” means all Obligations, together with all Swap Obligations,
Banking Services Obligations and Qualified IRB LC Obligations owing to one or
more Lenders or their respective Affiliates; provided that the definition of
“Secured Obligations” shall not create or include any guarantee by any Loan
Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.
“Secured Parties” means the holders of the Secured Obligations from time to time
and shall include (i) each Lender and the Issuing Bank in respect of its Loans,
LC Exposure and/or Qualified IRB LC Obligations respectively, (ii) the
Administrative Agent, the Issuing Bank and the Lenders in respect of all other
present and future obligations and liabilities of the Borrower and each
Subsidiary of every type and description arising under or in connection with
this Agreement or any other Loan Document, (iii) each Lender and affiliate of
such Lender in respect of Swap Agreements and Banking Services Agreements
entered into with such Person by the Borrower or any Subsidiary, (iv) each
indemnified party under Section 9.03 in

33

--------------------------------------------------------------------------------




respect of the obligations and liabilities of the Borrower to such Person
hereunder and under the other Loan Documents, and (v) their respective
successors and (in the case of a Lender, permitted) transferees and assigns.
“Securities Act” means the United States Securities Act of 1933.
“Security Agreement” means that certain Amended and Restated Pledge and Security
Agreement (including any and all supplements thereto), dated as of the date
hereof, between the Loan Parties and the Administrative Agent, for the benefit
of the Administrative Agent and the other Secured Parties, and any other pledge
or security agreement entered into, after the date of this Agreement by any
other Loan Party (as required by this Agreement or any other Loan Document), or
any other Person, as the same may be amended, restated or otherwise modified
from time to time.
“Settlement” has the meaning assigned to such term in Section 2.05(d).


“Settlement Date” has the meaning assigned to such term in Section 2.05(d).
“Solvent” and “Solvency” mean, with respect to any Person, and its Subsidiaries
on a consolidated basis, on any date of determination, that on such date (a) the
fair value of the property of such Person, and its Subsidiaries on a
consolidated basis, is greater than the total amount of liabilities, including,
without limitation, contingent liabilities, of such Person, and its Subsidiaries
on a consolidated basis, (b) the present fair salable value of the assets of
such Person, and its Subsidiaries on a consolidated basis, is not less than the
amount that will be required to pay the probable liability of such Person, and
its Subsidiaries on a consolidated basis, on its debts as they become absolute
and matured, (c) such Person, and its Subsidiaries on a consolidated basis, does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Person’s ability to pay such debts and liabilities as they mature
and (d) such Person, and its Subsidiaries on a consolidated basis, is not
engaged in business or a transaction, and is not about to engage in business or
a transaction, for which the property of such Person, and its Subsidiaries on a
consolidated basis, would constitute an unreasonably small capital. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.

34

--------------------------------------------------------------------------------




“Subordinated Indebtedness” means any Indebtedness of the Borrower or any
Subsidiary the payment of which is subordinated to payment of the Secured
Obligations.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any direct or indirect subsidiary of the Borrower or a Loan
Party, as applicable.
“Subsidiary Guarantor” means each of the Borrower’s Material Domestic
Subsidiaries (other than any Foreign Subsidiary Holdco) and any other Subsidiary
of the Borrower that, at the election of the Borrower, is a party to this
Agreement, or hereafter becomes a party to this Agreement pursuant to a Joinder
Agreement, and each of their respective successors and assigns.
“Supermajority Lenders” means, at any time, subject to Section 2.21, Lenders
having Credit Exposures and unused Commitments representing at least 66 2/3% of
the sum of the Aggregate Credit Exposure and unused Commitments at such time.
This definition of “Supermajority Lenders” may not be amended or modified
without the written consent of each Lender.
“Swap Agreement” means any agreement with respect to any swap, forward, spot,
future, credit default or derivative transaction or option or similar agreement
involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Swap Agreement.
“Swap Obligations” means any and all obligations of the Borrower or any
Subsidiary, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (a) any and all Swap
Agreements permitted hereunder with a Lender or an Affiliate of a Lender, and
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any such Swap Agreement transaction; provided that, the reference to “Swap
Obligations” in Section 2.18(b) shall mean Swap Obligations up to and including
the amount most recently provided to the Administrative Agent pursuant to
Section 2.24. Notwithstanding the foregoing, Permitted Call Spread Swap
Agreements shall not constitute Swap Obligations.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any Lender
at any time shall be its Applicable Percentage of the total Swingline Exposure
at such time.    
“Swingline Lender” means Chase in its capacity as lender of Swingline Loans
hereunder. Any consent required of the Administrative Agent or the Issuing Bank
shall be deemed to be required of the Swingline Lender and any consent given by
Chase in its capacity as Administrative Agent or Issuing Bank shall be deemed to
also be given by Chase in its capacity as Swingline Lender.

35

--------------------------------------------------------------------------------




“Swingline Loan” has the meaning assigned to such term in Section 2.05(a).
“Syndication Agent” means PNC Bank, National Association in its capacity as
syndication agent for the credit facility evidenced by this Agreement.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Transaction Expenses” means any non-recurring fees, cash charges and other cash
expenses (including, without limitation, severance costs, bank prepayment fees,
other bank fees and expenses, legal expenses, financial due diligence and
consulting fees) made or incurred in connection with (a) the credit facility
evidenced hereby that are paid or otherwise accounted for within ninety (90)
days of the Restatement Effective Date, (b) any amendment to the Loan Documents
to the extent permitted hereunder and incurred after the Restatement Effective
Date, (c) the Alternative Financing that are paid or otherwise accounted for
within ninety (90) days of the Alternative Financing Effective Date and (d) any
amendment to the Alternative Financing Documents to the extent permitted
hereunder and incurred after the Alternative Financing Effective Date.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.
“Unfinanced Capital Expenditures” means, for any period, Capital Expenditures
made during such period which are not financed from the proceeds of any
Indebtedness (other than the Revolving Loans; it being understood and agreed
that, to the extent any Capital Expenditures are financed with Revolving Loans,
such Capital Expenditures shall be deemed Unfinanced Capital Expenditures).
“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations.
“U.S.” means the United States of America.

36

--------------------------------------------------------------------------------




“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.
“Warrant Transaction” has the meaning assigned to such term in the definition of
“Permitted Call Spread Swap Agreement”.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.


SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).


SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
word “law” shall be construed as referring to all statutes, rules, regulations,
codes and other laws (including official rulings and interpretations thereunder
having the force of law or with which affected Persons customarily comply), and
all judgments, orders and decrees, of all Governmental Authorities. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended, restated,
supplemented or otherwise modified (subject to any restrictions on such
amendments, restatements, supplements or modifications set forth herein), (b)
any definition of or reference to any statute, rule or regulation shall be
construed as referring thereto as from time to time amended, supplemented or
otherwise modified (including by succession of comparable successor laws), (c)
any reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein) and, in the case of any Governmental Authority, any other Governmental
Authority that shall have succeeded to any or all functions thereof, (d) the
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (f) any reference in any definition to the
phrase “at any time” or “for any period” shall refer to the same time or period
for all calculations or determinations within such definition and (g) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

37

--------------------------------------------------------------------------------




SECTION 1.04.    Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Restatement Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding anything to the contrary in this Agreement or any
other Loan Document, (a) for purposes of calculations made pursuant to the terms
of this Agreement or any other Loan Document, GAAP will be deemed to treat
leases that would have been classified as operating leases in accordance with
generally accepted accounting principles in the United States of America as in
effect on the Restatement Effective Date in a manner consistent with the
treatment of such leases under generally accepted accounting principles in the
United States of America as in effect on the Restatement Effective Date,
notwithstanding any modifications or interpretive changes thereto that may occur
thereafter, and (b) all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made (i) without giving effect to any election under Accounting
Standards Codification 825-10-25 (or any other Accounting Standards Codification
or Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. For the avoidance of doubt, and without limitation of the
foregoing, Permitted Convertible Notes shall at all times be valued at the full
stated principal amount thereof and shall not include any reduction or
appreciation in value of the shares deliverable upon conversion thereof.
SECTION 1.05.    Status of Secured Obligations. In the event that the Borrower
or any other Loan Party shall at any time issue or have outstanding any
Subordinated Indebtedness, the Borrower shall take or cause such other Loan
Party to take all such actions as shall be necessary to cause the Secured
Obligations to constitute senior indebtedness (however denominated) in respect
of such Subordinated Indebtedness and to enable the Administrative Agent and the
Lenders to have and exercise any payment blockage or other remedies available or
potentially available to holders of senior indebtedness under the terms of such
Subordinated Indebtedness. Without limiting the foregoing, the Secured
Obligations are hereby designated as “senior indebtedness” and as “designated
senior indebtedness” and words of similar import under and in respect of any
indenture or other agreement or instrument under which such Subordinated
Indebtedness is outstanding and are further given all such other designations as
shall be required under the terms of any such Subordinated Indebtedness in order
that the Lenders may have and exercise any payment blockage or other remedies
available or potentially available to holders of senior indebtedness under the
terms of such Subordinated Indebtedness.
SECTION 1.06.    Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and

38

--------------------------------------------------------------------------------




(b)    all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a) and (b) is herein described as a
“Computation Date” with respect to each Credit Event for which a Dollar Amount
is determined on or as of such day.


SECTION 1.07.    Amendment and Restatement of Existing Credit Agreement. The
parties to this Agreement agree that, on the Restatement Effective Date, the
terms and provisions of the Existing Credit Agreement shall be and hereby are
amended, superseded and restated in their entirety by the terms and provisions
of this Agreement. This Agreement is not intended to and shall not constitute a
novation. All loans made and obligations incurred under the Existing Credit
Agreement which are outstanding on the Restatement Effective Date shall continue
as Loans and Secured Obligations under (and shall be governed by the terms of)
this Agreement and the other Loan Documents. Without limiting the foregoing,
upon the effectiveness hereof: (a) all references in the “Loan Documents” (as
defined in the Existing Credit Agreement) to the “Administrative Agent,” the
“Credit Agreement” and the “Loan Documents” shall be deemed to refer to the
Administrative Agent, this Agreement and the Loan Documents, (b) Letters of
Credit which remain outstanding on the Restatement Effective Date shall continue
as Letters of Credit under (and shall be governed by the terms of) this
Agreement, (c) all obligations constituting “Obligations” with any Lender or any
Affiliate of any Lender which are outstanding on the Restatement Effective Date
shall continue as Obligations under this Agreement and the other Loan Documents,
(d) the liens and security interests in favor of the Administrative Agent for
the benefit of the Secured Parties securing payment of the Secured Obligations
(and all filings with any Governmental Authority in connection therewith) are in
all respects continuing and in full force and effect with respect to all Secured
Obligations, (e) the Administrative Agent shall, in consultation with the
Borrower, make such reallocations, sales, assignments or other relevant actions
in respect of each Lender’s credit and loan exposure under the Existing Credit
Agreement as are necessary in the judgment of the Administrative Agent in order
that each such Lender’s outstanding Revolving Loans hereunder reflect such
Lender’s ratable share of the outstanding Revolving Loans on the Restatement
Effective Date, (f) the Loan Parties hereby agree to compensate each Lender for
any and all losses, costs and expenses incurred by such Lender in connection
with the sale and assignment of any Eurodollar Loans and such reallocation
described above, in each case on the terms and in the manner set forth in
Section 2.16 of the Existing Credit Agreement, and (g) each of the Loan Parties
reaffirms the terms and conditions of the “Loan Documents” (as referred to and
defined in the Existing Credit Agreement) executed by it, as modified and/or
restated by the Loan Documents, and acknowledges and agrees that each “Loan
Document” (as referred to and defined in the Existing Credit Agreement) executed
by it, as modified and/or restated by the Loan Documents, remains in full force
and effect and is hereby ratified, reaffirmed and confirmed.
SECTION 1.08.    Pro Forma Calculations. With respect to any period during which
any acquisition occurs that is permitted by Section 6.04 or any asset sale,
transfer or disposition occurs that is permitted by Section 6.05 (or for
purposes of determining whether the Payment Condition is satisfied or whether
any Loan Party may take any actions requiring compliance with a specified
ratio), each of Net Income, EBITDA and Fixed Charge Coverage Ratio shall be
calculated with respect to such period on a pro forma basis after giving effect
to such acquisition or such asset sale, transfer or distribution (or such action
for which the Payment Condition or specified ratio is tested), as applicable,
(including, without limitation, pro forma adjustments arising out of events
which are directly attributable to such acquisition or such asset sale, transfer
or distribution (or such action for which the Payment Condition or specified
ratio is tested), as

39

--------------------------------------------------------------------------------




applicable, are factually supportable and are expected to have a continuing
impact, in each case as determined on a basis consistent with Article 11 of
Regulation S-X of the Securities Act of 1933, as amended, as interpreted by the
SEC, and as certified by a Financial Officer of the Borrower), as if such
acquisition or such asset sale, transfer or distribution (or such action for
which the Payment Condition or specified ratio is tested), as applicable, had
occurred on the first day of such period.


ARTICLE II
The Credits
SECTION 2.01.    Commitments. Subject to the terms and conditions set forth
herein (including, without limitation, Sections 1.06 and 2.12(b) hereof), each
Lender (severally and not jointly) agrees to make Revolving Loans to the
Borrower in Dollars from time to time during the Availability Period in an
aggregate principal amount that will not result in:

40

--------------------------------------------------------------------------------




(a)    such Lender’s Revolving Credit Exposure exceeding such Lender’s
Commitment; or
(b)    the Aggregate Revolving Exposure exceeding the lesser of (i) the
Aggregate Commitment and (ii) the Borrowing Base;
subject to the Administrative Agent’s authority, in its sole discretion, to make
Protective Advances and Overadvances pursuant to the terms of Sections 2.04 and
2.05. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans. The
limitations on Borrowings referred to in clauses (a) and (b) above are referred
to collectively as the “Revolving Exposure Limitations”.


SECTION 2.02.    Loans and Borrowings.
(a)    Each Revolving Loan (other than a Swingline Loan) shall be made as part
of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Protective Advance, any Overadvance and any Swingline Loan
shall be made in accordance with the procedures set forth in Sections 2.04 and
2.05.
(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request in
accordance herewith. Each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Loan by causing any domestic or foreign branch or
Affiliate of such Lender to make such Loan (and in the case of an Affiliate, the
provisions of Sections 2.15, 2.16, 2.17 and 2.18 shall apply to such Affiliate
to the same extent as to such Lender); provided that any exercise of such option
shall not affect the obligation of the Borrower to repay such Loan in accordance
with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Revolving
Borrowing, such Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and not less than $5,000,000. At the time that each ABR
Revolving Borrowing is made, such Borrowing shall be in an aggregate amount that
is an integral multiple of $1,000,000 and not less than $5,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the Aggregate Commitment or that is required to
finance the reimbursement of an LC Disbursement as contemplated by Section
2.06(e). Each Swingline Loan shall be in an amount that is an integral multiple
of $100,000 and not less than $100,000. Borrowings of more than one Type and
Class may be outstanding at the same time; provided that there shall not at any
time be more than a total of fifteen (15) Eurodollar Revolving Borrowings
outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.


SECTION 2.03.    Requests for Revolving Borrowings. To request a Revolving
Borrowing, the Borrower shall notify the Administrative Agent of such request
either by delivery of a written Borrowing Request signed by the Borrower
(delivered by hand, facsimile or e-mail in accordance with Section 9.01)

41

--------------------------------------------------------------------------------




or by telephone (a) in the case of a Eurodollar Borrowing, not later than
11:00 a.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing; provided
that any such notice of an ABR Revolving Borrowing to finance the reimbursement
of an LC Disbursement as contemplated by Section 2.06(e) may be given not later
than 10:00 a.m., New York City time, on the date of the proposed Borrowing. Any
such telephonic Borrowing Request shall be irrevocable and shall be confirmed
promptly by hand delivery, facsimile or e-mail delivery in accordance with
Section 9.01 to the Administrative Agent of a written Borrowing Request signed
by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02:
(i)    the aggregate principal amount of the requested Borrowing and a breakdown
of the separate wires comprising such Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, the requested
Revolving Borrowing shall be an ABR Borrowing. If no Interest Period is
specified with respect to any requested Eurodollar Revolving Borrowing, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. Promptly following receipt of a Borrowing Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.


SECTION 2.04.    Protective Advances.
(a)    Subject to the limitations set forth below, the Administrative Agent is
authorized by the Borrower and the Lenders, from time to time in the
Administrative Agent’s sole discretion (but shall have absolutely no
obligation), to make Loans in Dollars to the Borrower, on behalf of all Lenders,
which the Administrative Agent, in its Permitted Discretion, deems necessary or
desirable (i) to preserve or protect the Collateral, or any portion thereof,
(ii) after the occurrence and during the continuance of an Event of Default, to
enhance the likelihood of, or maximize the amount of, repayment of the Loans and
other Obligations, or (iii) after the occurrence and during the continuance of
an Event of Default, to pay any other amount chargeable to or required to be
paid by the Borrower pursuant to the terms of this Agreement, including payments
of reimbursable expenses (including costs, fees, and expenses as described in
Section 9.03) and other sums payable under the Loan Documents (any of such Loans
are herein referred to as “Protective Advances”); provided that, the aggregate
amount of Protective Advances outstanding at any time shall not at any time
exceed $15,000,000; provided further that, the aggregate amount of outstanding
Protective Advances plus the Aggregate Revolving Exposure shall not exceed the
Aggregate Commitment. Protective Advances may be made even if the conditions
precedent set forth in Section 4.02 have not been satisfied. The Protective
Advances shall be secured by the Liens in favor of the Administrative Agent in
and to the Collateral and shall constitute Obligations hereunder. All Protective
Advances shall be ABR Borrowings. The Administrative Agent’s authorization to
make Protective Advances may be revoked at any time by the

42

--------------------------------------------------------------------------------




Required Lenders (other than any Defaulting Lender). Any such revocation must be
in writing and shall become effective prospectively upon the Administrative
Agent’s receipt thereof. At any time that there is sufficient Availability and
the conditions precedent set forth in Section 4.02 have been satisfied, the
Administrative Agent may request the Lenders to make a Revolving Loan to repay a
Protective Advance. At any other time the Administrative Agent may require the
Lenders to fund their risk participations described in Section 2.04(b).
(b)    Upon the making of a Protective Advance by the Administrative Agent
(whether before or after the occurrence of a Default), each Lender shall be
deemed, without further action by any party hereto, to have unconditionally and
irrevocably purchased from the Administrative Agent, without recourse or
warranty, an undivided interest and participation in such Protective Advance in
proportion to its Applicable Percentage. From and after the date, if any, on
which any Lender is required to fund its participation in any Protective Advance
purchased hereunder, the Administrative Agent shall promptly distribute to such
Lender, such Lender’s Applicable Percentage of all payments of principal and
interest and all proceeds of Collateral received by the Administrative Agent in
respect of such Protective Advance.
 
SECTION 2.05.    Swingline Loans and Overadvances.
(a)    The Administrative Agent, the Swingline Lender and the Lenders agree that
in order to facilitate the administration of this Agreement and the other Loan
Documents, promptly after the Borrower requests an ABR Borrowing, the Swingline
Lender may elect to have the terms of this Section 2.05(a) apply to such
Borrowing Request by advancing, on behalf of the Lenders and in the amount
requested, same day funds to the Borrower on the date of the applicable
Borrowing to the Funding Account (each such Loan made solely by the Swingline
Lender pursuant to this Section 2.05(a) is referred to in this Agreement as a
“Swingline Loan”), with settlement among them as to the Swingline Loans to take
place on a periodic basis as set forth in Section 2.05(d). Each Swingline Loan
shall be subject to all the terms and conditions applicable to other ABR Loans
funded by the Lenders, except that all payments thereon shall be payable to the
Swingline Lender solely for its own account. The aggregate amount of Swingline
Loans outstanding at any time shall not exceed $30,000,000. The Swingline Lender
shall not make any Swingline Loan if the requested Swingline Loan results in the
Borrower failing to be in compliance with the Revolving Exposure Limitations
(before or after giving effect to such Swingline Loan). All Swingline Loans
shall be ABR Borrowings.
(b)    Any provision of this Agreement to the contrary notwithstanding, at the
request of the Borrower, the Administrative Agent may, in its sole discretion
(but with absolutely no obligation), make Revolving Loans to the Borrower, on
behalf of the Lenders, in amounts that exceed Availability (any such excess
Revolving Loans are herein referred to collectively as “Overadvances”); provided
that, no Overadvance shall result in a Default due to Borrower’s failure to
comply with Section 2.01 for so long as such Overadvance remains outstanding in
accordance with the terms of this paragraph, but solely with respect to the
amount of such Overadvance. In addition, Overadvances may be made even if the
condition precedent set forth in Section 4.02(c) has not been satisfied. All
Overadvances shall constitute ABR Borrowings. The authority of the
Administrative Agent to make Overadvances is limited to an aggregate amount not
to exceed $30,000,000 at any time, no Overadvance may remain outstanding for
more than thirty (30) days and no Overadvance shall cause any Lender’s Credit
Exposure to exceed its Commitment; provided that, the Required Lenders may at
any time revoke the Administrative Agent’s authorization to make Overadvances.
Any such revocation must be in writing and shall become effective prospectively
upon the Administrative Agent’s receipt thereof.

43

--------------------------------------------------------------------------------




(c)    Upon the making of a Swingline Loan or an Overadvance (whether before or
after the occurrence of a Default and regardless of whether a Settlement has
been requested with respect to such Swingline Loan or Overadvance), each Lender
shall be deemed, without further action by any party hereto, to have
unconditionally and irrevocably purchased from the Swingline Lender or the
Administrative Agent, as the case may be, without recourse or warranty, an
undivided interest and participation in such Swingline Loan or Overadvance in
proportion to its Applicable Percentage of the Revolving Commitment. The
Swingline Lender or the Administrative Agent may, at any time, require the
Lenders to fund their participations. From and after the date, if any, on which
any Lender is required to fund its participation in any Swingline Loan or
Overadvance purchased hereunder, the Administrative Agent shall promptly
distribute to such Lender, such Lender’s Applicable Percentage of all payments
of principal and interest and all proceeds of Collateral received by the
Administrative Agent in respect of such Swingline Loan or Overadvance.
(d)    The Administrative Agent, on behalf of the Swingline Lender, shall
request settlement (a “Settlement”) with the Lenders on at least a weekly basis
or on any date that the Administrative Agent elects, by notifying the Lenders of
such requested Settlement by facsimile, telephone, or e-mail no later than 12:00
noon Chicago time on the date of such requested Settlement (the “Settlement
Date”). Each Lender (other than the Swingline Lender, in the case of the
Swingline Loans) shall transfer the amount of such Lender’s Applicable
Percentage of the outstanding principal amount of the applicable Loan with
respect to which Settlement is requested to the Administrative Agent, to such
account of the Administrative Agent as the Administrative Agent may designate,
not later than 2:00 p.m., Chicago time, on such Settlement Date. Settlements may
occur during the existence of a Default and whether or not the applicable
conditions precedent set forth in Section 4.02 have then been satisfied. Such
amounts transferred to the Administrative Agent shall be applied against the
amounts of the Swingline Lender’s Swingline Loans and, together with Swingline
Lender’s Applicable Percentage of such Swingline Loan, shall constitute
Revolving Loans of such Lenders, respectively. If any such amount is not
transferred to the Administrative Agent by any Lender on such Settlement Date,
the Swingline Lender shall be entitled to recover from such Lender on demand
such amount, together with interest thereon, as specified in Section 2.07.


SECTION 2.06.    Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit denominated in Agreed LC
Currencies as the applicant thereof for the support of its or its Subsidiaries’
obligations, in a form reasonably acceptable to the Administrative Agent and the
Issuing Bank, at any time and from time to time during the Availability Period,
and the Issuing Bank shall issue such Letters of Credit in accordance with, and
subject to, the terms and conditions hereof. In the event of any inconsistency
between the terms and conditions of this Agreement and the terms and conditions
of any form of letter of credit application or other agreement submitted by the
Borrower to, or entered into by the Borrower with, the Issuing Bank relating to
any Letter of Credit, the terms and conditions of this Agreement shall control.
The Borrower unconditionally and irrevocably agrees that, in connection with any
Letter of Credit issued for the support of any Subsidiary’s obligations as
provided in the first sentence of this paragraph, the Borrower will be fully
responsible for the reimbursement of LC Disbursements in accordance with the
terms hereof, the payment of interest thereon and the payment of fees due under
Section 2.12(b) to the same extent as if it were the sole account party in
respect of such Letter of Credit (the Borrower hereby irrevocably waiving any
defenses that might otherwise be available to it as a guarantor or surety of the
obligations of such Subsidiary that is an account party in respect of any such
Letter of Credit). Notwithstanding the foregoing, the letters of credit
identified on Schedule 1.01(c) (the “Existing Letters of Credit”) shall be
deemed to be “Letters of Credit” issued on the Restatement Effective Date for
all purposes of the Loan Documents. Notwithstanding anything herein to the
contrary, the Issuing Bank shall have no obligation

44

--------------------------------------------------------------------------------




hereunder to issue, and shall not issue, any Letter of Credit (i) the proceeds
of which would be made available to any Person (A) to fund any activity or
business of or with any Sanctioned Person, or in any country or territory that,
at the time of such funding, is the subject of any Sanctions or (B) in any
manner that would result in a violation of any Sanctions by any party to this
Agreement, (ii) if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the Issuing Bank
from issuing such Letter of Credit, or any Requirement of Law relating to the
Issuing Bank or any request or directive (whether or not having the force of
law) from any Governmental Authority with jurisdiction over the Issuing Bank
shall prohibit, or request that the Issuing Bank refrain from, the issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon the Issuing Bank with respect to such Letter of Credit any
restriction, reserve or capital requirement (for which the Issuing Bank is not
otherwise compensated hereunder) not in effect on the Restatement Effective
Date, or shall impose upon the Issuing Bank any unreimbursed loss, cost or
expense which was not applicable on the Restatement Effective Date and which the
Issuing Bank in good faith deems material to it, or (iii) if the issuance of
such Letter of Credit would violate one or more policies of the Issuing Bank
applicable to letters of credit generally; provided that, notwithstanding
anything herein to the contrary, (x) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, requirements or
directives thereunder or issued in connection therewith or in the implementation
thereof, and (y) all requests, rules, guidelines, requirements or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed not to be in effect on the Restatement Effective Date for
purposes of clause (ii) above, regardless of the date enacted, adopted, issued
or implemented. The Borrower unconditionally and irrevocably agrees that, in
connection with any Letter of Credit issued for the support of any Subsidiary’s
obligations as provided in the first sentence of this paragraph, the Borrower
will be fully responsible for the reimbursement of LC Disbursements in
accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (the Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary that is an account
party in respect of any such Letter of Credit).
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension) a notice requesting the issuance of a Letter of
Credit, or identifying the Letter of Credit to be amended, renewed or extended,
and specifying the date of issuance, amendment, renewal or extension (which
shall be a Business Day), the date on which such Letter of Credit is to expire
(which shall comply with paragraph (c) of this Section), the amount of such
Letter of Credit, the Agreed LC Currency applicable thereto, the name and
address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter of Credit the Borrower shall be deemed to represent and warrant that),
after giving effect to such issuance, amendment, renewal or extension
(i) subject to Sections 1.06 and 2.12(b), the Dollar Amount of the LC Exposure
shall not exceed $15,000,000, (ii) the Borrower is in compliance with the
Revolving Exposure Limitations and (iii) the Foreign Currency LC Exposure shall
not exceed the Foreign Currency LC Sublimit.

45

--------------------------------------------------------------------------------




(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, including, without limitation, any automatic renewal
provision, one year after such renewal or extension) and (ii) the date that is
five (5) Business Days prior to the Maturity Date. Notwithstanding the
foregoing, any Letter of Credit may, at the discretion of the Issuing Bank,
expire no later than one year after the Maturity Date so long as the Borrower
cash collateralizes an amount equal to 105% of the face amount of such Letter of
Credit at least ten (10) days prior to the Maturity Date in the manner described
in Section 2.06(j) and otherwise on terms and conditions reasonably acceptable
to the Issuing Bank and the Administrative Agent.
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent in Dollars the Dollar Amount equal to such
LC Disbursement, calculated as of the date the Issuing Bank made such LC
Disbursement (or if the Issuing Bank shall so elect in its sole discretion by
notice to the Borrower, in such other Agreed LC Currency which was paid by the
Issuing Bank pursuant to such LC Disbursement in an amount equal to such LC
Disbursement) not later than 12:00 noon, Local Time, on the Business Day
immediately following the date on which the Borrower receives notice that such
LC Disbursement is made; provided that, if such LC Disbursement is not less than
the Dollar Amount of $1,000,000, the Borrower may, subject to the conditions to
borrowing set forth herein, request in accordance with Section 2.03 or 2.05 that
such payment be financed with an ABR Revolving Borrowing, Eurodollar Revolving
Borrowing or Swingline Loan in Dollars in an amount equal to the Dollar Amount
of such LC Disbursement and, to the extent so financed, the Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting ABR Revolving Borrowing, Eurodollar Revolving Borrowing or Swingline
Loan, as applicable. If the Borrower fails to make such payment when due, the
Administrative Agent shall notify each Lender of the applicable LC Disbursement,
the payment then due from the Borrower in respect thereof and such Lender’s
Applicable Percentage thereof. Promptly following receipt of such notice, each
Lender shall pay to the Administrative Agent its Applicable Percentage of the
payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders) (provided
that, with respect to any such payment in respect of a Foreign Currency Letter
of Credit, each Lender shall make such payment in Dollars in the Dollar Amount
of such LC Disbursement), and the Administrative Agent shall promptly pay to the
Issuing Bank the amounts so received by it from the Lenders. Promptly following
receipt by the Administrative Agent of any payment from the Borrower pursuant to
this paragraph, the Administrative Agent shall distribute

46

--------------------------------------------------------------------------------




such payment to the Issuing Bank or, to the extent that Lenders have made
payments pursuant to this paragraph to reimburse the Issuing Bank, then to such
Lenders and the Issuing Bank, as their interests may appear. Any payment made by
a Lender pursuant to this paragraph to reimburse the Issuing Bank for any LC
Disbursement (other than the funding of ABR Revolving Loans or a Swingline Loan
as contemplated above) shall not constitute a Loan and shall not relieve the
Borrower of its obligation to reimburse such LC Disbursement. If the Borrower’s
reimbursement of, or obligation to reimburse, any amounts in any Foreign
Currency would subject the Administrative Agent, the Issuing Bank or any Lender
to any stamp duty, ad valorem charge or similar tax that would not be payable if
such reimbursement were made or required to be made in Dollars, the Borrower
shall, at its option, either (x) pay the amount of any such tax requested by the
Administrative Agent, the Issuing Bank or the relevant Lender or (y) reimburse
each LC Disbursement made in such Foreign Currency in Dollars, in an amount
equal to the Equivalent Amount, calculated using the applicable Exchange Rates,
on the date such LC Disbursement is made, of such LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein or herein, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) any payment by the Issuing Bank under a Letter
of Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Administrative Agent, the Lenders nor the Issuing Bank nor any of their
Related Parties shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised care
in each such determination. In furtherance of the foregoing and without limiting
the generality thereof, the parties agree that, with respect to documents
presented which appear on their face to be in substantial compliance with the
terms of a Letter of Credit, the Issuing Bank may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement

47

--------------------------------------------------------------------------------




thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Bank
and the Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans (or in the case such
LC Disbursement is denominated in a Foreign Currency, at the Overnight Foreign
Currency Rate for such Agreed LC Currency plus the then effective Applicable
Rate with respect to Eurodollar Revolving Loans); provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.
(i)    Replacement of Issuing Bank. The Issuing Bank may be replaced at any time
by written agreement among the Borrower, the Administrative Agent, the replaced
Issuing Bank and the successor Issuing Bank. The Administrative Agent shall
notify the Lenders of any such replacement of the Issuing Bank. At the time any
such replacement shall become effective, the Borrower shall pay all unpaid fees
accrued for the account of the replaced Issuing Bank pursuant to Section
2.12(b). From and after the effective date of any such replacement, (i) the
successor Issuing Bank shall have all the rights and obligations of the Issuing
Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit then
outstanding and issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.
(j)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders (the “LC Collateral Account”), an amount in cash equal to 105% of the
Dollar Amount of the LC Exposure as of such date plus any accrued and unpaid
interest thereon; provided that (i) the portions of such amount attributable to
undrawn Foreign Currency Letters of Credit or LC Disbursements in a Foreign
Currency that the Borrower is not late in reimbursing shall be deposited in the
applicable Foreign Currencies in the actual amounts of such undrawn Letters of
Credit and LC Disbursements and (ii) the obligation to deposit such cash
collateral shall become effective immediately, and such deposit shall become
immediately due and payable, without demand or other notice of any kind, upon
the occurrence of any Event of Default with respect to the Borrower described in
clause (f) of Article VII. For the purposes of this paragraph, the Foreign
Currency LC Exposure shall be calculated using the applicable Exchange Rate on
the date notice demanding cash collateralization is delivered to the Borrower.
The Borrower also shall deposit cash collateral pursuant to this paragraph as
and to the extent required by Section 2.11(b). Such deposit shall be held by the
Administrative Agent as collateral for the payment and performance of the LC
Exposure. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account and the Borrower
hereby grants the Administrative Agent a security interest in the LC Collateral
Account and all money or other assets on deposit therein or credited thereto.
Other than any

48

--------------------------------------------------------------------------------




interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense, such deposits shall not bear interest. Interest or
profits, if any, on such investments shall accumulate in the LC Collateral
Account. Moneys in the LC Collateral Account shall be applied by the
Administrative Agent to reimburse the Issuing Bank for LC Disbursements for
which it has not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time. If the Borrower is required to provide an amount
of cash collateral hereunder as a result of the occurrence of an Event of
Default, such amount (to the extent not applied as aforesaid) shall be returned
to the Borrower within three (3) Business Days after all such Events of Default
have been cured or waived. If the Borrower is required to provide an amount of
cash collateral hereunder pursuant to Section 2.11(b), such amount (to the
extent not applied as aforesaid) shall be returned to the Borrower to the extent
that, after giving effect to such return, the Borrower is in compliance with the
Revolving Exposure Limitations (calculated with respect to Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event), the Foreign Currency LC Exposure as of the
most recent Computation Date shall not exceed the Foreign Currency LC Sublimit,
and no Event of Default shall have occurred and be continuing. If the Borrower
is required to provide an amount of cash collateral hereunder pursuant to
Section 2.21, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower as promptly as practicable to the extent that, after
giving effect to such return, the Issuing Bank shall not have any exposure in
respect of any outstanding Letter of Credit that is not fully covered by the
Commitments of the Non-Defaulting Lenders and/or the remaining cash collateral
and no Event of Default shall have occurred and be continuing.
SECTION 2.07.    Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders; provided
that Swingline Loans shall be made as provided in Section 2.05. The
Administrative Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to an account of the Borrower
or a Subsidiary designated by the Borrower in the applicable Borrowing Request;
provided that ABR Revolving Loans made to finance the reimbursement of (i) an LC
Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank and (ii) a Protective Advance or an
Overadvance shall be retained by the Administrative Agent.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Administrative
Agent, then such amount shall constitute such Lender’s Loan included in such
Borrowing.



49

--------------------------------------------------------------------------------




SECTION 2.08.    Interest Elections.
(a)    Each Revolving Borrowing initially shall be of the Type specified in the
applicable Borrowing Request and, in the case of a Eurodollar Revolving
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request. Thereafter, the Borrower may elect to convert such Borrowing to a
different Type or to continue such Borrowing and, in the case of a Eurodollar
Revolving Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing. This Section shall not apply to Swingline Borrowings, Overadvances or
Protective Advances, which may not be converted or continued.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election either by delivery of a written
Interest Election Request signed by the Borrower (delivered by hand, facsimile
or e-mail in accordance with Section 9.01) or by telephone by the time that a
Borrowing Request would be required under Section 2.03 if the Borrower were
requesting a Revolving Borrowing of the Type resulting from such election to be
made on the effective date of such election. Any such telephonic Interest
Election Request shall be irrevocable and shall be confirmed promptly by hand
delivery, facsimile or e-mail in accordance with Section 9.01 to the
Administrative Agent of a written Interest Election Request signed by the
Borrower in accordance with Section 9.01. Notwithstanding any contrary provision
herein, this Section shall not be construed to permit the Borrower to (i) elect
an Interest Period for Eurodollar Loans that does not comply with
Section 2.02(d) or (ii) convert any Borrowing to a Borrowing of a Type not
available under such Borrowing.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Revolving Borrowing prior to the end of the Interest
Period applicable thereto, then, unless such Borrowing

50

--------------------------------------------------------------------------------




is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing. Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Borrower, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing may be converted to or continued as a Eurodollar Borrowing
and (ii) unless repaid, each Eurodollar Revolving Borrowing shall be converted
to an ABR Borrowing at the end of the Interest Period applicable thereto.


SECTION 2.09.    Termination and Reduction of Commitments; Increase in Revolving
Commitments
(a)    Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $10,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Borrower shall not be in compliance with the Revolving
Exposure Limitations.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or other
transactions specified therein, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Commitments shall be permanent. Each reduction of the Commitments shall
be made ratably among the Lenders in accordance with their respective
Commitments.
(d)    The Borrower shall have the right to increase the Revolving Commitments
by obtaining additional Revolving Commitments, either from one or more of the
Lenders or another lending institution provided that (i) any such request for an
increase shall be in a minimum amount of $25,000,000, (ii) the Borrower may make
a maximum of two (2) such requests, (iii) after giving effect thereto, the sum
of the total of the additional Commitments does not exceed $50,000,000, (iv) the
Administrative Agent and the Issuing Bank have approved the identity of any such
new Lender, such approvals not to be unreasonably withheld, delayed or
conditioned, (v) any such new Lender assumes all of the rights and obligations
of a “Lender” hereunder, and (vi) the procedure described in Section 2.09(e) has
been satisfied. Nothing contained in this Section 2.09 shall constitute, or
otherwise be deemed to be, a commitment on the part of any Lender to increase
its Commitment hereunder at any time.
(e)    Any amendment hereto solely for the purpose of such an increase or
addition shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Borrower and shall only require the written
signatures of the Administrative Agent, the Borrower and each Lender being added
or increasing its Commitment, subject only to the approval of all Lenders if any
such increase or addition would cause the Revolving Commitments to exceed
$350,000,000. As a condition precedent to such an increase or addition, the
Borrower shall deliver to the Administrative Agent (i) a certificate of each
Loan Party signed by an authorized officer of such Loan Party (A) certifying and
attaching the resolutions adopted by such

51

--------------------------------------------------------------------------------




Loan Party approving or consenting to such increase, and (B) in the case of the
Borrower, certifying that, before and after giving effect to such increase or
addition, (1) the representations and warranties contained in Article III and
the other Loan Documents are true and correct in all material respects (or in
all respects if any such representation or warranty is qualified by Material
Adverse Effect or other materiality qualifier), except to the extent that any
such representation or warranty specifically refers to an earlier date, in which
case such representation or warranty shall be true and correct in all material
respects (or in all respects if such representation or warranty is qualified by
Material Adverse Effect or other materiality qualifier) as of such earlier date,
(2) no Default exists and (3) the Borrower is in compliance (on a pro forma
basis) with the covenants contained in Section 6.13 (but only to the extent the
Borrower is then required to comply with such covenant) and (ii) legal opinions
and documents consistent with those delivered on the Restatement Effective Date,
to the extent reasonably requested by the Administrative Agent.
(f)    On the effective date of any such increase or addition, (i) any Lender
increasing (or, in the case of any newly added Lender, extending) its Revolving
Commitment shall make available to the Administrative Agent such amounts in
immediately available funds as the Administrative Agent shall determine, for the
benefit of the other Lenders, as being required in order to cause, after giving
effect to such increase or addition and the use of such amounts to make payments
to such other Lenders, each Lender’s portion of the outstanding Revolving Loans
of all the Lenders to equal its revised Applicable Percentage of such
outstanding Revolving Loans, and the Administrative Agent shall make such other
adjustments among the Lenders with respect to the Revolving Loans then
outstanding and amounts of principal, interest, commitment fees and other
amounts paid or payable with respect thereto as shall be necessary, in the
opinion of the Administrative Agent, in order to effect such reallocation and
(ii)  the Borrower shall be deemed to have repaid and reborrowed all outstanding
Revolving Loans as of the date of any increase (or addition) in the Revolving
Commitments (with such reborrowing to consist of the Types of Revolving Loans,
with related Interest Periods if applicable, specified in a notice delivered by
the Borrower, in accordance with the requirements of Section 2.03). The deemed
payments made pursuant to clause (ii) of the immediately preceding sentence
shall be accompanied by payment of all accrued interest on the amount prepaid
and, in respect of each Eurodollar Loan, shall be subject to indemnification by
the Borrower pursuant to the provisions of Section 2.16 if the deemed payment
occurs other than on the last day of the related Interest Periods. Within a
reasonable time after the effective date of any increase or addition, the
Administrative Agent shall, and is hereby authorized and directed to, revise the
Commitment Schedule to reflect such increase or addition and shall distribute
such revised Commitment Schedule to each of the Lenders and the Borrower,
whereupon such revised Commitment Schedule shall replace the old Commitment
Schedule and become part of this Agreement.
SECTION 2.10.    Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay (i) to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Revolving Loan on the Maturity Date, (ii) to the Administrative
Agent the then unpaid amount of each Protective Advance on the earlier of the
Maturity Date and demand by the Administrative Agent and (iii) to the
Administrative Agent the then unpaid principal amount of each Overadvance on the
earliest of (x) the Maturity Date, (y) the 30th day after such Overadvance is
made and (z) demand by the Administrative Agent.
(b)    At all times that full cash dominion is in effect pursuant to Section 7.3
of the Security Agreement, on each Business Day, the Administrative Agent shall
apply all funds credited to the Collection Account on the immediately preceding
Business Day (at the discretion of the Administrative Agent, whether or not
immediately available) first to prepay any Protective Advances and Overadvances
that may be outstanding, pro rata, and second to prepay the Revolving Loans
(including Swingline Loans) and to cash

52

--------------------------------------------------------------------------------




collateralize outstanding LC Exposure. Notwithstanding the foregoing, to the
extent any funds credited to the Collection Account constitute Net Proceeds, the
application of such Net Proceeds shall be subject to Section 2.11(c). For
purposes of Section 2.18(b), it is hereby understood and agreed that the
prepayment specified in this Section 2.10(b) shall constitute a specific payment
of principal or other sum payable under the Loan Documents, which the Borrower
has specified to be applied as set forth in this Section 2.10(b).
(c)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(d)    The Administrative Agent shall maintain accounts (including the Register
maintained pursuant to Section 9.04(b)(iv)) in which it shall record (i) the
amount of each Loan made hereunder, the Class and Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.
(e)    The entries made in the accounts maintained pursuant to paragraph (c) or
(d) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein subject to manifest error; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the Obligations.
(f)    Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns, in
the form attached hereto as Exhibit H. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein and its registered
assigns. Upon either (a) payment in full of the Loans evidenced by any such
promissory note and termination of the Commitments relating thereto or (b) the
assignment of such Loans and Commitments in accordance with Section 9.04 hereof,
each such promissory note shall be returned to the Borrower by the payee named
therein at the request of the Borrower.
SECTION 2.11.    Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, without premium or penalty (except as
provided in Section 2.16), subject to prior notice in accordance with the
provisions of Section 2.11(e).
(b)    Except for Protective Advances and Overadvances permitted under Sections
2.04 and 2.05, if at any time, (i) other than as a result of fluctuations in
currency exchange rates, (A) the Borrower is not in compliance with the
Revolving Exposure Limitations (calculated with respect to Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) or (B) the Foreign Currency LC Exposure as of
the most recent Computation Date shall exceed the Foreign Currency LC Sublimit
or (ii) solely as a result of fluctuations in currency exchange rates, (A) the
Borrower exceeded any Revolving Exposure Limitation by 105% of the applicable
threshold or (B) the Foreign Currency LC Exposure as of the most recent
Computation Date shall exceed 105% of the Foreign Currency LC Sublimit, the
Borrower shall in each case immediately repay Borrowings or cash collateralize
LC Exposure in an account with the Administrative Agent pursuant to Section
2.06(j), as applicable, in an aggregate principal amount equal to such excess.

53

--------------------------------------------------------------------------------




(c)    Subject, on and after the Alternative Financing Effective Date, to the
provisions of the Intercreditor Agreement (if any), within five (5) Business
Days of each occasion that any Net Proceeds in an aggregate amount in excess of
$5,000,000 for any such Prepayment Event are received by or on behalf of any
Loan Party or any Subsidiary in respect of any Prepayment Event, the Borrower
shall, immediately after such Net Proceeds are received by any Loan Party or any
Subsidiary, prepay the Obligations and cash collateralize the LC Exposure as set
forth in Section 2.11(e) below in an aggregate amount equal to 100% of such Net
Proceeds, provided that, in the case of any event described in clause (a) or (b)
of the definition of the term “Prepayment Event”, if the Borrower shall deliver
to the Administrative Agent a certificate of a Financial Officer to the effect
that the Loan Parties intend to apply the Net Proceeds from such event (or a
portion thereof specified in such certificate), within 270 days after receipt of
such Net Proceeds, to acquire (or replace or rebuild) real property, equipment
or other tangible assets (excluding inventory) to be used in the business of the
Loan Parties, and certifying that no Default has occurred and is continuing,
then either (i) so long as full cash dominion is not in effect, no prepayment
shall be required pursuant to this paragraph in respect of the Net Proceeds
specified in such certificate or (ii) if full cash dominion is in effect, then,
if the Net Proceeds specified in such certificate are to be applied to acquire,
replace or rebuild such assets by (A) the Borrower, such Net Proceeds shall be
applied by the Administrative Agent to reduce the outstanding principal balance
of the Revolving Loans (without a permanent reduction of the Commitment) and
upon such application, the Administrative Agent shall establish a Reserve
against the Borrowing Base in an amount equal to the amount of such proceeds so
applied and (B) any Loan Party that is not the Borrower, such Net Proceeds shall
be deposited in a cash collateral account, and in the case of either (A) or (B),
thereafter, such funds shall be made available to the applicable Loan Party as
follows:
(i)    the Borrower shall request a Revolving Borrowing (specifying that the
request is to use Net Proceeds pursuant to this Section) or the applicable Loan
Party shall request a release from the cash collateral account be made in the
amount needed;
(ii)    so long as the conditions set forth in Section 4.02 have been met, the
Lenders shall make such Revolving Borrowing or the Administrative Agent shall
release funds from the cash collateral account; and
(iii)    in the case of Net Proceeds applied against the Revolving Borrowing,
the Reserve established with respect to such insurance proceeds shall be reduced
by the amount of such Revolving Borrowing;
provided that to the extent of any such Net Proceeds therefrom that have not
been so applied by the end of such 270‑day period, a prepayment shall be
required at such time in an amount equal to such Net Proceeds that have not been
so applied.
(d)    Subject, on and after the Alternative Financing Effective Date, to the
provisions of the Intercreditor Agreement (if any), all such amounts pursuant to
Section 2.11(c) (as to any insurance or condemnation proceeds, to the extent
they arise from casualties or losses to Equipment, Fixtures and real property)
shall be applied, first to prepay any Protective Advances and Overadvances that
may be outstanding, second to prepay the Loans (including Swingline Loans) and,
if an Event of Default has occurred and is continuing, to cash collateralize
outstanding LC Exposure. Subject, on and after the Alternative Financing
Effective Date, to the provisions of the Intercreditor Agreement (if any), all
such amounts pursuant to Section 2.11(c) (as to any insurance or condemnation
proceeds, to the extent they arise from casualties or losses to cash or
Inventory) shall be applied, first to prepay any Protective Advances and
Overadvances that may be outstanding, and second to prepay the Revolving Loans
(including Swingline Loans) and, if an Event of Default has occurred and is
continuing, to cash collateralize outstanding LC Exposure. If the precise amount

54

--------------------------------------------------------------------------------




of insurance or condemnation proceeds allocable to Inventory as compared to
Equipment, Fixtures and real property is not otherwise determined, the
allocation and application of those proceeds shall be determined by the
Administrative Agent, in its Permitted Discretion. Prepayment of the Loans
pursuant to this Section 2.11(d) shall be without a corresponding reduction in
the Commitments; provided that, prepayment of any Loans with the Net Proceeds of
a Secured Alternative Financing pursuant to this Section 2.11(d) shall result in
a corresponding reduction in the Commitment in an aggregate amount of not less
than $75,000,000. Notwithstanding the foregoing, in the case of any prepayment
event described in clause (a) or (b) of the definition of the term “Prepayment
Event,” the related Net Proceeds received from any Foreign Subsidiaries that are
required to be used to make a prepayment pursuant to Section 2.11(c) will be
limited to the extent any of the foregoing prepayments would, as reasonably
determined in good faith by the Borrower in consultation with the Administrative
Agent, result in material adverse tax consequences to the Borrower and its
Subsidiaries and shall be subject to permissibility under local law (including
financial assistance and corporate benefit restrictions and fiduciary and
statutory duties of the relevant directors).
(e)    The Borrower shall notify the Administrative Agent (and, in the case of
prepayment of a Swingline Loan, the Swingline Lender) by written notice
(promptly followed by telephonic confirmation of such request) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Revolving Borrowing, not
later than 11:00 a.m., Local Time, three (3) Business Days (in the case of a
Eurodollar Borrowing denominated in Dollars) or four (4) Business Days (in the
case of a Eurodollar Borrowing denominated in a Foreign Currency), in each case
before the date of prepayment, (ii) in the case of prepayment of an ABR
Revolving Borrowing, not later than 11:00 a.m., New York City time, one (1)
Business Day before the date of prepayment or (iii) in the case of prepayment of
a Swingline Loan, not later than 12:00 noon, New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date and the principal amount of each Borrowing or portion thereof to
be prepaid; provided that, if a notice of prepayment is given in connection with
a conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice relating to a Revolving Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Revolving Borrowing shall be in an amount that would be permitted in the
case of an advance of a Revolving Borrowing of the same Type as provided in
Section 2.02. Each prepayment of a Revolving Borrowing shall be applied ratably
to the Loans included in the prepaid Borrowing. Prepayments shall be accompanied
by (i) accrued interest to the extent required by Section 2.13 and (ii) break
funding payments to the extent required pursuant to Section 2.16.
(f)    For purposes of Section 2.18(b), it is hereby understood and agreed that
the prepayments specified in this Section 2.11 shall constitute a specific
payment of principal or other sum payable under the Loan Documents, which the
Borrower has specified to be applied as set forth in this Section 2.11.


SECTION 2.12.    Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender a commitment fee, which shall accrue at the Applicable Commitment
Fee Rate on the average daily amount of the Available Revolving Commitment of
such Lender during the period from and including the Restatement Effective Date
to but excluding the date on which such Commitment terminates. Accrued
commitment fees shall be payable in arrears on the first Business Day of each
calendar month and on the date on which the Commitments terminate, commencing on
the first such date to occur after the Restatement Effective Date. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

55

--------------------------------------------------------------------------------




(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure (excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure and (ii) to the Issuing Bank for its own account a fronting
fee, which shall accrue at the rate of 0.125% per annum on the average daily
Dollar Amount of the LC Exposure (excluding any portion thereof attributable to
unreimbursed LC Disbursements) attributable to Letters of Credit issued by the
Issuing Bank during the period from and including the Restatement Effective Date
to but excluding the later of the date of termination of the Commitments and the
date on which there ceases to be any LC Exposure, as well as the Issuing Bank’s
standard fees and commissions with respect to the issuance, amendment,
cancellation, negotiation, transfer, presentment, renewal or extension of any
Letter of Credit or processing of drawings thereunder. Participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the first (1st) Business
Day following such last day, commencing on the first such date to occur after
the Restatement Effective Date; provided that all such fees shall be payable on
the date on which the Commitments terminate and any such fees accruing after the
date on which the Commitments terminate shall be payable on demand. Any other
fees payable to the Issuing Bank pursuant to this paragraph shall be payable
within ten (10) days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). Participation fees and fronting fees in respect of Letters of Credit
denominated in Dollars shall be paid in Dollars, and participation fees and
fronting fees in respect of Letters of Credit denominated in a Foreign Currency
shall be paid in such Foreign Currency.
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.


SECTION 2.13.    Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate; provided that each Swingline Loan
shall bear interest at either (x) the Alternate Base Rate plus the Applicable
Rate or (y) such other rate, if any, as may be separately agreed upon by the
Borrower and the Swingline Lender.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate. Each Protective Advance and each Overadvance shall bear
interest at the Alternate Base Rate plus the Applicable Rate for Revolving Loans
plus 2%. Notwithstanding the foregoing, Loans up to an aggregate principal
amount equal to the M&E Component at any time shall bear interest at 0.75% plus
the rate otherwise applicable to such Loans as provided in this Section 2.13
(without giving effect to this sentence).

56

--------------------------------------------------------------------------------




(c)    Notwithstanding the foregoing, during the occurrence and continuance of
an Event of Default, the Administrative Agent or the Required Lenders may, at
their option, by notice to the Borrower (which notice may be revoked at the
option of the Required Lenders notwithstanding any provision of Section 9.02
requiring the consent of “each Lender affected thereby” for reductions in
interest rates), declare that (i) all Loans shall bear interest at 2% plus the
rate otherwise applicable to such Loans as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount outstanding hereunder,
such amount shall accrue at 2% plus the rate applicable to such fee or other
obligation as provided hereunder.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and upon termination of the Commitments;
provided that (i) interest accrued pursuant to paragraph (c) of this Section
shall be payable on demand, (ii) in the event of any repayment or prepayment of
any Loan (other than a prepayment of an ABR Revolving Loan prior to the end of
the Availability Period), accrued interest on the principal amount repaid or
prepaid shall be payable on the date of such repayment or prepayment and (iii)
in the event of any conversion of any Eurodollar Revolving Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year) and in each case
shall be payable for the actual number of days elapsed (including the first day
but excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO
Rate or LIBO Rate shall be determined by the Administrative Agent in accordance
with the terms of this Agreement, and such determination shall be conclusive
absent manifest error.


SECTION 2.14.    Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:
(a)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for such Interest Period; or
(b)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective
and any such Eurodollar Borrowing shall be repaid on the last day of the then
current Interest Period applicable thereto and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.



57

--------------------------------------------------------------------------------




SECTION 2.15.    Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit or to reduce the
amount of any sum received or receivable by such Lender, the Issuing Bank or
such other Recipient hereunder, whether of principal, interest or otherwise,
then the Borrower will pay to such Lender, the Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, the Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of, or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Bank, to a level below that which
such Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or the Issuing Bank’s policies and the policies of
such Lender’s or the Issuing Bank’s holding company with respect to capital
adequacy and liquidity), then from time to time the Borrower will pay to such
Lender or the Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or the Issuing Bank or such Lender’s or
the Issuing Bank’s holding company for any such reduction suffered as reasonably
determined by the such Lender or the Issuing Bank (which determination shall be
made in good faith (and not on an arbitrary or capricious basis) and generally
consistent with similarly situated customers of such Lender or the Issuing Bank,
as applicable, under agreements having provisions similar to this Section 2.15,
after consideration of such factors as such Lender or the Issuing Bank, as
applicable, then reasonably determines to be relevant).
(c)    A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within thirty
(30) days after receipt thereof.

58

--------------------------------------------------------------------------------




(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.


SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default or as a
result of any prepayment pursuant to Section 2.11), (b) the conversion of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto, (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto (regardless
of whether such notice may be revoked under Section 2.11 and is revoked in
accordance therewith), or (d) the assignment of any Eurodollar Loan other than
on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.19 or 9.02(e), then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event; provided that each such Lender shall use reasonable
efforts to mitigate any such loss, cost and expense in accordance with Section
2.19. Such loss, cost or expense to any Lender shall be deemed to include an
amount determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the Adjusted LIBO Rate that would have been applicable to
such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in Dollars
of a comparable amount and period from other banks in the eurodollar market. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section, including, if requested by the
Borrower, a description in reasonable detail of the basis for such compensation
and a calculation of such amount or amounts (but excluding any confidential or
proprietary information of such Lender), shall be delivered to the Borrower and
shall be conclusive absent manifest error. The Borrower shall pay such Lender
the amount shown as due on any such certificate within thirty (30) days after
receipt thereof.
SECTION 2.17.    Withholding of Taxes; Gross-Up.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law. If
any applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.17) the

59

--------------------------------------------------------------------------------




applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(b)    Payment of Other Taxes by the Borrower. The Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Loan Parties. The Loan Parties shall indemnify
each Recipient, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to such Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrower and the Administrative Agent, at the time
or times reasonably requested by the Borrower or the Administrative Agent, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section
2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in the
Lender’s reasonable judgment

60

--------------------------------------------------------------------------------




such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 (or successor form) certifying that such Lender is
exempt from U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent, and at any other time prescribed by applicable law), whichever of the
following is applicable:
(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or successor form), establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form), establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    in the case of a Foreign Lender claiming that its extension of credit
will generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI (or successor form);
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or successor
form); or
(4)    to the extent a Foreign Lender is not the Beneficial Owner, executed
originals of IRS Form W-8IMY (or successor form), accompanied by IRS Form W-8ECI
(or successor form), IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
successor form), a U.S. Tax Compliance Certificate substantially in the form of
Exhibit F-2 or Exhibit F-3, IRS Form W-9 (or successor form), and/or other
certification documents from each Beneficial Owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio

61

--------------------------------------------------------------------------------




interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.18), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

62

--------------------------------------------------------------------------------




(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Certain FATCA Matters. For purposes of determining withholding Taxes
imposed under FATCA, from and after the Restatement Effective Date, the Loan
Parties and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement and the Loans as not
qualifying as “grandfathered obligations” within the meaning of Treasury
Regulation Section 1.1471-2(b)(2)(i) or 1.1471-2T(b)(2)(i).
(j)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes the Issuing Bank and the term “applicable law” includes FATCA.


SECTION 2.18.    Payments Generally; Allocations of Proceeds; Pro Rata
Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to (i)
in the case of payments denominated in Dollars, 12:00 noon, New York City time
and (ii) in the case of payments denominated in a Foreign Currency, 12:00 noon,
Local Time, in the city of the Administrative Agent’s Eurocurrency Payment
Office for such currency, in each case on the date when due, in immediately
available funds, without set-off or counterclaim (but without prejudice to the
Borrower’s rights with respect to any Defaulting Lender under Section 2.20
hereof). Any amounts received after such time on any date may, in the discretion
of the Administrative Agent, be deemed to have been received on the next
succeeding Business Day for purposes of calculating interest thereon. All such
payments shall be made (i) in the same currency in which the applicable Credit
Event was made (or where such currency has been converted to euro, in euro) and
(ii) to the Administrative Agent at its offices at 10 South Dearborn Street,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Eurocurrency Payment Office for
such currency, except payments to be made directly to the Issuing Bank or
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
denominated in the same currency received by it for the account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or the Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, then all payments to be made by the Borrower
hereunder in such currency shall instead be made when due in Dollars in an
amount equal to the Dollar Amount (as of the date of repayment) of such payment
due, it being the intention of the parties hereto that the Borrower takes all
risks of the imposition of any such currency control or exchange regulations.

63

--------------------------------------------------------------------------------




(b)    Any proceeds of Collateral received by the Administrative Agent (i) not
constituting a specific payment of principal, interest, fees or other sum
payable under the Loan Documents (which shall be applied as specified by the
Borrower) or (ii) after an Event of Default has occurred and is continuing and
the Administrative Agent so elects or the Required Lenders so direct, such funds
shall be applied ratably first, to pay any fees, indemnities, or expense
reimbursements including amounts then due to the Administrative Agent and the
Issuing Bank from the Borrower, second, to pay any fees or expense
reimbursements then due to the Lenders from the Borrower (whether hereunder or
with respect to Qualified IRB LC Obligations), third, to pay interest then due
and payable on the Loans and Qualified IRB LC Obligations ratably, fourth, to
prepay principal on the Loans and unreimbursed LC Disbursements and any other
amounts owing with respect to Banking Services Obligations, Swap Obligations and
Qualified IRB LC Obligations ratably, fifth, to pay an amount to the
Administrative Agent equal to one hundred five percent (105%) of the aggregate
undrawn face amount of all outstanding Letters of Credit and the aggregate
amount of any unpaid LC Disbursements, to be held as cash collateral for such
Obligations, and sixth, to the payment of any other Secured Obligation due to
the Administrative Agent or any Lender by the Borrower. Notwithstanding the
foregoing, amounts received from any Loan Party shall not be applied to any
Excluded Swap Obligation of such Loan Party. Notwithstanding anything to the
contrary contained in this Agreement, unless so directed by the Borrower, or
unless a Default is in existence, none of the Administrative Agent or any Lender
shall apply any payment which it receives to any Eurocurrency Loan of a Class,
except (a) on the expiration date of the Interest Period applicable to any such
Eurocurrency Loan or (b) in the event, and only to the extent, that there are no
outstanding ABR Loans of the same Class and, in any event, the Borrower shall
pay the break funding payment required in accordance with Section 2.16. The
Administrative Agent and the Lenders shall have the continuing and exclusive
right to apply and reverse and reapply any and all such proceeds and payments to
any portion of the Secured Obligations.
(c)    At the election of the Administrative Agent, all payments of principal,
interest, LC Disbursements, fees, premiums, reimbursable expenses (including,
without limitation, all reimbursement for fees, costs and expenses pursuant to
Section 9.03), and other sums payable under the Loan Documents, may be paid from
the proceeds of Borrowings made hereunder whether made following a request by
the Borrower pursuant to Section 2.03 or a deemed request as provided in this
Section or may be deducted from any deposit account of the Borrower maintained
with the Administrative Agent. The Borrower hereby irrevocably authorizes (i)
the Administrative Agent to make a Borrowing for the purpose of paying each
payment of principal, interest and fees as it becomes due hereunder or any other
amount due under the Loan Documents and agrees that all such amounts charged
shall constitute Loans (including Swingline Loans and Overadvances, but such a
Borrowing may only constitute a Protective Advance if it is to reimburse costs,
fees and expenses as described in Section 9.03) and that all such Borrowings
shall be deemed to have been requested pursuant to Sections 2.03, 2.04 or 2.05,
as applicable, and (ii) the Administrative Agent to charge any deposit account
of the Borrower maintained with the Administrative Agent for each payment of
principal, interest and fees as it becomes due hereunder or any other amount due
under the Loan Documents.
(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than the proportion received by
any other Lender, then the Lender receiving such greater proportion shall
purchase (for cash at face value) participations in the Revolving Loans and
participations in LC Disbursements and Swingline Loans of other Lenders to the
extent necessary so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and participations in LC
Disbursements and Swingline Loans; provided that (i) if any such participations
are purchased and all or

64

--------------------------------------------------------------------------------




any portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and (ii) the provisions of this paragraph shall not
be construed to apply to any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or any payment obtained by a
Lender as consideration for the assignment of or sale of a participation in any
of its Loans or participations in LC Disbursements and Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary or
Affiliate thereof (as to which the provisions of this paragraph shall apply).
The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05, 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then the
Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Bank to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid and/or (ii) hold any such amounts in a segregated account over
which the Administrative Agent shall have exclusive control as cash collateral
for, and application to, any future funding obligations of such Lender under any
such Section; in the case of each of clauses (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
(g)    The Administrative Agent may from time to time provide the Borrower with
account statements or invoices with respect to any of the Secured Obligations
(the “Statements”). The Administrative Agent is under no duty or obligation to
provide Statements, which, if provided, will be solely for the Borrower’s
convenience. Statements may contain estimates of the amounts owed during the
relevant billing period, whether of principal, interest, fees or other Secured
Obligations. If the Borrower pays the full amount indicated on a Statement on or
before the due date indicated on such Statement, the Borrower shall not be in
default of payment with respect to the billing period indicated on such
Statement; provided that, acceptance by the Administrative Agent, on behalf of
the Lenders, of any payment that is less than the total amount actually due at
that time (including but not limited to any past due amounts) shall not
constitute a waiver of the Administrative Agent’s or the Lenders’ right to
receive payment in full at another time.



65

--------------------------------------------------------------------------------




SECTION 2.19.    Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender (or its Affiliate) requests compensation under
Section 2.15, or if the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender (or its Affiliate) or any Governmental
Authority for the account of any Lender (or its Affiliate) pursuant to
Section 2.17, then such Lender (or its Affiliate) shall use reasonable efforts
to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder to another of its
offices, branches or affiliates, if, in the judgment of such Lender (or its
Affiliate), such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.15 or 2.17, as the case may be, in the future and
(ii) would not subject such Lender (or its Affiliate) to any unreimbursed cost
or expense and would not otherwise be disadvantageous to such Lender (or its
Affiliate). The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender (or its Affiliate) in connection with any such
designation or assignment.
(b)    If (i) any Lender (or its Affiliate) requests compensation under
Section 2.15, (ii) the Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender (or its Affiliate) or any Governmental
Authority for the account of any Lender (or its Affiliate) pursuant to
Section 2.17, or (iii) any Lender becomes a Defaulting Lender, then the Borrower
may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.15 or 2.17) and obligations under the Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i) the
Borrower shall have received the prior written consent of the Administrative
Agent (and if a Commitment is being assigned, the Issuing Bank and the Swingline
Lender if such assignee is not a Lender), which consent shall not unreasonably
be withheld, (ii) subject to the Borrower’s rights with respect to Defaulting
Lenders under Section 2.21 hereof, such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements and Swingline Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.


SECTION 2.20.    Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from the Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non-appealable judgment is given. The obligations of the Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of the specified currency so purchased is less than the
sum originally due to such Lender or the Administrative

66

--------------------------------------------------------------------------------




Agent, as the case may be, in the specified currency, the Borrower agrees, to
the fullest extent that it may effectively do so, as a separate obligation and
notwithstanding any such judgment, to indemnify such Lender or the
Administrative Agent, as the case may be, against such loss, and if the amount
of the specified currency so purchased exceeds (a) the sum originally due to any
Lender or the Administrative Agent, as the case may be, in the specified
currency and (b) any amounts shared with other Lenders as a result of
allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to the Borrower.
SECTION 2.21.    Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    such Defaulting Lender shall not have the right to vote on any issue on
which voting is required (other than to the extent expressly provided in Section
9.02(b)) and the Commitment and Revolving Credit Exposure of such Defaulting
Lender shall not be included in determining whether the Required Lenders or
Supermajority Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided, that, except as otherwise provided in Section 9.02,
this clause (b) shall not apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender directly affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus such
Defaulting Lender’s Swingline Exposure and LC Exposure does not exceed the total
of all non-Defaulting Lenders’ Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, cash collateralize for the benefit of the Issuing Bank only the
Borrower’s obligations corresponding to such Defaulting Lender’s LC Exposure
(after giving effect to any partial reallocation pursuant to clause (i) above)
in accordance with the procedures set forth in Section 2.06(j) for so long as
such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and

67

--------------------------------------------------------------------------------




(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.21(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.21(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Lender Parent shall occur following
the Restatement Effective Date and for so long as such event shall continue or
(ii) the Swingline Lender or the Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, the Swingline Lender
shall not be required to fund any Swingline Loan and the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or the Issuing Bank, as the case may be, shall have entered
into arrangements with the Borrower or such Lender, satisfactory to the
Swingline Lender or the Issuing Bank, as the case may be, to defease any risk to
it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower, the Swingline Lender
and the Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.


SECTION 2.22.    Qualified IRB LC Obligations. Each Lender (other than the
Lender acting as Administrative Agent) or Affiliate thereof providing one or
more letters of credit to the Borrower or any Subsidiary that are intended to
constitute Qualified IRB LC Obligations shall deliver to the Administrative
Agent, promptly after the issuance of any such letter of credit, written notice
setting forth the maximum face amount of each such letter of credit. In
addition, each such Lender or Affiliate thereof shall deliver to the
Administrative Agent, from time to time after a significant change therein or
upon a request therefor, a summary of the amounts due or to become due in
respect of such letter of credit. The most recent information provided to the
Administrative Agent pursuant to this Section 2.22 shall be used in determining
the amounts to be applied in respect of the Qualified IRB LC Obligations under
such letters of credit pursuant to Section 2.18(b).


SECTION 2.23.    Returned Payments. If after receipt of any payment which is
applied to the payment of all or any part of the Obligations (including a
payment effected through exercise of a right of setoff), the Administrative
Agent or any Lender is for any reason compelled to surrender such payment or

68

--------------------------------------------------------------------------------




proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion), then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by the Administrative Agent or such Lender. The provisions of this
Section 2.23 shall be and remain effective notwithstanding any contrary action
which may have been taken by the Administrative Agent or any Lender in reliance
upon such payment or application of proceeds. The provisions of this Section
2.23 shall survive the termination of this Agreement.


SECTION 2.24.    Banking Services and Swap Agreements. Each Lender or Affiliate
thereof providing Banking Services for, or having Swap Agreements with, any Loan
Party or any Subsidiary of a Loan Party shall deliver to the Administrative
Agent, promptly after entering into such Banking Services or Swap Agreements,
written notice setting forth the aggregate amount of all Banking Services
Obligations and Swap Obligations of such Loan Party or Subsidiary thereof to
such Lender or Affiliate (whether matured or unmatured, absolute or contingent).
In addition, each such Lender or Affiliate thereof shall deliver to the
Administrative Agent, from time to time after a significant change therein or
upon a request therefor, a summary of the amounts due or to become due in
respect of such Banking Services Obligations and Swap Obligations. The most
recent information provided to the Administrative Agent shall be used in
determining the amounts to be applied in respect of such Banking Services
Obligations and/or Swap Obligations pursuant to Section 2.18(b) and which tier
of the waterfall, contained in Section 2.18(b), such Banking Services
Obligations and/or Swap Obligations will be placed.



ARTICLE III
Representations and Warranties
Each Loan Party represents and warrants to the Lenders that:


SECTION 3.01.    Organization; Powers. Each Loan Party and each Subsidiary is
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business, and is in good standing,
in every jurisdiction where such qualification is required.


SECTION 3.02.    Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document to which each Loan Party is a party has been duly executed
and delivered by such Loan Party and constitutes a legal, valid and binding
obligation of such Loan Party, enforceable in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

69

--------------------------------------------------------------------------------




SECTION 3.03.    Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect and except for filings necessary to
perfect Liens created pursuant to the Loan Documents, (b) will not violate any
Requirement of Law applicable to any Loan Party or any Subsidiary, (c) will not
violate or result in a default under any indenture, agreement or other
instrument binding upon any Loan Party or any Subsidiary or the assets of any
Loan Party or any Subsidiary, or give rise to a right thereunder to require any
payment to be made by any Loan Party or any Subsidiary, and (d) will not result
in the creation or imposition of any Lien on any asset of any Loan Party or any
Subsidiary, except Liens created pursuant to the Loan Documents or the
Alternative Financing Documents.
SECTION 3.04.    Financial Condition; No Material Adverse Effect.
(a)    The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders equity and cash flows (i)
as of and for the fiscal year ended December 31, 2014, reported on by Ernst &
Young LLP, independent public accountants, and (ii) as of and for the fiscal
quarters and the portions of the fiscal year ended March 31, 2015, June 30, 2015
and September 30, 2015, in each case, certified by its Financial Officer. Such
financial statements present fairly, in all material respects, the financial
position and results of operations and cash flows of the Borrower and its
consolidated Subsidiaries as of such dates and for such periods in accordance
with GAAP, subject to normal year‑end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii) above.
(b)    No event, change or condition has occurred that has had, or could
reasonably be expected to have, a Material Adverse Effect, since December 31,
2014.
SECTION 3.05.    Properties.
(a)    As of the Restatement Effective Date, Schedule 3.05 sets forth the
address of each parcel of real property that is owned or leased by any Loan
Party. Each of such leases and subleases is valid and enforceable in accordance
with its terms and is in full force and effect (subject to applicable
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and subject to general principles of equity,
regardless of whether considered a proceeding in equity or at law), and no
default by any Loan Party to any such lease or sublease exists, which,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. Each of the Loan Parties and each of its Subsidiaries
has good and indefeasible title to, or valid leasehold interests in, all of its
real and personal property, free of all Liens other than those permitted by
Section 6.02.
(b)    Each Loan Party and each Subsidiary owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
necessary to its business as currently conducted, and the use thereof by such
Loan Party or Subsidiary does not infringe upon the rights of any other Person,
except where the failure to do so, or for such infringements that, would not
reasonably be expected to have a Material Adverse Effect. A correct and complete
list of all U.S. federally registered trademarks, copyrights, patents (and any
applications for any of the foregoing) owned by any Loan Party as of the
Restatement Effective Date is set forth on Schedule 3.05.


SECTION 3.06.    Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened in writing against or affecting

70

--------------------------------------------------------------------------------




any Loan Party or any Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination and that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect (other than the Disclosed Matters) or (ii) that involve
any Loan Document or the Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect, (i) no Loan Party or any Subsidiary has
received notice of any claim with respect to any Environmental Liability or
knows of any basis for any Environmental Liability and (ii) no Loan Party or any
Subsidiary (A) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (B) has become subject to any Environmental Liability, (C)
has received notice of any claim with respect to any Environmental Liability or
(D) knows of any basis for any Environmental Liability.
(c)    Since the Restatement Effective Date, there has been no change in the
status of the Disclosed Matters that, individually or in the aggregate, has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect.


SECTION 3.07.    Compliance with Laws and Agreements; No Default. Except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, each Loan Party and each
Subsidiary is in compliance with (i) all Requirements of Law applicable to it or
its property and (ii) all indentures, agreements and other instruments binding
upon it or its property. No Default has occurred and is continuing.
SECTION 3.08.    Investment Company Status. No Loan Party or any Subsidiary is
an “investment company” as defined in, or subject to regulation under, the
Investment Company Act of 1940.
SECTION 3.09.    Taxes. Each Loan Party and each Subsidiary has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves or (b) to the extent that the failure to do so could
not reasonably be expected to result in a Material Adverse Effect. No Tax Liens
(other than Permitted Encumbrances) have been filed and no claims have been
asserted in writing with respect to any such Taxes.
SECTION 3.10.    ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Financial Accounting Standards Board Accounting Standard Codification Topic
715-30) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $25,000,000 the fair market value
of the assets of such Plan.
SECTION 3.11.    Disclosure. None of the reports, financial statements,
certificates or other information (other than the Projections, any other
projected financial information, forward-looking statements and statements of a
general economic nature) furnished by or on behalf of any Loan Party or any
Subsidiary to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished), when taken as a whole, contains
any material misstatement of fact or, when taken as a whole, omits to state any
material

71

--------------------------------------------------------------------------------




fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not materially misleading; provided that, with
respect to the Projections or any other projected financial information, the
Loan Parties represent only that such information was prepared in good faith
based upon assumptions believed to be reasonable at the time delivered and, if
such Projections or other projected financial information was delivered prior to
the Restatement Effective Date, as of the Restatement Effective Date, it being
understood and agreed that such Projections and other projected financial
information are subject to uncertainties and contingencies, many of which are
beyond the control of the Loan Parties, and as such, such Projections and other
projected financial information is not a guarantee of financial performance and
actual results may differ from such Projections and other projected financial
information and such differences may be material.
SECTION 3.12.    Material Agreements. No Loan Party or any Subsidiary is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in (i) any agreement to which it is a party or
(ii) any agreement or instrument evidencing or governing Indebtedness, in each
case, that could reasonably be expected to result in a Material Adverse Effect.
SECTION 3.13.    Solvency.
(a)    Immediately after the consummation of the Transactions to occur on the
Restatement Effective Date, (i) the fair value of the assets of the Loan
Parties, taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (ii) the present fair
saleable value of the property of the Loan Parties, taken as a whole, will be
greater than the amount that will be required to pay the probable liability of
their debts and other liabilities, subordinated, contingent or otherwise, as
such debts and other liabilities become absolute and matured; (iii) the Loan
Parties, taken as a whole, will be able to pay their debts and liabilities,
subordinated, contingent or otherwise, as such debts and liabilities become
absolute and matured; and (iv) the Loan Parties, taken as a whole, will not have
unreasonably small capital with which to conduct the business in which they are
engaged as such business is now conducted and is proposed to be conducted after
the Restatement Effective Date.
(b)    The Loan Parties and their Subsidiaries, taken as a whole, do not intend
to incur debts beyond their ability to pay such debts as they mature, taking
into account the timing of and amounts of cash to be received by the Loan
Parties and their Subsidiaries, taken as a whole, and the timing of the amounts
of cash to be payable on or in respect of the Indebtedness of the Loan Parties
and their Subsidiaries, taken as a whole.
SECTION 3.14.    Insurance. Schedule 3.14 sets forth a description of all
insurance maintained by or on behalf of the Loan Parties and their Subsidiaries
as of the Restatement Effective Date. As of the Restatement Effective Date, all
premiums in respect of such insurance have been paid. The Borrower maintains,
and has caused each Subsidiary to maintain, with financially sound and reputable
insurance companies, insurance on all their real and personal property in such
amounts, subject to such deductibles and self-insurance retentions and covering
such properties and risks as are adequate and customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations.
SECTION 3.15.    Capitalization and Subsidiaries. Schedule 3.15 sets forth (a) a
correct and complete list of the name and relationship to the Borrower of each
Subsidiary, (b) a true and complete listing of each class of the authorized
Equity Interests of each Subsidiary, all of which issued Equity Interests are
validly issued, outstanding, fully paid and non-assessable (to the extent such
concepts are applicable), and, in the case of each Subsidiary, are owned
beneficially and of record by the Persons identified on Schedule 3.15, and (c)
the type of entity of the Borrower and each Subsidiary. All of the issued and
outstanding Equity Interests owned by any Loan Party have been (to the extent
such concepts are relevant with respect to such

72

--------------------------------------------------------------------------------




ownership interests) duly authorized and issued and are fully paid and
non‑assessable. There are no outstanding commitments or other obligations of any
Loan Party to issue, and no options, warrants or other rights of any Person to
acquire, any shares of any class of capital stock or other equity interests of
any Loan Party, except with respect to equity-based awards granted to any
current or former employees, directors or independent contractors of any Loan
Party or any of their Affiliates.
SECTION 3.16.    Security Interest in Collateral. The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all of
the Collateral in favor of the Administrative Agent, for the benefit of the
Secured Parties, and, upon the filing of UCC financing statements, the recording
of mortgages and the taking of actions or making of filings with the United
States Patent and Trademark Office or the United States Copyright Office, as
applicable, with respect to the Loan Parties’ intellectual property, such Liens
constitute perfected and continuing Liens on the Collateral to the extent
perfection can be obtained by the filing of an initial UCC financing statement,
the recording of a mortgage or a filing with the United States Patent and
Trademark Office or the United States Copyright Office, as applicable, securing
the Secured Obligations, enforceable against the applicable Loan Party (subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless, of whether considered in a preceding in equity or at law),
and having priority over all other Liens on the Collateral except in the case of
(a) Permitted Encumbrances, to the extent any such Permitted Encumbrances would
have priority over the Liens in favor of the Administrative Agent pursuant to
any applicable law or agreement, (b) Liens perfected only by possession
(including possession of any certificate of title), to the extent the
Administrative Agent has not obtained or does not maintain possession of such
Collateral and (c) Liens permitted pursuant to Section 6.02(a)(ii).
SECTION 3.17.    Employment Matters. As of the Restatement Effective Date, there
are no strikes, lockouts or slowdowns against any Loan Party or any Subsidiary
pending or, to the knowledge of any Loan Party, threatened. The hours worked by
and payments made to employees of the Loan Parties and their Subsidiaries have
not been in violation in any material respect of the Fair Labor Standards Act or
any other applicable Federal, state, local or foreign law dealing with such
matters.
SECTION 3.18.    Federal Reserve Regulations. No part of the proceeds of any
Loan or Letter of Credit has been used or will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
SECTION 3.19.    Use of Proceeds. The proceeds of the Loans have been used and
will be used, whether directly or indirectly as set forth in Section 5.08.
SECTION 3.20.    No Burdensome Restrictions. No Loan Party is subject to any
Burdensome Restrictions except Burdensome Restrictions permitted under Section
6.10.
SECTION 3.21.    Anti-Corruption Laws and Sanctions. Each Loan Party has
implemented and maintains in effect policies and procedures designed to ensure
compliance in all material respects by such Loan Party, its Subsidiaries and
their respective directors, officers, employees and agents with Anti-Corruption
Laws and applicable Sanctions, and such Loan Party, its Subsidiaries and their
respective officers and employees and, to the knowledge of such Loan Party, its
directors and agents, are in compliance with Anti-Corruption Laws and applicable
Sanctions in all material respects. None of (a) any Loan Party, any Subsidiary
or, to the knowledge of any such Loan Party or Subsidiary, any of their
respective directors, officers or employees, or (b) to the knowledge of any such
Loan Party or Subsidiary, any agent of such Loan Party or any Subsidiary that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No Borrowing or Letter of Credit,
use of proceeds, Transaction

73

--------------------------------------------------------------------------------




or other transaction contemplated by this Agreement or the other Loan Documents
will violate Anti-Corruption Laws or applicable Sanctions.
SECTION 3.22.    Common Enterprise. The successful operation and condition of
each of the Loan Parties is dependent on the continued successful performance of
the functions of the group of the Loan Parties as a whole and the successful
operation of each of the Loan Parties is dependent on the successful performance
and operation of each other Loan Party. Each Loan Party expects to derive
benefit (and its board of directors or other governing body has determined that
it may reasonably be expected to derive benefit), directly and indirectly, from
(i) successful operations of each of the other Loan Parties and (ii) the credit
extended by the Lenders to the Borrower hereunder, both in their separate
capacities and as members of the group of companies. Each Loan Party has
determined that execution, delivery, and performance of this Agreement and any
other Loan Documents to be executed by such Loan Party is within its purpose, in
furtherance of its direct and/or indirect business interests, will be of direct
and/or indirect benefit to such Loan Party, and is in its best interest.



ARTICLE IV
Conditions
SECTION 4.01.    Restatement Effective Date. The obligations of the Lenders to
make Loans and of the Issuing Bank to issue Letters of Credit hereunder shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
(a)    Amendment and Restatement Agreement and Other Loan Documents. The
Administrative Agent (or its counsel) shall have received (i) from each of the
Borrower, the other Loan Parties, the Required Lenders and the Administrative
Agent either (A) a counterpart of the Amendment and Restatement Agreement signed
on behalf of such party or (B) written evidence satisfactory to the
Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page of the Amendment and Restatement
Agreement) that such party has signed a counterpart of the Amendment and
Restatement Agreement, (ii) either (A) a counterpart of each other Loan Document
signed on behalf of each party thereto or (B) written evidence satisfactory to
the Administrative Agent (which may include facsimile or other electronic
transmission of a signed signature page thereof) that each such party has signed
a counterpart of such Loan Document and (iii) such other certificates,
documents, instruments and agreements as the Administrative Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, including any promissory notes requested
by a Lender pursuant to Section 2.10(f) payable to each such requesting Lender
and a written opinion of the Loan Parties’ counsel, addressed to the
Administrative Agent, the Issuing Bank and the Lenders in substantially the form
of Exhibit B, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and as further described in the list of
closing documents attached as Exhibit E.
(b)    Financial Statements and Projections. The Lenders shall have received (i)
audited consolidated financial statements of the Borrower and its Subsidiaries
for the 2013 and 2014 fiscal years, (ii) unaudited interim consolidated
financial statements of the Borrower and its Subsidiaries for each fiscal month
and quarter ended after the date of the latest applicable financial statements
delivered pursuant to clause (i) of this paragraph as to which such financial
statements are available, and such financial statements shall not, in the
reasonable judgment of the Administrative Agent, reflect any material adverse
change in the

74

--------------------------------------------------------------------------------




consolidated financial condition of the Borrower and its Subsidiaries, as
reflected in the audited, consolidated financial statements described in clause
(i) of this paragraph and (iii) satisfactory projections through 2019.
(c)    Closing Certificates; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Restatement Effective Date and
executed by its Secretary or Assistant Secretary, which shall (A) certify the
resolutions of its Board of Directors, members or other body authorizing the
execution, delivery and performance of the Loan Documents to which it is a
party, (B) identify by name and title and bear the signatures of the officers of
such Loan Party authorized to sign the Loan Documents to which it is a party,
and (C) contain appropriate attachments, including the certificate or articles
of incorporation or organization of each Loan Party certified by the relevant
authority of the jurisdiction of organization of such Loan Party and a true and
correct copy of its by‑laws or operating, management or partnership agreement,
or other organizational or governing documents, and (ii) a good standing
certificate for each Loan Party from its jurisdiction of organization or the
substantive equivalent available in the jurisdiction of organization for each
Loan Party from the appropriate governmental officer in such jurisdiction.
(d)    No Default Certificate. The Administrative Agent shall have received a
certificate, signed by a Financial Officer of the Borrower, dated as of the
Restatement Effective Date (i) stating that no Default has occurred and is
continuing, (ii) stating that the representations and warranties contained in
the Loan Documents are true and correct in all material respects as of such date
(or in all respects as of such date if such representation and warranty is
qualified by Material Adverse Effect or other materiality qualifier), and (iii)
certifying as to any other factual matters as may be reasonably requested by the
Administrative Agent.
(e)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel) at least
one (1) Business Day before the Restatement Effective Date. All such amounts
will be paid with proceeds of Loans made on the Restatement Effective Date and
will be reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Restatement Effective Date.
(f)    Lien Searches. The Administrative Agent shall have received the results
of a recent lien search in each jurisdiction where the Loan Parties are
organized and where the assets of the Loan Parties are located, and such search
shall reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 6.02 or discharged on or prior to the Restatement Effective
Date pursuant to a pay-off letter or other documentation reasonably satisfactory
to the Administrative Agent.
(g)    Funding Account. The Administrative Agent shall have received a notice
setting forth the deposit account of the Borrower (the “Funding Account”) to
which the Administrative Agent is authorized by the Borrower to transfer the
proceeds of any Borrowings requested or authorized pursuant to this Agreement.
(h)    Customer List. The Administrative Agent shall have received a true and
complete customer list for the Borrower and its Subsidiaries, which list shall
state the customer’s name, mailing address and phone number and shall be
certified as true and correct by a Financial Officer.
(i)    Collateral Access and Control Agreements. The Administrative Agent shall
have received, in each case, to the extent not already provided in connection
with the Existing Credit Agreement, (i) each Collateral Access Agreement
required to be provided pursuant to Section 4.13 of the Security Agreement and
(ii) each Deposit Account Control Agreement required to be provided pursuant to
Section 4.14 of the Security Agreement.

75

--------------------------------------------------------------------------------




(j)    Solvency. The Administrative Agent shall have received a solvency
certificate signed by a Financial Officer and dated the Restatement Effective
Date.
(k)    Borrowing Base Certificate. The Administrative Agent shall have received
a Borrowing Base Certificate which calculates the Borrowing Base as of the end
of the calendar month immediately preceding the Restatement Effective Date.
(l)    Closing Availability. After giving effect to all Borrowings to be made on
the Restatement Effective Date, the issuance of any Letters of Credit on the
Restatement Effective Date and the payment of all fees and expenses due
hereunder, and with all of the Loan Parties’ indebtedness, liabilities, and
obligations current, Availability shall not be less than $40,000,000.
(m)    Pledged Equity Interests; Stock Powers; Pledged Notes. The Administrative
Agent shall have received, in each case, to the extent not already provided in
connection with the Existing Credit Agreement, (i) the certificates representing
the Equity Interests pledged pursuant to the Security Agreement, together with
an undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the Security Agreement endorsed
(without recourse) in blank (or accompanied by an executed transfer form in
blank) by the pledgor thereof.
(n)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement) required by the Collateral
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of itself, the Lenders and the other Secured Parties, a
perfected Lien on the Collateral described therein, prior and superior in right
to any other Person (other than with respect to Liens expressly permitted by
Section 6.02), shall be in proper form for filing, registration or recordation.
(o)    Mortgages, etc. The Administrative Agent shall have received, with
respect to each parcel of real property which is required to be subject to a
Lien in favor of the Administrative Agent, each of the following, in form and
substance reasonably satisfactory to the Administrative Agent:
(i)    a Mortgage on such property;


(ii)    evidence reasonably satisfactory to the Administrative Agent that all
actions necessary or advisable for a counterpart of the Mortgage to be recorded
in the place necessary, in the Administrative Agent’s judgment, to create a
valid and enforceable first priority Lien in favor of the Administrative Agent
for the benefit of itself, the Lenders and the other Secured Parties, have been
taken; and


(iii)    an opinion of counsel in the state in which such parcel of real
property is located in form and substance and from counsel reasonably
satisfactory to the Administrative Agent.


(p)    Insurance. The Administrative Agent shall have received evidence of
insurance coverage in compliance with the terms of Section 5.10 hereof and
Section 4.12 of the Security Agreement.
(q)    Tax Withholding. The Administrative Agent shall have received a properly
completed and signed IRS Form W-8 or W-9, as applicable, for each Loan Party, to
the extent not already provided in connection with the Existing Credit
Agreement.

76

--------------------------------------------------------------------------------




(r)    Field Examination. The Administrative Agent or its designee shall have
conducted a field examination of the Loan Parties’ Accounts, Inventory and
related working capital matters and of the Borrower’s related data processing
and other systems, the results of which shall be satisfactory to the
Administrative Agent in its sole discretion.
(s)    Legal Due Diligence. The Administrative Agent and its counsel shall have
completed all legal due diligence, the results of which shall be satisfactory to
Administrative Agent in its sole discretion.
(t)    Appraisal(s). The Administrative Agent shall have received appraisals of
the Loan Parties’ Inventory and Equipment from one or more firms satisfactory to
the Administrative Agent, which appraisals shall be satisfactory to the
Administrative Agent in its sole discretion.
(u)    USA PATRIOT Act, Etc. The Administrative Agent and the Lenders shall have
received all documentation and other information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act, for each Loan Party.
(v)    Other Documents. The Administrative Agent shall have received such other
documents as the Administrative Agent, the Issuing Bank, any Lender or their
respective counsel may have reasonably requested.
The Administrative Agent shall notify the Borrower, the Lenders and the Issuing
Bank of the Restatement Effective Date, and such notice shall be conclusive and
binding.


SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Loan Parties set forth in the
Loan Documents shall be true and correct in all material respects (or in all
respects if such representation or warranty is qualified by Material Adverse
Effect or other materiality qualifier) with the same effect as though made on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, except to the extent that
any such representation or warranty specifically refers to an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects (or in all respects if such representation or warranty is
qualified by Material Adverse Effect or other materiality qualifier) as of such
earlier date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.
(c)    After giving effect to any Borrowing or the issuance, amendment, renewal
or extension of any Letter of Credit, the Borrower shall be in compliance with
the Revolving Exposure Limitations.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section.



77

--------------------------------------------------------------------------------





ARTICLE V
Affirmative Covenants
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated (or have been
cash collateralized pursuant to arrangements reasonably satisfactory to the
Administrative Agent) in each case without any pending draw, and all LC
Disbursements shall have been reimbursed, each Loan Party executing this
Agreement covenants and agrees, jointly and severally with all of the other Loan
Parties, with the Lenders that:


SECTION 5.01.    Financial Statements; Borrowing Base and Other Information .
The Borrower will furnish to the Administrative Agent (for distribution to each
Lender):
(a)    within ninety (90) days after the end of each fiscal year of the
Borrower, its audited consolidated balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception and without any qualification or exception as to the
scope of such audit) to the effect that such consolidated financial statements
present fairly in all material respects the financial condition and results of
operations of the Borrower and its consolidated Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied;
(b)    within forty-five (45) days after the end of each of the first three
fiscal quarters of each fiscal year of the Borrower, its consolidated balance
sheet and related statements of operations, stockholders’ equity and cash flows
as of the end of and for such fiscal quarter and the then elapsed portion of
such fiscal year, setting forth in each case in comparative form the figures for
the corresponding period or periods of (or, in the case of the balance sheet, as
of the end of) the previous fiscal year, all certified by a Financial Officer as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;     
(c)    within thirty (30) days after the end of each fiscal month of the
Borrower, its consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such fiscal month
and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(d)    concurrently with any delivery of financial statements under clause
(a),(b) or (c) above, a certificate of a Financial Officer in substantially the
form of Exhibit D (i) certifying, in the case of the financial statements
delivered under clause (b) or (c), as presenting fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes, (ii) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying

78

--------------------------------------------------------------------------------




the details thereof and any action taken or proposed to be taken with respect
thereto, (iii) setting forth reasonably detailed calculations demonstrating
compliance with Section 6.13 (it being understood and agreed that, for purposes
of clarity, such calculations shall be provided for informational purposes even
if the Borrower is not then required to comply with Section 6.13), and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(e)    concurrently with any delivery of financial statements under clause
(a) above, a certificate of the accounting firm that reported on such financial
statements stating whether they obtained knowledge during the course of their
examination of such financial statements of any Default (which certificate may
be limited to the extent required by accounting rules or guidelines);
(f)    as soon as available but in any event no later than forty-five (45) days
after the end of, and no earlier than thirty (30) days prior to the end of, each
fiscal year of the Borrower, a copy of the plan and forecast (including a
projected consolidated balance sheet, income statement and cash flow statement)
of the Borrower for each month of the upcoming fiscal year (the “Projections”)
in form reasonably satisfactory to the Administrative Agent;
(g)    as soon as available but in any event within twenty (20) days of the end
of each calendar month (or, from and after the date on which Availability is
less than the greater of $37,500,000 and 12.5% of the Aggregate Commitment and
until such subsequent date, if any, on which Availability is greater than or
equal to the greater of $37,500,000 and 12.5% of the Aggregate Commitment for a
period of twenty (20) consecutive Business Days, within three (3) Business Days
after the end of each calendar week), and at such other times as may be
necessary to re-determine Availability or as may be requested by the
Administrative Agent, as of the period then ended, a Borrowing Base Certificate
and supporting information in connection therewith (including, in respect of any
Borrowing Base Certificate delivered for a month or week which is also the end
of any fiscal quarter of the Borrower, a calculation of Average Quarterly
Availability for such quarter then ended and an indication of what the
Applicable Rate is as a result of such Average Quarterly Availability), together
with any additional reports with respect to the Borrowing Base as the
Administrative Agent may reasonably request; and the M&E Component of the
Borrowing Base shall be updated (i) concurrently with the sale or commitment to
sell any assets constituting part of the M&E Component, (ii) in the event such
assets are idled for any reason other than routine maintenance or repairs for a
period in excess of ten (10) consecutive days, and (iii) in the event that the
value of such assets is otherwise impaired, as determined by the Administrative
Agent’s in its Permitted Discretion;
(h)    as soon as available but in any event within twenty (20) days of the end
of each calendar month and at such other times as may be requested by the
Administrative Agent in its Permitted Discretion, as of the period then ended,
all delivered electronically in a text formatted file acceptable to the
Administrative Agent;
(i)    a detailed aging of the Loan Parties’ Accounts, including all invoices
aged by invoice date and due date (with an explanation of the terms offered),
prepared in a manner reasonably acceptable to the Administrative Agent, together
with a summary specifying the name, address, and balance due for each Account
Debtor;
(ii)    a schedule detailing the Loan Parties’ Inventory, in form satisfactory
to the Administrative Agent, (1) by location (showing Inventory in transit and
any Inventory located with a third party under any consignment, bailee
arrangement or warehouse agreement), by class (raw

79

--------------------------------------------------------------------------------




material, work-in-process and finished goods), by product type, and by volume on
hand, which Inventory shall be valued at the lower of cost (determined on a
first-in, first-out basis) or market and adjusted for Reserves as the
Administrative Agent has previously indicated to the Borrower are deemed by the
Administrative Agent to be appropriate, and (2) including a report of any
variances or other results of Inventory counts performed by the Borrower since
the last Inventory schedule (including information regarding sales or other
reductions, additions, returns, credits issued by any Loan Party and complaints
and claims made against any Loan Party);
(iii)    a worksheet of calculations prepared by the Borrower to determine
Eligible Accounts and Eligible Inventory, such worksheets detailing the Accounts
and Inventory excluded from Eligible Accounts and Eligible Inventory and the
reason for such exclusion;
(iv)    a reconciliation of the Loan Parties’ Accounts and Inventory between (A)
the amounts shown in the Loan Parties’ general ledger and financial statements
and the reports delivered pursuant to clauses (i) and (ii) above and (B) the
amounts and dates shown in the reports delivered pursuant to clauses (i) and
(ii) above and the Borrowing Base Certificate delivered pursuant to clause (g)
above as of such date; and
(v)    a reconciliation of the loan balance per the Loan Parties’ general ledger
to the loan balance under this Agreement;
(i)    as soon as available but in any event within twenty (20) days of the end
of each calendar month and at such other times as may be requested by the
Administrative Agent, as of the month then ended, a schedule and aging of the
Borrower’s accounts payable, delivered electronically in a text formatted file
acceptable to the Administrative Agent in its Permitted Discretion;
(j)    within thirty (30) days of each March 31 and September 30, an updated
customer list for the Borrower and its Subsidiaries, which list shall state the
customer’s name, mailing address and phone number, delivered electronically in a
text formatted file acceptable to the Administrative Agent in its Permitted
Discretion and certified as true and correct by a Financial Officer;
(k)    promptly upon the Administrative Agent’s reasonable request:
(i)    copies of invoices issued by any Loan Party in connection with any
Accounts, credit memos, shipping and delivery documents, and other information
related thereto;
(ii)    copies of purchase orders, invoices, and shipping and delivery documents
in connection with any Inventory or Equipment purchased by any Loan Party; and
(iii)    a schedule detailing the balance of all intercompany accounts of the
Loan Parties;
(l)    (i) at all times that a Borrowing Base Certificate is required to be
delivered on a weekly basis pursuant to Section 5.01(g), within three (3)
Business Days of the end of each calendar week and (ii) at such other times as
may be requested by the Administrative Agent, as of the period then ended, the
Borrower’s sales journal, cash receipts journal (identifying trade and non-trade
cash receipts) and debit memo/credit memo journal;
(m)    within thirty (30) days of the first Business Day of each March, a
certificate of good standing or the substantive equivalent available in the
jurisdiction of incorporation, formation or organization for each Loan Party
from the appropriate governmental officer in such jurisdiction;

80

--------------------------------------------------------------------------------




(n)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Loan Party
or any Subsidiary with the SEC, or any Governmental Authority succeeding to any
or all of the functions of the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
(o)    promptly after any request therefor by the Administrative Agent or any
Lender, copies of (i) any documents described in Section 101(k)(1) of ERISA that
the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan and (ii) any notices described in Section 101(l)(1) of ERISA
that the Borrower or any ERISA Affiliate may request with respect to any
Multiemployer Plan; provided that if the Borrower or any ERISA Affiliate has not
requested such documents or notices from the administrator or sponsor of the
applicable Multiemployer Plan, the Borrower or the applicable ERISA Affiliate
shall promptly make a request for such documents and notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and
(p)    promptly following any request therefor, such other information regarding
the operations, material changes in ownership of Equity Interests, business
affairs and financial condition of any Loan Party or any Subsidiary, or
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may reasonably request.
Information required to be delivered pursuant to Section 5.01(a), 5.01(b) or
5.01(n) shall be deemed to have been delivered if such information, or one or
more annual, quarterly or current reports containing such information, shall
have been posted by the Administrative Agent on the Platform, on the website of
the SEC at http://www.sec.gov or on the website of the Borrower. Information
required to be delivered pursuant to this Section 5.01 may also be delivered by
electronic communications pursuant to procedures approved by the Administrative
Agent. Each Lender shall be solely responsible for timely accessing posted
documents and maintaining its copies of such documents.


SECTION 5.02.    Notices of Material Events. The Borrower will furnish to the
Administrative Agent (for distribution to each Lender) prompt (but in any event
within any time period that may be specified below) written notice of the
following:
(a)    the occurrence of any Default;
(b)    receipt of any notice of any investigation by a Governmental Authority or
any litigation or proceeding commenced or threatened against any Loan Party or
any Subsidiary that (i) seeks damages in excess of $15,000,000, (ii) seeks
injunctive relief which is reasonably likely to be determined adversely to the
Loan Parties and if so determined could reasonably be expected to result in a
Material Adverse Effect, (iii) asserts liability on the part of any Loan Party
or any Subsidiary in excess of $15,000,000 in respect of any Plan, (iv) alleges
criminal misconduct by any Loan Party or any Subsidiary, (v) alleges the
violation of, or seeks to impose remedies under, any Environmental Law or
related Requirement of Law, or seeks to impose Environmental Liability, which,
in each case, could reasonably be expected to result in liabilities of the Loan
Parties in excess of $15,000,000, (vi) asserts liability on the part of any Loan
Party or any Subsidiary in excess of $15,000,000 in respect of any tax, fee,
assessment, or other governmental charge, or (vii) involves any product recall;
(c)    any Lien (other than Permitted Encumbrances) or claim made or asserted in
writing against any of the Collateral;
(d)    any loss, damage, or destruction to the Collateral in the amount of
$10,000,000 or more, whether or not covered by insurance;

81

--------------------------------------------------------------------------------




(e)    within two (2) Business Days of receipt thereof, any and all default
notices received under or with respect to any leased location or public
warehouse where Collateral is located;
(f)    all material amendments to any material Alternative Financing Documents,
together with a copy of each such amendment;
(g)    within two (2) Business Days after the occurrence thereof, any Loan Party
entering into a Swap Agreement, solely to the extent the Swap Obligations
thereunder constitute Secured Obligations, or any amendment to any such Swap
Agreement, together with copies of all agreements evidencing such Swap Agreement
or amendment;
(h)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Loan Parties and their Subsidiaries in an aggregate amount
exceeding $25,000,000; and
(i)    any other development that results, or could reasonably be expected to
result, in a Material Adverse Effect.
Information required to be delivered pursuant to this Section 5.02 may be
delivered by electronic communications pursuant to procedures approved by the
Administrative Agent. Each notice delivered under this Section shall be
accompanied by a statement of a Financial Officer or other executive officer of
the Borrower setting forth the details of the event or development requiring
such notice and any action taken or proposed to be taken with respect thereto.
Each Lender shall be solely responsible for timely accessing posted documents
and maintaining its copies of such documents.


SECTION 5.03.    Existence; Conduct of Business. Each Loan Party will, and will
cause each Subsidiary to, (a) do or cause to be done all things necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) except where the failure to do so could not reasonably be expected to
result in a Material Adverse Effect, the rights, qualifications, licenses,
permits, franchises, governmental authorizations, intellectual property rights,
licenses and permits material to the conduct of its business, (b) maintain all
requisite authority to conduct its business in each jurisdiction in which its
business is conducted, except where the failure to do so could not reasonably be
expected to result in a Material Adverse Effect, and (c) carry on and conduct
its business in substantially the same manner and in substantially the same
fields of enterprise as it is presently conducted and any similar or related
lines of business and logical extensions thereof; provided that the foregoing
clauses (a) and (b) shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.03.
SECTION 5.04.    Payment of Obligations. Each Loan Party will, and will cause
each Subsidiary to, pay or discharge all Material Indebtedness and all other
material liabilities and obligations, including Taxes, before the same shall
become delinquent or in default, except where (a) (i) the validity or amount
thereof is being contested in good faith by appropriate proceedings and (ii)
such Loan Party or Subsidiary has set aside on its books adequate reserves with
respect thereto in accordance with GAAP, or (b) such liabilities would not
reasonably be expected to result in a Material Adverse Effect; provided,
however, that each Loan Party will, and will cause each Subsidiary to, remit
withholding taxes and other payroll taxes to appropriate Governmental
Authorities as and when claimed to be due, notwithstanding the foregoing
exceptions.
SECTION 5.05.    Maintenance of Properties. Each Loan Party will, and will cause
each Subsidiary to, keep and maintain all property material to the conduct of
its business, taken as a whole, in

82

--------------------------------------------------------------------------------




good working order and condition, ordinary wear and tear excepted, except where
the failure to do so could not reasonably be expected to result in a Material
Adverse Effect.
SECTION 5.06.    Books and Records; Inspection Rights. Each Loan Party will, and
will cause each Subsidiary to, (a) keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities and (b) permit any representatives
designated by the Administrative Agent or any Lender (including employees of the
Administrative Agent, any Lender or any consultants, accountants, lawyers,
agents and appraisers retained by the Administrative Agent), upon reasonable
prior notice and during normal business hours, to visit and inspect its
properties, to conduct at such Loan Party’s premises field examinations of such
Loan Party’s assets, liabilities, books and records in accordance with the terms
of Section 5.13, including examining and making extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and, after written notice to the Borrower and so long as the Borrower is
provided an opportunity to participate in such discussion, its independent
accountants, all at such reasonable times and as often as reasonably requested;
provided that, in the absence of the existence of an Event of Default, (i) only
the Administrative Agent on behalf of the Lenders may exercise the rights of the
Administrative Agent and the Lenders under this Section 5.06, (ii) the
Administrative Agent shall not exercise its rights under this Section 5.06 more
often than two times during any period of twelve consecutive months and (iii)
when an Event of Default has occurred and is continuing, the Administrative
Agent or any Lender and its respective designees may do any of the foregoing at
the expense of the Loan Parties at any time during normal business hours and
upon reasonable advance notice; provided, however, that the foregoing shall not
limit the Administrative Agent’s rights under Section 5.12 and Section 5.13.
Each Loan Party acknowledges that the Administrative Agent, after exercising its
rights of inspection, may prepare and distribute to the Lenders certain Reports
pertaining to any Loan Party’s assets for internal use by the Administrative
Agent and the Lenders.
SECTION 5.07.    Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each Subsidiary to, (i) comply with each
Requirement of Law applicable to it or its property (including without
limitation Environmental Laws) and (ii) perform in all material respects its
obligations under material agreements to which it is a party, except, in each
case, where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect. Each Loan Party
will maintain in effect and enforce policies and procedures reasonably designed
to achieve compliance by such Loan Party, its Subsidiaries and their respective
directors, officers, employees and agents with Anti-Corruption Laws and
applicable Sanctions.
SECTION 5.08.    Use of Proceeds.
(a)The proceeds of the Loans and the Letters of Credit will be used only for
refinancing Indebtedness and other obligations under the Existing Credit
Agreement and financing working capital, capital expenditures and Permitted
Acquisitions and for other general corporate purposes of the Borrower and its
Subsidiaries. No part of the proceeds of any Loan and no Letter of Credit will
be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.


(b)The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its and
their respective directors, officers, employees and agents shall not use, the
proceeds of any Borrowing or Letter of Credit (a) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(b) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned

83

--------------------------------------------------------------------------------




Person, or in any Sanctioned Country, or (c) in any manner that would result in
the violation of any Sanctions applicable to any party hereto.


SECTION 5.09.    Accuracy of Information. The Loan Parties will ensure that any
information, including financial statements or other documents (other than the
Projections, other projected financial information, forward-looking statements
and statements of a general economic nature), furnished to the Administrative
Agent or the Lenders in connection with this Agreement or any other Loan
Document or any amendment or modification hereof or thereof or waiver hereunder
or thereunder (as modified or supplemented by other information so furnished),
when taken as a whole, contains no material misstatement of fact or, when taken
as a whole, omits to state any material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading, and the furnishing of such information shall be deemed to
be a representation and warranty by the Borrower on the date thereof as to the
matters specified in this Section 5.09; provided that, with respect to the
Projections or any other projected financial information, the Loan Parties will
only ensure that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time, it being understood and
agreed that such Projections and other projected financial information are
subject to uncertainties and contingencies, many of which are beyond the control
of the Loan Parties, and as such, such Projections and other projected financial
information is not a guarantee of financial performance and actual results may
differ from such Projections and other projected financial information and such
differences may be material.
SECTION 5.10.    Insurance. Each Loan Party will, and will cause each Subsidiary
to, maintain with financially sound and reputable carriers having a financial
strength rating of at least A- by A.M. Best Company (a) insurance in such
amounts (with no greater risk retention) and against such risks (including,
without limitation: loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; and general liability) and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (b) all insurance
required pursuant to the Collateral Documents. The Borrower will furnish to the
Lenders, upon the reasonable request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.
SECTION 5.11.    Casualty and Condemnation. The Borrower will (a) furnish to the
Administrative Agent (for distribution to each Lender) prompt written notice of
any casualty or other insured damage to any material portion of the Collateral
or the commencement of any action or proceeding for the taking of any material
portion of the Collateral or interest therein under power of eminent domain or
by condemnation or similar proceeding and (b) ensure that the Net Proceeds of
any such event (whether in the form of insurance proceeds, condemnation awards
or otherwise) are collected and applied in accordance with the applicable
provisions of this Agreement and the Collateral Documents.
SECTION 5.12.    Appraisals. At any time that the Administrative Agent
reasonably requests, the Loan Parties will permit the Administrative Agent to
conduct one appraisal or update thereof of their Inventory per calendar year
with an appraiser selected and engaged by the Administrative Agent, and prepared
on a basis satisfactory to the Administrative Agent, such appraisals and updates
to include, without limitation, information required by any applicable
Requirement of Laws; provided, however, that a second appraisal may be performed
in any such calendar year if Availability is less than the greater of
$37,500,000 and 12.5% of the Aggregate Commitment at the time the second such
appraisal is initiated; provided, further, that during the occurrence and
continuance of an Event of Default, there shall be no limitation on the number
or frequency of appraisals that may be performed. Each appraisal conducted in
accordance with this Section 5.12 shall be at the sole expense of the Loan
Parties.

84

--------------------------------------------------------------------------------




SECTION 5.13.    Field Examinations. At any time that the Administrative Agent
reasonably requests, the Loan Parties will permit, upon reasonable prior notice
and during normal business hours, the Administrative Agent to conduct one field
examination per calendar year to ensure adequacy of Collateral included in the
Borrowing Base and related reporting and control systems; provided, however,
that a second field examination may be performed in any such calendar year if
Availability is less than the greater of $37,500,000 and 12.5% of the Aggregate
Commitment at the time the second such field examination is initiated; provided,
further, that during the occurrence and continuance of an Event of Default,
there shall be no limitation on the number or frequency of field examinations
that may be performed. Each field examination conducted in accordance with this
Section 5.13 shall be at the sole expense of the Loan Parties. For purposes of
this Section 5.13, it is understood and agreed that a single field examination
may consist of examinations conducted at multiple relevant sites and involve one
or more relevant Loan Parties and their assets.
SECTION 5.14.    Additional Collateral; Further Assurances.
(a)    Subject to applicable Requirement of Law, after any Material Domestic
Subsidiary (other than a Foreign Subsidiary Holdco) is formed or acquired after
the date of this Agreement, each Loan Party will cause, as promptly as possible
but in any event within thirty (30) days (or such later date as may be agreed
upon by the Administrative Agent) after such formation or acquisition, such
Material Domestic Subsidiary to become a Loan Party by executing a Joinder
Agreement. Upon execution and delivery thereof, each such Person (i) shall
automatically become a Loan Guarantor hereunder and thereupon shall have all of
the rights, benefits, duties, and obligations in such capacity under the Loan
Documents and (ii) will grant Liens to the Administrative Agent, for the benefit
of the Administrative Agent and the other Secured Parties, in any property of
such Loan Party which constitutes Collateral, including any parcel of real
property located in the U.S. owned by any Loan Party (other than any Excluded
Assets).
(b)    Subject, on and after the Alternative Financing Effective Date, to the
terms and conditions of the Intercreditor Agreement (if any), each Loan Party
will cause the Applicable Pledge Percentage of the issued and outstanding Equity
Interests of each Pledge Subsidiary directly owned by the Borrower or any other
Loan Party to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent, for the benefit of the Administrative Agent
and the other Secured Parties, pursuant to the terms and conditions of the Loan
Documents or other security documents as the Administrative Agent shall
reasonably request. Notwithstanding the foregoing, no such pledge agreement in
respect of the Equity Interests of a Foreign Subsidiary shall be required
hereunder (A) until the date that is sixty (60) days after the Restatement
Effective Date or such later date as the Administrative Agent may agree in the
exercise of its reasonable discretion with respect thereto, and (B) to the
extent the Administrative Agent or its counsel determines that such pledge would
not provide material credit support for the benefit of the Secured Parties
pursuant to legally valid, binding and enforceable pledge agreements.
(c)    Without limiting the foregoing, each Loan Party will, and will cause each
Subsidiary to, execute and deliver, or cause to be executed and delivered, to
the Administrative Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and such other actions or deliveries of the type required by
Section 4.01, as applicable), which may be required by any Requirement of Law or
which the Administrative Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Collateral Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and all at the expense of the Loan
Parties.

85

--------------------------------------------------------------------------------




(d)    If, at any time after the Restatement Effective Date any Subsidiary of
the Borrower that is not a Loan Party shall become party to a guaranty of, or
grant a Lien on any assets to secure, the Alternative Financing, any
Subordinated Indebtedness or any other Material Indebtedness, the Borrower shall
promptly notify the Administrative Agent thereof and, within five (5) days
thereof (or such later date as may be agreed upon by the Administrative Agent)
cause such Subsidiary to comply with Section 5.14(a) as if such Subsidiary
constituted a Material Domestic Subsidiary (but without giving effect to the
30-day grace period provided therein).
(e)    If any assets (including any real property or improvements thereto or any
interest therein, but excluding any Excluded Assets) are acquired by any Loan
Party after the Restatement Effective Date (other than assets constituting
Collateral under the Security Agreement that become subject to the Lien under
the Security Agreement upon acquisition thereof), the Borrower will (i) notify
the Administrative Agent and the Lenders thereof, and, if requested by the
Administrative Agent or the Required Lenders, cause such assets to be subjected
to a Lien securing the Secured Obligations and (ii) take, and cause each
applicable Loan Party to take, such actions as shall be necessary or reasonably
requested by the Administrative Agent to grant and perfect such Liens, including
actions described in paragraph (c) of this Section, all at the expense of the
Loan Parties.



ARTICLE VI
Negative Covenants
Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts payable under
any Loan Document shall have been paid in full and all Letters of Credit shall
have expired or terminated (or have been cash collateralized pursuant to
arrangements reasonably satisfactory to the Administrative Agent), in each case
without any pending draw, and all LC Disbursements shall have been reimbursed,
each Loan Party executing this Agreement covenants and agrees, jointly and
severally with all of the other Loan Parties, with the Lenders that:


SECTION 6.01.    Indebtedness. No Loan Party will, nor will it permit any
Subsidiary to, create, incur, assume or suffer to exist any Indebtedness,
except:
(a)    (i) the Secured Obligations and (ii) the Alternative Financing;
(b)    Indebtedness existing on the Restatement Effective Date and set forth in
Schedule 6.01 and any extensions, renewals, refinancings and replacements of any
such Indebtedness in accordance with clause (f) hereof;
(c)    Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary, provided that (i) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any other Loan Party
shall be subject to Section 6.04 and (ii) Indebtedness of any Loan Party to any
Subsidiary that is not a Loan Party shall be subordinated to the Secured
Obligations on terms reasonably satisfactory to the Administrative Agent;
(d)    Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary, provided
that (i) the Indebtedness so Guaranteed is permitted by this Section 6.01, (ii)
Guarantees by the Borrower or any other Loan Party of Indebtedness of

86

--------------------------------------------------------------------------------




any Subsidiary that is not a Loan Party shall be subject to Section 6.04 and
(iii) Guarantees permitted under this clause (d) shall be subordinated to the
Secured Obligations on the same terms as the Indebtedness so Guaranteed is
subordinated to the Secured Obligations;
(e)    Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction, repair, replacement or improvement of any fixed or
capital assets, including equipment (whether or not constituting purchase money
Indebtedness), including Capital Lease Obligations and any Indebtedness assumed
in connection with the acquisition of any such assets or secured by a Lien on
any such assets prior to the acquisition thereof, and extensions, renewals and
replacements of any such Indebtedness in accordance with clause (f) below;
provided that (i) such Indebtedness is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Indebtedness permitted by this clause (e)
together with any Refinance Indebtedness in respect thereof permitted by clause
(f) below, shall not exceed $25,000,000 at any time outstanding;
(f)    Indebtedness which represents extensions, renewals, refinancing or
replacements (such Indebtedness being so extended, renewed, refinanced or
replaced being referred to herein as the “Refinance Indebtedness”) of any of the
Indebtedness described in clauses (b), (e), (i), (j) and (k) hereof (such
Indebtedness being referred to herein as the “Original Indebtedness”); provided
that (i) such Refinance Indebtedness does not increase the principal amount or
interest rate of the Original Indebtedness, (ii) any Liens securing such
Refinance Indebtedness are not extended to any additional property of any Loan
Party or any Subsidiary, (iii) no Loan Party or any Subsidiary that is not
originally obligated with respect to repayment of such Original Indebtedness is
required to become obligated with respect to such Refinance Indebtedness, (iv)
such Refinance Indebtedness does not result in a shortening of the average
weighted maturity of such Original Indebtedness, (v) the terms of such Refinance
Indebtedness other than fees and interests are not materially less favorable,
taken as a whole, to the obligor thereunder than the original terms of such
Original Indebtedness, as reasonably determined in the good faith judgment of a
Financial Officer of the Borrower, and (vi) if such Original Indebtedness was
subordinated in right of payment to the Secured Obligations, then the terms and
conditions of such Refinance Indebtedness must include subordination terms and
conditions that are at least as favorable to the Administrative Agent and the
Lenders as those that were applicable to such Original Indebtedness;
(g)     Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(h)    Indebtedness of any Loan Party in respect of performance bonds, bid
bonds, appeal bonds, surety bonds and similar obligations, in each case provided
in the ordinary course of business;
(i)    Subordinated Indebtedness; provided that, such Indebtedness shall be
subordinated to the Secured Obligations on terms and conditions reasonably
acceptable to the Administrative Agent;
(j)    Indebtedness of any Person that becomes a Subsidiary after the
Restatement Effective Date; provided that (i) such Indebtedness exists at the
time such Person becomes a Subsidiary and is not created in contemplation of or
in connection with such Person becoming a Subsidiary and (ii) the aggregate
principal amount of Indebtedness permitted by this clause (j), together with any
Refinance Indebtedness in respect thereof permitted by clause (f) above, shall
not exceed $10,000,000 at any time outstanding;
(k)    Indebtedness in respect of Swap Agreements permitted by Section 6.07; and

87

--------------------------------------------------------------------------------




(l)    other Indebtedness incurred after the Restatement Effective Date that is
unsecured so long as (A) the Borrower shall certify to the Administrative Agent
and the Lenders (and provide the Administrative Agent and the Lenders with a pro
forma calculation) that, after giving effect to the incurrence of such
Indebtedness, the Payment Condition will be satisfied, and (B) with respect to
Indebtedness in an aggregate principal amount at the time of its incurrence or
issuance that exceeds $25,000,000, (1) the stated maturity of such Indebtedness
shall not be earlier than the date that is six (6) months after the Maturity
Date and (2) the financial covenants and events of default to which such
Indebtedness is subject are not more restrictive in any material respect than
the financial covenants and Events of Default under this Agreement, as
determined in the good faith judgment of a Financial Officer of the Borrower,
unless the Loan Parties agree to amend this Agreement such that the condition in
this clause (B) would be satisfied upon the execution of such amendment.
The accrual of interest, the accretion of accreted value, the accretion of
original issue discount, the accretion of liquidation preference and increases
in the amount of Indebtedness or other obligations solely as a result of
fluctuations in the exchange rate of currencies shall not be deemed to be an
incurrence of Indebtedness or other obligations for purposes of this Section
6.01.


SECTION 6.02.    Liens. No Loan Party will, nor will it permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including Accounts) or rights in respect of any thereof, except:
(a)    (i) Liens created pursuant to any Loan Document and (ii) Liens securing
Indebtedness permitted by Section 6.01(a)(ii) and subject to the terms and
conditions of the Intercreditor Agreement (if any);
(b)    Permitted Encumbrances;
(c)    any Lien on any property or asset of the Borrower or any Subsidiary
existing on the Restatement Effective Date and set forth in Schedule 6.02;
provided that (i) such Lien shall not apply to any other property or asset of
the Borrower or any Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the Restatement Effective Date, and extensions,
renewals and replacements thereof that do not increase the outstanding principal
amount thereof;
(d)    Liens on fixed or capital assets acquired, constructed, repaired,
replaced or improved by the Borrower or any Subsidiary; provided that (i) such
Liens secure Indebtedness permitted by clause (e) of Section 6.01, (ii) such
Liens and the Indebtedness secured thereby are incurred prior to or within
180 days after such acquisition or the completion of such construction or
improvement, (iii) the Indebtedness secured thereby does not exceed the cost of
acquiring, constructing or improving such fixed or capital assets and (iv) such
Liens shall not apply to any other property or assets of the Borrower or any
Subsidiary;
(e)    any Lien existing on any property or asset (other than Accounts and
Inventory) prior to the acquisition thereof by the Borrower or any Subsidiary or
existing on any property or asset (other than Accounts and Inventory) of any
Person that becomes a Loan Party after the Restatement Effective Date prior to
the time such Person becomes a Loan Party; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Loan Party, as the case may be, (ii) such Lien shall not apply
to any other property or assets of the Loan Party and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Loan Party, as the case may be, and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

88

--------------------------------------------------------------------------------




(f)    Liens of a collecting bank arising in the ordinary course of business
under Section 4‑208 of the UCC in effect in the relevant jurisdiction covering
only the items being collected upon;
(g)    Liens arising out of Sale and Leaseback Transactions permitted by
Section 6.06;
(h)    Liens granted by a Subsidiary that is not a Loan Party in favor of the
Borrower or another Loan Party in respect of Indebtedness owed by such
Subsidiary;
(i)    Liens, if any, in favor of the Issuing Bank and/or the Swingline Lender
to cash collateralize LC Exposure or otherwise secure the obligations of a
Defaulting Lender to fund risk participations hereunder;
(j)    financing statements filed under the UCC of any jurisdiction for notice
purposes in connection with any operating lease in respect of the amounts
covered by such lease; and
(k)    Liens on bonds secured by a Qualified IRB LC in favor of the issuer of
such Qualified IRB LC.
Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.02 may at any time attach to any Loan Party’s (1) Accounts, other than
those permitted under clause (a) of the definition of Permitted Encumbrances or
clause (a) or (f) above and (2) Inventory, other than those permitted under
clause (a) or (b) of the definition of Permitted Encumbrances or clause (a)
above.
    
SECTION 6.03.    Fundamental Changes.
(a)    No Loan Party will, nor will it permit any Subsidiary to, merge into or
consolidate with any other Person, or permit any other Person to merge into or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Event of Default shall
have occurred and be continuing (i) any Subsidiary of the Borrower may merge
into the Borrower in a transaction in which the Borrower is the surviving
entity, (ii) any Subsidiary of the Borrower may merge into any Loan Party or any
other Subsidiary, provided that, with respect to any transaction in which any
Loan Party merges with another Subsidiary, the surviving entity shall be a Loan
Party or shall promptly thereafter become a Loan Party, (iii) any Subsidiary
that is not a Loan Party may liquidate or dissolve if the Borrower determines in
good faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders and (iv) in
connection with any acquisition permitted under Section 6.04, any Subsidiary of
the Borrower may merge into or consolidate with any other Person or permit any
other Person to merge into or consolidate with it, provided that (x) in the case
of a merger or amalgamation involving the Borrower or another Loan Party, the
continuing or surviving Person shall be the Borrower or such Loan Party (or will
become a Loan Party concurrently herewith), as applicable, and (y) the Person
surviving such merger shall be a wholly owned Subsidiary of the Borrower.
(b)    No Loan Party will, nor will it permit any Subsidiary to, engage to any
material extent in any business other than businesses substantially similar to
the type conducted by the Borrower and its Subsidiaries on the Restatement
Effective Date and businesses reasonably related thereto and logical extensions
thereof.
(c)    No Loan Party will, nor will it permit any Subsidiary to, change its
fiscal year from the fiscal year in effect on the Restatement Effective Date.



89

--------------------------------------------------------------------------------




SECTION 6.04.    Investments, Loans, Advances, Guarantees and Acquisitions. No
Loan Party will, nor will it permit any Subsidiary to, form any subsidiary after
the Restatement Effective Date, or purchase, hold or acquire (including pursuant
to any merger with any Person that was not a Loan Party and a wholly owned
Subsidiary prior to such merger) any evidences of Indebtedness or Equity
Interests or other securities (including any option, warrant or other right to
acquire any of the foregoing) of, make or permit to exist any loans or advances
to, Guarantee any obligations of, or make or permit to exist any investment or
any other interest in, any other Person, or purchase or otherwise acquire (in
one transaction or a series of transactions) any assets of any other Person
constituting a business unit (whether through purchase of assets, merger or
otherwise), except:
(a)    investments in the form of cash or Permitted Investments;
(b)    investments in existence on the Restatement Effective Date and described
in Schedule 6.04 and any modification, replacement, renewal or extension thereof
to the extent not involving any additional investment;
(c)    investments by the Borrower and the Subsidiaries in Equity Interests in
their respective Subsidiaries, provided that (A) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Security Agreement (subject to
the limitations applicable to Equity Interests of a Foreign Subsidiary or
Foreign Subsidiary Holdco referred to in Section 5.14) and (B) the aggregate
amount of such investments by Loan Parties in Subsidiaries that are not Loan
Parties (together with outstanding intercompany loans permitted under clause (B)
of the proviso to Section 6.04(d) and outstanding Guarantees permitted under the
proviso to Section 6.04(e)) shall not exceed $2,000,000 at any time outstanding
(in each case determined without regard to any write-downs or write-offs);
(d)    loans or advances made by any Loan Party to any other Loan Party or any
Subsidiary and made by any Subsidiary to a Loan Party or any other Subsidiary,
provided that (A) any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged pursuant to the Security Agreement and
(B) the amount of such loans and advances made by Loan Parties to Subsidiaries
that are not Loan Parties (together with outstanding investments permitted under
clause (B) of the proviso to Section 6.04(c) and outstanding Guarantees
permitted under the proviso to Section 6.04(e)) shall not exceed $2,000,000 at
any time outstanding (in each case determined without regard to any write-downs
or write-offs);
(e)    Guarantees constituting Indebtedness permitted by Section 6.01, provided
that the aggregate principal amount of Indebtedness of Subsidiaries that are not
Loan Parties that is Guaranteed by any Loan Party (together with outstanding
investments permitted under clause (B) to the proviso to Section 6.04(c) and
outstanding intercompany loans permitted under clause (B) of the proviso to
Section 6.04(d)) shall not exceed $2,000,000 at any time outstanding (in each
case determined without regard to any write-downs or write-offs);
(f)    notes payable, or stock or other securities issued by Account Debtors to
a Loan Party pursuant to negotiated agreements with respect to settlement of
such Account Debtor’s Accounts in the ordinary course of business, consistent
with past practices;
(g)    investments in the form of Swap Agreements permitted by Section 6.07;
(h)    investments of any Person existing at the time such Person becomes a
Subsidiary of the Borrower or consolidates or merges with the Borrower or any of
the Subsidiaries (including in connection

90

--------------------------------------------------------------------------------




with a Permitted Acquisition) so long as such investments were not made in
contemplation of such Person becoming a Subsidiary or of such merger;
(i)    investments received in connection with the disposition of assets
permitted by Section 6.05;
(j)    investments constituting deposits described in clauses (c) and (d) of the
definition of the term “Permitted Encumbrances”;
(k)    Permitted Acquisitions;
(l)    advances to officers, directors and employees of the Borrower or any
Subsidiaries made in the ordinary course of business and consistent with past
practices for travel, entertainment, relocation and similar purposes up to a
maximum of $5,000,000 in the aggregate at any one time outstanding;
(m)    investments consisting of extensions of credit in the nature of Accounts
or notes receivable arising from the grant of trade credit in the ordinary
course of business, and investments received in satisfaction or partial
satisfaction thereof from financially troubled Account Debtors to the extent
reasonably necessary in order to prevent or limit loss;
(n)    the Borrower’s entry into (including payments of premiums in connection
therewith), and the performance of obligations under, Permitted Call Spread Swap
Agreements in accordance with their terms;
(o)    other investments (other than Acquisitions), so long as the Payment
Condition shall be satisfied with respect to such investments; and
(p)    other investments (other than Acquisitions) not permitted by any other
clause of this Section in an amount not to exceed $5,000,000 in the aggregate at
any time outstanding, so long as no Default or Event of Default has occurred and
is continuing or would result after giving effect (including pro forma effect)
to any such investment.
The accrual of interest, the accretion of accreted value, the accretion of
original issue discount, the accretion of liquidation preference and increases
in the amount of investments or other obligations solely as a result of
fluctuations in the exchange rate of currencies or increases in the value of
such investments shall not be deemed to be an increase in the amount of any
investment for purposes of this Section 6.04.


SECTION 6.05.    Asset Sales. No Loan Party will, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than to the Borrower or another Subsidiary in compliance with Section 6.04),
except:
(a)    sales, transfers and dispositions of (i) Inventory in the ordinary course
of business, (ii) used, obsolete, worn out or surplus Equipment or property in
the ordinary course of business, (iii) property no longer used or useful to the
business of the Loan Parties and their respective Subsidiaries in the ordinary
course of business and (iv) equipment or real property to the extent that (A)
such property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such sale, transfer or disposition
are reasonably promptly applied to the purchase price of such replacement
property;

91

--------------------------------------------------------------------------------




(b)    sales, transfers and dispositions of assets to the Borrower or any
Subsidiary, provided that any such sales, transfers or dispositions involving a
Subsidiary that is not a Loan Party shall be made in compliance with
Section 6.09;
(c)    sales, transfers and dispositions of Accounts in connection with the
compromise, settlement or collection thereof (including, without limitation,
sales, transfers and dispositions of Accounts in connection with supply chain
financing on terms and conditions acceptable to the Administrative Agent in its
sole discretion);
(d)    Sale and Leaseback Transactions permitted by Section 6.06;
(e)    dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of the Borrower or any Subsidiary;
(f)    the licensing, on a non-exclusive basis, of patents, trademarks,
copyrights, and other intellectual property rights in the ordinary course of
business;
(g)    the granting of any Lien permitted under Section 6.02;
(h)    sales, transfers and dispositions to the extent constituting investments
permitted under Section 6.04; and
(i)    sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary are
sold) that are not permitted by any other clause of this Section, provided that
the aggregate fair market value of all assets sold, transferred or otherwise
disposed of in reliance upon this paragraph (g) shall not exceed $2,000,000
during any fiscal year of the Borrower;
provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by paragraphs (b), (c), (e), (g) and (h)
above) shall be made for fair value and for at least 75% cash consideration.


SECTION 6.06.    Sale and Leaseback Transactions. No Loan Party will, nor will
it permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred (a “Sale and
Leaseback Transaction”), except for any such sale of any fixed or capital assets
by the Borrower or any Subsidiary that is made for cash consideration in an
amount not less than the fair value of such fixed or capital asset and is
consummated within 180 days after the Borrower or such Subsidiary acquires or
completes the construction of such fixed or capital asset.
SECTION 6.07.    Swap Agreements. No Loan Party will, nor will it permit any
Subsidiary to, enter into any Swap Agreement, except (a) Swap Agreements entered
into to hedge or mitigate risks to which the Borrower or any Subsidiary has
actual exposure (other than those in respect of Equity Interests of the Borrower
or any Subsidiary), (b) Swap Agreements entered into in order to effectively
cap, collar or exchange interest rates (from floating to fixed rates, from one
floating rate to another floating rate or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Subsidiary and
(c) Permitted Call Spread Swap Agreements.
SECTION 6.08.    Restricted Payments; Certain Payments of Indebtedness.

92

--------------------------------------------------------------------------------




(a)    No Loan Party will, nor will it permit any Subsidiary to, declare or
make, or agree to declare or make, directly or indirectly, any Restricted
Payment, or incur any obligation (contingent or otherwise) to do so, except (i)
the Borrower may declare and pay dividends with respect to its common stock
payable solely in additional shares of its common stock, and, with respect to
its preferred stock, payable solely in additional shares of such preferred stock
or in shares of its common stock, (ii) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (iii) subject to
Section 2.11(c), the Borrower and each Subsidiary may purchase, redeem or
otherwise acquire its common Equity Interests with the proceeds received from
the substantially concurrent issuance of new common Equity Interests, (iv) the
Borrower and any of its Subsidiaries may make dividends, distributions or
payments with respect to awards granted to current or former employees,
directors or independent contractors of any Loan Party or any of its Affiliates;
provided that, no such dividends, distributions or payments shall be made in
cash pursuant to this clause (iv) unless (x) both immediately prior to and after
giving effect (including pro forma effect) thereto, no Default or Event of
Default shall occurred and be continuing and (y) such dividends, distributions
and payments shall be made in accordance with the Borrower’s 2014 Equity and
Incentive Compensation Plan, effective as of June 15, 2014 (as amended, restated
or otherwise modified from time to time, except to the extent any such
amendment, restatement or modification would be materially adverse to the
Lenders) and (v) the Borrower and each Subsidiary may make other Restricted
Payments not otherwise permitted under this Section 6.08(a), so long as the
Payment Condition shall be satisfied with respect to such Restricted Payment.
Notwithstanding the foregoing, and for the avoidance of doubt, (i) the
conversion by holders of (including any cash payment upon conversion), or
required payment of any principal or premium on, or required payment of any
interest with respect to, any Permitted Convertible Notes, in each case, in
accordance with the terms of the indenture governing such Permitted Convertible
Notes, shall not constitute a Restricted Payment; provided that, to the extent
both (a) the aggregate amount of cash payable upon conversion or payment of any
Permitted Convertible Note (excluding any required payment of interest with
respect to such Permitted Convertible Note and excluding any payment of cash in
lieu of a fractional share due upon conversion thereof) exceeds the aggregate
principal amount thereof and (b) such conversion or payment does not trigger or
correspond to an exercise or early unwind or settlement of a corresponding
portion of the Bond Hedge Transactions constituting Permitted Call Spread Swap
Agreements relating to such Permitted Convertible Note (including, for the
avoidance of doubt, the case where there is no Bond Hedge Transaction
constituting a Permitted Call Spread Swap Agreement relating to such Permitted
Convertible Note), the payment of such excess cash (any such payment, a “Cash
Excess Payment”) shall constitute a Restricted Payment notwithstanding this
clause (i); and (ii) any required payment with respect to, or required early
unwind or settlement of, any Permitted Call Spread Swap Agreement, in each case,
in accordance with the terms of the agreement governing such Permitted Call
Spread Swap Agreement shall not constitute a Restricted Payment; provided that,
to the extent cash is required to be paid under a Warrant Transaction as a
result of the election of “cash settlement” (or substantially equivalent term)
as the “settlement method” (or substantially equivalent term) thereunder by the
Borrower (or its Affiliate) (including in connection with the exercise and/or
early unwind or settlement thereof), the payment of such cash (any such payment,
a “Cash Settlement Payment”) shall constitute a Restricted Payment
notwithstanding this clause (ii). Notwithstanding the foregoing, the Borrower
may make Restricted Payments in respect of Cash Excess Payments and/or Cash
Settlement Payments so long as the Payment Condition shall be satisfied with
respect thereto.


Notwithstanding the foregoing, the Borrower may repurchase, exchange or induce
the conversion of Permitted Convertible Notes by delivery of shares of the
Borrower’s common stock and/or a different series of Permitted Convertible Notes
(which series (x) matures after, and does not require any scheduled amortization
or other scheduled payments of principal prior to, the analogous date under the
indenture governing the Permitted Convertible Notes that are so repurchased,
exchanged or converted and (y) has terms, conditions and covenants that are no
less favorable to the Borrower than the Permitted Convertible

93

--------------------------------------------------------------------------------




Notes that are so repurchased, exchanged or converted (as determined by the
board of directors of the Borrower, or a committee thereof, in good faith)) (any
such series of Permitted Convertible Notes, “Refinancing Convertible Notes”)
and/or by payment of cash (in an amount that does not exceed the proceeds
received by the Borrower from the substantially concurrent issuance of shares of
the Borrower’s common stock and/or a Refinancing Convertible Notes plus the net
cash proceeds, if any, received by the Borrower pursuant to the related exercise
or early unwind or termination of the related Permitted Call Spread Swap
Agreements pursuant to the immediately following proviso); provided that,
substantially concurrently with, or a commercially reasonable period of time
before or after, the related settlement date for the Permitted Convertible Notes
that are so repurchased, exchanged or converted, the Borrower shall (and, for
the avoidance of doubt, shall be permitted under this Section 6.08(a) to)
exercise or unwind or terminate early (whether in cash, shares or any
combination thereof) the portion of the Permitted Call Spread Swap Agreements,
if any, corresponding to such Permitted Convertible Notes that are so
repurchased, exchanged or converted.


(b)    No Loan Party will, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any voluntary payment or other voluntary
distribution (whether in cash, securities or other property) of or in respect of
principal of or interest on any Indebtedness, or any voluntary payment or other
voluntary distribution (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, acquisition, cancellation or termination of any
Indebtedness, except:
(i)    payment of Indebtedness created under the Loan Documents;
(ii)    payment of regularly scheduled interest and principal payments as and
when due in respect of any Indebtedness permitted to be incurred pursuant to
Section 6.01, other than (A) payments in respect of any Subordinated
Indebtedness to the extent prohibited by the subordination provisions thereof or
(B) payments in respect of any Indebtedness created under the Alternative
Financing Documents to the extent prohibited by the Intercreditor Agreement (if
any) or any other intercreditor agreement entered into between the
Administrative Agent and the holders of such Indebtedness;
(iii)    refinancings of Indebtedness to the extent permitted by Section 6.01;
and
(iv)    payment of secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness
(to the extent such sale or transfer is permitted by the terms of Section 6.05);
provided, however, that no such payment or distribution shall be made in respect
of the Alternative Financing in violation of the Intercreditor Agreement (if
any) or any other intercreditor agreement entered into between the
Administrative Agent and the holders of such Indebtedness.


Notwithstanding the foregoing, this Section 6.08(b) shall not apply to any
direct or indirect prepayment, redemption, repurchase, conversion, settlement,
amendment, modification, supplement or adjustment with respect to any Permitted
Convertible Notes pursuant to their terms unless such prepayment, redemption,
repurchase, conversion, settlement, amendment, modification, supplement or
adjustment results from a default thereunder or an event of the type that
constitutes an Event of Default.


SECTION 6.09.    Transactions with Affiliates. No Loan Party will, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any property or
assets to, or purchase, lease or otherwise acquire any property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates,

94

--------------------------------------------------------------------------------




except (a) transactions that (i) are in the ordinary course of business and
(ii) are at prices and on terms and conditions, when taken as a whole, not less
favorable to such Loan Party or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among the Loan Parties not involving any other Affiliate, (c) any investment
permitted by Sections 6.04(c), 6.04(d) or 6.04(e), (d) any Indebtedness
permitted under Section 6.01(c) or 6.01(d), (e) any Restricted Payment permitted
by Section 6.08, (f) loans or advances to employees permitted under
Section 6.04, (g) the payment of reasonable fees to directors of the Borrower or
any Subsidiary who are not employees of the Borrower or any Subsidiary, and
compensation and employee benefit arrangements paid to, and indemnities provided
for the benefit of, directors, officers or employees of the Borrower or its
Subsidiaries in the ordinary course of business, (h) any issuances of securities
or other payments, awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options, equity-based awards
and stock ownership plans approved by such Loan Party’s board of directors (or
equivalent governing body), or its delegate, and (i) the transactions identified
on Schedule 6.09.
SECTION 6.10.    Restrictive Agreements. No Loan Party will, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of such Loan Party or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any of its Equity Interests or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by any Requirement of Law, any Loan Document
or any Alternative Financing Document, (ii) the foregoing shall not apply to
restrictions and conditions existing on the Restatement Effective Date
identified on Schedule 6.10 (but shall apply to any extension or renewal of, or
any amendment or modification expanding the scope of, any such restriction or
condition), (iii) the foregoing shall not apply to customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary pending
such sale, provided that such restrictions and conditions apply only to the
Subsidiary that is to be sold and such sale is permitted hereunder, (iv) clause
(a) of the foregoing shall not apply to restrictions or conditions imposed by
any agreement relating to secured Indebtedness permitted by this Agreement if
such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (v) clause (a) of the foregoing shall not apply to customary
provisions in leases and other contracts restricting the assignment thereof,
(vi) the foregoing shall not apply to restrictions imposed by any agreement
governing Indebtedness entered into after the Restatement Effective Date and
permitted under Section 6.01(l), provided that such restrictions (x) taken as a
whole, in the good faith judgment of the Borrower, are no more restrictive with
respect to the Loan Parties than customary market terms for Indebtedness of such
type (and, in any event, are no more restrictive than the restrictions contained
in this Agreement), and (y) do not adversely affect the ability of the Loan
Parties (A) to make any payments required to be paid by the Loan Parties with
respect to the Obligations or (B) to grant Liens on the Collateral in favor of
the Administrative Agent, (vii) the foregoing shall not apply to limitations and
restrictions set forth in any Alternative Financing Document and (viii) the
foregoing shall not apply to limitations and restrictions set forth in the
documentation evidencing the Qualified IRB LC Obligations.
SECTION 6.11.    Amendment of Material Documents . No Loan Party will, nor will
it permit any Subsidiary to, amend, modify or waive any of its rights under
(a) any agreement relating to any Subordinated Indebtedness or any Alternative
Financing, in each case, except (i) if such Subordinated Indebtedness or
Alternative Financing is subject to a subordination agreement or intercreditor
agreement, as applicable, between the Administrative Agent and the holders of
such Indebtedness, to the extent such amendment, modification or waiver would
not be prohibited by the terms of such subordination agreement or intercreditor
agreement, (ii) if such Alternative Financing constitutes Indebtedness under any
Permitted Convertible Notes, to the extent any such amendment, modification or
waiver is expressly required pursuant

95

--------------------------------------------------------------------------------




to the terms of the indenture governing such Permitted Convertible Notes (as in
effect on the Alternative Financing Effective Date) or (iii) to the extent any
such amendment, modification or waiver does not amend, modify or waive the
indenture governing any Permitted Convertible Notes and would not be materially
adverse to the Lenders or (b) its charter, articles or certificate of
incorporation or organization, by-laws, operating, management or partnership
agreement or other organizational or governing documents, in each case, except
to the extent any such amendment, modification or waiver would not be materially
adverse to the Lenders.
SECTION 6.12.    Capital Expenditures. The Borrower will not, nor will it permit
any Subsidiary to, incur or make Capital Expenditures during any fiscal year of
the Borrower in an aggregate amount in excess of the amount set forth below
opposite such fiscal year:
Fiscal Year
Maximum Capital Expenditures
2016
$45,000,000
2017 and each fiscal year thereafter
$50,000,000



provided, however, that (i) if the aggregate amount of Capital Expenditures made
in any fiscal year shall be less than the maximum amount of Capital Expenditures
permitted under this Section 6.12 for such fiscal year (before giving effect to
any carryover), then the amount of such shortfall not exceeding 50% of such
maximum amount (without giving effect to clause (ii) below) may, so long as no
Default or Event of Default has occurred and is then continuing, be added to the
amount of Capital Expenditures permitted under this Section 6.12 for the
immediately succeeding (but not any other) fiscal year, and (ii) in determining
whether any amount is available for carryover, the amount expended in any fiscal
year shall first be deemed to be from the amount allocated to such fiscal year
(before giving effect to any carryover).


SECTION 6.13.    Financial Covenants
(a)    Minimum Availability.
(i)    At all times prior to the Minimum Availability Trigger Date, the Borrower
shall maintain, at all times, Availability of not less than the greater of
$22,500,000 and 7.5% of the Aggregate Commitment.
(ii)    On and after the Minimum Availability Trigger Date until and including
June 30, 2017, the Borrower shall maintain, at all times, Availability of not
less than the greater of $30,000,000 and 10% of the Aggregate Commitment.
(iii)    In addition to the minimum Availability requirements pursuant to
Sections 6.13(a)(i) and 6.13(a)(ii) above, the Borrower shall have Availability
of not less than $100,000,000 for at least one day prior to July 1, 2016.
(b)    Fixed Charge Coverage Ratio.
(i)    The Borrower will not permit the Fixed Charge Coverage Ratio as of the
last day of each period of twelve (12) consecutive fiscal months ending on July
31, 2017, August 31, 2017 and September 30, 2017 to be less than 1.0 to 1.0.

96

--------------------------------------------------------------------------------




(ii)    During any FCCR Test Period occurring after September 30, 2017, the
Borrower will not permit the Fixed Charge Coverage Ratio as of the last day of
any period of twelve (12) consecutive fiscal months ending during such FCCR Test
Period to be less than 1.0 to 1.0.  



ARTICLE VII
Events of Default
If any of the following events (“Events of Default”) shall occur:


(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in, or in connection with, this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, shall prove to have been materially incorrect when made
or deemed made;
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Sections 5.02(a), 5.03 (with respect to a Loan Party’s
existence) or 5.08 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Loan Document (other than
those which constitute a default under another Section of this Article), and
such failure shall continue unremedied for a period of (i) five (5) Business
Days after the earlier of any Loan Party’s knowledge of such breach or notice
thereof from the Administrative Agent (which notice will be given at the request
of any Lender) if such breach relates to terms or provisions of Sections 5.01,
5.02 (other than Section 5.02(a)), 5.03 through 5.07, 5.10, 5.11 or 5.14 of this
Agreement or (ii) fifteen (15) Business Days after the earlier of any Loan
Party’s knowledge of such breach or notice thereof from the Administrative Agent
(which notice will be given at the request of any Lender) if such breach relates
to terms or provisions of any other Section of this Agreement;
(f)    any Loan Party or Subsidiary shall fail to make any payment (whether of
principal or interest and regardless of amount) in respect of any Material
Indebtedness, when and as the same shall become due and payable (after giving
effect to any applicable grace period set forth in the documents governing such
Material Indebtedness);
(g)    any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to

97

--------------------------------------------------------------------------------




cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this clause (g) shall not apply to (i) secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness to the extent such sale or transfer is
permitted by Section 6.05, (ii) mandatory prepayments required in respect of the
Alternative Financing pursuant to the Alternative Financing Documents, but
subject to the terms of the Intercreditor Agreement (if any) or any other
intercreditor agreement entered into between the Administrative Agent and the
holders of such Indebtedness, (iii) any redemption, exchange, repurchase,
conversion or settlement with respect to any Permitted Convertible Notes, or
satisfaction of any condition giving rise to or permitting the foregoing,
pursuant to their terms unless such redemption, repurchase, conversion or
settlement results from a default thereunder or an event of the type that
constitutes an Event of Default or (iv) any early payment requirement or
unwinding or termination with respect to any Permitted Call Spread Swap
Agreement, or satisfaction of any condition giving rise to or permitting the
foregoing, in accordance with the terms thereof where neither the Borrower nor
any of its Affiliates is the “defaulting party” (or substantially equivalent
term) under the terms of such Permitted Call Spread Swap Agreement;
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of a Loan Party or Subsidiary or its debts, or of a substantial part of
its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for any Loan Party or Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
sixty (60) days or an order or decree approving or ordering any of the foregoing
shall be entered;
(i)    any Loan Party or Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (h) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for such Loan Party or Subsidiary or for a substantial part of
its assets, (iv) file an answer admitting the material allegations of a petition
filed against it in any such proceeding, (v) make a general assignment for the
benefit of creditors or (vi) take any action for the purpose of effecting any of
the foregoing;
(j)    any Loan Party or Subsidiary shall become unable, admit in writing its
inability, or publicly declare its intention not to, or fail generally to pay
its debts as they become due;
(k)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $10,000,000 (to the extent not covered by insurance as to which the
relevant insurance company has not disputed coverage) shall be rendered against
any Loan Party, any Subsidiary or any combination thereof and the same shall
remain undischarged for a period of thirty (30) consecutive days during which
execution shall not be effectively stayed, or any action shall be legally taken
by a judgment creditor to attach or levy upon any assets of any Loan Party or
Subsidiary to enforce any such judgment; or (ii) any Loan Party or Subsidiary
shall fail within thirty (30) days to discharge one or more non-monetary
judgments or orders which, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect, which judgments or orders, in any
such case, are not stayed on appeal or otherwise being appropriately contested
in good faith by proper proceedings diligently pursued;
(l)    an ERISA Event shall have occurred that, when taken together with all
other ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$25,000,000 for all periods;

98

--------------------------------------------------------------------------------




(m)    a Change in Control shall occur;
(n)    the Loan Guaranty shall fail to remain in full force or effect or any
action shall be taken to discontinue or to assert the invalidity or
unenforceability of the Loan Guaranty, or any Loan Guarantor shall fail to
comply with any of the terms or provisions of the Loan Guaranty to which it is a
party, or any Loan Guarantor shall deny that it has any further liability under
the Loan Guaranty to which it is a party, or shall give notice to such effect,
including, but not limited to notice of termination delivered pursuant to
Section 10.08;
(o)    except as permitted by the terms of any Collateral Document or the
Intercreditor Agreement, (i) any Collateral Document shall for any reason fail
to create a valid security interest in any Collateral purported to be covered
thereby, or (ii) any Lien securing any Secured Obligation shall cease to be a
perfected, first priority Lien;
(p)    any Collateral Document shall fail to remain in full force or effect or
any action shall be taken by any Loan Party to discontinue or to assert the
invalidity or unenforceability of any Collateral Document; or
(q)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or any Loan Party
shall challenge the enforceability of any Loan Document or shall assert in
writing, or engage in any action or inaction that evidences its assertion, that
any provision of any of the Loan Documents has ceased to be or otherwise is not
valid, binding and enforceable in accordance with its terms), in each case,
other than in connection with a termination of such Loan Document (or, with
respect to any Loan Party, the release of such Loan Party from its obligations
under such Loan Document) in accordance with the terms hereof or thereof;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, whereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding, in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, in each case without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower; and in the case of any event with respect to the
Borrower described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, in each
case without presentment, demand, protest or other notice of any kind, all of
which are hereby waived by the Borrower. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may, and at the
request of the Required Lenders shall, increase the rate of interest applicable
to the Loans and other Obligations as set forth in this Agreement and exercise
any rights and remedies provided to the Administrative Agent under the Loan
Documents or at law or equity, including all remedies provided under the UCC.




99

--------------------------------------------------------------------------------






The Administrative Agent
Each of the Lenders, on behalf of itself and any of its Affiliates that are
Secured Parties, and the Issuing Bank hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan Documents
(including, without limitation, the intercreditor agreements specified in
Section 9.21), and to exercise such powers as are delegated to the
Administrative Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto. In addition, to the
extent required under the laws of any jurisdiction other than the United States
of America, each of the Lenders and the Issuing Bank hereby grants to the
Administrative Agent any required powers of attorney to execute any Collateral
Document governed by the laws of such jurisdiction on such Lender’s or Issuing
Bank’s behalf. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lenders (including the Swingline Lender and the
Issuing Bank), and the Loan Parties shall not have rights as a third party
beneficiary of any of such provisions. It is understood and agreed that the use
of the term “agent” as used herein or in any other Loan Documents (or any
similar term) with reference to the Administrative Agent is not intended to
connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and, (c)
except as expressly set forth in the Loan Documents, the Administrative Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
or any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.02) or in the absence of its own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered hereunder or in connection with any Loan Document, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in any Loan Document, (iv) the validity, enforceability,
effectiveness

100

--------------------------------------------------------------------------------




or genuineness of any Loan Document or any other agreement, instrument or
document, (v) the creation, perfection or priority of Liens on the Collateral or
the existence of the Collateral, or (vi) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers through
their respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as the Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Bank and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, to appoint a successor
(which successor shall be consented to by the Borrower, such consent not to be
unreasonably withheld or delayed; provided, however, if an Event of Default
shall exist at such time, no consent of the Borrower shall be required
hereunder). If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within thirty (30) days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders and the Issuing Bank, appoint
a successor Administrative Agent which shall be a bank with an office in New
York, New York, or an Affiliate of any such bank. Upon the acceptance of its
appointment as Administrative Agent hereunder by its successor, such successor
shall succeed to and become vested with all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor. Notwithstanding
the foregoing, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its intent to resign, the
retiring Administrative Agent may give notice of the effectiveness of its
resignation to the Lenders, the Issuing Bank and the Borrower, whereupon, on the
date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents, provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Collateral Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duly or obligation to take any further action
under any Collateral

101

--------------------------------------------------------------------------------




Document, including any action required to maintain the perfection of any such
security interest), and (b) the Required Lenders shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, provided that (i) all payments required to be made
hereunder or under any other Loan Document to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender and the Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article, Section 2.17(d) and Section 9.03, as well
as any exculpatory, reimbursement and indemnification provisions set forth in
any other Loan Document, shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent and in respect of the matters
referred to in the proviso under clause (a) above.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, acquiring or holding commercial loans in the ordinary course of its
business and has, independently and without reliance upon the Administrative
Agent or any other Lender and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement as a Lender, and to make, acquire or hold Loans hereunder. Each Lender
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information (which may contain
material, non-public information within the meaning of the United States
securities laws concerning the Borrower and its Affiliates) as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder and in deciding whether or to the
extent to which it will continue as a Lender or assign or otherwise transfer its
rights, interests and obligations hereunder.
Each Lender hereby agrees that (i) it has requested a copy of each Report
prepared by or on behalf of the Administrative Agent; (ii) the Administrative
Agent (A) makes no representation or warranty, express or implied, as to the
completeness or accuracy of any Report or any of the information contained
therein or any inaccuracy or omission contained in or relating to a Report and
(B) shall not be liable for any information contained in any Report; (iii) the
Reports are not comprehensive audits or examinations, and that any Person
performing any field examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel
and that the Administrative Agent undertakes no obligation to update, correct or
supplement the Reports; (iv) it will keep all Reports confidential in accordance
with the requirements of Section 9.12 and strictly for its internal use, not
share the Report with any Loan Party or any other Person except as otherwise
permitted pursuant to this Agreement; and (v) without limiting the generality of
any other indemnification provision contained in this Agreement, (A) it will
hold the Administrative Agent and any such other Person preparing a Report
harmless from any action the indemnifying Lender may take or conclusion the
indemnifying Lender may reach or draw from any Report in connection with any
extension of credit that the indemnifying Lender has made or may make to the
Borrower, or the indemnifying Lender’s participation in, or the indemnifying
Lender’s purchase of, a Loan or Loans; and (B) it will pay and protect, and
indemnify, defend, and hold the Administrative Agent and any such other Person
preparing a Report harmless from and against, the claims, actions, proceedings,
damages, costs, expenses, and other amounts (including reasonable attorneys’
fees) incurred by the Administrative Agent or any such other Person as the
direct or indirect result of any third parties who might obtain all or part of
any Report through the indemnifying Lender.

102

--------------------------------------------------------------------------------




None of the Lenders, if any, identified in this Agreement as a Syndication Agent
or Co-Documentation Agent shall have any right, power, obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such. Without limiting the foregoing, none of such Lenders shall have
or be deemed to have a fiduciary relationship with any Lender. Each Lender
hereby makes the same acknowledgments with respect to the relevant Lenders in
their respective capacities as Syndication Agent or Co-Documentation Agents, as
applicable, as it makes with respect to the Administrative Agent in the
preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.
In its capacity, the Administrative Agent is a “representative” of the Secured
Parties within the meaning of the term “secured party” as defined in the New
York Uniform Commercial Code. Each Lender authorizes the Administrative Agent to
enter into each of the Collateral Documents to which it is a party and to take
all action contemplated by such documents. Each Lender agrees that no Secured
Party (other than the Administrative Agent) shall have the right individually to
seek to realize upon the security granted by any Collateral Document, it being
understood and agreed that such rights and remedies may be exercised solely by
the Administrative Agent for the benefit of the Secured Parties upon the terms
of the Collateral Documents. In the event that any Collateral is hereafter
pledged by any Person as collateral security for the Secured Obligations, the
Administrative Agent is hereby authorized, and hereby granted a power of
attorney, to execute and deliver on behalf of the Secured Parties any Loan
Documents necessary or appropriate to grant and perfect a Lien on such
Collateral in favor of the Administrative Agent on behalf of the Secured
Parties. The Lenders hereby authorize the Administrative Agent, at its option
and in its discretion, to release any Lien granted to or held by the
Administrative Agent upon any Collateral (i) as described in Section 9.02(d);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document; or (iii) if approved, authorized or ratified in writing by the
Required Lenders, unless such release is required to be approved by all of the
Lenders hereunder. Upon request by the Administrative Agent at any time, the
Lenders will confirm in writing the Administrative Agent’s authority to release
particular types or items of Collateral pursuant hereto. Upon any sale or
transfer of assets constituting Collateral which is permitted pursuant to the
terms of any Loan Document, or consented to in writing by the Required Lenders
or all of the Lenders, as applicable, and upon at least five (5) Business Days’
prior written request by the Borrower to the Administrative Agent, the
Administrative Agent shall (and is hereby irrevocably authorized by the Lenders
to) execute such documents as may be necessary to evidence the release of the
Liens granted to the Administrative Agent for the benefit of the Secured Parties
herein or pursuant hereto upon the Collateral that was sold or transferred;
provided, however, that (i) the Administrative Agent shall not be required to
execute any such document on terms which, in the Administrative Agent’s opinion,
would expose the Administrative Agent to liability or create any obligation or
entail any consequence other than the release of such Liens without recourse or
warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Secured Obligations or any Liens upon (or obligations of the Borrower
or any Subsidiary in respect of) all interests retained by the Borrower or any
Subsidiary, including (without limitation) the proceeds of the sale, all of
which shall continue to constitute part of the Collateral.
Chase has adopted internal policies and procedures that address requirements
placed on federally regulated lenders under the National Flood Insurance Reform
Act of 1994 and related legislation (the “Flood Laws”). Chase, as administrative
agent or collateral agent on a syndicated facility, will post on the applicable
electronic platform (or otherwise distribute to each Lender in the syndicate)
documents that it receives in

103

--------------------------------------------------------------------------------




connection with the Flood Laws. However, Chase reminds each Lender and
Participant in the facility that, pursuant to the Flood Laws, each federally
regulated Lender (whether acting as a Lender or Participant in the facility) is
responsible for assuring its own compliance with the flood insurance
requirements.
The Borrower, on its behalf and on behalf of its Subsidiaries, and each Lender,
on its behalf and on the behalf of its affiliated Secured Parties, hereby
irrevocably constitute the Administrative Agent as the holder of an irrevocable
power of attorney (fondé de pouvoir within the meaning of Article 2692 of the
Civil Code of Québec) in order to hold hypothecs and security granted by the
Borrower or any Subsidiary on property pursuant to the laws of the Province of
Québec to secure obligations of the Borrower or any Subsidiary under any bond,
debenture or similar title of indebtedness issued by the Borrower or any
Subsidiary in connection with this Agreement, and agree that the Administrative
Agent may act as the bondholder and mandatary with respect to any bond,
debenture or similar title of indebtedness that may be issued by the Borrower or
any Subsidiary and pledged in favor of the Secured Parties in connection with
this Agreement. Notwithstanding the provisions of Section 32 of the An Act
respecting the special powers of legal persons (Québec), JPMorgan Chase Bank,
N.A. as Administrative Agent may acquire and be the holder of any bond issued by
the Borrower or any Subsidiary in connection with this Agreement (i.e., the
fondé de pouvoir may acquire and hold the first bond issued under any deed of
hypothec by the Borrower or any Subsidiary).
The Administrative Agent is hereby authorized to execute and deliver any
documents necessary or appropriate to create and perfect the rights of pledge
for the benefit of the Secured Parties including a right of pledge with respect
to the entitlements to profits, the balance left after winding up and the voting
rights of the Borrower as ultimate parent of any subsidiary of the Borrower
which is organized under the laws of the Netherlands and the Equity Interests of
which are pledged in connection herewith (a “Dutch Pledge”). Without prejudice
to the provisions of this Agreement and the other Loan Documents, the parties
hereto acknowledge and agree with the creation of parallel debt obligations of
the Borrower or any relevant Subsidiary as will be described in any Dutch Pledge
(the “Parallel Debt”), including that any payment received by the Administrative
Agent in respect of the Parallel Debt will - conditionally upon such payment not
subsequently being avoided or reduced by virtue of any provisions or enactments
relating to bankruptcy, insolvency, preference, liquidation or similar laws of
general application - be deemed a satisfaction of a pro rata portion of the
corresponding amounts of the Secured Obligations, and any payment to the Secured
Parties in satisfaction of the Secured Obligations shall - conditionally upon
such payment not subsequently being avoided or reduced by virtue of any
provisions or enactments relating to bankruptcy, insolvency, preference,
liquidation or similar laws of general application - be deemed as satisfaction
of the corresponding amount of the Parallel Debt. The parties hereto acknowledge
and agree that, for purposes of a Dutch Pledge, any resignation by the
Administrative Agent is not effective until its rights under the Parallel Debt
are assigned to the successor Administrative Agent.
The parties hereto acknowledge and agree for the purposes of taking and ensuring
the continuing validity of German law governed pledges (Pfandrechte) with the
creation of parallel debt obligations of the Borrower and its Subsidiaries as
will be further described in a separate German law governed parallel debt
undertaking. The Administrative Agent shall (i) hold such parallel debt
undertaking as fiduciary agent (Treuhaender) and (ii) administer and hold as
fiduciary agent (Treuhaender) any pledge created under a German law governed
Collateral Document which is created in favor of any Secured Party or
transferred to any Secured Party due to its accessory nature (Akzessorietaet),
in each case in its own name and for the account of the Secured Parties. Each
Lender, on its own behalf and on behalf of its affiliated Secured Parties,
hereby authorizes the Administrative Agent to enter as its agent in its name and
on its behalf into any German law governed Collateral Document, to accept as its
agent in its name and on its behalf any pledge under such Collateral Document
and to agree to and execute as agent in its name and on its behalf any
amendments, supplements and other alterations to any such Collateral Document
and to release any such Collateral

104

--------------------------------------------------------------------------------




Document and any pledge created under any such Collateral Document in accordance
with the provisions herein and/or the provisions in any such Collateral
Document.


ARTICLE IX
Miscellaneous
SECTION 9.01.    Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone or Electronic Systems (and subject in each
case to paragraph (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail, sent by telecopy or sent by
e-mail in accordance with this Section 9.01, as follows:
(i)    if to any Loan Party, to the Borrower at TimkenSteel Corporation, 1835
Dueber Avenue, S.W., Canton, Ohio 44706, Attention of Sushmit Patel (Telephone
No. (330) 471-7168; E-mail: sushmit.patel@timkensteel.com);
(ii)    if to the Administrative Agent, the Issuing Bank or the Swingline
Lender, to JPMorgan Chase Bank, N.A., 1300 East 9th Street FL 13, Cleveland,
Ohio 44114, Attention of Randy Abrams (Telecopy No. (216) 781-2071; E-mail:
randy.j.abrams@chase.com); and
(iii)    if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Electronic Systems, to the extent provided
in paragraph (b) below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II (other than Borrowing Requests
and Interest Election Requests, which may be delivered or furnished by using
Electronic Systems pursuant to procedures approved by the Administrative Agent)
unless otherwise agreed to by the Administrative Agent and the applicable
Lender. The Administrative Agent and the Borrower agree to accept notices and
other communications to it hereunder by electronic communications (including via
e-mail .pdf) pursuant to procedures set forth herein, as such procedures may be
modified in writing from time to time.
Unless the Administrative Agent otherwise prescribes, notices and other
communications (i) sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if not given during the normal business
hours of the recipient, such notice or communication shall be deemed to have
been given at the opening of business on the next Business Day for the recipient
and (ii) posted to an Internet or intranet website shall be deemed received upon
the

105

--------------------------------------------------------------------------------




deemed receipt by the intended recipient, at its e-mail address as described in
the foregoing clause (i), of notification that such notice or communication is
available and identifying the website address therefor; provided that, for both
clauses (i) and (ii) above, if such notice, email or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
(d)    Electronic Systems.
(i)    Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make Communications (as defined below) available to the Issuing
Bank and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System, except to the extent of direct or actual damages
as are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender or the Issuing Bank by means of electronic communications
pursuant to this Section, including through an Electronic System.


SECTION 9.02.    Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, the making of a Loan or issuance

106

--------------------------------------------------------------------------------




of a Letter of Credit shall not be construed as a waiver of any Default,
regardless of whether the Administrative Agent, any Lender or the Issuing Bank
may have had notice or knowledge of such Default at the time.
(b)    Except as provided in Section 2.20 with respect to an Incremental Term
Loan Amendment, neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, (ii) reduce the principal amount of any Loan or
LC Disbursement or reduce the rate of interest thereon, or reduce any fees
payable hereunder, without the written consent of each Lender directly affected
thereby (except that (A) any amendment or modification of the financial
covenants in this Agreement (or defined terms used in the financial covenants in
this Agreement) shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (ii) and (B) only the consent of the Required
Lenders shall be required to waive any obligation of the Borrower to pay
interest at the rate prescribed in Section 2.13(c)), (iii) postpone the
scheduled date of payment of the principal amount of any Loan or LC
Disbursement, or any interest thereon, or any fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
directly affected thereby, (iv) change Section 2.18(b) or (d) in a manner that
would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this
Section or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders required to waive, amend or
modify any rights hereunder or make any determination or grant any consent
hereunder, without the written consent of each Lender (it being understood that,
solely with the consent of the parties prescribed by Section 2.20 to be parties
to an Incremental Term Loan Amendment, Incremental Term Loans may be included in
the determination of Required Lenders on substantially the same basis as the
Commitments and the Revolving Loans are included on the Restatement Effective
Date), (vi) release the Borrower from its obligations under Article X or release
all or substantially all of the Guarantors from their obligations under the Loan
Guaranty without the written consent of each Lender, (vii) amend the definition
of “Secured Obligations” to remove the Qualified IRB LC Obligations or amend the
definition of “Secured Parties” to remove the holders of Qualified IRB LC
Obligations, in each case without the written consent of each Lender that has
issued a Qualified IRB LC that is then outstanding or (viii) except as provided
in clause (d) of this Section or in any Collateral Document, release all or
substantially all of the Collateral, without the written consent of each Lender;
provided further that no such agreement shall amend, modify or otherwise affect
the rights or duties of the Administrative Agent, the Issuing Bank or the
Swingline Lender hereunder without the prior written consent of the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be (it being understood that any change to Section 2.22 shall require the
consent of the Administrative Agent, the Issuing Bank and the Swingline Lender).
Notwithstanding the foregoing, no consent with respect to any amendment, waiver
or other modification of this Agreement shall be required of any Defaulting
Lender, except with respect to any amendment, waiver or other modification
referred to in clause (i), (ii) or (iii) of the first proviso of this paragraph
and then only in the event such Defaulting Lender shall be directly affected by
such amendment, waiver or other modification.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrower (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.

107

--------------------------------------------------------------------------------




(d)    The Lenders hereby irrevocably authorize the Administrative Agent, and
the Administrative Agent hereby agrees, to release any Liens granted to the
Administrative Agent by the Loan Parties on any Collateral (i) upon the
termination of all the Commitments, payment and satisfaction in full in cash of
all Secured Obligations (other than Unliquidated Obligations), and the cash
collateralization of all Unliquidated Obligations in a manner satisfactory to
the Administrative Agent, (ii) in the event that such Collateral constitutes
property being sold or disposed of if the Borrower certifies to the
Administrative Agent that the sale or disposition is made in compliance with the
terms of this Agreement (and the Administrative Agent may rely conclusively on
any such certificate, without further inquiry), (iii) in the event that such
Collateral constitutes property leased to the Borrower or any Subsidiary under a
lease which has expired or been terminated in a transaction permitted under this
Agreement, (iv) as required to effect any sale or other disposition of such
Collateral in connection with any exercise of remedies of the Administrative
Agent and the Lenders pursuant to Article VII and (v) in the event that such
Collateral constitutes property of a Subsidiary of the Borrower in the event
that such Subsidiary ceases to be a Loan Party. In connection with any release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense and without recourse or warranty to or by the
Administrative Agent or any other Secured Party, all documents that such Loan
Party shall reasonably request to evidence such release. Any such release shall
not in any manner discharge, affect, or impair the Secured Obligations or any
Liens (other than those expressly being released) upon (or obligations of the
Loan Parties in respect of) all interests retained by the Loan Parties,
including the proceeds of any sale, all of which shall continue to constitute
part of the Collateral.
(e)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Borrower may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Borrower and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) the Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement (1)
all interest, fees and other amounts then accrued but unpaid to such
Non-Consenting Lender by the Borrower hereunder to and including the date of
termination, including without limitation payments due to such Non-Consenting
Lender under Sections 2.15 and 2.17, and (2) an amount, if any, equal to the
payment which would have been due to such Lender on the day of such replacement
under Section 2.16 had the Loans of such Non-Consenting Lender been prepaid on
such date rather than sold to the replacement Lender.
(f)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrower only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.


SECTION 9.03.    Expenses; Indemnity; Damage Waiver.
(a)    The Loan Parties shall, jointly and severally, pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (which shall be limited, in the case of legal fees and expenses, to
the reasonable and documented fees, disbursements and other charges of one
primary counsel, and one local counsel in each applicable jurisdiction, for the
Administrative Agent) in

108

--------------------------------------------------------------------------------




connection with the syndication and distribution (including, without limitation,
via the internet or through an Electronic System) of the credit facilities
provided for herein, the preparation and administration of this Agreement and
the other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable and documented
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Issuing Bank or any Lender
(which shall be limited, in the case of legal fees and expenses, to the
reasonable and documented fees, disbursements and other charges of one primary
counsel, and one local counsel in each applicable jurisdiction, for the
Administrative Agent, and not more than one outside counsel, and one local
counsel in each applicable jurisdiction, for all of the other Lenders and,
solely in the case of an actual or reasonably perceived conflict of interest,
one additional counsel for each affected Lender) in connection with the
enforcement or protection of its rights in connection with this Agreement and
any other Loan Document, including its rights under this Section, or in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit. Expenses being
reimbursed by the Loan Parties under this Section include, without limiting the
generality of the foregoing, fees, costs and expenses incurred in connection
with:
(i)    appraisals and insurance reviews;
(ii)    field examinations and the preparation of Reports based on the fees
charged by a third party retained by the Administrative Agent or the internally
allocated fees for each Person employed by the Administrative Agent with respect
to each field examination;
(iii)    background checks regarding senior management and/or key investors, as
deemed necessary or appropriate in the sole discretion of the Administrative
Agent;
(iv)    Taxes, fees and other charges for (A) lien and title searches and title
insurance and (B) recording the Mortgages, filing financing statements and
continuations, and other actions to perfect, protect, and continue the
Administrative Agent’s Liens;
(v)    sums paid or incurred to take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; and
(vi)    forwarding loan proceeds, collecting checks and other items of payment,
and establishing and maintaining the accounts and lock boxes, and costs and
expenses of preserving and protecting the Collateral.
All of the foregoing fees, costs and expenses may be charged to the Borrower as
Revolving Loans or to another deposit account, all as described in
Section 2.19(c).
(b)    The Loan Parties shall, jointly and severally, indemnify the
Administrative Agent, the Issuing Bank and each Lender, and each Related Party
of any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and hold each Indemnitee harmless from, any and all losses, claims,
damages, penalties, liabilities and related expenses (which shall be limited, in
the case of legal fees and expenses, to the reasonable and documented fees,
disbursements and other charges of one primary counsel, and one local counsel in
each applicable jurisdiction, for the Administrative Agent, and not more than
one outside counsel, and one local counsel in each applicable jurisdiction, for
all of the other Lenders and, solely in the case of an actual or reasonably
perceived conflict of interest, one additional counsel for each affected Lender)

109

--------------------------------------------------------------------------------




incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of (i) the execution or delivery of any Loan Document or
any agreement or instrument contemplated thereby, the performance by the parties
hereto of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or
Letter of Credit or the use of the proceeds therefrom (including any refusal by
the Issuing Bank to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by the
Borrower or any of its Subsidiaries, or any Environmental Liability related in
any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any of its Subsidiaries, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, penalties, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from (x) the gross negligence, bad faith or willful
misconduct of such Indemnitee (or any of its Controlled Related Parties (as
defined below)), (y) the material breach by such Indemnitee of its express
obligations under any Loan Document pursuant to a claim initiated by the
Borrower or (z) any disputes solely among Indemnitees and not arising out of any
act or omission of the Borrower or any of its Affiliates (other than (A) any
proceeding against any Indemnitee solely in its capacity or in fulfilling its
role as Administrative Agent, Issuing Bank, Swingline Lender, Syndication Agent,
Documentation Agent, lead arranger, bookrunner or any other similar role with
respect to the credit facility evidenced by this Agreement or (B) arising as a
result of an act or omission by the Borrower or any of its Affiliates). As used
above, a “Controlled Related Party” of an Indemnitee means (1) any Controlling
Person or Controlled Affiliate of such Indemnitee, (2) the respective directors,
officers, or employees of such Indemnitee or any of its Controlling Persons or
Controlled Affiliates and (3) the respective agents or representatives of such
Indemnitee or any of its Controlling Persons or Controlled Affiliates, in the
case of this clause (3), acting on behalf of or at the instructions of such
Indemnitee, Controlling Person or such Controlled Affiliate; provided that each
reference to a Controlled Affiliate in this sentence pertains to a Controlled
Affiliate involved in the structuring, arrangement, negotiation or syndication
of the credit facility evidenced by this Agreement. Each of the Administrative
Agent and the Lenders hereby agrees, on behalf of itself and its Controlled
Related Party, that any settlement entered into by the Administrative Agent or
such Lender, respectively, and its Controlled Related Party in connection with a
claim or proceeding for which an indemnity claim is made against the Borrower
pursuant to the preceding sentence shall be so entered into in good faith and
not on an arbitrary or capricious basis. This Section 9.03(b) shall not apply
with respect to Taxes other than any Taxes that represent losses, claims or
damages arising from any non-Tax claim.
(c)    To the extent that any Loan Party fails to pay any amount required to be
paid by it to the Administrative Agent (or any sub-agent thereof), the Issuing
Bank or the Swingline Lender (or any Related Party of any of the foregoing)
under paragraph (a) or (b) of this Section, each Lender severally agrees to pay
to the Administrative Agent, the Issuing Bank or the Swingline Lender (or any
Related Party of any of the foregoing), as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood that the Loan Parties’ failure to pay any such amount shall not
relieve any Loan Party of any default in the payment thereof); provided that the
unreimbursed expense or indemnified loss, claim, damage, penalty, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent, the Issuing Bank or the Swingline Lender in its capacity
as such.
(d)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of

110

--------------------------------------------------------------------------------




information or other materials obtained through telecommunications, electronic
or other information transmission systems (including the Internet), or (ii) on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document, or any
agreement or instrument contemplated hereby or thereby, the Transactions, any
Loan or Letter of Credit or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after written demand therefor.


SECTION 9.04.    Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Bank and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.
(b)    (i)    Subject to the conditions set forth in paragraph (b)(ii) below,
any Lender may assign to one or more Persons (other than an Ineligible
Institution) all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment, participations in Letters of
Credit and the Loans at the time owing to it) with the prior written consent
(such consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within five (5) Business Days after having
received notice thereof); provided, further, that no consent of the Borrower
shall be required for an assignment to a Lender, an Affiliate of a Lender, an
Approved Fund or, if an Event of Default has occurred and is continuing, any
other assignee (but, in each case, the assignor or assignee shall send notice of
such assignment to the Borrower); 
(B)    the Administrative Agent;
(C)    the Issuing Bank; and
(D)    the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s

111

--------------------------------------------------------------------------------




Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption or (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500, such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders; and
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent (x) an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower and its
affiliates and their Related Parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws and (y) any Tax forms or documentation required to be
delivered pursuant to Section 2.17(f).
(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 (subject to the requirements and limitations of Section 2.17)
and 9.03). Any assignment or transfer by a Lender of rights or obligations under
this Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount of (and stated interest on) the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent, the Issuing Bank and the Lenders shall treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower, the
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

112

--------------------------------------------------------------------------------




(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to Sections 2.05(c), 2.06
(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative Agent shall have no
obligation to accept such Assignment and Assumption and record the information
therein in the Register unless and until such payment shall have been made in
full, together with all accrued interest thereon. No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent, the Issuing Bank or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations; and (C) the Borrower,
the Administrative Agent, the Issuing Bank and the other Lenders shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.19 (b) with respect to any Participant. To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 9.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.18(d) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts of (and stated interest on) each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such Commitment, Loan, Letter of Credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury

113

--------------------------------------------------------------------------------




Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(e)    Disqualified Institutions.
(i)    No assignment or participation shall be made to any Person that was a
Disqualified Institution as of the date (the “Trade Date”) on which the
assigning Lender entered into a binding agreement to sell and assign or grant a
participation in all or a portion of its rights and obligations under this
Agreement to such Person (unless the Borrower has consented to such assignment
or participation in writing in its sole and absolute discretion, in which case
such Person will not be considered a Disqualified Institution for the purpose of
such assignment or participation). For the avoidance of doubt, with respect to
any assignee or Participant that becomes a Disqualified Institution after the
applicable Trade Date (including as a result of the delivery of a notice
pursuant to, and/or the expiration of the notice period referred to in, the
definition of “Disqualified Institution”), (x) such assignee or Participant
shall not retroactively be disqualified from becoming a Lender or Participant
and (y) the execution by the Borrower of an Assignment and Assumption with
respect to such assignee will not by itself result in such assignee no longer
being considered a Disqualified Institution. Any assignment or participation in
violation of this clause (e)(i) shall not be void, but the other provisions of
this clause (e) shall apply.
(ii)    If any assignment or participation is made to any Disqualified
Institution without the Borrower’s prior written consent in violation of clause
(i) above, or if any Person becomes a Disqualified Institution after the
applicable Trade Date, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
require such Disqualified Institution to assign, without recourse (in accordance
with and subject to the restrictions contained in this Section 9.04), all of its
interest, rights and obligations under this Agreement to one or more Persons
(other than an Ineligible Institution) at the lesser of (x) the principal amount
thereof and (y) the amount that such Disqualified Institution paid to acquire
such interests, rights and obligations in each case plus accrued interest,
accrued fees and all other amounts (other than principal amounts) payable to it
hereunder.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
Disqualified Institutions to whom an assignment or participation is made in
violation of clause (i) above (A) will not have the right to (x) receive
information, reports or other materials provided to Lenders by the Borrower, the
Administrative Agent or any other Lender, (y) attend or participate in meetings
attended by the Lenders and the Administrative Agent, or (z) access any
electronic site established for the Lenders or confidential communications from
counsel to or financial advisors of the Administrative Agent or the Lenders and
(B) for purposes of any consent to any amendment, waiver or modification of, or
any action under, and for the purpose of any direction to the Administrative
Agent or any

114

--------------------------------------------------------------------------------




Lender to undertake any action (or refrain from taking any action) under this
Agreement or any other Loan Document, each Disqualified Institution will be
deemed to have consented in the same proportion as the Lenders that are not
Disqualified Institutions consented to such matter.
(iv)    The Administrative Agent shall have the right, and the Borrower hereby
expressly authorizes the Administrative Agent, to (A) post the list of
Disqualified Institutions provided by the Borrower and any updates thereto from
time to time (collectively, the “DQ List”) on a Platform, including that portion
of such Platform that is designated for “public side” Lenders and/or (B) provide
the DQ List to each Lender requesting the same.
(v)    The Administrative Agent and the Lenders shall not be responsible or have
any liability for, or have any duty to ascertain, inquire into, monitor or
enforce, compliance with the provisions hereof relating to Disqualified
Institutions. Without limiting the generality of the foregoing, neither the
Administrative Agent nor any Lender shall (x) be obligated to ascertain, monitor
or inquire as to whether any other Lender or Participant or prospective Lender
or Participant is a Disqualified Institution or (y) have any liability with
respect to or arising out of any assignment or participation of Loans, or
disclosure of confidential information, by any other Person to any Disqualified
Institution.


SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, the Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid or any Letter of
Credit is outstanding and so long as the Commitments have not expired or
terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any other Loan Document or
any provision hereof or thereof.
SECTION 9.06.    Integration; Effectiveness. This Agreement, the other Loan
Documents and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective on the Restatement Effective Date.
SECTION 9.07.    Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.

115

--------------------------------------------------------------------------------




SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final and in whatever currency denominated) at any time held and
other obligations at any time owing by such Lender or Affiliate to or for the
credit or the account of the Borrower or any Loan Guarantor against any of and
all of the Secured Obligations held by such Lender, irrespective of whether or
not such Lender shall have made any demand under the Loan Documents and although
such obligations may be unmatured. The applicable Lender shall notify the
Borrower and the Administrative Agent of such set-off or application, provided
that any failure to give or any delay in giving such notice shall not affect the
validity of any such set-off or application under this Section. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    Each party to this Agreement hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in the Borough of Manhattan, and
of the United States District Court for the Southern District of New York
sitting in the Borough of Manhattan, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to any Loan Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined solely in such New York
State or, to the extent permitted by law, in such Federal court. Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Notwithstanding the foregoing,
nothing in this Agreement shall be deemed or operate to preclude (i) the
Administrative Agent, any Lender or the Issuing Bank from bringing suit or
taking other legal action in any other jurisdiction to realize on any security
for the Secured Obligations (in which case any party shall be entitled to assert
any claim or defense other than any objection to the laying of venue of such
action or the action having been brought in an inconvenient forum but including
any claim or defense that this Section 9.09 would otherwise require to be
asserted in a legal action or proceeding in a New York court), or to enforce a
judgment or other court order in favor of the Administrative Agent, any Lender
or the Issuing Bank, (ii) any party from bringing any legal action or proceeding
in any jurisdiction for the recognition and enforcement of any judgment, (iii)
if all such New York courts decline jurisdiction over any Person, or decline
(or, in the case of the Federal District court, lack) jurisdiction over any
subject matter of such action or proceeding, a legal action or proceeding may be
brought with respect thereto in another court having jurisdiction and (iv) in
the event a legal action or proceeding is brought against any party hereto or
involving any of its assets or property in another court (without any collusive
assistance by such party or any of its subsidiaries or Affiliates), such party
from asserting a claim or defense (including any claim or defense that this
Section 9.09 would otherwise require to be asserted in a legal action or
proceeding in a New York court) in any such action or proceeding.
(c)    Each party to this Agreement hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

116

--------------------------------------------------------------------------------




(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.


SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies under this Agreement or any other
Loan Document or any suit, action or proceeding relating to this Agreement or
any other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (1) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement (it being understood that the DQ List may be disclosed to
any assignee or Participant, or prospective assignee or Participant, in reliance
on this clause (f) so long as such Person is not listed on such DQ List) or (2)
any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations, (g) on a
confidential basis to (1) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided for herein or
(2) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Borrower or (i) to the extent
such Information (1) becomes publicly available other than as a result of a
breach of this Section or (2) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a nonconfidential basis from a source other than
the Borrower. For the purposes of this Section, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Administrative Agent,
the Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by
the Borrower and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that, in the case of
information received from the Borrower after the Restatement Effective Date,
such information is clearly identified at the time

117

--------------------------------------------------------------------------------




of delivery as confidential. Any Person required to maintain the confidentiality
of Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL
HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES
AND APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE BORROWER, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE BORROWER AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.


SECTION 9.13.    Several Obligations; Nonreliance; Violation of Law. The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that it is not relying on or looking to
any margin stock (as defined in Regulation U of the Board) for the repayment of
the Borrowings provided for herein. Anything contained in this Agreement to the
contrary notwithstanding, neither the Issuing Bank nor any Lender shall be
obligated to extend credit to the Borrower in violation of any Requirement of
Law.
SECTION 9.14.    USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA PATRIOT Act hereby notifies each Loan Party that
pursuant to the requirements of the USA PATRIOT Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of such Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the USA PATRIOT
Act.
SECTION 9.15.    Disclosure. Each Loan Party, each Lender and the Issuing Bank
hereby acknowledges and agrees that the Administrative Agent and/or its
Affiliates from time to time may hold investments in, make other loans to or
have other relationships with any of the Loan Parties and their respective
Affiliates.
SECTION 9.16.    Releases of Guarantors.
(a)    A Loan Guarantor shall automatically be released from its obligations
under the Loan Guaranty if (i) such Loan Guarantor ceases to be a Material
Domestic Subsidiary (or, if such Loan Guarantor is acting as a Loan Guarantor at
the election of the Borrower (and is not otherwise required to be a Loan

118

--------------------------------------------------------------------------------




Guarantor), the Borrower provides notice to the Administrative Agent of the
Borrower’s election not to have such Loan Guarantor continue to be a Loan
Guarantor) or (ii) such Loan Guarantor ceases to be a Subsidiary as the result
of the consummation of a transaction not prohibited by this Agreement; provided
that, if so required by this Agreement, the Required Lenders shall have
consented to such transaction and the terms of such consent shall not have
provided otherwise. In connection with any termination or release pursuant to
this Section, the Administrative Agent shall (and is hereby irrevocably
authorized by each Lender to) execute and deliver to any Loan Party, at such
Loan Party’s expense, all documents that such Loan Party shall reasonably
request to evidence such termination or release. Any execution and delivery of
documents pursuant to this Section shall be without recourse to or warranty by
the Administrative Agent.
(b)    At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Secured Obligations (other than Banking Services
Obligations, Swap Obligations, and other Secured Obligations expressly stated to
survive such payment and termination) shall have been paid in full in cash, the
Commitments shall have been terminated and all Letters of Credit and Qualified
IRB LCs have expired or terminated (or have been cash collateralized in
accordance with (or, in the case of Qualified IRB LCs, in a manner consistent
with) Section 2.06(j)), the Loan Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Loan Guarantor thereunder
shall automatically terminate, all without delivery of any instrument or
performance of any act by any Person.
    
SECTION 9.17.    Appointment for Perfection. Each Lender hereby appoints each
other Lender as its agent for the purpose of perfecting Liens, for the benefit
of the Administrative Agent and the other Secured Parties, in assets which, in
accordance with Article 9 of the UCC or any other applicable law can be
perfected only by possession or control. Should any Lender (other than the
Administrative Agent) obtain possession or control of any such Collateral, such
Lender shall notify the Administrative Agent thereof, and, promptly upon the
Administrative Agent’s request therefor shall deliver such Collateral to the
Administrative Agent or otherwise deal with such Collateral in accordance with
the Administrative Agent’s instructions.
SECTION 9.18.    Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
SECTION 9.19.    No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) the Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) the Borrower is capable of evaluating,
and understands and

119

--------------------------------------------------------------------------------




accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Lenders and their
Affiliates is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person and (B) no Lender or any of its Affiliates has
any obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except, in the case of a Lender, those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by law, the Borrower hereby waives and releases
any claims that it may have against each of the Lenders and their Affiliates
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
SECTION 9.20.    Marketing Consent. The Borrower hereby authorizes Chase and its
affiliates (including without limitation J.P. Morgan Securities LLC)
(collectively, the “Chase Parties”), at their respective sole expense, but
without any prior approval by the Borrower, to include the Borrower’s name and
logo in advertising slicks posted on their internet sites, in pitchbooks or sent
in mailings to prospective customers and to give such other publicity to this
Agreement as each may from time to time determine in its sole discretion.
Notwithstanding the foregoing, Chase Parties shall not publish the Borrower’s
name in a newspaper or magazine without obtaining the Borrower’s prior written
approval. The foregoing authorization shall remain in effect unless and until
the Borrower notifies Chase in writing that such authorization is revoked.
SECTION 9.21.    Intercreditor Agreements. Without limiting the authority
granted to the Administrative Agent in Article VIII hereof, each Lender (and
each Person that becomes a Lender hereunder pursuant to Section 9.04) hereby
authorizes and directs the Administrative Agent to enter into (a) the
Intercreditor Agreement on the Alternative Financing Effective Date (to the
extent required pursuant to the terms of this Agreement) and (b) any
intercreditor agreement, in form and substance reasonably acceptable to the
Administrative Agent, in connection with any supply chain financing of any Loan
Party, in each case, on behalf of such Lender, and agrees that the
Administrative Agent may take such actions on its behalf as is contemplated by
the terms of any such intercreditor agreements. In the event of any conflict
between the terms of any such intercreditor agreements and this Agreement, the
terms of such intercreditor agreements shall govern and control.


ARTICLE X
Loan Guaranty
SECTION 10.01.    Guaranty. Each Loan Guarantor (other than those that have
delivered a separate Guaranty) hereby agrees that it is jointly and severally
liable for, and, as a primary obligor and not merely as surety, absolutely,
unconditionally and irrevocably guarantees to the Secured Parties, the prompt
payment when due, whether at stated maturity, upon acceleration or otherwise,
and at all times thereafter, of the Secured Obligations and all costs and
expenses, including, without limitation, all court costs and attorneys’ and
paralegals’ fees (including allocated costs of in-house counsel and paralegals)
and expenses paid or incurred by the Administrative Agent, the Issuing Bank and
the Lenders in endeavoring to collect all or any part of the Secured Obligations
from, or in prosecuting any action against, the Borrower, any Loan Guarantor or
any other guarantor of all or any part of the Secured Obligations (such costs
and expenses, together with

120

--------------------------------------------------------------------------------




the Secured Obligations, collectively the “Guaranteed Obligations”; provided,
however, that the definition of “Guaranteed Obligations” shall not create any
guarantee by any Loan Guarantor of (or grant of security interest by any Loan
Guarantor to support, as applicable) any Excluded Swap Obligations of such Loan
Guarantor for purposes of determining any obligations of any Loan Guarantor).
Each Loan Guarantor further agrees that the Guaranteed Obligations may be
extended or renewed in whole or in part without notice to or further assent from
it, and that it remains bound upon its guarantee notwithstanding any such
extension or renewal. All terms of this Loan Guaranty apply to and may be
enforced by or on behalf of any domestic or foreign branch or Affiliate of any
Lender that extended any portion of the Guaranteed Obligations.


SECTION 10.02.    Guaranty of Payment . This Loan Guaranty is a guaranty of
payment and not of collection. Each Loan Guarantor waives any right to require
the Administrative Agent, the Issuing Bank or any Lender to sue the Borrower,
any Loan Guarantor, any other guarantor of, or any other Person obligated for,
all or any part of the Guaranteed Obligations (each, an “Obligated Party”), or
otherwise to enforce its payment against any collateral securing all or any part
of the Guaranteed Obligations.
SECTION 10.03.    No Discharge or Diminishment of Loan Guaranty .
(a)    Except as otherwise provided for herein, the obligations of each Loan
Guarantor hereunder are unconditional and absolute and not subject to any
reduction, limitation, impairment or termination for any reason (other than the
indefeasible payment in full in cash of the Guaranteed Obligations), including:
(i) any claim of waiver, release, extension, renewal, settlement, surrender,
alteration or compromise of any of the Guaranteed Obligations, by operation of
law or otherwise; (ii) any change in the corporate existence, structure or
ownership of the Borrower or any other Obligated Party liable for any of the
Guaranteed Obligations; (iii) any insolvency, bankruptcy, reorganization or
other similar proceeding affecting any Obligated Party or their assets or any
resulting release or discharge of any obligation of any Obligated Party; or (iv)
the existence of any claim, setoff or other rights which any Loan Guarantor may
have at any time against any Obligated Party, the Administrative Agent, the
Issuing Bank, any Lender or any other Person, whether in connection herewith or
in any unrelated transactions.
(b)    The obligations of each Loan Guarantor hereunder are not subject to any
defense or setoff, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of any of the Guaranteed
Obligations or otherwise, or any provision of applicable law or regulation
purporting to prohibit payment by any Obligated Party, of the Guaranteed
Obligations or any part thereof.
(c)    Further, the obligations of any Loan Guarantor hereunder are not
discharged or impaired or otherwise affected by: (i) the failure of the
Administrative Agent, the Issuing Bank or any Lender to assert any claim or
demand or to enforce any remedy with respect to all or any part of the
Guaranteed Obligations; (ii) any waiver or modification of or supplement to any
provision of any agreement relating to the Guaranteed Obligations; (iii) any
release, non-perfection or invalidity of any indirect or direct security for the
obligations of the Borrower for all or any part of the Guaranteed Obligations or
any obligations of any other Obligated Party liable for any of the Guaranteed
Obligations; (iv) any action or failure to act by the Administrative Agent, the
Issuing Bank or any Lender with respect to any collateral securing any part of
the Guaranteed Obligations; or (v) any default, failure or delay, willful or
otherwise, in the payment or performance of any of the Guaranteed Obligations,
or any other circumstance, act, omission or delay that might in any manner or to
any extent vary the risk of such Loan Guarantor or that would otherwise operate
as a discharge of any Loan Guarantor as a matter of law or equity (other than
the indefeasible payment in full in cash of the Guaranteed Obligations).

121

--------------------------------------------------------------------------------






SECTION 10.04.    Defenses Waived. To the fullest extent permitted by applicable
law, each Loan Guarantor hereby waives any defense based on or arising out of
any defense of the Borrower or any Loan Guarantor or the unenforceability of all
or any part of the Guaranteed Obligations from any cause, or the cessation from
any cause of the liability of the Borrower, any Loan Guarantor or any other
Obligated Party, other than the indefeasible payment in full in cash of the
Guaranteed Obligations. Without limiting the generality of the foregoing, each
Loan Guarantor irrevocably waives acceptance hereof, presentment, demand,
protest and, to the fullest extent permitted by law, any notice not provided for
herein, as well as any requirement that at any time any action be taken by any
Person against any Obligated Party or any other Person. Each Loan Guarantor
confirms that it is not a surety under any state law and shall not raise any
such law as a defense to its obligations hereunder. The Administrative Agent
may, at its election, foreclose on any Collateral held by it by one or more
judicial or nonjudicial sales, accept an assignment of any such Collateral in
lieu of foreclosure or otherwise act or fail to act with respect to any
collateral securing all or a part of the Guaranteed Obligations, compromise or
adjust any part of the Guaranteed Obligations, make any other accommodation with
any Obligated Party or exercise any other right or remedy available to it
against any Obligated Party, without affecting or impairing in any way the
liability of such Loan Guarantor under this Loan Guaranty except to the extent
the Guaranteed Obligations have been fully and indefeasibly paid in cash. To the
fullest extent permitted by applicable law, each Loan Guarantor waives any
defense arising out of any such election even though that election may operate,
pursuant to applicable law, to impair or extinguish any right of reimbursement
or subrogation or other right or remedy of any Loan Guarantor against any
Obligated Party or any security.
SECTION 10.05.    Rights of Subrogation . No Loan Guarantor will assert any
right, claim or cause of action, including, without limitation, a claim of
subrogation, contribution or indemnification, that it has against any Obligated
Party or any collateral, until the Loan Parties and the Loan Guarantors have
fully performed all their obligations to the Administrative Agent, the Issuing
Bank and the Lenders.
SECTION 10.06.    Reinstatement; Stay of Acceleration. If at any time any
payment of any portion of the Guaranteed Obligations (including a payment
effected through exercise of a right of setoff) is rescinded, or must otherwise
be restored or returned upon the insolvency, bankruptcy or reorganization of the
Borrower or otherwise (including pursuant to any settlement entered into by a
Secured Party in its discretion), each Loan Guarantor’s obligations under this
Loan Guaranty with respect to that payment shall be reinstated at such time as
though the payment had not been made and whether or not the Administrative
Agent, the Issuing Bank and the Lenders are in possession of this Loan Guaranty.
If acceleration of the time for payment of any of the Guaranteed Obligations is
stayed upon the insolvency, bankruptcy or reorganization of the Borrower, all
such amounts otherwise subject to acceleration under the terms of any agreement
relating to the Guaranteed Obligations shall nonetheless be payable by the Loan
Guarantors forthwith on demand by the Administrative Agent.
SECTION 10.07.    Information . Each Loan Guarantor assumes all responsibility
for being and keeping itself informed of the Borrower’s financial condition and
assets, and of all other circumstances bearing upon the risk of nonpayment of
the Guaranteed Obligations and the nature, scope and extent of the risks that
each Loan Guarantor assumes and incurs under this Loan Guaranty, and agrees that
none of the Administrative Agent, the Issuing Bank or any Lender shall have any
duty to advise any Loan Guarantor of information known to it regarding those
circumstances or risks.
SECTION 10.08.    Termination . Each of the Lenders and the Issuing Bank may
continue to make loans or extend credit to the Borrower based on this Loan
Guaranty until five (5) days after it receives written notice of termination
from any Loan Guarantor. Notwithstanding receipt of any such notice, each Loan

122

--------------------------------------------------------------------------------




Guarantor will continue to be liable to the Lenders for any Guaranteed
Obligations created, assumed or committed to prior to the fifth day after
receipt of the notice, and all subsequent renewals, extensions, modifications
and amendments with respect to, or substitutions for, all or any part of such
Guaranteed Obligations. Nothing in this Section 10.08 shall be deemed to
constitute a waiver of, or eliminate, limit, reduce or otherwise impair any
rights or remedies the Administrative Agent or any Lender may have in respect
of, any Default or Event of Default that shall exist under clause (n) of Article
VII hereof as a result of any such notice of termination.
SECTION 10.09.    Taxes. Section 2.17 of this Agreement shall be applicable,
mutatis mutandis, to all payments required by any Loan Guarantor under this Loan
Guaranty.
SECTION 10.10.    Maximum Liability . Notwithstanding any other provision of
this Loan Guaranty, the amount guaranteed by each Loan Guarantor hereunder shall
be limited to the extent, if any, required so that its obligations hereunder
shall not be subject to avoidance under Section 548 of the Bankruptcy Code or
under any applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent
Conveyance Act or similar statute or common law. In determining the limitations,
if any, on the amount of any Loan Guarantor’s obligations hereunder pursuant to
the preceding sentence, it is the intention of the parties hereto that any
rights of subrogation, indemnification or contribution which such Loan Guarantor
may have under this Loan Guaranty, any other agreement or applicable law shall
be taken into account.
SECTION 10.11.    Contribution .
(a)    To the extent that any Loan Guarantor shall make a payment under this
Loan Guaranty (a “Guarantor Payment”) which, taking into account all other
Guarantor Payments then previously or concurrently made by any other Loan
Guarantor, exceeds the amount which otherwise would have been paid by or
attributable to such Loan Guarantor if each Loan Guarantor had paid the
aggregate Guaranteed Obligations satisfied by such Guarantor Payment in the same
proportion as such Loan Guarantor’s “Allocable Amount” (as defined below) (as
determined immediately prior to such Guarantor Payment) bore to the aggregate
Allocable Amounts of each of the Loan Guarantors as determined immediately prior
to the making of such Guarantor Payment, then, following indefeasible payment in
full in cash of the Guarantor Payment and the Guaranteed Obligations (other than
Unliquidated Obligations that have not yet arisen), and all Commitments and
Letters of Credit have terminated or expired or, in the case of all Letters of
Credit, are fully collateralized on terms reasonably acceptable to the
Administrative Agent and the Issuing Bank, and this Agreement, the Swap
Agreement Obligations and the Banking Services Obligations have terminated, such
Loan Guarantor shall be entitled to receive contribution and indemnification
payments from, and be reimbursed by, each other Loan Guarantor for the amount of
such excess, pro rata based upon their respective Allocable Amounts in effect
immediately prior to such Guarantor Payment.
(b)    As of any date of determination, the “Allocable Amount” of any Loan
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Loan Guarantor over the total liabilities of such Loan
Guarantor (including the maximum amount reasonably expected to become due in
respect of contingent liabilities, calculated, without duplication, assuming
each other Loan Guarantor that is also liable for such contingent liability pays
its ratable share thereof), giving effect to all payments made by other Loan
Guarantors as of such date in a manner to maximize the amount of such
contributions.
(c)    This Section 10.11 is intended only to define the relative rights of the
Loan Guarantors, and nothing set forth in this Section 10.11 is intended to or
shall impair the obligations of the Loan Guarantors, jointly and severally, to
pay any amounts as and when the same shall become due and payable in accordance
with the terms of this Loan Guaranty.

123

--------------------------------------------------------------------------------




(d)    The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Loan Guarantor or Loan
Guarantors to which such contribution and indemnification is owing.
(e)    The rights of the indemnifying Loan Guarantors against other Loan
Guarantors under this Section 10.11 shall be exercisable upon the full and
indefeasible payment of the Guaranteed Obligations in cash (other than
Unliquidated Obligations that have not yet arisen) and the termination or expiry
(or, in the case of all Letters of Credit, full cash collateralization), on
terms reasonably acceptable to the Administrative Agent and the Issuing Bank, of
the Commitments and all Letters of Credit issued hereunder and the termination
of this Agreement, the Swap Agreement Obligations and the Banking Services
Obligations.


SECTION 10.12.    Liability Cumulative . The liability of each Loan Party as a
Loan Guarantor under this Article X is in addition to and shall be cumulative
with all liabilities of each Loan Party to the Administrative Agent, the Issuing
Bank and the Lenders under this Agreement and the other Loan Documents to which
such Loan Party is a party or in respect of any obligations or liabilities of
the other Loan Parties, without any limitation as to amount, unless the
instrument or agreement evidencing or creating such other liability specifically
provides to the contrary.
SECTION 10.13.    Keepwell. Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under this Guarantee in respect of a Swap
Obligation (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 10.13 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section
10.13 or otherwise under this Loan Guaranty voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Except as otherwise provided herein, the obligations of each
Qualified ECP Guarantor under this Section 10.13 shall remain in full force and
effect until the termination of all Swap Obligations. Each Qualified ECP
Guarantor intends that this Section 10.13 constitute, and this Section 10.13
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Loan Party for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
*    *    *    *



124

--------------------------------------------------------------------------------






COMMITMENT SCHEDULE
LENDER
COMMITMENT
JPMORGAN CHASE BANK, N.A.


$50,000,000


PNC BANK, NATIONAL ASSOCIATION


$50,000,000


BANK OF AMERICA, N.A.


$40,000,000


HSBC BANK USA, NATIONAL ASSOCIATION


$40,000,000


KEYBANK NATIONAL ASSOCIATION


$35,000,000


WELLS FARGO BANK, NATIONAL ASSOCIATION


$35,000,000


U.S. BANK NATIONAL ASSOCIATION


$35,000,000


THE NORTHERN TRUST COMPANY


$15,000,000


AGGREGATE COMMITMENT


$300,000,000









--------------------------------------------------------------------------------




Schedule 1.01(a)


Certain TimkenSteel Stockholders




1.
Members of the Timken family, including, without limitation, those individuals
listed in the Proxy Statement of The Timken Company dated March 20, 2015



2.
The Timken Foundation of Canton



3.
TimkenSteel Corporation Savings and Investment Pension Plan



4.
TimkenSteel Corporation Savings Plan for Certain Bargaining Employees



5.
TimkenSteel Corporation Voluntary Investment Pension Plan







--------------------------------------------------------------------------------






Schedule 1.01(b)


Material Domestic Subsidiaries


TimkenSteel Material Services, LLC, a Delaware limited liability company.




Material Foreign Subsidiaries
None.






--------------------------------------------------------------------------------






Schedule 1.01(c)


Existing Letters of Credit




Issuing Bank
Type
Amount Used
Exp Date
Comments
JPMorgan Chase Bank, N.A.
Standby Letter of Credit
135,000.00
7/8/2016
Chubb & Son
JPMorgan Chase Bank, N.A.
Standby Letter of Credit
275,000.00
7/8/2016
Liberty Mutual Life Insurance
JPMorgan Chase Bank, N.A.
Standby Letter of Credit
150,000.00
7/8/2016
Ohio Bureau of Workers Comp
JPMorgan Chase Bank, N.A.
Standby Letter of Credit
105,940.00
4/9/2016
Cotessat
 
 
 
 
 











--------------------------------------------------------------------------------




Schedule 3.05


Properties


(a) Real Property
Owned Real Property:


Loan Party
Parcel No./Property Address
Description
TimkenSteel Corporation
242993/1927 Harrison Ave. SW, Canton, OH 44706
Parking lot off of Harrison Ave.
TimkenSteel Corporation
245654/1927 Harrison Ave. SW, Canton, OH 447061
Harrison Ave. parking lot
TimkenSteel Corporation
242995/1927 Harrison Ave. SW, Canton, OH 447061
Bryan Ave. parking lot near Harrison
TimkenSteel Corporation
242998/1927 Harrison Ave. SW, Canton, OH 447061
Bryan Ave. parking lot near Harrison
TimkenSteel Corporation
233669 &
83-00021/1927 Harrison Ave. SW, Canton, OH 447061
Laydown yard and access road near Bolivar Rd
TimkenSteel Corporation
245684/1927 Harrison Ave. SW, Canton, OH 447061
Sliver lot within Harrison behind Portec
TimkenSteel Corporation
233673/1927 Harrison Ave. SW, Canton, OH 447061
Canton well property off of Navarre
TimkenSteel Corporation
233769/1927 Harrison Ave. SW, Canton, OH 447061
Parking lot off of Harrison Ave.
TimkenSteel Corporation
245655/1927 Harrison Ave. SW, Canton, OH 447061
Laydown yard south on Dueber near Timken Place and south of Portec
TimkenSteel Corporation
245682/1927 Harrison Ave. SW, Canton, OH 447061
HSO office and property from 17th to 20th Streets and Harrison Ave. and Menegay
TimkenSteel Corporation
245631/1927 Harrison Ave. SW, Canton, OH 447061
"Bump Park" south on Dueber and roadway to the west
TimkenSteel Corporation
245681/1927 Harrison Ave. SW, Canton, OH 447061
GNW office, remaining CBP and steel laydown
TimkenSteel Corporation
245931/1927 Harrison Ave. SW, Canton, OH 447061
Harrison plant proper from 15th to south of 20th St.
TimkenSteel Corporation


13-14966/1927 Harrison Ave. SW, Canton, OH 447061
Parcel adjacent to Steel laydown yard
TimkenSteel Corporation
245683/1835 Dueber Avenue SW, Canton, OH 447061 
BIC building and parking lot
TimkenSteel Corporation
245680/1835 Dueber Avenue SW, Canton, OH 447061
GNE office and Omar's garage
TimkenSteel Corporation
202571/1835 Dueber Avenue SW, Canton, OH 447061
lot off Garfield between 16th & 17th







--------------------------------------------------------------------------------




Loan Party
Parcel No./Property Address
Description
TimkenSteel Corporation
205861/1835 Dueber Avenue SW, Canton, OH 447061
visitor's parking lot north of GNE betw 17th & 18th
TimkenSteel Corporation
206314/1835 Dueber Avenue SW, Canton, OH 447061
lot off Garfield between 16th & 17th
TimkenSteel Corporation
206404/1835 Dueber Avenue SW, Canton, OH 447061
lot off Garfield between 16th & 17th
TimkenSteel Corporation
206913/1835 Dueber Avenue SW, Canton, OH 447061
lot off Garfield between 17th & 18th
TimkenSteel Corporation
209049/1835 Dueber Avenue SW, Canton, OH 447061
lot off Clark between 19th & 20th
TimkenSteel Corporation
211572/1835 Dueber Avenue SW, Canton, OH 447061
lot off Hafer Ct between 16th & 17th
TimkenSteel Corporation
215082/1835 Dueber Avenue SW, Canton, OH 447061
lot off Clark between 19th & 20th
TimkenSteel Corporation
215750/1835 Dueber Avenue SW, Canton, OH 447061
lot between Clark and Mariol 18th & 19th
TimkenSteel Corporation
217099/1835 Dueber Avenue SW, Canton, OH 447061
visitor's parking lot north of GNE betw 17th & 18th
TimkenSteel Corporation
218572/1835 Dueber Avenue SW, Canton, OH 447061
lot between Hafer & Garfield 17th & 18th
TimkenSteel Corporation
219329/1835 Dueber Avenue SW, Canton, OH 447061
lot off Clark and 19th
TimkenSteel Corporation
220665/1835 Dueber Avenue SW, Canton, OH 447061
lot off Hafer Ct between 16th & 17th
TimkenSteel Corporation
220666/1835 Dueber Avenue SW, Canton, OH 447061
lot off Hafer Ct between 16th & 17th
TimkenSteel Corporation
220667/1835 Dueber Avenue SW, Canton, OH 447061
lot off Hafer Ct between 16th & 17th
TimkenSteel Corporation
220668/1835 Dueber Avenue SW, Canton, OH 447061
lot off Garfield north of 17th
TimkenSteel Corporation
220669/1835 Dueber Avenue SW, Canton, OH 447061
lot off Hafer Ct between 16th & 17th
TimkenSteel Corporation
221290/1835 Dueber Avenue SW, Canton, OH 447061
lot off Garfield between 17th & 18th
TimkenSteel Corporation
222543/1835 Dueber Avenue SW, Canton, OH 447061
lot between Hafer & Garfield 17th & 18th
TimkenSteel Corporation
222903/1835 Dueber Avenue SW, Canton, OH 447061
lot between Hafer & Garfield 17th & 18th
TimkenSteel Corporation
223728/1835 Dueber Avenue SW, Canton, OH 447061
visitor's parking lot north of GNE betw 17th & 18th
TimkenSteel Corporation
224115/1835 Dueber Avenue SW, Canton, OH 447061
lot between Hafer & Garfield 16th & 17th
TimkenSteel Corporation
228073/1835 Dueber Avenue SW, Canton, OH 447061
visitor's parking lot north of GNE betw 17th & 18th
TimkenSteel Corporation
228200/1835 Dueber Avenue SW, Canton, OH 447061
lot between Hafer & Garfield 17th & 18th
TimkenSteel Corporation
231536/1835 Dueber Avenue SW, Canton, OH 447061
visitor's parking lot north of GNE betw 17th & 18th







--------------------------------------------------------------------------------




Loan Party
Parcel No./Property Address
Description
TimkenSteel Corporation
232711/1835 Dueber Avenue SW, Canton, OH 447061
lot between Clark and Mariol north of 17th
TimkenSteel Corporation
231848/1835 Dueber Avenue SW, Canton, OH 447061
lot between Hafer & Garfield south of 16th
TimkenSteel Corporation
237448/1835 Dueber Avenue SW, Canton, OH 447061
lot between Hafer & Garfield 17th & 18th
TimkenSteel Corporation
243007/1835 Dueber Avenue SW, Canton, OH 447061
lot by Clark and 19th
TimkenSteel Corporation
243006/1835 Dueber Avenue SW, Canton, OH 447061
lot by Clark and 20th
TimkenSteel Corporation
245528/1835 Dueber Avenue SW, Canton, OH 447061
parking lot east of GNE
TimkenSteel Corporation
242991/1835 Dueber Avenue SW, Canton, OH 447061
parking lot east of BIC
TimkenSteel Corporation
243019/1835 Dueber Avenue SW, Canton, OH 447061
parking lot east of HSP off Dueber N of 17th
TimkenSteel Corporation
245685/1835 Dueber Avenue SW, Canton, OH 447061
parking south of BIC; old Oil and Boiler House lot
TimkenSteel Corporation
247231/1835 Dueber Avenue SW, Canton, OH 447061
lot at Garfield and 18th
TimkenSteel Corporation
247244/1835 Dueber Avenue SW, Canton, OH 447061
grassy lot off Clark betw 19th and 18th
TimkenSteel Corporation
228148/1835 Dueber Avenue SW, Canton, OH 447061
lot at Garfield and 18th
TimkenSteel Corporation
225759/1835 Dueber Avenue SW, Canton, OH 447061
lot off Dueber just north of GNE north visitor lot
TimkenSteel Corporation
247245/1835 Dueber Avenue SW, Canton, OH 447061
grassy lot at Dueber and 15th St
TimkenSteel Corporation
83-00020/4511 Faircrest St., SW, Canton, OH 447061
Private access road
TimkenSteel Corporation
83-00022/4511 Faircrest St., SW, Canton, OH 447061
Private access road
TimkenSteel Corporation
13-15141/4511 Faircrest St., SW, Canton, OH 447061
Private access road
TimkenSteel Corporation
83-00018/4511 Faircrest St., SW, Canton, OH 447061
Water treatment plant
TimkenSteel Corporation
10005219/4511 Faircrest St., SW, Canton, OH 447061
GSP
TimkenSteel Corporation
10005221/4511 Faircrest St., SW, Canton, OH 447061
GSP
TimkenSteel Corporation
4318833/4511 Faircrest St., SW, Canton, OH 447061
Vacant land at GSP
TimkenSteel Corporation
83-00019/4511 Faircrest St., SW, Canton, OH 447061
Water treatment plant
TimkenSteel Corporation
4316485/4511 Faircrest St., SW, Canton, OH 447061
Faircrest plant proper
TimkenSteel Corporation
4316500/4511 Faircrest St., SW, Canton, OH 447061
Faircrest (former impoundments)







--------------------------------------------------------------------------------




Loan Party
Parcel No./Property Address
Description
TimkenSteel Corporation
10004971/4511 Faircrest St., SW, Canton, OH 447061
Gambrinus Plant roadway
TimkenSteel Corporation
4316307/4511 Faircrest St., SW, Canton, OH 447061
Faircrest (Levy site)
TimkenSteel Corporation
4316471/4511 Faircrest St., SW, Canton, OH 447061
Faircrest (unused farm land)
TimkenSteel Corporation
4301513/4511 Faircrest St., SW, Canton, OH 447061
Faircrest (small lot south of plant)
TimkenSteel Corporation
43,164,681
Faircrest (small lot south of plant)
TimkenSteel Corporation
43,188,331
Faircrest (property to the north)
TimkenSteel Corporation
0556-06-8683/205 Industrial Park Dr. Columbus, NC 287821
Plant
TimkenSteel Corporation
M40000607301026000; M40000607301027000; M40000607301028000; M40000607301029000;
M40000607301030000/401 Industrial Drive, Eaton, OH 453201
Plant
TimkenSteel Material Services, LLC
14730 Yarberry St, Houston, TX 77039
Plant
TimkenSteel Material Services, LLC
14826 Ormel St, Houston, TX 77039
Warehouse
TimkenSteel Material Services, LLC
Ormel St, Houston, TX 77039
Parking
TSB Metal Recycling LLC
760 Flora Ave, Akron, OH 443141
Plant
TimkenSteel Material Services, LLC
1180 – 1185 5th St. Aldine, TX 77088
Land
TimkenSteel Material Services, LLC
Yarberry St; Houston, TX 77039
Parking



1 Note: This property is subject to a Mortgage in favor of the Administrative
Agent as of the Restatement Effective Date.










--------------------------------------------------------------------------------








Leased Locations:


Loan Party
Address
TimkenSteel Corporation
1033 East Turkeyfoot Lake Road Akron, OH 44312
TimkenSteel Corporation
Parking lot property located adjacent to Bryan Avenue SW
 Canton, OH 44706
TimkenSteel Corporation
1401 Raff Road SW, Canton, OH 44710
TimkenSteel Corporation
1501 Raff Road SW, Canton, OH 44710
TimkenSteel Corporation
100 Rocky Run Drive, Eaton, OH 45320
TimkenSteel Corporation
3960 Kropf Avenue, SW, Canton, OH 44706
TimkenSteel Corporation
Dueber Ground Lease #1 (HSP Laydown)
2025 Dueber Ave SW
Canton, OH 44701
TimkenSteel Corporation
Dueber Ground Lease #2 (HSP Laydown)
2025 Dueber Ave SW
Canton, OH 44701
TimkenSteel Corporation
41-200 Sosnowiec, ul. Malachowskiego 1A, Poland
TimkenSteel Material Services, LLC
Boring Specialties Warehouse
14041 Chrisman Rd
Houston, TX 77039
TimkenSteel Corporation
18660 Graphics Drive, Suite 202, Tinley Park, IL 60477
TimkenSteel Corporation
28125 Cabot Drive, Novi, MI 48377





(b) Intellectual Property
Trademarks








--------------------------------------------------------------------------------




Owner
Title
Country
Status
App. No
Filing Date
Reg. No.
Reg. Date
TimkenSteel Corporation
FAST-TRACK
United States of America
Registered
75/328688
7/22/97
2322163
2/22/00
TimkenSteel Corporation
IMPACT
United States of America
Registered
76/089606
7/13/00
2570910
5/21/02
TimkenSteel Corporation
MICROTEC
United States of America
Registered
75/653305
3/4/99
2374698
8/8/00
TimkenSteel Corporation
TS & TRIANGLE DESIGN
United States of America
Registered
86/179369
1/30/14
4761221
6/23/15
TimkenSteel Corporation
VACTEC
United States of America
Registered
77/249712
8/8/07
3496802
9/2/08









--------------------------------------------------------------------------------




Patents




Owner
File No.
Title


Country
File Date
Serial No.
Issue Date
Patent No.
TimkenSteel Corporation
1457
Low Carbon Micro Alloyed Steels
United States of America
2002-02-12
2004-08-11
60/356,197 10/504,285
2010-06-01
7,727,342
TimkenSteel Corporation
1361
Improved Fatigue Strength Properties in Induction Hardened Microalloy Steel
United States of America
1996-07-02 1997-09-16
60/021,177 08/913,534
1999-05-25
5,906,691
TimkenSteel Corporation
1574
Method & Apparatus for Determining Straightness of Tubes & Bars
United States of America
2005-06-13
11/151,036
2006-09-19
7,110,910
TimkenSteel Corporation
1387
Method of Improving the Toughness of Low-Carbon High-Strength Steels
United States of America
1999-07-27 2002-01-28
60/145,788 10/048,293
2005-03-08
6,863,749
TimkenSteel Corporation
1381
Method of Making Case-Carb Steel Components with Improved Core Toughness
United States of America
1998-05-28 1998-10-14
60/86,978 09/172,390
2000-11-14
6,146,472
TimkenSteel Corporation
1334
Prevention of Particle Embrittlement in Grain Refined High Strength Steels
United States of America
1993-09-15
122,324
1995-04-25
5,409,554
TimkenSteel Corporation
1374
Heat Treated Steels with Optimized Toughness
United States of America
1997-09-05
1998-09-04
60/058,068 09/148,243
2001-08-21
6,277,216
TimkenSteel Corporation
1370
Steel Compositions & Methods of Processing for Producing Cold-Formed &
Carburized Components with Fine-Grained Microstructures
United States of America
05/08/1997 10/07/1999
60/045,860 09/402,688
2001-11-06
6,312,529



Copyrights


None.






--------------------------------------------------------------------------------






Schedule 3.06


Disclosed Matters


On August 5, 2014, U.S. EPA (“EPA”) issued a Notice of Violation and Finding of
Violation (“NOV”) to the Borrower alleging eighteen (18) violations of the Clean
Air Act at the Borrower 's Faircrest and Harrison Steel Plants in Canton, Ohio.
EPA generally alleges the Faircrest and/or Harrison plants: (1) exceeded certain
Title V Permit emission limits; (2) failed to implement good engineering
practices at certain permitted sources; (3) failed to apply permit testing
requirements; and (4) failed to meet source design and capture requirements. In
October 2014, the Borrower submitted a written response to EPA, which focused on
its denial of liability and its defenses to these allegations. Emissions and
ventilation studies have been completed and submitted to the U.S. EPA, and
discussions are ongoing. We cannot estimate the amount or range of potential
penalties associated with this matter, but do not expect them to be material.






--------------------------------------------------------------------------------






Schedule 3.14


Insurance


Coverage
Named Insured
Limit
Deductible/ SIR
Carrier
Policy Number
Term
Property
TimkenSteel Corp.


$3,000,000,000




$2,500,000


FM Global
1003133
7/1/15-7/1/16
General Liability
TimkenSteel Corp.


$500,000




$2,500,000


Chubb
36024385
7/1/15-7/1/16
Primary Umbrella
TimkenSteel Corp.


$10,000,000




$0


Chubb
79882163
7/1/15-7/1/16
Excess Umbrellas
TimkenSteel Corp.


$90,000,000




$0


Chubb
CNA
Liberty
Zurich
93638021
L6011270733
56091380
AEC017379901
7/1/15-7/1/16
Automobile Liability
TimkenSteel Corp.


$5,000,000




$2,000,000


Chubb
73584605
7/1/15-7/1/16
Automobile Liab. UK
TimkenSteel Corp.
 
 
Allianz
27BV2428750607
1/1/15-7/1/16
Int'l DIC/Ex Auto, WC
TimkenSteel Corp


$2,000,000




$0


Chubb
35340548
7/1/15-7/1/16
China Local GL
TimkenSteel Corp


$1,000,000




$0


Chubb
93519894
7/1/15-7/1/16
Mexico Local GL
TimkenSteel Corp


$1,000,000




$0


Chubb
432040631
7/1/15-7/1/16
UK & Poland Local GL
TimkenSteel Corp


$1,000,000




$0


Chubb
28324439
7/1/15-7/1/16
UK Local EL
TimkenSteel Corp


$10,000,000




$0


Allianz
SZ23720113
1/1/15-7/1/16
Directors & Officers
Policies
TimkenSteel Corp.


$125,000,000




$5,000,000


Chubb
AIG
Arch
London
London
Axis
AWAC
Chubb
AIG
CNA
Axis
82408671
014211013
DOX930030101
PE1500644
PE1500645
MON781727012015
03090656
82408719
014211032
596478241
MON781814012015
7/1/15-7/1/16
Fiduciary Liability
Policies
TimkenSteel Corp.


$75,000,000




$5,000,000


Zurich
AIG
Arch
Axis
London
Chubb
CNA
FLC017306801
014211312
FDX930009201
MON781718012015
PE1400646
82408713
596478272
7/1/15-7/1/16







--------------------------------------------------------------------------------




Coverage
Named Insured
Limit
Deductible/ SIR
Carrier
Policy Number
Term
Employment Practices Liability Policies
TimkenSteel Corp.


$25,000,000




$2,500,000


Chubb
AIG
82408673
014211632
7/1/15-7/1/16
Crime Policies
TimkenSteel Corp.


$25,000,000




$1,000,000


Chubb
Zurich
82408677
FID017363301
7/1/15-7/1/16
Special Crime
TimkenSteel Corp.


$30,000,000




$0


Chubb
82407587
7/1/15-7/1/16
Environmental
City Scrap & Salvage
Katz Cousins LLC
TSB Metal Recycling


$5,000,000




$100,000


Chartis
PLS13571958
11/30/10-12/30/20
Hull & Liability
TimkenSteel Corp.
The Timken Company


$200,000,000




$0


Global Aerospace
13000013
11/1/15-11/1/16
Customs Bond
TimkenSteel Corp


$100,000




$0


Travelers
9914F9651
4/25/15-4/25/16
Travel Accident
TimkenSteel Corp


$1,000,000




$0


Chubb
99075758
7/1/15-7/1/18
Transit
TimkenSteel Corp


$1,000,000




$250,000


Allianz
OC91565900
11/12/15-11/12/16
WC - Outside Ohio
TimkenSteel Corp
Statutory




$100,000


Liberty
WA764D444393015
7/1/15-7/1/16
Excess Ohio WC
TimkenSteel Corp
Statutory




$3,000,000


Midwest
EWC008999
7/1/15-7/1/16







--------------------------------------------------------------------------------






Schedule 3.15


Capitalization and Subsidiaries


Subsidiary
Jurisdiction of Formation / Type of Entity
Owner of Equity Interests
Number of Shares Owned
Percent Equity Interests Owned
EDC, Inc.
Ohio / Corporation
TimkenSteel Corporation
10,005 shares of common stock
100% interest
TSB Metal Recycling LLC
Ohio / Limited Liability Company
TimkenSteel Corporation
N/A
100% interest
TimkenSteel Material Services, LLC
Delaware / Limited Liability Company
TimkenSteel Corporation
N/A
100% interest
TimkenSteel (Shanghai) Corporation Limited
China / Limited Liability Company
TimkenSteel Corporation
N/A
100% interest
TimkenSteel UK Limited
United Kingdom / Private Limited Company
TimkenSteel Corporation
16,800,009 ordinary shares
100% interest
TimkenSteel Singapore Pte. Ltd.
Singapore / Private Company Limited by Shares
TimkenSteel Corporation
350,001 ordinary shares
100% interest
TimkenSteel de Mexico S. de R.L. de C.V.
Mexico / Limited Liability Company
TimkenSteel Material Services, LLC


N/A
99% interest
TimkenSteel Corporation


N/A
1% interest









--------------------------------------------------------------------------------






Schedule 6.01


Existing Indebtedness


•
Intercompany loan from TimkenSteel Corporation to TimkenSteel de Mexico S. de
R.L. de C.V., due 5/16/2016, in the initial principal amount of $5,000,000.00.

•
Intercompany loan from TimkenSteel Corporation to TimkenSteel (Shanghai)
Corporation Limited, due 6/29/2016, in the initial principal amount of
$3,000,000.00.

•
Intercompany loan from TimkenSteel Corporation to TimkenSteel (Shanghai)
Corporation Limited, due 7/30/2016, in the initial principal amount of
$2,000,000.00.

•
Guarantee by TimkenSteel Corporation for Anthony William Edmonds and Others as
Trustees of the Timken UK Pension Scheme, guaranteeing certain pension
obligations of TimkenSteel UK Limited.

•
Guarantee by TimkenSteel Corporation pursuant to a real property lease by
TimkenSteel de Mexico S. de R.L. de C.V., as lessee, for the premises known as
the Monterrey Distribution Center, Santa Catarina, Nuevo Leon, Mexico.

•
Lease between Stark County Port Authority, as lessor, and TimkenSteel
Corporation, as lessee, dated as of June 25, 2015, as amended, restated or
modified from time to time, and other related agreements.

•
Intercompany loan evidenced by the Promissory Note, dated as of June 25, 2015,
by TimkenSteel Material Services, LLC in favor of TimkenSteel Corporation, in
the principal amount of up to $17,500,000, as amended, restated or modified from
time to time.

•
Loan Agreement, dated as of May 1, 2001, between the Ohio Water Development
Authority and TimkenSteel Corporation (as assignee of The Timken Company), in
connection with the $12,200,000 State of Ohio Multi-Modal Interchangeable Rate
Water Development Revenue Refunding Bonds, Series 2001 (TimkenSteel Corporation
Project), as may be further amended, restated, supplemented or otherwise
modified from time to time.

•
Loan Agreement, dated as of June 1, 2003, between the Ohio Air Quality
Development Authority and TimkenSteel Corporation (as assignee of The Timken
Company), in connection with the $8,500,000 State of Ohio Pollution Control
Revenue Refunding Bonds, Series 2003 (TimkenSteel Corporation Project), as may
be further amended, restated, supplemented or otherwise modified from time to
time.

•
Loan Agreement, dated as of May 1, 2001, between the Ohio Air Quality
Development Authority and TimkenSteel Corporation (as assignee of The Timken
Company), in connection with the $9,500,000 State of Ohio Multi-Modal
Interchangeable Rate Air Quality Development Revenue Refunding Bonds, Series
2001 (TimkenSteel Corporation Project), as may be further amended, restated,
supplemented or otherwise modified from time to time.

•
The Indebtedness listed below:







--------------------------------------------------------------------------------






Entity
Type
Bank
Amount
TimkenSteel Corporation
Standby Letter of Credit
Bank of America NA
3,000,000.00
TimkenSteel Corporation
FX
Bank of America NA
25,000,000.00
TimkenSteel Corporation
FX
BNYM
20,000,000.00
TimkenSteel (Shanghai) Corporation Limited
Standby Letter of Credit
HSBC China
5,000,000.00
TimkenSteel Corporation
Parent Guarantee
HSBC China
5,500,000.00







--------------------------------------------------------------------------------




Schedule 6.02
Existing Liens


None.














--------------------------------------------------------------------------------








Schedule 6.04


Existing Investments


•
Each Investment listed on Schedule 3.15 is incorporated herein by reference.



•
Loan and Security Agreement, dated as of November 16, 2015, among Production Saw
& Machine Co., a Michigan corporation, and TimkenSteel Corporation, in the
principal amount of $750,000, as amended, restated or modified from time to
time.

•
$17,500,000 Stark County Port Authority Taxable Special Obligation Development
Lease Revenue Bonds, Series 2015A (TimkenSteel AQTF Project).

•
Intercompany loan evidenced by the Promissory Note, dated as of June 25, 2015,
by TimkenSteel Material Services, LLC in favor of TimkenSteel Corporation, in
the principal amount of up to $17,500,000, as amended, restated or modified from
time to time.

•
$9,500,000 State of Ohio Multi-Modal Interchangeable Rate Air Quality
Development Revenue Refunding Bonds, Series 2001 (TimkenSteel Corporation
Project).

•
$12,200,000 State of Ohio Multi-Modal Interchangeable Rate Water Development
Revenue Refunding Bonds, Series 2001 (TimkenSteel Corporation Project).

•
$8,500,000 State of Ohio Pollution Control Revenue Refunding Bonds, Series 2003
(TimkenSteel Corporation Project).



























--------------------------------------------------------------------------------






Schedule 6.09


Transactions with Affiliates


None.






--------------------------------------------------------------------------------






Schedule 6.10


Existing Restrictions


The instruments, agreements and documents listed on Schedule 6.01 are
incorporated herein by reference.






--------------------------------------------------------------------------------






Schedule 9.04


Disqualified Competitors




1.
Gerdau Special Steel North America (a unit of Brazilian steelmaker Gerdau, S.A)

2.
Republic Steel (a unit of Mexican steel producer ICH)

3.
Steel Dynamics, Inc.

4.
Nucor Corporation

5.
ArcelorMittal Tubular Products (a unit of Luxembourg-based ArcelorMittal, S.A.)

6.
V&M Star Tubes (a unit of Vallourec, S.A.)

7.
Tenaris, S.A

8.
Sanyo Special Steel

9.
Ovako Group AB

10.
Linamar

11.
Jernberg

12.
Curtis Screw Company











--------------------------------------------------------------------------------




Exhibit A

ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:        
2.
Assignee:        

[and is [a Lender] [an Affiliate/Approved Fund of [identify Lender]1]
3.    Borrower(s):    TimkenSteel Corporation    
4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    The Amended and Restated Credit Agreement dated as of
December 21, 2015 among TimkenSteel Corporation, the other Loan Parties party
thereto, the Lenders parties thereto, JPMorgan Chase Bank, N.A., as
Administrative Agent, and the other agents parties thereto

6.
Assigned Interest:


1 Select as applicable.


Exhibit A-1

--------------------------------------------------------------------------------




Aggregate Amount of Commitment/Loans for all Lenders
Amount of
Commitment/
Loans Assigned
Percentage
Assigned of
Commitment/Loans2
$
$
%
$
$
%
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the other Loan Parties and their
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR


[NAME OF ASSIGNOR]
By:            
Title:



ASSIGNEE


[NAME OF ASSIGNEE]


By:            
Title:



Consented to and Accepted:
JPMORGAN CHASE BANK, N.A., as
Administrative Agent, Issuing Bank and Swingline Lender    
By:        
Title:
[Consented to:]3 
TIMKENSTEEL CORPORATION    
By:        
Title:

2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
3 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.


Exhibit A-2

--------------------------------------------------------------------------------




ANNEX I
STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION
1.    Representations and Warranties.
1.1    Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is not a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) attached to the Assignment and
Assumption is any documentation (including any Tax forms or documentation)
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignor for amounts
which have accrued to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by

Annex I-1

--------------------------------------------------------------------------------




any Electronic System shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.





Annex I-2

--------------------------------------------------------------------------------




EXHIBIT B    
OPINION OF COUNSEL FOR THE LOAN PARTIES


[Attached]






--------------------------------------------------------------------------------






December 21, 2015
To the Secured Parties and the Agent
Referred to Below
c/o JPMorgan Chase Bank, N.A., as Agent
1300 East 9th Street FL 13
Cleveland, Ohio 44114
Re: Amended and Restated Credit Agreement for TimkenSteel Corporation
Ladies and Gentlemen:
We have acted as special counsel for TimkenSteel Corporation, an Ohio
corporation (the “Company”), TimkenSteel Material Services, LLC, a Delaware
limited liability company (“TMS”), and TSB Metal Recycling LLC, an Ohio limited
liability company (“TSBMR”), in connection with the Amendment and Restatement
Agreement, dated as of the date hereof (the “Amendment”), among the Company,
TMS, TSBMR, the Lenders (as defined below) listed on the signature pages thereof
and JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Agent”), which amends and restates in its entirety that certain
Credit Agreement, dated as of June 30, 2014 (as amended by the Amendment, the
“Financing Agreement”), among the Company, TMS, TSBMR, the financial
institutions party thereto from time to time as Lenders (the “Lenders”) and the
Agent. The Company, TMS and TSBMR are sometimes referred to herein individually
as a “Transaction Party” and collectively as the “Transaction Parties.”  The
Company and TSBMR are sometimes referred to herein individually as an “Ohio
Transaction Party” and collectively as the “Ohio Transaction Parties.” The
Article 9 Collateral (defined below) in which TMS has rights is referred to
herein as the “Delaware Article 9 Collateral” and the Article 9 Collateral in
which the Ohio Transaction Parties have rights is referred to herein as the
“Ohio Article 9 Collateral.” This opinion letter is delivered to you pursuant to
Section 4.01(a) of the Financing Agreement. Capitalized terms used herein and
not otherwise defined herein have the meanings assigned to such terms in the
Financing Agreement. The Uniform Commercial Code, as amended and in effect in
the State of New York on the date hereof, is referred to herein as the “NY UCC.”
The Uniform Commercial Code, as amended and in effect in the State of Delaware
on the date hereof, is referred to herein as the “DE UCC.” The Uniform
Commercial Code, as amended and in effect in the State of Ohio on the date
hereof, is referred to herein as the “OH UCC.” The NY UCC, the DE UCC and the OH
UCC are referred to herein, collectively, as the “UCC.” With your permission,
all assumptions and statements of reliance herein have been made without any
independent investigation or verification on our part except to the extent, if
any, otherwise expressly stated, and we express no opinion with respect to the
subject matter or accuracy of the assumptions or items upon which we have
relied.
In connection with the opinions expressed herein, we have examined such
documents, records and matters of law as we have deemed necessary for the
purposes of such opinions. We have examined, among other documents, the
following:






--------------------------------------------------------------------------------




(1)
an executed copy of the Amendment, attaching the Financing Agreement as Annex A
thereto;

(2)
an executed copy of each of the Notes executed by the Company on the date hereof
(the “Notes”);

(3)
an executed copy of the Amended and Restated Pledge and Security Agreement,
dated as of the date hereof (the “Security Agreement”), by the Transaction
Parties in favor of the Agent;

(4)
an executed copy of the Confirmatory Grant of Security Interest in United States
Trademarks, dated as of the date hereof, by the Company in favor of the Agent;

(5)
an executed copy of the Deed of Trust, Security Agreement, Fixture Filing,
Financing Statement and Assignment of Rents and Leases, dated as of the date
hereof, by the Company to Harbor City Title Insurance Agency of NC, Inc., for
the benefit of the Agent;

(6)
an executed copy of each Open-End Mortgage, Security Agreement, Fixture Filing,
Financing Statement and Assignment of Rents and Leases, dated as of the date
hereof, by the Company to the Agent;

(7)
an executed copy of the Open-End Mortgage, Security Agreement, Fixture Filing,
Financing Statement and Assignment of Rents and Leases, dated as of the date
hereof, by TSBMR to the Agent;

(8)
the Officer’s Certificate of each Transaction Party delivered to us in
connection with this opinion letter, a copy of each of which is attached hereto
as Exhibits A-1 through A-3 (as to each such Transaction Party, the “Officer’s
Certificate” and, collectively, the “Officer’s Certificates”);

(9)
unfiled copies of the financing statements naming each Ohio Transaction Party as
debtor and the Agent as secured party (collectively, the “Ohio Financing
Statements”), a copy of each of which is attached hereto as Exhibit B, which
Ohio Financing Statements we understand will be filed in the office of the
Secretary of State of the State of Ohio (such office, the “Ohio Filing Office”);

(10)
an unfiled copy of a financing statement naming TMS as debtor and the Agent as
secured party (the “Delaware Financing Statement”), a copy of which is attached
hereto as Exhibit C, which Delaware Financing Statement we understand will be
filed in the office of the Secretary of State of the State of Delaware (such
office, the “Delaware Filing Office”);

(11)
a copy of the Articles of Incorporation of the Company certified by the
Secretary of State of the State of Ohio on December 9, 2015 and certified by an
officer of the Company as being complete and correct and in full force and
effect as of the date hereof;

(12)
a copy of the Certificate of Formation of TMS certified by the Secretary of
State of the State of Delaware on December 9, 2015 and certified by an officer
of TMS as being complete and correct and in full force and effect as of the date
hereof;

(13)
a copy of the Articles of Organization of TSBMR certified by the Secretary of
State of the State of Ohio on December 9, 2015 and certified by an officer of
TSBMR as being complete and correct and in full force and effect as of the date
hereof;







--------------------------------------------------------------------------------




(14)
a copy of a certificate, dated December 10, 2015, of the Secretary of State of
the State of Ohio as to the existence and good standing of the Company in the
State of Ohio as of such date;

(15)
a copy of a certificate, dated December 9, 2015, of the Secretary of State of
the State of Delaware as to the existence and good standing of TMS in the State
of Delaware as of such date; and

(16)
a copy of a certificate, dated December 9, 2015, of the Secretary of State of
the State of Ohio as to the existence and good standing of TSBMR in the State of
Ohio as of such date. 



The documents referred to in items (1) through (4) above, inclusive, are
referred to herein collectively as the “Documents.” The documents referred to in
items (5) through (7) above, inclusive, are referred to herein collectively as
the “Mortgages.” The documents referred to in items (3) through (7) above,
inclusive, are referred to herein collectively as the “Collateral Documents.”
Each of the organizational documents described in items (11) through (13) above,
inclusive, is referred to herein as a “Certified Organizational Document” and
each of the good standing certificates described in items (14) through (16)
above, inclusive, is referred to herein as a “Good Standing Certificate.” In
addition, as used herein, “security interest” means “security interest” (as
defined in Section 1-201 of the NY UCC).
In all such examinations, we have assumed the legal capacity of all natural
persons executing documents, the genuineness of all signatures, the authenticity
of original and certified documents and the conformity to original or certified
documents of all copies submitted to us as conformed or reproduction copies. As
to various questions of fact relevant to the opinions expressed herein, we have
relied upon, and assume the accuracy of, representations and warranties
contained in the Documents and certificates and oral or written statements and
other information of or from representatives of the Transaction Parties and
others and assume compliance on the part of the Transaction Parties with their
covenants and agreements contained therein. In connection with the opinions
expressed in the first three sentences of paragraph (a) below, we have relied
solely upon the Good Standing Certificates and other certificates of public
officials as to the factual matters and legal conclusions set forth therein.
With respect to the opinions expressed in clauses (ii) and (iv)(A) of paragraph
(b) below, our opinions are limited to only those laws and regulations that, in
our experience, are normally applicable to transactions of the type contemplated
by the Documents.
Based upon the foregoing, and subject to the limitations, qualifications and
assumptions set forth herein, we are of the opinion that:
(a)The Company is a corporation existing in good standing under the laws of the
State Ohio. TMS is a limited liability company existing in good standing under
the laws of the State of Delaware. TSBMR is a limited liability company existing
in good standing under the laws of the State of Ohio. Each Transaction Party has
the corporate or limited liability company, as applicable, power and authority
to enter into and to incur and perform its obligations under the Documents and
the Mortgages to which it is a party.






--------------------------------------------------------------------------------




(b)The execution and delivery to the Agent and the Lenders by each Transaction
Party of the Documents and the Mortgages to which it is a party and the
performance by such Transaction Party of its obligations thereunder, and the
granting by each Transaction Party of the security interests provided for in the
Collateral Documents, (i) have been authorized by all necessary corporate or
limited liability company, as applicable, action by, and shareholder or member,
as applicable, action in respect of, such Transaction Party and (ii) do not
require under present law, or present regulation of any governmental agency or
authority, of the State of New York, the State of Ohio or the United States of
America, or under the Limited Liability Company Act of the State of Delaware
(the “Delaware LLC Act”), any filing or registration by such Transaction
Party with, or approval or consent to such Transaction Party of, any
governmental agency or authority of the State of New York, the State of Ohio or
the United States of America or under the Delaware LLC Act, that has not been
made or obtained except (A) those required in the ordinary course of business in
connection with the performance by such Transaction Party of its obligations
under certain covenants contained in the Documents to which it is a party,
(B) to perfect security interests, if any, granted by such Transaction Party
thereunder, (C)  pursuant to securities and other laws that may be applicable to
the disposition of any collateral subject thereto, (D) other filings under
securities laws and (E) filings, registrations, consents or approvals in each
case not required to be made or obtained by the date hereof, (iii) do not
contravene any provision of the Articles of Incorporation, Certificate of
Formation or Articles of Organization, as applicable, of such Transaction Party,
(iv) do not violate (A) any present law, or present regulation of any
governmental agency or authority, of the State of New York, the State of Ohio or
the United States of America or the Delaware LLC Act, in each case applicable to
such Transaction Party or its property or (B) any agreement binding upon such
Transaction Party or its property that is listed on Annex I to the Officer’s
Certificate thereof or any court decree or order binding upon such Transaction
Party or its property that is listed on Annex II to the Officer’s Certificate
thereof (this opinion being limited in that we express no opinion with respect
to any violation not readily ascertainable from the face of any such
agreement, decree or order, or arising under or based upon any cross default
provision insofar as it relates to a default under an agreement not so
identified to us, or arising under or based upon any covenant of a financial or
numerical nature or requiring computation) and (v) will not result in or require
the creation or imposition of any security interest or lien upon any of its
properties pursuant to the provisions of any agreement binding upon such
Transaction Party or its properties that is listed on Annex I to the Officer’s
Certificate thereof other than any security interests or liens created by the
Documents and any other security interests or liens in favor of the Agent or the
Lenders arising under any of the Documents or applicable law.


(c)Each Document and Mortgage has been duly executed and delivered on behalf of
each Transaction Party signatory thereto and each Document constitutes an
enforceable obligation of such Transaction Party in accordance with its terms.


(d)The borrowings by the Company under the Financing Agreement and the
application of the proceeds thereof as provided in the Financing Agreement will
not violate Regulation T, U or X of the Board of Governors of the Federal
Reserve System (the “Margin Regulations”).
    






--------------------------------------------------------------------------------




(e)(e) No Transaction Party is required to register as an “investment company”
(under, and as defined in, the Investment Company Act of 1940, as amended (the
“1940 Act”)) and no Transaction Party is a company controlled by a company
required to register as such under the 1940 Act.


(f)The Security Agreement creates in favor of the Agent for the benefit of the
Secured Parties, as security for the Secured Obligations, a security interest
in the Company’s, TMS’s and TSBMR’s, as the case may be, rights
in the Collateral (as defined in the Security Agreement) to which Article 9 of
the NY UCC is applicable (the “Article 9 Collateral”).


(g)Upon the effective filing of each of the Ohio Financing Statements with the
Ohio Filing Office, the Agent will have, for the benefit of the Secured Parties,
a perfected security interest in that portion of the Ohio Article 9 Collateral
in which a security interest may be perfected by filing an initial financing
statement with the Ohio Filing Office under the OH UCC.


(h)Upon the effective filing of the Delaware Financing Statement with the
Delaware Filing Office, the Agent will have, for the benefit of the Secured
Parties, a perfected security interest in that portion of the Delaware Article 9
Collateral in which a security interest may be perfected by filing an initial
financing statement with the Delaware Filing Office under the DE UCC.


(i)The Security Agreement, together with physical delivery of the certificates
representing the shares of stock identified on Exhibit G to the Security
Agreement (the “Pledged Securities”) to the Agent, creates in favor of the
Agent, for the benefit of the Secured Parties, as security for the Secured
Obligations, a perfected security interest under the NY UCC in the
Company’s rights in the Pledged Securities while the Pledged Securities are
located in the State of New York and in the possession of the Agent. Assuming
the Agent and each of the Secured Parties so acquires its security interest in
the Pledged Securities, by delivery thereof in the State of New York, without
“notice of any adverse claims” (all within the meaning of the NY UCC) and that
each Pledged Security is either in bearer form or in registered form, registered
in the name of, or effectively indorsed to, the Agent as such or effectively
indorsed in blank, the Agent will acquire its security interest in the Pledged
Securities free of adverse claims (within the meaning of the NY UCC).


The opinions set forth above are subject to the following qualifications and
limitations:
(A)    Our opinions in paragraph (c) above are subject to (i) applicable
bankruptcy, insolvency, reorganization, fraudulent transfer and conveyance,
voidable preference, moratorium, receivership, conservatorship, arrangement or
similar laws, and related regulations and judicial doctrines, from time to time
in effect affecting creditors’ rights and remedies generally, (ii) general
principles of equity (including, without limitation, standards of materiality,
good faith, fair dealing and reasonableness, equitable defenses, the exercise of
judicial discretion and limits on the availability of equitable remedies),
whether such principles are considered in a proceeding at law or in equity, and
(iii) the qualification that certain other provisions of the Documents may be
unenforceable in whole or in part under the laws (including judicial






--------------------------------------------------------------------------------




decisions) of the State of New York or the United States of America, but the
inclusion of such provisions does not affect the validity as against the
Transaction Parties party thereto of the Documents as a whole and the Documents
contain adequate provisions for enforcing payment of the obligations governed
thereby and otherwise for the practical realization of the principal benefits
provided by the Documents, in each case subject to the other qualifications
contained in this letter.
(B)    We express no opinion as to the enforceability of any provision in the
Documents:


(i)providing that any person or entity may sell or otherwise dispose of, or
purchase, any collateral subject thereto, or enforce any other right or remedy
thereunder (including without limitation any self-help or taking-possession
remedy), except in compliance with the NY UCC and other applicable laws;


(ii)establishing standards for the performance of the obligations of good faith,
diligence, reasonableness and care prescribed by the NY UCC or of any of the
rights or duties referred to in Section 9-603 of the NY UCC;


(iii)relating to indemnification, contribution or exculpation in connection with
violations of any securities laws or statutory duties or public policy, or in
connection with willful, reckless or unlawful acts or gross negligence of the
indemnified or exculpated party or the party receiving contribution;


(iv)providing that any person or entity may exercise set-off rights other than
with notice and otherwise in accordance with and pursuant to applicable law;


(v)relating to choice of governing law to the extent that the enforceability of
any such provision is to be determined by any court other than a court of the
State of New York or may be subject to constitutional limitations;


(vi)waiving any rights to trial by jury;


(vii)purporting to confer, or constituting an agreement with respect to, subject
matter jurisdiction of United States federal courts to adjudicate any matter;


(viii)purporting to create a trust or other fiduciary relationship;


(ix)specifying that provisions thereof may be waived or amended only in writing,
to the extent that an oral agreement or an implied agreement by trade practice
or course of conduct has been created that modifies any provision of such
Documents;


(x)giving any person or entity the power to accelerate obligations or to
foreclose upon collateral without any notice to the obligor;






--------------------------------------------------------------------------------




(xi)granting or purporting to create a power of attorney, and we express no
opinion as to the effectiveness of any power of attorney granted or purported to
be created under any Document;


(xii)providing for the performance by any guarantor of any of the nonmonetary
obligations of any person or entity not controlled by such guarantor; 


(xiii)providing for restraints on alienation of property and purporting to
render transfers of such property void and of no effect or prohibiting or
restricting the assignment or transfer of property or rights to the extent that
any such prohibition or restriction is ineffective pursuant to any of Section
9-401 or Sections 9-406 through 9-409, inclusive, of the NY UCC; or


(xiv)providing for liquidated damages, make-whole or other prepayment premiums
or similar payments, default interest rates, late charges or other economic
remedies to the extent a court were to determine that any such economic remedy
is not reasonable and therefore constitutes a penalty.


(C)    Our opinions as to enforceability are subject to the effect of generally
applicable rules of law that:


(i)provide that forum selection clauses in contracts are not necessarily binding
on the court(s) in the forum selected; and


(ii)may, where less than all of a contract may be unenforceable, limit the
enforceability of the balance of the contract to circumstances in which the
unenforceable portion is not an essential part of the agreed exchange, or that
permit a court to reserve to itself a decision as to whether any provision of
any agreement is severable. 


(D)    We express no opinion as to the enforceability of any purported waiver,
release, variation, disclaimer, consent or other agreement to similar effect
(all of the foregoing, collectively, a “Waiver”) by any Transaction Party under
any of the Documents to the extent limited by Sections 1‑302(b), 9-602 or 9-624
of the NY UCC or other provisions of applicable law (including judicial
decisions), or to the extent that such a Waiver applies to a right, claim, duty
or defense or a ground for, or a circumstance that would operate as, a discharge
or release otherwise existing or occurring as a matter of law (including
judicial decisions), except to the extent that such a Waiver is effective under
and is not prohibited by or void or invalid under Section 9-602 or 9-624 of the
NY UCC or other provisions of applicable law (including judicial decisions).


(E)    Our opinions in paragraphs (f), (g), (h) and (i) are subject to the
following assumptions, qualifications and limitations:


(i)Any security interest in the proceeds of collateral is subject in all
respects to the limitations set forth in Section 9-315 of the NY UCC.






--------------------------------------------------------------------------------




(ii)We express no opinion as to the nature or extent of the rights, or the power
to transfer rights, of any Transaction Party in, or title of any Transaction
Party to, any collateral under any of the Documents, or property purporting to
constitute such collateral, or the value, validity or effectiveness for any
purpose of any such collateral or purported collateral, and we have assumed that
each Transaction Party has sufficient rights in, or power to transfer rights in,
all such collateral or purported collateral for the security interests provided
for under the Documents to attach.
 
(iii)We express no opinion as to the priority of any pledge, security interest,
assignment for security, lien or other encumbrance, as the case may be, that may
be created or purported to be created under the Documents.  Other than as
expressly noted in paragraphs (g), (h) and (i) above, we express no opinion as
to the perfection of, and other than as expressly noted in paragraphs (f) and
(i) above, we express no opinion as to the creation, validity or enforceability
of, any pledge, security interest, assignment for security, lien or other
encumbrance, as the case may be, that may be created or purported to be created
under the Documents. We express no opinion as to the creation, validity or
enforceability of any pledge, security interest, assignment for security, lien
or other encumbrance, as the case may be, that may be created or purported to be
created under the Documents in any commercial tort claims.


(iv)In the case of property that becomes collateral under the Documents after
the date hereof, Section 552 of the United States Bankruptcy Code limits the
extent to which property acquired by a debtor after the commencement of a case
under the United States Bankruptcy Code may be subject to a lien arising from a
security agreement entered into by the debtor before the commencement of such
case.


(v)We express no opinion as to the enforceability of the security interests
under the Documents in any item of collateral subject to any restriction on or
prohibition against transfer contained in or otherwise applicable to such item
of collateral or any contract, agreement, license, permit, security, instrument
or document constituting, evidencing or relating to such item, except to the
extent that any such restriction is rendered ineffective pursuant to any of
Section 9-401 or Sections 9-406 through 9-409, inclusive, of the NY UCC.


(vi)We call to your attention that Article 9 of the DE UCC and the OH UCC
requires the filing of continuation statements within the period of six months
prior to the expiration of five years from the date of original filing of
financing statements under the DE UCC and the OH UCC in order to maintain the
effectiveness of such financing statements and that additional financing
statements may be required to be filed to maintain the perfection of security
interests if the debtor granting such security interests makes certain changes
to its name, identity or corporate structure, or changes its location (including
through a change in its jurisdiction of organization) or the location of certain
types of collateral, all as provided in the UCC.








--------------------------------------------------------------------------------




(vii)We call to your attention that an obligor (as defined in the NY UCC) other
than a debtor may have rights under Part 6 of Article 9 of the NY  UCC.


(viii)With respect to our opinions above as to the perfection of a security
interest in the Article 9 Collateral through the filing of a financing
statement, we express no opinion with respect to the perfection of any such
security interest in any Article 9 Collateral constituting timber to be cut, as
extracted collateral, cooperative interests, or property described in Section
9-311(a) of the UCC (including, without limitation, property subject to a
certificate-of-title statute), and we express no opinion with respect to the
effectiveness of any financing statement filed or purported to be filed as a
fixture filing.


(ix)We express no opinion as to the effectiveness of a description of collateral
as “all the debtor’s assets” or “all the debtor’s personal property” or words to
similar effect for purposes of Section 9-203 of the NY UCC.


(x)We have assumed that each Transaction Party is organized solely under the
laws of the state identified as such Transaction Party’s jurisdiction of
organization in the Certified Organizational Document of and Good Standing
Certificate for such Transaction Party.


(xi)We express no opinion with respect to the priority of the security interest
of the Agent in the Pledged Securities against any of the following: (1) any
claims or liens that arise by operation of law and any other claims or liens not
created under Article 9 of the Uniform Commercial Code or (2) any claim or lien
in favor of the United States of America or any state or other political
subdivision thereof or any agency or instrumentality of any of the foregoing.


(F)    For purposes of our opinions in paragraphs (a), (b) and (c) above insofar
as they relate to TMS, we have assumed that TMS’s obligations under the
Documents are, and would be deemed by a court of competent jurisdiction to
be, necessary or convenient to the conduct, promotion or attainment of TMS’s
business.


(G)    To the extent it may be relevant to the opinions expressed herein, we
have assumed that the parties to the Documents (other than the Transaction
Parties) have the power to enter into and perform such Documents and to
consummate the transactions contemplated thereby and that such documents have
been duly authorized, executed and delivered by, and constitute legal, valid and
binding obligations of, such parties.
 
(H)    For purposes of the opinions set forth in paragraph (d) above, we have
assumed that (i) neither the Agent nor any of the Lenders has or will have the
benefit of any agreement or arrangement (excluding the Documents) pursuant to
which any extensions of credit to any Transaction Party are directly or
indirectly secured by “margin stock” (as defined under the Margin Regulations),
(ii) neither the Agent nor any of the Lenders nor any of their respective
affiliates has extended or will extend any other credit to any Transaction Party
directly or






--------------------------------------------------------------------------------




indirectly secured by margin stock, and (iii) neither the Agent nor any of the
Lenders has relied or will rely upon any margin stock as collateral in extending
or maintaining any extensions of credit pursuant to the Financing Agreement.


(I)    We express no opinion as to the application of, and our opinions above
are subject to the effect, if any, of, any applicable fraudulent conveyance,
fraudulent transfer, fraudulent obligation or preferential transfer law.


(J)    We express no opinion with respect to the status of any Transaction Party
as an “eligible contract participant” (as defined in the Commodity Exchange Act
(7 U.S.C. § 1 et seq.)) or the effect of such status (or lack thereof) on our
opinions above.    


(K)    The opinions expressed herein are limited to (i) the federal laws of the
United States of America and the laws of the State of New York, (ii) to the
extent relevant to the opinions expressed in paragraphs (a), (b) and (c) above,
the laws of the State of Ohio and the Delaware LLC Act, (iii) to the extent
relevant to the opinion expressed in paragraph (g) above, the OH UCC and (iv) to
the extent relevant to the opinion expressed in paragraph (h) above, the DE UCC,
in each case as currently in effect. Our opinions in paragraph (f) above are
limited to Article 9 of the NY UCC, our opinions in paragraph (g) above are
limited to Article 9 of the OH UCC, our opinions in paragraph (h) above are
limited to Article 9 of the DE UCC, and our opinions in paragraph (i) above are
limited to Articles 8 and 9 of the NY UCC, and therefore those opinion
paragraphs do not address (i) laws of jurisdictions other than New York, Ohio,
Delaware and the United States of America, and laws of New York, Ohio, Delaware
and the United States of America except for Articles 8 and 9 of the NY UCC,
Article 9 of the OH UCC and Article 9 of the DE UCC, and (ii) collateral of a
type not subject to Article 9 of the NY UCC, Article 9 of the OH UCC or Article
9 of the DE UCC, and (iii) under the choice of law rules of the NY UCC with
respect to the law governing perfection and priority of security interests, and,
to the extent applicable, under Section 8-110 of the NY UCC, what law governs
perfection and/or priority of the security interests granted in the collateral
covered by this opinion letter.


(L)    Our opinions as to any matters governed by the DE UCC are based solely
upon our review of the DE UCC as published in the CCH Secured Transactions
Guide, last updated December 1, 2015, without any review or consideration of any
decisions or opinions of courts or other adjudicative bodies or governmental
authorities of the State of Delaware, whether or not reported or summarized in
the foregoing publication.


(M)Our opinions are limited to those expressly set forth herein, and we express
no opinions by implication.


(N)The opinions expressed herein are solely for the benefit of the addressees
hereof and of any other person or entity becoming a Lender, Secured Party or
Agent under the Financing Agreement, in each case, in connection with the
transaction referred to herein and may not be relied on by such addressees or
such other persons or entities for any other purpose or in any manner or for any
purpose by any other person or entity. At your request, we hereby consent to
reliance hereon by any future assignee of your interest in the Loans under the
Financing






--------------------------------------------------------------------------------




Agreement pursuant to an assignment that is made and consented to in accordance
with the express provisions of Section 9.04 of the Financing Agreement, on the
condition and understanding that (i) this opinion letter speaks only as of the
date hereof, (ii) we have no responsibility or obligation to update this opinion
letter, to consider its applicability or correctness to any person or entity
other than its addressee(s), or to take into account changes in law, facts or
any other developments of which we may later become aware and (iii) any such
reliance by a future assignee must be actual and reasonable under the
circumstances existing at the time of assignment, including any changes in law,
facts or any other developments known to or reasonably knowable by the assignee
at such time.
Very truly yours,










--------------------------------------------------------------------------------




    
Exhibit A-1
TIMKENSTEEL CORPORATION
OFFICER’S CERTIFICATE
December 21, 2015
The undersigned officer of TimkenSteel Corporation, an Ohio corporation (the
“Company”), hereby certifies, as of the date hereof in connection with the
execution, delivery and performance by the Company of the Amendment and
Restatement Agreement, dated as of the date hereof (the “Amendment”), among the
Company, the subsidiaries of the Company party thereto, the Lenders (as defined
below) listed on the signature pages thereof and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, the “Agent”), which
amends and restates in its entirety that certain Credit Agreement, dated as of
June 30, 2014 (as amended by the Amendment, the “Financing Agreement”), among
the Company, the subsidiaries of the Company party thereto, the financial
institutions party thereto from time to time as Lenders (the “Lenders”) and the
Agent, and with the consummation of the transactions contemplated thereby and
the opinion of Jones Day (the “Opinion”) delivered in connection therewith, as
follows:
1.Attached as (a) Annex I hereto is a list of all indentures, mortgages, deeds
of trust, security and/or pledge agreements, guarantees, loan and/or credit
agreements and other agreements or instruments (other than the Documents and the
other Loan Documents (as defined in the Financing Agreement)) and (b) Annex II
hereto is a list of all decrees and orders, in each case in clause (a) and (b)
above, to which the Company is a party or that are otherwise binding upon the
Company or any of its assets or property and that contain financial or other
covenants or provisions for defaults or events of default or similar events or
occurrences or other provisions that otherwise would or could have the effect of
(i) restricting the types of provisions that any other agreement to which the
Company becomes a party may contain, (ii) restricting the conduct of the
Company’s business, the incurrence by the Company of indebtedness, guarantees,
or other liabilities or obligations, or the creation of liens upon any of the
Company’s property or assets, or otherwise restricting the execution, delivery,
and performance of, or the consummation of the transactions contemplated by, the
Financing Agreement or any of the other Documents to which the Company is a
party, or (iii) resulting in, or requiring the creation or imposition of, any
lien upon any of the Company’s assets or property as a result of the execution,
delivery or performance of, or the consummation of the transactions contemplated
by, any of the Documents to which the Company is a party.


A true and complete copy of each of the above agreements, instruments, decrees
and orders has heretofore been furnished to Jones Day.






--------------------------------------------------------------------------------




No default or event of default under, or violation of, any such agreement,
instrument, decree or order exists or, immediately after giving effect to entry
into the Documents or consummation of any of the transactions contemplated
thereby, will exist.
2.The nature of the Company’s business and properties, and the purpose of the
Company, is to engage in the following businesses and activities: the design,
manufacture and marketing of special bar quality steel and seamless mechanical
tubing, and related activities.  The Company is not engaged in any activity or
business, and does not own any properties, not permitted pursuant to those
provisions of its Certificate of Incorporation or Regulations, as amended,
specifying the nature of the Company’s business and the purposes of the
Company. The Company does not engage or propose to engage in any industry or
business or activity, or own any property or asset, that causes or would cause
it to be subject to special local, state or federal regulation not applicable to
business organizations generally (including, without limitation, those
regulations applicable only to banks, savings and loan institutions, insurance
companies, public utilities or investment companies).


3.To the best knowledge of the Company (i) no proceeding is pending in any
jurisdiction for the dissolution or liquidation of the Company, and the Company
has not filed any certificate or order of dissolution, (ii) no event has
occurred that has adversely affected the good standing of the Company under the
laws of its state of incorporation, and the Company has paid all taxes currently
due, if any, and taken all other action required by state law to maintain such
good standing and (iii) no grounds exist for the revocation or forfeiture of the
Company’s Articles of Incorporation and Regulations.


4.Jones Day may rely upon the accuracy of all factual representations and
warranties of the Company contained in the Documents, the other Loan Documents
(as defined in the Financing Agreement), in this Officer’s Certificate and in
all documents and certificates referred to therein or delivered in connection
therewith.


Capitalized terms used but not defined in this Officer’s Certificate have the
meanings ascribed to them in the Opinion.
[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.
TIMKENSTEEL CORPORATION




By:______________________________________
Name:
Title:






--------------------------------------------------------------------------------






Annex I
1.
First Amended and Restated Letter of Credit, Reimbursement and Security
Agreement, dated as of the date hereof, among PNC Bank, National Association,
the Company and the other Loan Parties named therein, related to the Air Quality
Bonds.



2.
Reimbursement Agreement, dated as of June 24, 2014, between The Northern Trust
Company and the Company, related to the Water Development Bonds.



3.
Reimbursement Agreement, dated as of June 24, 2014, among JPMorgan Chase Bank,
N.A., the banks party thereto, and the Company, related to the Pollution Control
Bonds.



4.
Loan Agreement, dated as of May 1, 2001, between the Ohio Water Development
Authority and TimkenSteel Corporation (as assignee of The Timken Company), in
connection with the $12,200,000 State of Ohio Multi-Modal Interchangeable Rate
Water Development Revenue Refunding Bonds, Series 2001 (TimkenSteel Corporation
Project).



5.
Loan Agreement, dated as of June 1, 2003, between the Ohio Air Quality
Development Authority and TimkenSteel Corporation (as assignee of The Timken
Company), in connection with the $8,500,000 State of Ohio Pollution Control
Revenue Refunding Bonds, Series 2003 (TimkenSteel Corporation Project).



6.
Loan Agreement, dated as of May 1, 2001, between the Ohio Air Quality
Development Authority and TimkenSteel Corporation (as assignee of The Timken
Company), in connection with the $9,500,000 State of Ohio Multi-Modal
Interchangeable Rate Air Quality Development Revenue Refunding Bonds, Series
2001 (TimkenSteel Corporation Project).









--------------------------------------------------------------------------------




Annex II
None.






--------------------------------------------------------------------------------






Exhibit A-2
TIMKENSTEEL MATERIAL SERVICES, LLC
OFFICER’S CERTIFICATE
December 21, 2015
The undersigned officer of TimkenSteel Material Services, LLC, a Delaware
limited liability company (the “Company”), hereby certifies, as of the date
hereof in connection with the execution, delivery and performance by the Company
of the Amendment and Restatement Agreement, dated as of the date hereof (the
“Amendment”), among TimkenSteel Corporation, an Ohio corporation (the
“Borrower”), the Company, the other subsidiaries of the Borrower party thereto,
the Lenders (as defined below) listed on the signature pages thereof and
JPMorgan Chase Bank, N.A., as administrative agent for the Lenders (in such
capacity, the “Agent”), which amends and restates in its entirety that certain
Credit Agreement, dated as of June 30, 2014 (as amended by the Amendment, the
“Financing Agreement”), among the Company, the Borrower, the other subsidiaries
of the Borrower party thereto, the financial institutions party thereto from
time to time as Lenders (the “Lenders”) and the Agent, and with the consummation
of the transactions contemplated thereby and the opinion of Jones Day (the
“Opinion”) delivered in connection therewith, as follows:
1.    Attached as (a) Annex I hereto is a list of all indentures, mortgages,
deeds of trust, security and/or pledge agreements, guarantees, loan and/or
credit agreements and other agreements or instruments (other than the Documents
and the other Loan Documents (as defined in the Financing Agreement)) and
(b) Annex II hereto is a list of all decrees and orders, in each case in clause
(a) and (b) above, to which the Company is a party or that are otherwise binding
upon the Company or any of its assets or property and that contain financial or
other covenants or provisions for defaults or events of default or similar
events or occurrences or other provisions that otherwise would or could have the
effect of (i) restricting the types of provisions that any other agreement to
which the Company becomes a party may contain, (ii) restricting the conduct of
the Company’s business, the incurrence by the Company of indebtedness,
guarantees, or other liabilities or obligations, or the creation of liens upon
any of the Company’s property or assets, or otherwise restricting the execution,
delivery, and performance of, or the consummation of the transactions
contemplated by, the Financing Agreement or any of the other Documents to which
the Company is a party, or (iii) resulting in, or requiring the creation or
imposition of, any lien upon any of the Company’s assets or property as a result
of the execution, delivery or performance of, or the consummation of the
transactions contemplated by, any of the Documents to which the Company is a
party.


A true and complete copy of each of the above agreements, instruments, decrees
and orders has heretofore been furnished to Jones Day.






--------------------------------------------------------------------------------




No default or event of default under, or violation of, any such agreement,
instrument, decree or order exists or, immediately after giving effect to entry
into the Documents or consummation of any of the transactions contemplated
thereby, will exist.
2.     The nature of the Company’s business and properties, and the purpose of
the Company, is to engage in the following businesses and activities: machining
and marketing custom-alloy steel bars and tubes for use in oilfield drilling and
completion operations and related activities. The Company is not engaged in any
activity or business, and does not own any properties, not permitted pursuant to
those provisions of its Certificate of Formation, as amended, specifying the
nature of the Company’s business and the purposes of the Company. The Company
does not engage or propose to engage in any industry or business or activity, or
own any property or asset, that causes or would cause it to be subject to
special local, state or federal regulation not applicable to business
organizations generally (including, without limitation, those regulations
applicable only to banks, savings and loan institutions, insurance companies,
public utilities or investment companies).


3.    To the best knowledge of the Company (i) no proceeding is pending in any
jurisdiction for the dissolution or liquidation of the Company, and the Company
has not filed any certificate or order of dissolution, (ii) no event has
occurred that has adversely affected the good standing of the Company under the
laws of its state of formation or that has resulted in or requires the
dissolution or termination of the Company, and the Company has paid all taxes
currently due, if any, and taken all other action required by state law to
maintain such good standing and (iii) no grounds exist for the revocation or
forfeiture of the Company’s Certificate of Formation.


4.    Jones Day may rely upon the accuracy of all factual representations and
warranties of the Company contained in the Documents, the other Loan Documents
(as defined in the Financing Agreement), in this Officer’s Certificate and in
all documents and certificates referred to therein or delivered in connection
therewith.


Capitalized terms used but not defined in this Officer’s Certificate have the
meanings ascribed to them in the Opinion.
[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.
TIMKENSTEEL MATERIAL SERVICES, LLC


By:____________________________________
Name:
Title:








--------------------------------------------------------------------------------




Annex I
First Amended and Restated Letter of Credit, Reimbursement and Security
Agreement, dated as of the date hereof, among PNC Bank, National Association,
the Company and the other Loan Parties named therein, related to the Air Quality
Bonds.






--------------------------------------------------------------------------------




Annex II
None.






--------------------------------------------------------------------------------






Exhibit A-3
TSB METAL RECYCLING LLC
OFFICER’S CERTIFICATE
December 21, 2015
The undersigned officer of TSB Metal Recycling LLC, an Ohio limited liability
company (the “Company”), hereby certifies, as of the date hereof in connection
with the execution, delivery and performance by the Company of the Amendment and
Restatement Agreement, dated as of the date hereof (the “Amendment”), among
TimkenSteel Corporation, an Ohio corporation (the “Borrower”), the Company, the
other subsidiaries of the Borrower party thereto, the Lenders (as defined below)
listed on the signature pages thereof and JPMorgan Chase Bank, N.A., as
administrative agent for the Lenders (in such capacity, the “Agent”), which
amends and restates in its entirety that certain Credit Agreement, dated as of
June 30, 2014 (as amended by the Amendment, the “Financing Agreement”), among
the Company, the Borrower, the other subsidiaries of the Borrower party thereto,
the financial institutions party thereto from time to time as Lenders (the
“Lenders”) and the Agent, and with the consummation of the transactions
contemplated thereby and the opinion of Jones Day (the “Opinion”) delivered in
connection therewith, as follows:
5.Attached as (a) Annex I hereto is a list of all indentures, mortgages, deeds
of trust, security and/or pledge agreements, guarantees, loan and/or credit
agreements and other agreements or instruments (other than the Documents and the
other Loan Documents (as defined in the Financing Agreement)) and (b) Annex II
hereto is a list of all decrees and orders, in each case in clause (a) and (b)
above, to which the Company is a party or that are otherwise binding upon the
Company or any of its assets or property and that contain financial or other
covenants or provisions for defaults or events of default or similar events or
occurrences or other provisions that otherwise would or could have the effect of
(i) restricting the types of provisions that any other agreement to which the
Company becomes a party may contain, (ii) restricting the conduct of the
Company’s business, the incurrence by the Company of indebtedness, guarantees,
or other liabilities or obligations, or the creation of liens upon any of the
Company’s property or assets, or otherwise restricting the execution, delivery,
and performance of, or the consummation of the transactions contemplated by, the
Financing Agreement or any of the other Documents to which the Company is a
party, or (iii) resulting in, or requiring the creation or imposition of, any
lien upon any of the Company’s assets or property as a result of the execution,
delivery or performance of, or the consummation of the transactions contemplated
by, any of the Documents to which the Company is a party.


A true and complete copy of each of the above agreements, instruments, decrees
and orders has heretofore been furnished to Jones Day.






--------------------------------------------------------------------------------




No default or event of default under, or violation of, any such agreement,
instrument, decree or order exists or, immediately after giving effect to entry
into the Documents or consummation of any of the transactions contemplated
thereby, will exist.
6.The nature of the Company’s business and properties, and the purpose of the
Company, is to engage in the following businesses and activities: operating a
full-service scrap-processing facility which buys, sells and recycles ferrous
and non-ferrous scrap materials and providing services to improve customers’
waste segregation and handling processes.. The Company is not engaged in any
activity or business, and does not own any properties, not permitted pursuant to
those provisions of its Articles of Organization, as amended, specifying the
nature of the Company’s business and the purposes of the Company. The Company
does not engage or propose to engage in any industry or business or activity, or
own any property or asset, that causes or would cause it to be subject to
special local, state or federal regulation not applicable to business
organizations generally (including, without limitation, those regulations
applicable only to banks, savings and loan institutions, insurance companies,
public utilities or investment companies).


7.To the best knowledge of the Company (i) no proceeding is pending in any
jurisdiction for the dissolution or liquidation of the Company, and the Company
has not filed any certificate or order of dissolution, (ii) no event has
occurred that has adversely affected the good standing of the Company under the
laws of its state of formation or that has resulted in or requires the
dissolution or termination of the Company, and the Company has paid all taxes
currently due, if any, and taken all other action required by state law to
maintain such good standing and (iii) no grounds exist for the revocation or
forfeiture of the Company’s Articles of Organization.


8.Jones Day may rely upon the accuracy of all factual representations and
warranties of the Company contained in the Documents, the other Loan Documents
(as defined in the Financing Agreement), in this Officer’s Certificate and in
all documents and certificates referred to therein or delivered in connection
therewith.


Capitalized terms used but not defined in this Officer’s Certificate have the
meanings ascribed to them in the Opinion.
[Remainder of page intentionally left blank.]






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, I have hereunto set my hand as of the date first set forth
above.
TSB METAL RECYCLING LLC


By:____________________________________
Name:
Title:








--------------------------------------------------------------------------------




 
Annex I
First Amended and Restated Letter of Credit, Reimbursement and Security
Agreement, dated as of the date hereof, among PNC Bank, National Association,
the Company and the other Loan Parties named therein, related to the Air Quality
Bonds.






--------------------------------------------------------------------------------






Annex II
None.






--------------------------------------------------------------------------------






Exhibit B


Copies of Ohio Financing Statements


See attached.






--------------------------------------------------------------------------------




Exhibit C


Copy of Delaware Financing Statement


See attached.










--------------------------------------------------------------------------------




EXHIBIT C
FORM OF BORROWING BASE CERTIFICATE
[Attached]






--------------------------------------------------------------------------------




 
[chaselogo.jpg]
BORROWING BASE REPORT
TimkenSteel Corporation
 
Obligor Number:
 
 
 Date:
 Rpt # 1
 
Loan Number:
 
Period Covered: 11-1-15 to 11-30-15
COLLATERAL CATEGORY
A/R
Inventory
Total Eligible Collateral
 
 
Description
 
 
 
 
1
Beginning Balance ( Previous report - Line 8)
 
 
 
 
2
Additions to Collateral (Gross Sales or Purchases)
 
 
 
 
3
Other Additions (Add back any non-A/R cash in line 3)
 
 
 
 
4
Deductions to Collateral (Cash Received)
 
 
 
 
5
Deductions to Collateral (Discounts, other)
 
 
 
 
6
Deductions to Collateral (Credit Memos, all)
 
 
 
 
7
Other non-cash credits to A/R
 
 
 
 
8
Total Ending Collateral Balance
 
 
 
 
9
Less Ineligible - Past Due
 
 
 
 
10
Less Ineligible - Cross-age (50%)
 
 
 
 
11
Less Ineligible - Aged Credits
 
 
 
 
12
Less Ineligible - Foreign
 
 
 
 
13
Less Ineligible - Contra
 
 
 
 
14
Less Ineligible - Bill and Hold (Safety Stock)
 
 
 
 
15
Less Ineligible - Rebates
 
 
 
 
16
Less Ineligible - Other (attach schedule)
 
 
 
 
17
Total Ineligibles -Accounts Receivable
 
 
 
 
 
 
 
 
 
 
18
Less Ineligible -- Maintenance Parts/Tooling
 
 
 
 
19
Less Ineligible -- Brokerage in transit accrual
 
 
 
 
20
Less Ineligible -- Full Cost Inventory Reserve
 
 
 
 
21
Less Ineligible -- Inventory Slow-moving/Obsolete
 
 
 
 
22
Less Ineligible -- Inventory Offsite not covered
 
 
 
 
23
Less Ineligible -- Intercompany Profit
 
 
 
 
24
Less Ineligible -- Stator Reserve (TMS only)
 
 
 
 
25
Less Ineligible -- WIP (TMS only)
 
 
 
 
26
Less Ineligible -- Consigned/Customer Owned
 
 
 
 
27
Less Ineligible -- Other (attach schedule)
 
 
 
 
28
Total Ineligibles Inventory
 
 
 
 
 
 
 
 
 
 
29
Total Eligible Collateral
 
 
 
 
30
Advance Rate Percentage
 
 
Blended
 
31
Net Available - Borrowing Base Value
 
 
 
 
32
Reserves ( Other)
 
 
 
 
31
Total Borrowing Base Value
 
 
 
 
31A
Total M&E Component (Consolidated Only)
 
 
 
 
31B
Reserve for Qualified IRB Obligations (Consolidated Only)
 
 
 
 
32
Total Availability/ CAPS
 
 
 
 
33
 Revolver Line
300,000,000.00


 
Total Revolver Line
$300,000,000.00
34
Maximum Borrowing Limit (Lesser of 32. or 33.)*
 
 
Total Available
 
34A
Suppressed Availability
 
 
 
 
 
LOAN STATUS
 
 
 
 
35
Previous Loan Balance (Previous Report Line 38)
 
 
 
 
36
Less: A. Net Collections (Same as line 4)
 
 
 
 
 
                B. Adjustments / Other _________________
 
 
 
 
37
Add: A. Request for Funds
 
 
 
 
 
               B. Adjustments / Other __________________
 
 
 
 
38
New Loan Balance
 
 
Total New Loan Balance:
 
39
Letters of Credit/Bankers Acceptance Outstanding
 
 
 
 
40
Availability Not Borrowed (Lines 34 less 38 & 39)
 
 
 
 
41
Term Loan
 
 
 
 
42
OVERALL EXPOSURE (lines 38, 39 & 41)
 
 
 
 
 
Pursuant to, and in accordance with, the terms and provisions of that certain
Loan and Security Agreement ("Agreement"), between JPM Chase ("Secured Party")
and
 
______________________________ ("Borrower"), Borrower is executing and
delivering to Secured Party this Collateral Report accompanied by supporting
data (collectively referred to as ("Report"). Borrower warrants and represents
to Secured Party that this Report is true, correct, and based on information
contained in
 
Borrower's own financial accounting records. Borrower, by the execution of this
Report, hereby ratifies, confirms and affirms all of the terms, conditions and
provisions of the Agreement, and further certifies on this _______ day of
___________________, ________, that the Borrower is in compliance with said
Agreement.
 
 BORROWER NAME:
 
 AUTHORIZED SIGNATURE:
 
 
 
 
 
 
 
TIMKEN STEEL CORPORATION
 
 
 
 
 
 
 
 
 
 







--------------------------------------------------------------------------------

            

EXHIBIT D
[FORM OF]
COMPLIANCE CERTIFICATE
TIMKENSTEEL CORPORATION


To:
The Lenders parties to the

Credit Agreement Described Below


This Compliance Certificate (this “Certificate”) is furnished pursuant to that
certain Amended and Restated Credit Agreement dated as of December 21, 2015 (as
amended, modified, renewed or extended from time to time, the “Agreement”) among
TimkenSteel Corporation (the “Borrower”), the other Loan Parties, the Lenders
party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent for the
Lenders. Unless otherwise defined herein, capitalized terms used in this
Compliance Certificate have the meanings ascribed thereto in the Agreement.


THE UNDERSIGNED HEREBY CERTIFIES THAT:


1.    I am the duly elected of the Borrower;


2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements [for quarterly or monthly financial
statements add: and such financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes];


3.     The examinations described in paragraph 2 did not disclose, except as set
forth below, and I have no knowledge of (i) the existence of any condition or
event which constitutes a Default during or at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate or (ii) any change in GAAP or in the application thereof that has
occurred since the date of the audited financial statements referred to in
Section 3.04 of the Agreement;


4.    I hereby certify that no Loan Party has changed (i) its name, (ii) its
chief executive office, (iii) principal place of business, (iv) the type of
entity it is or (v) its state of incorporation or organization without having
given the Administrative Agent the notice required by Section 4.15 of the
Security Agreement;


5. Schedule I attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with the financial covenants set forth in
Section 6.13 of the Agreement, all of which data and computations are true,
complete and correct in all material respects; and


6.    Schedule II hereto sets forth (i) the computations necessary to determine
the Applicable Rate commencing on the Business Day this certificate is delivered
and (ii) the Category from the definition of Applicable Rate determined by the
computations.





    

--------------------------------------------------------------------------------




Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the (i) nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event or (ii) the change in GAAP or
the application thereof and the effect of such change on the attached financial
statements:
                                                    
                                                    
                                                    








--------------------------------------------------------------------------------

            

The foregoing certifications, together with the computations set forth in
Schedule I and Schedule II hereto and the financial statements delivered with
this Certificate in support hereof, are made and delivered this day of , .
_____________________________


By:                    
Name:                
Title:                



    

--------------------------------------------------------------------------------

            



SCHEDULE I


Compliance as of _________, ____ with
Sections 6.13(a) and 6.13(b) of the Agreement



    

--------------------------------------------------------------------------------






SCHEDULE II


Borrower’s Applicable Rate Calculation


(i)
Computation: _____________



(ii)    Category from Grid in Definition of Applicable Rate: ________________






















































    








--------------------------------------------------------------------------------




EXHIBIT E
LIST OF CLOSING DOCUMENTS1 
TIMKENSTEEL CORPORATION
AMENDED AND RESTATED
ABL CREDIT FACILITY


December 21, 2015
A.    LOAN DOCUMENTS
1.
Amendment and Restatement Agreement by and among TimkenSteel Corporation, an
Ohio corporation (the “Borrower”), the other Loan Parties party thereto, the
financial institutions party thereto as Lenders and JPMorgan Chase Bank, N.A.,
as Administrative Agent (the “Administrative Agent”).

ANNEXES
Annex A
--
Restated Credit Agreement
 
 
 

2.
Amended and Restated Credit Agreement (the “Credit Agreement”) by and among the
Borrower, the other Loan Parties from time to time parties thereto, the
institutions from time to time parties thereto as Lenders (the “Lenders”) and
the Administrative Agent, evidencing an asset-based revolving credit facility to
the Borrower from the Lenders in an initial aggregate principal amount of
$300,000,000.



















1 Each capitalized term used herein and not defined herein shall have the
meaning assigned to such term in the above-defined Credit Agreement. Items
appearing in bold and italics shall be prepared and/or provided by the Borrower
and/or Borrower’s counsel.








--------------------------------------------------------------------------------




SCHEDULES
Commitment Schedule
Schedule 1.01(a)
--
Certain TimkenSteel Stockholders
Schedule 1.01(b)
--
Material Subsidiaries
Schedule 1.01(c)
--
Existing Letters of Credit
Schedule 3.05
--
Properties
Schedule 3.06
--
Disclosed Matters
Schedule 3.14
--
Insurance
Schedule 3.15
--
Capitalization and Subsidiaries
Schedule 6.01
--
Existing Indebtedness
Schedule 6.02
--
Existing Liens
Schedule 6.04
--
Existing Investments
Schedule 6.09
--
Transactions with Affiliates
Schedule 6.10
--
Existing Restrictions
Schedule 9.04
--
Disqualified Competitors







EXHIBITS
Exhibit A
--
Form of Assignment and Assumption
Exhibit B
--
Form of Opinion of Loan Parties’ Counsel
Exhibit C
--
Form of Borrowing Base Certificate
Exhibit D
--
Form of Compliance Certificate
Exhibit E
--
List of Closing Documents
Exhibit F-1
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Not Partnerships)
Exhibit F-2
--
Form of U.S. Tax Certificate (Foreign Participants That Are Not Partnerships)
Exhibit F-3
--
Form of U.S. Tax Certificate (Foreign Participants That Are Partnerships)
Exhibit F-4
--
Form of U.S. Tax Certificate (Foreign Lenders That Are Partnerships)
Exhibit G-1
--
Form of Borrowing Request
Exhibit G-2
--
Form of Interest Election Request
Exhibit H
--
Form of Note
Exhibit I
--
Form of Joinder Agreement
Exhibit J
--
Form of Intercreditor Agreement



3.
Notes executed by the Borrower in favor of each of the Lenders, if any, which
has requested a note pursuant to Section 2.10(f) of the Credit Agreement.

4.
Amended and Restated Pledge and Security Agreement executed by the Loan Parties
in favor of the Administrative Agent, together with pledged instruments and
allonges, stock certificates, stock powers executed in blank, pledge
instructions and acknowledgments, as appropriate.







--------------------------------------------------------------------------------




Exhibit A
--
Legal and Prior Names; Principal Place of Business and Chief Executive Office;
FEIN; State Organization Number and Jurisdiction of Incorporation; Properties
Leased by the Grantors; Properties Owned by the Grantors; Public Warehouses or
Other Locations
Exhibit B
--
Deposit Accounts; Lock Boxes
Exhibit C
--
Letter of Credit Rights; Chattel Paper
Exhibit D
--
Intellectual Property Rights; Intellectual Property Licenses
Exhibit E
--
[Intentionally Omitted]
Exhibit F
--
Fixtures
Exhibit G
--
List of Pledged Collateral, Securities and other Investment Property
Exhibit H
--
Offices in which Financing Statements have been Filed
Exhibit I
--
Amendment
Exhibit J
--
[Intentionally Omitted]
Exhibit K
--
Commercial Tort Claims



5.
Confirmatory Grant of Security Interest in United States Trademarks made by
certain of the Loan Parties in favor of the Administrative Agent for the benefit
of the Secured Parties.

Schedule A
–    Registered Trademarks; Trademark and Service Mark Applications; Other
Trademarks



6.
Certificates of Insurance listing the Administrative Agent as (x) lender loss
payee for the property casualty insurance policies of the Loan Parties, together
with separate lender loss payable endorsements and (y) additional insured with
respect to the liability insurance of the Loan Parties, together with separate
additional insured endorsements.



B.    UCC DOCUMENTS
7.
UCC, tax lien and name variation search reports naming each Loan Party from the
appropriate offices in relevant jurisdictions.

8.
UCC financing statements naming each Loan Party as debtor and the Administrative
Agent as secured party as filed with the appropriate offices in applicable
jurisdictions.

C.    CORPORATE DOCUMENTS
9.
Certificate of each Loan Party, executed by its Secretary or Assistant
Secretary, which shall (A) certify the resolutions of its Board of Directors,
members or other body authorizing the execution, delivery and performance of the
Loan Documents to which it is a party, (B) identify by name and title and bear
the signatures of the officers of such Loan Party authorized to sign the Loan
Documents to which it is a party and (C) contain appropriate attachments,
including the certificate or articles of incorporation or organization of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party and a true and correct copy of its by‑laws or
operating, management or partnership agreement, or other organizational or
governing documents.







--------------------------------------------------------------------------------




10.
Good Standing Certificate for each Loan Party from its jurisdiction of
organization or the substantive equivalent available in the jurisdiction of
organization for each Loan Party from the appropriate governmental officer in
such jurisdiction.

D.    OPINIONS
11.
Opinion of Jones Day, counsel for the Loan Parties.

12.
Opinion of Smith Moore Leatherwood LLP, North Carolina counsel for the Loan
Parties.

E.    CLOSING CERTIFICATES AND MISCELLANEOUS
13.
A Certificate signed by a Financial Officer of the Borrower (i) stating that no
Default has occurred and is continuing, (ii) stating that the representations
and warranties contained in the Loan Documents are true and correct in all
material respects (or in all respects if such representation and warranty is
qualified by Material Adverse Effect or other materiality qualifier), except to
the extent that any such representation or warranty specifically refers to an
earlier date, in which case such representation or warranty is true and correct
in all material respects (or in all respects if such representation or warranty
is qualified by Material Adverse Effect or other materiality qualifier) as of
such earlier date and (iii) certifying as to any other factual matters as may be
reasonably requested by the Administrative Agent.

14.
Solvency Certificate.

15.
Borrowing Base Certificate.

16.
Funding Account Notice.

17.
Mortgages.











--------------------------------------------------------------------------------




EXHIBIT F-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 21, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among TimkenSteel Corporation (the
“Borrower”), the other Loan Parties party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or successor form). By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:    ____________________________________
Name:
Title:
Date: ________ __, 20[__]








--------------------------------------------------------------------------------




EXHIBIT F-2
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 21, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among TimkenSteel Corporation (the
“Borrower”), the other Loan Parties party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable
(or successor form). By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender in writing, and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:    ____________________________________
Name:
Title:
Date: ________ __, 20[__]








--------------------------------------------------------------------------------




EXHIBIT F-3
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 21, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among TimkenSteel Corporation (the
“Borrower”), the other Loan Parties party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY (or
successor form) accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable (or successor form) or (ii) an
IRS Form W-8IMY (or successor form) accompanied by an IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:    ____________________________________
Name:
Title:
Date: ________ __, 20[__]








--------------------------------------------------------------------------------




EXHIBIT F-4
[FORM OF]


U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)


Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 21, 2015 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among TimkenSteel Corporation (the
“Borrower”), the other Loan Parties party thereto, the Lenders party thereto and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to the Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY (or successor form) accompanied by one of the following forms from
each of its partners/members that is claiming the portfolio interest exemption:
(i) an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or successor form)
or (ii) an IRS Form W-8IMY (or successor form) accompanied by an IRS Form W-8BEN
or IRS Form W-8BEN-E, as applicable (or successor form) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:    ____________________________________
Name:
Title:
Date: ________ __, 20[__]










--------------------------------------------------------------------------------




EXHIBIT G-1
[FORM OF]
BORROWING REQUEST


JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


[__________]     

[__________]
Attention: [__________]    

Facsimile: [__________]
E-mail: [__________]


With a copy to:


[__________]
[__________]
Attention: [__________]
Facsimile: [__________]
E-mail: [__________]
Re: TimkenSteel Corporation
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 21, 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among TimkenSteel
Corporation (the “Borrower”), the other Loan Parties from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement. The Borrower hereby gives you notice
pursuant to Section 2.03 of the Credit Agreement that it requests a Borrowing
under the Credit Agreement, and in that connection the Borrower specifies the
following information with respect to such Borrowing requested hereby:
1.
Aggregate principal amount of Borrowing1: __________

2.
Date of Borrowing (which shall be a Business Day): __________

3.
Type of Borrowing (ABR or Eurodollar): __________

4.
Interest Period and the last day thereof (if a Eurodollar Borrowing):2
__________







--------------------------------------------------------------------------------




5.
Location and number of the account of the Borrower or any Subsidiary to which
proceeds of Borrowing are to be disbursed: __________



[Signature Page Follows]












































































__________________________


1 Not less than applicable amounts specified in Section 2.02(c).
2 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.






--------------------------------------------------------------------------------




The undersigned hereby represents and warrants that the conditions to lending
specified in Section[s] [4.01 and]1 4.02 of the Credit Agreement are satisfied
as of the date hereof.
Very truly yours,

TIMKENSTEEL CORPORATION,
as the Borrower




By:______________________________
Name:
Title:




































































_________________________________


1 To be included only for Borrowings on the Restatement Effective Date.






--------------------------------------------------------------------------------




EXHIBIT G-2
[FORM OF]
INTEREST ELECTION REQUEST


JPMorgan Chase Bank, N.A.,
as Administrative Agent
for the Lenders referred to below


[__________]    

[__________]
Attention: [_______]
Facsimile: ([__]) [__]-[_____]
E-mail: [__________]


Re: TimkenSteel Corporation
[Date]
Ladies and Gentlemen:
Reference is hereby made to the Amended and Restated Credit Agreement dated as
of December 21, 2015 (as the same may be amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among TimkenSteel
Corporation (the “Borrower”), the other Loan Parties from time to time party
thereto, the Lenders from time to time party thereto and JPMorgan Chase Bank,
N.A., as administrative agent (in such capacity, the “Administrative Agent”).
Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Credit Agreement. The Borrower hereby gives you notice
pursuant to Section 2.08 of the Credit Agreement that it requests to
[convert][continue] an existing Borrowing under the Credit Agreement, and in
that connection the Borrower specifies the following information with respect to
such [conversion][continuation] requested hereby:
1.
Date, Type, principal amount and Interest Period (if applicable) of existing
Borrowing: __________

2.
Aggregate principal amount of resulting Borrowing: __________

3.
Effective date of interest election (which shall be a Business Day): __________

4.
Type of Borrowing (ABR or Eurodollar): __________

5.
Interest Period and the last day thereof (if a Eurodollar Borrowing):1
__________

[Signature Page Follows]




_____________________________________


1 Which must comply with the definition of “Interest Period” and end not later
than the Maturity Date.






--------------------------------------------------------------------------------




Very truly yours,

TIMKENSTEEL CORPORATION,
as Borrower




By:______________________________
Name:
Title:








--------------------------------------------------------------------------------




EXHIBIT H


[FORM OF]
NOTE
December 21, 2015
FOR VALUE RECEIVED, the undersigned, TIMKENSTEEL CORPORATION, an Ohio
corporation (the “Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to [NAME OF
LENDER] (the “Lender”) and its registered assigns the aggregate unpaid Dollar
Amount of all Loans made by the Lender to the Borrower pursuant to the “Credit
Agreement” (as defined below) on the Maturity Date or on such earlier date as
may be required by the terms of the Credit Agreement. Capitalized terms used
herein and not otherwise defined herein are as defined in the Credit Agreement.
The Borrower promises to pay interest on the unpaid principal amount of each
Loan made to it from the date of such Loan until such principal amount is paid
in full at a rate or rates per annum determined in accordance with the terms of
the Credit Agreement. Interest hereunder is due and payable at such times and on
such dates as set forth in the Credit Agreement.
At the time of each Loan, and upon each payment or prepayment of principal of
each Loan, the Lender shall make a notation either on the schedule attached
hereto and made a part hereof, or in such Lender’s own books and records, in
each case specifying the amount of such Loan, the respective Interest Period
thereof (in the case of Eurodollar Loans) or the amount of principal paid or
prepaid with respect to such Loan, as applicable; provided that the failure of
the Lender to make any such recordation or notation shall not affect the
Obligations of the Borrower hereunder or under the Credit Agreement.
This Note is one of the notes referred to in, and is entitled to the benefits
of, that certain Amended and Restated Credit Agreement dated as of December 21,
2015 by and among the Borrower, the other Loan Parties from time to time parties
thereto, the financial institutions from time to time parties thereto as Lenders
and JPMorgan Chase Bank, N.A., as Administrative Agent (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). The Credit Agreement, among other things, (i) provides for
the making of Loans by the Lender to the Borrower from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar Amount of such
Lender’s Commitment, the indebtedness of the Borrower resulting from each such
Loan to it being evidenced by this Note, and (ii) contains provisions for
acceleration of the maturity hereof upon the happening of certain stated events
and also for prepayments of the principal hereof prior to the maturity hereof
upon the terms and conditions therein specified.
This Note is secured by the Collateral Documents. Reference is hereby made to
the Collateral Documents for a description of the collateral thereby mortgaged,
warranted, bargained, sold, released, conveyed, assigned, transferred, pledged
and hypothecated, the nature and extent of the security for this Note, the
rights of the holder of this Note, the Administrative Agent in respect of such
security and otherwise.
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.
Whenever in this Note reference is made to the Administrative Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns. The provisions of this
Note shall be binding upon and shall inure to the benefit of said successors and
assigns. The Borrower’s successors and assigns shall include, without
limitation, a receiver, trustee or debtor in possession of or for the Borrower.






--------------------------------------------------------------------------------




This Note shall be construed in accordance with and governed by the law of the
State of New York.
*****








--------------------------------------------------------------------------------




TIMKENSTEEL CORPORATION
By:                        
Name:
Title:



Note

--------------------------------------------------------------------------------




SCHEDULE OF LOANS AND PAYMENTS OR PREPAYMENTS
Date
Amount of Loan
Interest Period/Rate
Amount of Principal Paid or Prepaid
Unpaid Principal Balance
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 




Note

--------------------------------------------------------------------------------




EXHIBIT I


[FORM OF]


JOINDER AGREEMENT


THIS JOINDER AGREEMENT (this “Agreement”), dated as of [__________], 20[__], is
entered into between [__________], a [__________] (the “New Subsidiary”) and
JPMORGAN CHASE BANK, N.A., in its capacity as administrative agent (the
“Administrative Agent”) under that certain Amended and Restated Credit Agreement
dated as of December 21, 2015 (as the same may be amended, modified, extended or
restated from time to time, the “Credit Agreement”) among TIMKENSTEEL
CORPORATION (the “Borrower”), the other Loan Parties party thereto, the Lenders
party thereto and the Administrative Agent for the Lenders. All capitalized
terms used herein and not otherwise defined herein shall have the meanings set
forth in the Credit Agreement.


The New Subsidiary and the Administrative Agent, for the benefit of the Lenders,
hereby agree as follows:


1.    The New Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the New Subsidiary will be deemed to be a Loan
Party under the Credit Agreement and a “Loan Guarantor” for all purposes of the
Credit Agreement and shall have all of the obligations of a Loan Party and a
Loan Guarantor thereunder as if it had executed the Credit Agreement. The New
Subsidiary hereby ratifies, as of the date hereof, and agrees to be bound by,
all of the terms, provisions and conditions contained in the Credit Agreement,
including without limitation (a) all of the representations and warranties of
the Loan Parties set forth in Article III of the Credit Agreement, *[and]* (b)
all of the covenants set forth in Articles V and VI of the Credit Agreement
*[and (c) all of the guaranty obligations set forth in Article X of the Credit
Agreement. Without limiting the generality of the foregoing terms of this
paragraph 1, the New Subsidiary, subject to the limitations set forth in
Sections 10.10 and 10.13 of the Credit Agreement, hereby guarantees, jointly and
severally with the other Loan Guarantors, to the Administrative Agent and the
Lenders, as provided in Article X of the Credit Agreement, the prompt payment
and performance of the Guaranteed Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise)
strictly in accordance with the terms thereof and agrees that if any of the
Guaranteed Obligations are not paid or performed in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration or otherwise), the
New Subsidiary will, jointly and severally together with the other Loan
Guarantors, promptly pay and perform the same, without any demand or notice
whatsoever, and that in the case of any extension of time of payment or renewal
of any of the Guaranteed Obligations, the same will be promptly paid in full
when due (whether at extended maturity, as a mandatory prepayment, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.]* *[The New Subsidiary has delivered to the Administrative Agent an
executed Loan Guaranty.]*


2.    If required, the New Subsidiary is, simultaneously with the execution of
this Agreement, executing and delivering such Collateral Documents (and such
other documents and instruments) as requested by the Administrative Agent in
accordance with the Credit Agreement.


3.    The address of the New Subsidiary for purposes of Section 9.01 of the
Credit Agreement is as follows:


                                
                                






--------------------------------------------------------------------------------




                                
                                


4.    The New Subsidiary hereby waives acceptance by the Administrative Agent
and the Lenders of the guaranty by the New Subsidiary upon the execution of this
Agreement by the New Subsidiary.


5.    This Agreement may be executed in any number of counterparts, each of
which when so executed and delivered shall be an original, but all of which
shall constitute one and the same instrument.


6.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer, as of the day and year first above written.


[NEW SUBSIDIARY]


By:                        
Name:                        
Title:                        


Acknowledged and accepted:


JPMORGAN CHASE BANK, N.A., as Administrative
Agent


By:                        
Name:                        
                








--------------------------------------------------------------------------------




EXHIBIT J




[FORM OF]
INTERCREDITOR AGREEMENT


[Attached]






--------------------------------------------------------------------------------






INTERCREDITOR AGREEMENT
Intercreditor Agreement (this “Agreement”), dated as of [__________], among
JPMorgan Chase Bank, N.A., as Administrative Agent (in such capacity, with its
successors and assigns, and as more specifically defined below, the “ABL
Representative”) for the ABL Secured Parties (as defined below), [__________],
as [Term Loan] Representative (in such capacity, with its successors and
assigns, and as more specifically defined below, the “[Term Loan]
Representative”) for the [Term Loan] Secured Parties (as defined below), and
each of the Loan Parties (as defined below) party hereto.
WHEREAS TimkenSteel Corporation, an Ohio corporation (“Borrower”), the ABL
Representative and certain financial institutions and other entities are parties
to the Amended and Restated Credit Agreement, dated as of December 21, 2015 (the
“Existing ABL Agreement”), pursuant to which such financial institutions and
other entities have agreed to make loans and extend other financial
accommodations to the Loan Parties;
WHEREAS Borrower, the [Term Loan] Representative and certain financial
institutions and other entities are parties to the [Term Loan Credit Agreement]
dated as of the date hereof (the “Existing [Term Loan] Agreement”), pursuant to
which such financial institutions and other entities have agreed to [make term
loans] to Borrower, and such [term loans] are guaranteed by certain of the Loan
Parties;
WHEREAS, the Loan Parties have granted to the ABL Representative security
interests in the ABL Collateral as security for payment and performance of the
ABL Obligations; and
WHEREAS, the Loan Parties have granted to the [Term Loan] Representative
security interests in the [Term Loan] Collateral as security for payment and
performance of the [Term Loan] Obligations.
NOW THEREFORE, in consideration of the foregoing and the mutual covenants herein
contained and other good and valuable consideration, the existence and
sufficiency of which is expressly recognized by all of the parties hereto, the
parties agree as follows:
SECTION 1. Definitions; Rules of Construction.
1.1    UCC Definitions. The following terms which are defined in the Uniform
Commercial Code are used herein as so defined: Accounts, Chattel Paper,
Commercial Tort Claims, Deposit Accounts, Documents, Equipment, General
Intangibles, Goods, Instruments, Inventory, Investment Property, Letter of
Credit, Letter of Credit Rights, Records and Supporting Obligations.
1.2.     Defined Terms. The following terms, as used herein, have the following
meanings:
“ABL Agreement” means the collective reference to (a) the Existing ABL
Agreement, (b) any Additional ABL Agreement and (c) any other credit agreement,
loan agreement, note agreement, promissory note, indenture or other agreement or
instrument evidencing or governing the terms of any indebtedness or other
financial accommodation that has been incurred to extend, replace, refinance or
refund in whole or in part the indebtedness and other obligations outstanding
under the Existing ABL Agreement (regardless of whether such replacement,
refunding or refinancing is a “working capital” facility, asset-based facility
or otherwise), any Additional ABL Agreement or any other agreement or instrument
referred to in this clause (c) unless such agreement or instrument expressly
provides that it is not intended to be and is not an ABL Agreement hereunder (a
“Replacement ABL Agreement”). Any reference to the ABL Agreement hereunder shall
be deemed a reference to any ABL Agreement then extant.






--------------------------------------------------------------------------------




“ABL Collateral” means all assets, whether now owned or hereafter acquired by
any Loan Party, in which a Lien is granted or purported to be granted at any
time to any ABL Secured Party as security for any ABL Obligation (including, but
not limited to, Accounts, Chattel Paper, Intellectual Property, Documents,
General Intangibles, Instruments, Inventory, Investment Property, Letters of
Credit and Letter-of-Credit Rights, Supporting Obligations, Deposit Accounts,
cash or cash equivalents, Commercial Tort Claims, Equipment (but only to the
extent such Equipment is accounting systems and related computer hardware,
software, programs, peripherals, and other similar items related thereto), Goods
(but excluding Equipment to the extent it is not accounting systems and related
computer hardware, software, programs, peripherals, and other similar items
related thereto and fixtures), and accessions to, substitutions for, and
replacements, Proceeds and products of the foregoing, together with all books
and records, customer lists, credit files, computer files, programs, printouts,
and other computer materials and records related thereto and any General
Intangibles at any time evidencing or relating to any of the foregoing, and all
other assets of each Loan Party now or hereafter as set forth in the ABL
Security Documents).
“ABL Creditors” means, collectively, the “Lenders” and the other “Secured
Parties”, each as defined in the ABL Agreement.
“ABL DIP Financing” has the meaning set forth in Section 5.2(a).
“ABL Documents” means the ABL Agreement, each ABL Security Document, each ABL
Guarantee and each other “Loan Document” as defined in the ABL Agreement.
“ABL Guarantee” means any guarantee by any Loan Party of any or all of the ABL
Obligations.
“ABL Lien” means any Lien created by the ABL Security Documents.
“ABL Obligations” means (a) all principal of and interest (including without
limitation any Post-Petition Interest) and premium (if any) on all loans made
pursuant to the ABL Agreement or any ABL DIP Financing by the ABL Creditors, (b)
all reimbursement obligations (if any) and interest thereon (including without
limitation any Post-Petition Interest) with respect to any letter of credit or
similar instruments issued pursuant to the ABL Agreement, (c) all Swap
Obligations, (d) all Banking Services Obligations and (e) all guarantee
obligations, indemnities, fees, expenses and other amounts payable from time to
time pursuant to the ABL Documents, in each case whether or not allowed or
allowable in an Insolvency Proceeding. To the extent any payment with respect to
any ABL Obligation (whether by or on behalf of any Loan Party, as Proceeds of
security, enforcement of any right of setoff or otherwise) is declared to be a
fraudulent conveyance or a preference in any respect, set aside or required to
be paid to a debtor in possession, any [Term Loan] Secured Party, receiver or
similar Person, then the obligation or part thereof originally intended to be
satisfied shall, for the purposes of this Agreement and the rights and
obligations of the ABL Secured Parties and the [Term Loan] Secured Parties, be
deemed to be reinstated and outstanding as if such payment had not occurred.
“ABL Obligations Payment Date” means the first date on which (a) the ABL
Obligations (other than those that constitute Unasserted Contingent Obligations)
have been indefeasibly paid in cash in full (or cash collateralized or defeased
in accordance with the terms of the ABL Documents), (b) all commitments to
extend credit under the ABL Documents have been terminated, (c) there are no
outstanding letters of credit or similar instruments issued under the ABL
Documents (other than such as have been cash collateralized or defeased in
accordance with the terms of the ABL Documents), and (d) so long as the [Term
Loan] Obligations Payment Date shall not have occurred, the ABL Representative
has delivered a written notice to the [Term Loan] Representative stating that
the events described in clauses (a), (b) and (c) have occurred to the
satisfaction of the ABL Secured Parties.






--------------------------------------------------------------------------------




“ABL Priority Collateral” means all ABL Collateral other than [Term Loan]
Priority Collateral.
“ABL Representative” has the meaning set forth in the introductory paragraph
hereof. In the case of any Replacement ABL Agreement, the ABL Representative
shall be the Person identified as such in such Agreement.
“ABL Secured Parties” means the ABL Representative, the ABL Creditors and any
other holders of the ABL Obligations.
“ABL Security Documents” means the “Collateral Documents” as defined in the ABL
Agreement, and any other documents that are designated under the ABL Agreement
as “ABL Security Documents” for purposes of this Agreement.
“Access Period” means, with respect to each parcel or item of [Term Loan]
Priority Collateral, the period, following the commencement of any Enforcement
Action, which begins on the earlier of (a) the day on which the ABL
Representative provides the [Term Loan] Representative with the notice of its
election to request access to such parcel or item of [Term Loan] Priority
Collateral pursuant to Section 3.4(c) and (b) the fifth Business Day after the
[Term Loan] Representative provides the ABL Representative with notice that the
[Term Loan] Representative (or its agent) has obtained possession or control of
such parcel or item of [Term Loan] Priority Collateral and ends on the earliest
of (i) the day which is 180 days after the date (the “Initial Access Date”) on
which the ABL Representative initially obtains the ability to take physical
possession of, remove or otherwise control physical access to, or actually uses,
such parcel or item of [Term Loan] Priority Collateral plus such number of days,
if any, after the Initial Access Date that it is stayed or otherwise prohibited
by law or court order from exercising remedies with respect to associated ABL
Priority Collateral, (ii) the date on which all or substantially all of the ABL
Priority Collateral associated with such parcel or item of [Term Loan] Priority
Collateral is sold, collected or liquidated, (iii) the ABL Obligations Payment
Date and (iv) the date on which the default which resulted in such Enforcement
Action has been cured or waived in writing.
“Additional ABL Agreement” means any agreement approved for designation as such
by the ABL Representative and the [Term Loan] Representative.
“Additional [Term Loan] Agreement” means any agreement approved for designation
as such by the ABL Representative and the [Term Loan] Representative.
“Banking Services Obligations” means, with respect to any Loan Party, any
obligations of such Loan Party owed to any ABL Secured Party (or any of its
affiliates) in respect of treasury management services (including, without
limitation, controlled disbursement, automated clearinghouse transactions,
return items, overdrafts and interstate depository network services), credit
card services, stored valued card services or other cash management services.
“Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101 et
seq.), as amended from time to time.
“Borrower” has the meaning set forth in the first WHEREAS clause above.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.






--------------------------------------------------------------------------------




“Collateral” means, collectively, all ABL Collateral and all [Term Loan]
Collateral.
“Common Collateral” means all Collateral that constitutes both ABL Collateral
and [Term Loan] Collateral.
“Comparable Security Document” means, in relation to any Senior Collateral
subject to any Senior Security Document, that Junior Security Document that
creates a security interest in the same Senior Collateral, granted by the same
Loan Party, as applicable.
“Copyright Licenses” means any and all agreements granting any right in, to or
under Copyrights (whether a Loan Party is licensee or licensor thereunder).
“Copyrights” means all United States, state and foreign copyrights, including
but not limited to copyrights in software and databases, and all “Mask Works”
(as defined under 17 U.S.C. 901 of the U.S. Copyright Act), whether registered
or unregistered, now or hereafter in force, and with respect to any and all of
the foregoing: (i) all registrations and applications therefor, (ii) all
extensions and renewals thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all rights to sue for past, present and future
infringements thereof, (v) all licenses, claims, damages and proceeds of suit
arising therefrom, and (vi) all payments and royalties and rights to payments
and royalties arising out of the sale, lease, license, assignment, or other
disposition thereof.
“Enforcement Action” means, with respect to the ABL Obligations or the [Term
Loan] Obligations, the exercise of any rights and remedies with respect to any
Common Collateral securing such obligations or the commencement or prosecution
of enforcement of any of the rights and remedies under, as applicable, the ABL
Documents or the [Term Loan] Documents, or applicable law, including without
limitation the exercise of any rights of set-off or recoupment, and the exercise
of any rights or remedies of a secured creditor under the Uniform Commercial
Code of any applicable jurisdiction or under the Bankruptcy Code.
“Existing ABL Agreement” has the meaning set forth in the first WHEREAS clause
of this Agreement.
“Existing [Term Loan] Agreement” has the meaning set forth in the second WHEREAS
clause of this Agreement.
“Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, dissolution or assignment for the benefit
of creditors, in each of the foregoing events whether under the Bankruptcy Code
or any similar federal, state or foreign bankruptcy, insolvency, reorganization,
receivership or similar law.
“Intellectual Property” means, collectively, Copyrights, Copyright Licenses,
Patents, Patent Licenses, Trademarks, Trademark Licenses, Trade Secrets, and
Trade Secret Licenses.
“Junior Collateral” means with respect to any Junior Secured Party, any
Collateral on which it has a Junior Lien.
“Junior Documents” means, collectively, with respect to any Junior Obligations,
any provision pertaining to such Junior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Junior Obligation.






--------------------------------------------------------------------------------




“Junior Liens” means (a) with respect to any ABL Priority Collateral, all Liens
securing the [Term Loan] Obligations and (b) with respect to any [Term Loan]
Priority Collateral, all Liens securing the ABL Obligations.
“Junior Obligations” means (a) with respect to any ABL Priority Collateral, all
[Term Loan] Obligations and (b) with respect to any [Term Loan] Priority
Collateral, all ABL Obligations.
“Junior Representative” means (a) with respect to any ABL Obligations or any ABL
Priority Collateral, the [Term Loan] Representative and (b) with respect to any
[Term Loan] Obligations or any [Term Loan] Priority Collateral, the ABL
Representative.
“Junior Secured Parties” means (a) with respect to the ABL Priority Collateral,
all [Term Loan] Secured Parties and (b) with respect to the [Term Loan] Priority
Collateral, all ABL Secured Parties.
“Junior Security Documents” means with respect to any Junior Secured Party, the
Security Documents that secure the Junior Obligations.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, deed
to secure debt, lien, pledge, hypothecation, assignment, assignation, debenture,
encumbrance, charge or security interest in, on or of such asset, (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement (or any financing lease having substantially
the same economic effect as any of the foregoing) relating to such asset and (c)
in the case of securities, any purchase option, call or similar right of a third
party with respect to such securities.
“Lien Priority” means with respect to any Lien of the ABL Representative or
[Term Loan] Representative in the Common Collateral, the order of priority of
such Lien specified in Section 2.1.
“Loan Documents” means, collectively, the ABL Documents and the [Term Loan]
Documents.
“Loan Party” means Borrower and each direct or indirect affiliate or shareholder
(or equivalent) of Borrower or any of its affiliates that is now or hereafter
becomes a party to any ABL Document. All references in this Agreement to any
Loan Party shall include such Loan Party as a debtor-in-possession and any
receiver or trustee for such Loan Party in any Insolvency Proceeding.
“Patent License” means all agreements granting any right in, to, or under
Patents (whether any Loan Party is licensee or licensor thereunder).
“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, now or hereafter in force, and
with respect to any and all of the foregoing, (i) all applications therefore,
(ii) all reissues, divisions, continuations, continuations-in-part, extensions,
renewals, and reexaminations thereof, (iii) all rights corresponding thereto
throughout the world, (iv) all inventions and improvements described therein,
(v) all rights to sue for past, present and future infringements thereof, (vi)
all licenses, claims, damages, and proceeds of suit arising therefrom, and (vii)
all payments and royalties and rights to payments and royalties arising out of
the sale, lease, license, assignment, or other disposition thereof.
“Person” means any person, individual, sole proprietorship, partnership, joint
venture, corporation, limited liability company, unincorporated organization,
association, institution, entity, party, including any government and any
political subdivision, agency or instrumentality thereof.






--------------------------------------------------------------------------------




“Post-Petition Interest” means any interest or entitlement to fees or expenses
or other charges that accrues after the commencement of any Insolvency
Proceeding (or would accrue but for the commencement of an Insolvency
Proceeding), whether or not allowed or allowable in any such Insolvency
Proceeding.
“Priority Collateral” means the ABL Priority Collateral or the [Term Loan]
Priority Collateral.
“Proceeds” means (a) all “proceeds,” as defined in Article 9 of the Uniform
Commercial Code, with respect to the Common Collateral, and (b) whatever is
recoverable or recovered when any Common Collateral is sold, exchanged,
collected, or disposed of, whether voluntarily or involuntarily.
“Real Property” means any right, title or interest in and to real property,
including any fee interest, leasehold interest, easement, or license and any
other right to use or occupy real property, including any right arising by
contract.
“Replacement ABL Agreement” has the meaning set forth in the definition of “ABL
Agreement.”
“Replacement [Term Loan] Agreement” has the meaning set forth in the definition
of “[Term Loan] Agreement.”
“Secured Obligations” means the ABL Obligations and the [Term Loan] Obligations.
“Secured Parties” means the ABL Secured Parties and the [Term Loan] Secured
Parties.
“Security Documents” means, collectively, the ABL Security Documents and the
[Term Loan] Security Documents.
“Senior Collateral” means with respect to any Senior Secured Party, any
Collateral on which it has a Senior Lien.
“Senior Documents” means, collectively, with respect to any Senior Obligation,
any provision pertaining to such Senior Obligation in any Loan Document or any
other document, instrument or certificate evidencing or delivered in connection
with such Senior Obligation.
“Senior Liens” means (a) with respect to the ABL Priority Collateral, all Liens
securing the ABL Obligations and (b) with respect to the [Term Loan] Priority
Collateral, all Liens securing the [Term Loan] Obligations.
“Senior Obligations” means (a) with respect to any ABL Priority Collateral, all
ABL Obligations and (b) with respect to any [Term Loan] Priority Collateral, all
[Term Loan] Obligations.
“Senior Obligations Payment Date” means (a) with respect to ABL Obligations, the
ABL Obligations Payment Date and (b) with respect to any [Term Loan]
Obligations, the [Term Loan] Obligations Payment Date.
“Senior Representative” means (a) with respect to any ABL Priority Collateral,
the ABL Representative and (b) with respect to any [Term Loan] Priority
Collateral, the [Term Loan] Representative.
“Senior Secured Parties” means (a) with respect to the ABL Priority Collateral,
all ABL Secured Parties and (b) with respect to the [Term Loan] Priority
Collateral, all [Term Loan] Secured Parties.






--------------------------------------------------------------------------------




“Senior Security Documents” means with respect to any Senior Secured Party, the
Security Documents that secure the Senior Obligations.
“Swap Obligations” means, with respect to any Loan Party, any obligations of
such Loan Party owed to any ABL Creditor (or any of its affiliates) in respect
of any swap, forward, future or derivative transaction or option or similar
agreement involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or
pricing indices or measures of economic, financial or pricing risk or value or
any similar transaction or any combination of these transactions.
“[Term Loan] Agreement” means the collective reference to (a) the Existing [Term
Loan] Agreement, (b) any Additional [Term Loan] Agreement and (c) any other
credit agreement, loan agreement, note agreement, promissory note, indenture or
other agreement or instrument evidencing or governing the terms of any
indebtedness or other financial accommodation that has been incurred to extend,
replace, refinance or refund in whole or in part the indebtedness and other
obligations outstanding under the Existing [Term Loan] Agreement, any Additional
[Term Loan] Agreement or any other agreement or instrument referred to in this
clause (c) unless such agreement or instrument expressly provides that it is not
intended to be and is not a [Term Loan] Agreement hereunder (a “Replacement
[Term Loan] Agreement”). Any reference to the [Term Loan] Agreement hereunder
shall be deemed a reference to any [Term Loan] Agreement then extant.
“[Term Loan] Collateral” means all assets, whether now owned or hereafter
acquired by any Loan Party, in which a Lien is granted or purported to be
granted to any [Term Loan] Secured Party as security for any [Term Loan]
Obligation.
“[Term Loan] Creditors” means the “[Lenders]” and the other “[Secured Parties]”,
each as defined in the [Term Loan] Agreement.
“[Term Loan] DIP Financing” has the meaning set forth in Section 5.2(b).
“[Term Loan] Documents” means each [Term Loan] Agreement, each [Term Loan]
Security Document, each [Term Loan] Guarantee and each other “[Loan Document]”
as defined in the [Term Loan] Agreement.
“[Term Loan] Guarantee” means any guarantee by any Loan Party of any or all of
the [Term Loan] Obligations.
“[Term Loan] Lien” means any Lien created by the [Term Loan] Security Documents.
“[Term Loan] Obligations” means (a) all principal of and interest (including
without limitation any Post-Petition Interest) and premium (if any) on all
indebtedness under the [Term Loan] Agreement or any [Term Loan] DIP Financing by
the [Term Loan] Creditors, and (b) all guarantee obligations, indemnities, fees,
expenses and other amounts payable from time to time pursuant to the [Term Loan]
Documents, in each case whether or not allowed or allowable in an Insolvency
Proceeding. To the extent any payment with respect to any [Term Loan] Obligation
(whether by or on behalf of any Loan Party, as Proceeds of security, enforcement
of any right of setoff or otherwise) is declared to be a fraudulent conveyance
or a preference in any respect, set aside or required to be paid to a debtor in
possession, any ABL Secured Party, receiver or similar Person, then the
obligation or part thereof originally intended to be satisfied shall, for the
purposes of this Agreement and the rights and obligations of the ABL Secured
Parties and the [Term Loan] Secured Parties, be deemed to be reinstated and
outstanding as if such payment had not occurred.






--------------------------------------------------------------------------------




“[Term Loan] Obligations Payment Date” means the first date on which (a) the
[Term Loan] Obligations (other than those that constitute Unasserted Contingent
Obligations) have been indefeasibly paid in cash in full, (b) all commitments to
extend credit under the [Term Loan] Documents have been terminated, and (c) so
long as the ABL Obligations Payment Date shall not have occurred, the [Term
Loan] Representative has delivered a written notice to the ABL Representative
stating that the events described in clauses (a) and (b) have occurred to the
satisfaction of the [Term Loan] Secured Parties.
“[Term Loan] Priority Collateral” means all Collateral consisting of the
following:
(1)     all Real Property;
(2)    all Fixtures;
(3)    all Equipment;
(4)     to the extent evidencing or governing any of the items referred to in
the preceding clauses (1), (2) and (3), all Supporting Obligations; provided
that to the extent any of the foregoing also relates to ABL Priority Collateral
only that portion related to the items referred to in the preceding clauses (1),
(2) and (3) shall be included in the [Term Loan] Priority Collateral;
(5)    a collateral assignment of all construction agreements, equipment
purchase agreements, equipment refurbishment agreements and all related
warranties related to the Real Property,
(6)    all books and Records relating to the foregoing (including without
limitation all books, databases, customer lists, engineer drawings, and Records,
whether tangible or electronic which contain any information relating to any of
the foregoing); and
(7)    all Proceeds of any of the foregoing (including without limitation, all
insurance proceeds) and all collateral security and guarantees given by any
Person with respect to any of the foregoing;
provided, however, “[Term Loan] Priority Collateral” shall not include Proceeds
from the disposition of any [Term Loan] Priority Collateral permitted by the
[Term Loan] Agreement to the extent such Proceeds are not required to be applied
to the mandatory prepayment of the [Term Loan] Obligations pursuant to the [Term
Loan] Documents, unless such Proceeds either (x) arise from a disposition of
[Term Loan] Priority Collateral resulting from Enforcement Action taken by the
[Term Loan] Secured Parties permitted by this Agreement or (y) deposited in a
segregated cash collateral account with the [Term Loan] Representative (in its
capacity as [Term Loan] Representative under the [Term Loan] Documents) to the
extent required by the [Term Loan] Documents.
“[Term Loan] Representative” has the meaning set forth in the introductory
paragraph hereof. In the case of any Replacement [Term Loan] Agreement, the
[Term Loan] Representative shall be the Person identified as such in such
Agreement.
“[Term Loan] Secured Parties” means the [Term Loan] Representative, the [Term
Loan] Creditors and any other holders of the [Term Loan] Obligations.






--------------------------------------------------------------------------------




“[Term Loan] Security Documents” means the “[Collateral Documents]” as defined
in the [Term Loan] Agreement and any documents that are designated under the
[Term Loan] Agreement as “[Term Loan] Security Documents” for purposes of this
Agreement.
“Trade Secret Licenses” means any and all agreements granting any right in or to
Trade Secrets (whether a Loan Party is licensee or licensor thereunder).
“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how, whether or not reduced to a writing or
other tangible form, now or hereafter in force, owned or used in, or
contem-plated at any time for use in, the business of any Loan Party, including
with respect to any and all of the foregoing: (i) all documents and things
embodying, incorporating, or referring in any way thereto, (ii) all rights to
sue for past, present and future infringement thereof, (iii) all licenses,
claims, damages, and proceeds of suit arising therefrom, and (iv) all payments
and royalties and rights to payments and royalties arising out of the sale,
lease, license, assignment, or other dispositions thereof.
“Trademark Licenses” means any and all agreements granting any right in or to
Trademarks (whether a Loan Party is licensee or licensor thereunder).
“Trademarks” means all United States, state and foreign trademarks, service
marks, certification marks, collective marks, trade names, corporate names,
d/b/as, business names, fictitious business names, Internet domain names, trade
styles, logos, other source or business identifiers, designs and general
intangibles of a like nature, rights of publicity and privacy pertaining to the
names, likeness, signature and biographical data of natural persons, now or
hereafter in force, and, with respect to any and all of the foregoing: (i) all
registrations and applications therefor, (ii) the goodwill of the business
symbolized thereby, (iii) all rights corresponding thereto throughout the world,
(iv) all rights to sue for past, present and future infringement or dilution
thereof or for any injury to goodwill, (v) all licenses, claims, damages, and
proceeds of suit arising therefrom, and (vi) all payments and royalties and
rights to payments and royalties arising out of the sale, lease, license
assignment or other disposition thereof.
“Unasserted Contingent Obligations” means, at any time, ABL Obligations or [Term
Loan] Obligations, as applicable, for taxes, costs, indemnifications,
reimbursements, damages and other liabilities (excluding (a) the principal of,
and interest and premium (if any) on, and fees and expenses relating to, any ABL
Obligation or [Term Loan] Obligation, as applicable, and (b) with respect to ABL
Obligations contingent reimbursement obligations in respect of amounts that may
be drawn under outstanding letters of credit) in respect of which no assertion
of liability (whether oral or written) and no claim or demand for payment
(whether oral or written) has been made (and, in the case of ABL Obligations or
[Term Loan] Obligations, as applicable, for indemnification, no notice for
indemnification has been issued by the indemnitee) at such time.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.
1.3    Rules of Construction. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any






--------------------------------------------------------------------------------




reference herein to any Person shall be construed to include such Person’s
successors and assigns, (c) the words “herein”, “hereof” and “hereunder”, and
words of similar import, shall be construed to refer to this Agreement in its
entirety and not to any particular provision hereof, (d) all references herein
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, this Agreement and (e)
the words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.
SECTION 2. Lien Priority.
1.Lien Subordination. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Junior Lien in respect of any Collateral or of
any Senior Lien in respect of any Collateral and notwithstanding any provision
of the Uniform Commercial Code, any applicable law, any Security Document, any
alleged or actual defect or deficiency in any of the foregoing or any other
circumstance whatsoever, the Junior Representative, on behalf of each Junior
Secured Party, in respect of such Collateral hereby agrees that:
(a)    any Senior Lien in respect of such Collateral, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be and shall remain senior and prior to any Junior Lien in respect of such
Collateral (whether or not such Senior Lien is subordinated to any Lien securing
any other obligation); and
(b)    any Junior Lien in respect of such Collateral, regardless of how
acquired, whether by grant, statute, operation of law, subrogation or otherwise,
shall be junior and subordinate in all respects to any Senior Lien in respect of
such Collateral.
2.Prohibition on Contesting Liens. In respect of any Collateral, the Junior
Representative, on behalf of each Junior Secured Party, in respect of such
Collateral agrees that it shall not, and hereby waives any right to:
(a)    contest, or support any other Person in contesting, in any proceeding
(including any Insolvency Proceeding), the priority, validity or enforceability
of any Senior Lien on such Collateral; or
(b)    demand, request, plead or otherwise assert or claim the benefit of any
marshalling, appraisal, valuation or similar right which it may have in respect
of such Collateral or the Senior Liens on such Collateral, except to the extent
that such rights are expressly granted in this Agreement.
2.3    Nature of Obligations. The [Term Loan] Representative on behalf of itself
and the other [Term Loan] Secured Parties acknowledges that a portion of the ABL
Obligations represents debt that is revolving in nature and that the amount
thereof that may be outstanding at any time or from time to time may be
increased or reduced and subsequently reborrowed, and that the terms of the ABL
Obligations may be modified, extended or amended from time to time, and that the
aggregate amount of the ABL Obligations may be increased, replaced or
refinanced, in each event, without notice to or consent by the [Term Loan]
Secured Parties and without affecting the provisions hereof. The ABL
Representative on behalf of itself and the other ABL Secured Parties
acknowledges that [Term Loan] Obligations may be replaced or refinanced without
notice to or consent by the ABL Secured Parties and without affecting the
provisions hereof. The Lien Priorities provided in Section 2.1 shall not be
altered or otherwise affected by any such amendment, modification, supplement,
extension, repayment, reborrowing, increase, replacement, renewal, restatement
or refinancing of either the ABL Obligations or the [Term Loan] Obligations, or
any portion thereof.






--------------------------------------------------------------------------------




2.4     No New Liens. (a) Until the ABL Obligations Payment Date, no [Term Loan]
Secured Party shall acquire or hold any Lien on any assets of any Loan Party
securing any [Term Loan] Obligation which assets are not also subject to the
Lien of the ABL Representative under the ABL Documents, subject to the Lien
Priority set forth herein. If any [Term Loan] Secured Party shall (nonetheless
and in breach hereof) acquire or hold any Lien on any assets of any Loan Party
securing any [Term Loan] Obligation which assets are not also subject to the
Lien of the ABL Representative under the ABL Documents, subject to the Lien
Priority set forth herein, then the [Term Loan] Representative (or the relevant
[Term Loan] Secured Party) shall, without the need for any further consent of
any other [Term Loan] Secured Party and notwithstanding anything to the contrary
in any other [Term Loan] Document be deemed to also hold and have held such lien
for the benefit of the ABL Representative as security for the ABL Obligations
(subject to the Lien Priority and other terms hereof) and shall promptly notify
the ABL Representative in writing of the existence of such Lien.
(b) Until the [Term Loan] Obligations Payment Date, no ABL Secured Party shall
acquire or hold any Lien on any assets of any Loan Party securing any ABL
Obligation which assets are not also subject to the Lien of the [Term Loan]
Representative under the [Term Loan] Documents, subject to the Lien Priority set
forth herein. If any ABL Secured Party shall (nonetheless and in breach hereof)
acquire or hold any Lien on any assets of any Loan Party securing any ABL
Obligation which assets are not also subject to the Lien of the [Term Loan]
Representative under the [Term Loan] Documents, subject to the Lien Priority set
forth herein, then the ABL Representative (or the relevant ABL Secured Party)
shall, without the need for any further consent of any other ABL Secured Party
and notwithstanding anything to the contrary in any other ABL Document be deemed
to also hold and have held such lien for the benefit of the [Term Loan]
Representative as security for the [Term Loan] Obligations (subject to the Lien
Priority and other terms hereof) and shall promptly notify the [Term Loan]
Representative in writing of the existence of such Lien.
2.5    Separate Grants of Security and Separate Classification. Each Secured
Party acknowledges and agrees that (i) the grants of Liens pursuant to the ABL
Security Documents and the [Term Loan] Security Documents constitute two
separate and distinct grants of Liens and (ii) because of, among other things,
their differing rights in the Common Collateral, the [Term Loan] Obligations are
fundamentally different from the ABL Obligations and should be separately
classified in any plan of reorganization proposed or adopted in an Insolvency
Proceeding. To further effectuate the intent of the parties as provided in the
immediately preceding sentence, if it is held that the claims of the ABL Secured
Parties and the [Term Loan] Secured Parties in respect of the Common Collateral
constitute claims in the same class (rather than separate classes of senior and
junior secured claims), then the ABL Secured Parties and the [Term Loan] Secured
Parties hereby acknowledge and agree that all distributions shall be made as if
there were separate classes of ABL Obligation claims and [Term Loan] Obligation
claims against the Loan Parties (with the effect being that, to the extent that
the aggregate value of the ABL Priority Collateral or [Term Loan] Priority
Collateral is sufficient (for this purpose ignoring all claims held by the other
Secured Parties), the ABL Secured Parties or the [Term Loan] Secured Parties,
respectively, shall be entitled to receive, in addition to amounts distributed
to them in respect of principal, pre-petition interest and other claims, all
amounts owing in respect of Post-Petition Interest that is available from each
pool of Priority Collateral for each of the ABL Secured Parties and the [Term
Loan] Secured Parties, respectively, before any distribution is made in respect
of the claims held by the other Secured Parties, with the other Secured Parties
hereby acknowledging and agreeing to turn over to the respective other Secured
Parties amounts otherwise received or receivable by them to the extent necessary
to effectuate the intent of this sentence, even if such turnover has the effect
of reducing the aggregate recoveries.
2.6    Agreements Regarding Actions to Perfect Liens. (a) The ABL Representative
agrees on behalf of itself and the other ABL Secured Parties that all mortgages,
deeds of trust, deeds and similar






--------------------------------------------------------------------------------




instruments (collectively, “mortgages”) now or thereafter filed against Real
Property in favor of or for the benefit of the ABL Representative shall contain
the following notation: “The lien created by this mortgage on the property
described herein is junior and subordinate to the lien on such property created
by any mortgage, deed of trust or similar instrument now or hereafter granted to
[__________], as [Term Loan] Representative, in accordance with the provisions
of the Intercreditor Agreement dated as of [__________], as amended, restated,
supplemented or otherwise modified from time to time.”
(b) Each of the ABL Representative and the [Term Loan] Representative hereby
acknowledges that, to the extent that it holds, or a third party holds on its
behalf, physical possession of or “control” (as defined in the Uniform
Commercial Code) over Common Collateral pursuant to the ABL Security Documents
or the [Term Loan] Security Documents, as applicable, such possession or control
is also for the benefit of the [Term Loan] Representative and the other [Term
Loan] Secured Parties or the ABL Representative and the other ABL Secured
Parties, as applicable, solely to the extent required to perfect their security
interest in such Common Collateral. Nothing in the preceding sentence shall be
construed to impose any duty on the ABL Representative or the [Term Loan]
Representative (or any third party acting on either such Person’s behalf) with
respect to such Common Collateral or provide the [Term Loan] Representative, any
other [Term Loan] Secured Party, the ABL Representative or any other ABL Secured
Party, as applicable, with any rights with respect to such Common Collateral
beyond those specified in this Agreement, the ABL Security Documents and the
[Term Loan] Security Documents, as applicable, provided that subsequent to the
occurrence of the ABL Obligations Payment Date (so long as the [Term Loan]
Obligations Payment Date shall not have occurred), the ABL Representative shall
(i) deliver to the [Term Loan] Representative, at the Loan Parties’ sole cost
and expense, the Common Collateral in its possession or control together with
any necessary endorsements to the extent required by the [Term Loan] Documents
or (ii) direct and deliver such Common Collateral as a court of competent
jurisdiction otherwise directs; provided, further, that subsequent to the
occurrence of the [Term Loan] Obligations Payment Date (so long as the ABL
Obligations Payment Date shall not have occurred), the [Term Loan]
Representative shall (i) deliver to the ABL Loan Representative, at the Loan
Parties’ sole cost and expense, the Common Collateral in its possession or
control together with any necessary endorsements to the extent required by the
ABL Documents or (ii) direct and deliver such Common Collateral as a court of
competent jurisdiction otherwise directs. The provisions of this Agreement are
intended solely to govern the respective Lien priorities as between the ABL
Secured Parties and the [Term Loan] Secured Parties and shall not impose on the
ABL Secured Parties or the [Term Loan] Secured Parties any obligations in
respect of the disposition of any Common Collateral (or any proceeds thereof)
that would conflict with prior perfected Liens or any claims thereon in favor of
any other Person that is not a Secured Party.
SECTION 3. Enforcement Rights.
3.1    Exclusive Enforcement. Until the Senior Obligations Payment Date has
occurred, whether or not an Insolvency Proceeding has been commenced by or
against any Loan Party, the Senior Secured Parties shall have the exclusive
right to take and continue any Enforcement Action (including the right to credit
bid their debt) with respect to the Senior Collateral, without any consultation
with or consent of any Junior Secured Party, but subject to the proviso set
forth in Section 5.1. Upon the occurrence and during the continuance of a
default or an event of default under the Senior Documents, the Senior
Representative and the other Senior Secured Parties may take and continue any
Enforcement Action with respect to the Senior Obligations and the Senior
Collateral in such order and manner as they may determine in their sole
discretion in accordance with the terms and conditions of the Senior Documents.






--------------------------------------------------------------------------------




3.2    Standstill and Waivers. Each Junior Representative, on behalf of itself
and the other Junior Secured Parties, agrees that, until the Senior Obligations
Payment Date has occurred, but subject to the proviso set forth in Section 5.1:
(i) they will not take or cause to be taken any action, the purpose or effect of
which is to make any Lien on any Senior Collateral that secures any Junior
Obligation pari passu with or senior to, or to give any Junior Secured Party any
preference or priority relative to, the Liens on the Senior Collateral securing
the Senior Obligations;
(ii) they will not contest, oppose, object to, interfere with, hinder or delay,
in any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding) or otherwise, any foreclosure, sale, lease,
exchange, transfer or other disposition of the Senior Collateral by any Senior
Secured Party or any other Enforcement Action taken (or any forbearance from
taking any Enforcement Action) in respect of the Senior Collateral by or on
behalf of any Senior Secured Party;
(iii) they have no right to (x) direct either the Senior Representative or any
other Senior Secured Party to exercise any right, remedy or power with respect
to the Senior Collateral or pursuant to the Senior Security Documents in respect
of the Senior Collateral or (y) consent or object to the exercise by the Senior
Representative or any other Senior Secured Party of any right, remedy or power
with respect to the Senior Collateral or pursuant to the Senior Security
Documents with respect to the Senior Collateral or to the timing or manner in
which any such right is exercised or not exercised (or, to the extent they may
have any such right described in this clause (iii), whether as a junior lien
creditor in respect of the Senior Collateral or otherwise, they hereby
irrevocably waive such right);
(iv) they will not institute any suit or other proceeding or assert in any suit,
Insolvency Proceeding or other proceeding any claim against any Senior Secured
Party seeking damages from or other relief by way of specific performance,
instructions or otherwise, with respect to, and no Senior Secured Party shall be
liable for, any action taken or omitted to be taken by any Senior Secured Party
with respect to the Senior Collateral or pursuant to the Senior Documents in
respect of the Senior Collateral;
(v) they will not commence judicial or nonjudicial foreclosure proceedings with
respect to, seek to have a trustee, receiver, liquidator or similar official
appointed for or over, attempt any action to take possession of any Senior
Collateral, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Senior
Collateral; and
(vi) they will not seek, and hereby waive any right, to have the Senior
Collateral or any part thereof marshaled upon any foreclosure or other
disposition of the Senior Collateral.
3.3     Judgment Creditors. In the event that any [Term Loan] Secured Party
becomes a judgment lien creditor in respect of Common Collateral as a result of
its enforcement of its rights as an unsecured creditor, such judgment lien shall
be subject to the terms of this Agreement for all purposes (including in
relation to the ABL Liens and the ABL Obligations) to the same extent as all
other Liens securing the [Term Loan] Obligations are subject to the terms of
this Agreement. In the event that any ABL Secured Party becomes a judgment lien
creditor in respect of Common Collateral as a result of its enforcement of its
rights as an unsecured creditor, such judgment lien shall be subject to the
terms of this Agreement for all purposes (including in relation to the [Term
Loan] Liens and the [Term Loan] Obligations) to the same extent as all other
Liens securing the ABL Obligations are subject to the terms of this Agreement.






--------------------------------------------------------------------------------




3.4    Cooperation; Sharing of Information and Access. (a) The [Term Loan]
Representative, on behalf of itself and the other [Term Loan] Secured Parties,
agrees that each of them shall take such actions as the ABL Representative shall
request in connection with the exercise by the ABL Secured Parties of their
rights set forth herein in respect of the ABL Priority Collateral. The ABL
Representative, on behalf of itself and the other ABL Secured Parties, agrees
that each of them shall take such actions as the [Term Loan] Representative
shall request in connection with the exercise by the [Term Loan] Secured Parties
of their rights set forth herein in respect of the [Term Loan] Priority
Collateral.
(b)    In the event that the ABL Representative shall, in the exercise of its
rights under the ABL Security Documents or otherwise, receive possession or
control of any books and Records of any Loan Party which contain information
identifying or pertaining to the [Term Loan] Priority Collateral, the ABL
Representative shall promptly notify the [Term Loan] Representative of such fact
and, upon request from the [Term Loan] Representative and as promptly as
practicable thereafter, either make available to the [Term Loan] Representative
such books and Records for inspection and duplication or provide to the [Term
Loan] Representative copies thereof. In the event that the [Term Loan]
Representative shall, in the exercise of its rights under the [Term Loan]
Security Documents or otherwise, receive possession or control of any books and
records of any Loan Party which contain information identifying or pertaining to
any of the ABL Priority Collateral, the [Term Loan] Representative shall
promptly notify the ABL Representative Agent of such fact and, upon request from
the ABL Representative and as promptly as practicable thereafter, either make
available to the ABL Representative such books and records for inspection and
duplication or provide the ABL Representative copies thereof. The ABL
Representative hereby irrevocably grants the [Term Loan] Representative a
non-exclusive worldwide license or right to use, to the maximum extent permitted
by applicable law and to the extent of the ABL Representative’s interest
therein, exercisable without payment of royalty or other compensation, to use
any of the Intellectual Property now or hereafter owned by, licensed to, or
otherwise used by the Loan Parties in order for [Term Loan] Representative and
[Term Loan] Secured Parties to purchase, use, market, repossess, possess, store,
assemble, manufacture, process, sell, transfer, distribute or otherwise dispose
of any asset included in the [Term Loan] Priority Collateral in connection with
the liquidation, disposition or realization upon the [Term Loan] Priority
Collateral in accordance with the terms and conditions of the [Term Loan]
Security Documents and the other [Term Loan] Documents. The ABL Representative
agrees that any sale, transfer or other disposition of any of the Loan Parties’
Intellectual Property (whether by foreclosure or otherwise) will be subject to
the [Term Loan] Representative’s rights as set forth in this Section 3.4.
(c) If the [Term Loan] Representative, or any agent or representative of the
[Term Loan] Representative, or any receiver, shall, after the commencement of
any Enforcement Action, obtain possession or physical control of any of the
[Term Loan] Priority Collateral, the [Term Loan] Representative shall promptly
notify the ABL Representative in writing of that fact, and the ABL
Representative shall, within ten (10) Business Days thereafter, notify the [Term
Loan] Representative in writing as to whether the ABL Representative desires to
exercise access rights under this Agreement. In addition, if the ABL
Representative, or any agent or representative of the ABL Representative, or any
receiver, shall obtain possession or physical control of any of the [Term Loan]
Priority Collateral in connection with an Enforcement Action, then the ABL
Representative shall promptly notify the [Term Loan] Representative that the ABL
Representative is exercising its access rights under this Agreement and its
rights under Section 3.4 under either circumstance. Upon delivery of such notice
by the ABL Representative to the [Term Loan] Representative, the parties shall
confer in good faith to coordinate with respect to the ABL Representative’s
exercise of such access rights, with such access rights to apply to any parcel
or item of [Term Loan] Priority Collateral access to which is reasonably
necessary to enable the ABL Representative during normal business hours to
convert ABL Priority Collateral consisting of raw materials and work-in-process
into saleable finished goods and/or to transport such ABL Priority Collateral to
a point where such conversion can occur, to otherwise prepare ABL Priority






--------------------------------------------------------------------------------




Collateral for sale and/or to arrange or effect the sale of ABL Priority
Collateral, all in accordance with the manner in which such matters are
completed in the ordinary course of business. Consistent with the definition of
“Access Period,” access rights will apply to differing parcels or items of [Term
Loan] Priority Collateral at differing times, in which case, a differing Access
Period will apply to each such parcel or items. During any pertinent Access
Period, the ABL Representative and its agents, representatives and designees
shall have an irrevocable, non-exclusive right to have access to, and a
rent-free right to use, the relevant parcel or item the [Term Loan] Priority
Collateral for the purposes described above. The ABL Representative shall take
proper and reasonable care under the circumstances of any [Term Loan] Priority
Collateral that is used by the ABL Representative during the Access Period and
repair and replace any damage (ordinary wear-and-tear excepted) caused by the
ABL Representative or its agents, representatives or designees and the ABL
Representative shall comply with all applicable laws in all material respects in
connection with its use or occupancy or possession of the ABL Priority
Collateral. The ABL Representative shall indemnify and hold harmless the [Term
Loan] Representative and the [Term Loan] Creditors for any injury or damage to
Persons or property (ordinary wear-and-tear excepted) caused by the acts or
omissions of Persons under its control; provided, however, that the ABL
Representative and the ABL Creditors will not be liable for any diminution in
the value of [Term Loan] Priority Collateral caused by the absence of the ABL
Priority Collateral therefrom. The ABL Representative and the [Term Loan]
Representative shall cooperate and use reasonable efforts to ensure that their
activities during the Access Period as described above do not interfere
materially with the activities of the other as described above, including the
right of [Term Loan] Representative to show the [Term Loan] Priority Collateral
to prospective purchasers and to ready the [Term Loan] Priority Collateral for
sale. Consistent with the definition of the term “Access Period,” if any order
or injunction is issued or stay is granted or is otherwise effective by
operation of law that prohibits the ABL Representative from exercising any of
its rights hereunder, then the Access Period granted to the ABL Representative
under this Section 3.4 shall be stayed during the period of such prohibition and
shall continue thereafter for the number of days remaining as required under
this Section 3.4. The [Term Loan] Representative shall not foreclose or
otherwise sell, remove or dispose of any of the [Term Loan] Priority Collateral
during the Access Period with respect to such Collateral if such Collateral is
reasonably necessary to enable the ABL Representative to convert, transport or
arrange to sell the ABL Priority Collateral as described above.
3.5    No Additional Rights For the Loan Parties Hereunder. Except as provided
in Section 3.6 hereof, if any ABL Secured Party or [Term Loan] Secured Party
shall enforce its rights or remedies in violation of the terms of this
Agreement, no Loan Party shall be entitled to use such violation as a defense to
any action by any ABL Secured Party or [Term Loan] Secured Party, nor to assert
such violation as a counterclaim or basis for set off or recoupment against any
ABL Secured Party or [Term Loan] Secured Party.
3.6    Actions Upon Breach. (a) If any ABL Secured Party or [Term Loan] Secured
Party, contrary to this Agreement, commences or participates in any action or
proceeding against any Loan Party or the Common Collateral, such Loan Party,
with the prior written consent of the ABL Representative or the [Term Loan]
Representative, as applicable, may interpose as a defense or dilatory plea the
making of this Agreement, and any ABL Secured Party or [Term Loan] Secured
Party, as applicable, may intervene and interpose such defense or plea in its or
their name or in the name of such Loan Party.
(b) Should any ABL Secured Party or [Term Loan] Secured Party, contrary to this
Agreement, in any way take, attempt to or threaten to take any action with
respect to the Common Collateral (including, without limitation, any attempt to
realize upon or enforce any remedy with respect to this Agreement), or fail to
take any action required by this Agreement, any ABL Secured Party or [Term Loan]
Secured Party (in its own name or in the name of the relevant Loan Party), as
applicable, or the relevant Loan Party, may obtain relief against such ABL
Secured Party or [Term Loan] Secured Party, as applicable, by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by each of






--------------------------------------------------------------------------------




the ABL Representative on behalf of each ABL Secured Party and the [Term Loan]
Representative on behalf of each [Term Loan] Secured Party that (i) the ABL
Secured Parties’ or [Term Loan] Secured Parties’, as applicable, damages from
its actions may at that time be difficult to ascertain and may be irreparable,
and (ii) each [Term Loan] Secured Party or ABL Secured Party, as applicable,
waives any defense that the Loan Parties and/or the [Term Loan] Secured Parties
and/or ABL Secured Parties, as applicable, cannot demonstrate damage and/or be
made whole by the awarding of damages.
SECTION 4. Application of Proceeds of Senior Collateral; Dispositions and
Releases of Lien; Notices and Insurance.
4.1    Application of Proceeds.
(a) Application of Proceeds of Senior Collateral. The Senior Representative and
Junior Representative hereby agree that all Senior Collateral, and all Proceeds
thereof, received by either of them in connection with the collection, sale or
disposition of Senior Collateral shall be applied,
first, to the payment of costs and expenses (including reasonable attorneys fees
and expenses and court costs) of the Senior Representative in connection with
such Enforcement Action,
second, to the payment of the Senior Obligations in accordance with the Senior
Documents until the Senior Obligations Payment Date,
third, to the payment of the Junior Obligations in accordance with the terms
thereof, and
fourth, the balance, if any, to the Loan Parties or to whosoever may be lawfully
entitled to receive the same or as a court of competent jurisdiction may direct.
(b) Limited Obligation or Liability. In exercising remedies, whether as a
secured creditor or otherwise, the Senior Representative shall have no
obligation or liability to the Junior Representative or to any Junior Secured
Party, regarding the adequacy of any Proceeds or for any action or omission,
save and except solely for an action or omission that breaches the express
obligations undertaken by each party under the terms of this Agreement.
(c) Segregation of Collateral. Until the occurrence of the Senior Obligations
Payment Date, any Senior Collateral that may be received by any Junior Secured
Party in violation of this Agreement shall be segregated and held in trust and
promptly paid over to the Senior Representative, for the benefit of the Senior
Secured Parties, in the same form as received, with any necessary endorsements,
and each Junior Secured Party hereby authorizes the Senior Representative to
make any such endorsements as agent for the Junior Representative (which
authorization, being coupled with an interest, is irrevocable).
4.2    Releases of Liens. Upon any release, sale or disposition of Senior
Collateral permitted pursuant to the terms of the Senior Documents that results
in the release of the Senior Lien on any Senior Collateral (including without
limitation any sale or other disposition pursuant to any Enforcement Action)
(other than release of the Senior Lien due to the occurrence of the Senior
Obligations Payment Date), the Junior Lien on such Senior Collateral (excluding
any portion of the proceeds of such Senior Collateral remaining after the Senior
Obligations Payment Date occurs) shall be automatically and unconditionally
released with no further consent or action of any Person. The Junior
Representative shall promptly execute and deliver such release documents and
instruments and shall take such further actions as the Senior Representative
shall request to evidence any release of the Junior Lien described in this
Section 4.2. The Junior Representative hereby appoints the Senior Representative
and any officer or duly authorized person






--------------------------------------------------------------------------------




of the Senior Representative, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power of attorney in the place and
stead of the Junior Representative and in the name of the Junior Representative
or in the Senior Representative’s own name, from time to time, in the Senior
Representative’s sole discretion, for the purposes of carrying out the terms of
this Section 4.2, to take any and all appropriate action and to execute and
deliver any and all documents and instruments as may be necessary or desirable
to accomplish the purposes of this Section 4.2, including, without limitation,
any financing statements, endorsements, assignments, releases or other documents
or instruments of transfer (which appointment, being coupled with an interest,
is irrevocable).
4.3    Certain Real Property Notices; Insurance. (a) The Loan Parties shall give
each of the [Term Loan] Representative and the ABL Representative at least
ninety (90) days prior written notice of any disposition of any Real Property
owned by any Loan Party at which ABL Priority Collateral is stored or otherwise
located.
(b) The [Term Loan] Representative shall give the ABL Representative at least
thirty (30) days notice prior to commencing any Enforcement Action against any
Real Property owned by any Loan Party at which ABL Priority Collateral is stored
or otherwise located or to dispossess any Loan Party from such Real Property.
(c) Proceeds of Common Collateral include insurance proceeds and therefore the
Lien Priority shall govern the ultimate disposition of casualty insurance
proceeds. The ABL Representative shall be named as additional insured or loss
payee, as applicable, with respect to all insurance policies relating to ABL
Priority Collateral and the [Term Loan] Representative shall be named as
additional insured or loss payee, as applicable, with respect to all insurance
policies relating to [Term Loan] Priority Collateral. The ABL Representative
shall have the sole and exclusive right, as against the [Term Loan]
Representative, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of ABL Priority Collateral. The [Term Loan]
Representative shall have the sole and exclusive right, as against the ABL
Representative, to adjust settlement of insurance claims in the event of any
covered loss, theft or destruction of [Term Loan] Priority Collateral. All
proceeds of such insurance shall be remitted to the ABL Representative or the
[Term Loan] Representative, as the case may be, and each of the [Term Loan]
Representative and ABL Representative shall cooperate (if necessary) in a
reasonable manner in effecting the payment of insurance proceeds in accordance
with Section 4.1.
SECTION 5. Insolvency Proceedings.
5.1    Filing of Motions. Until the Senior Obligations Payment Date has
occurred, the Junior Representative agrees on behalf of itself and the other
Junior Secured Parties that no Junior Secured Party shall, in or in connection
with any Insolvency Proceeding, file any pleadings or motions, take any position
at any hearing or proceeding of any nature, or otherwise take any action
whatsoever, in each case in respect of any of the Senior Collateral, including,
without limitation, with respect to the determination of any Liens or claims
held by the Senior Representative (including the validity and enforceability
thereof) or any other Senior Secured Party in respect of any Senior Collateral
or the value of any claims of such parties under Section 506(a) of the
Bankruptcy Code or otherwise; provided that the Junior Representative may (i)
file a proof of claim in an Insolvency Proceeding, and (ii) file any necessary
responsive or defensive pleadings in opposition of any motion or other pleadings
made by any Person objecting to or otherwise seeking the disallowance of any
Person objecting to or otherwise seeking the disallowance of the claims of the
Junior Secured Parties on the Senior Collateral, subject to the limitations
contained in this Agreement and only if consistent with the terms and the
limitations on the Junior Representative imposed hereby.






--------------------------------------------------------------------------------




5.2    Financing Matters. (a) If any Loan Party becomes subject to any
Insolvency Proceeding in the United States at any time prior to the ABL
Obligations Payment Date, and if the ABL Representative or the other ABL Secured
Parties desire to consent (or not object) to the use of cash collateral under
the Bankruptcy Code or to provide financing to any Loan Party under the
Bankruptcy Code or to consent (or not object) to the provision of such financing
to any Loan Party by any third party (any such financing, “ABL DIP Financing”),
then the [Term Loan] Representative agrees, on behalf of itself and the other
[Term Loan] Secured Parties, that each [Term Loan] Secured Party (a) will be
deemed to have consented to, will raise no objection to, nor support any other
Person objecting to, the use of such cash collateral or to such ABL DIP
Financing on the grounds of a failure to provide “adequate protection” for the
[Term Loan] Representative’s Lien on the [Term Loan] Collateral to secure the
[Term Loan] Obligations or on any other grounds (and will not request any
adequate protection solely as a result of such ABL DIP Financing) and (b) will
subordinate (and will be deemed hereunder to have subordinated) the [Term Loan]
Liens on any ABL Priority Collateral (i) to such ABL DIP Financing on the same
terms as the ABL Liens are subordinated thereto (and such subordination will not
alter in any manner the terms of this Agreement), (ii) to any adequate
protection provided to the ABL Secured Parties and (iii) to any “carve-out”
agreed to by the ABL Representative or the other ABL Secured Parties, so long as
(x) the [Term Loan] Representative retains its Lien on the [Term Loan]
Collateral to secure the [Term Loan] Obligations (in each case, including
Proceeds thereof arising after the commencement of the case under the Bankruptcy
Code) and, as to the [Term Loan] Priority Collateral only, such Lien has the
same priority as existed prior to the commencement of the case under the
Bankruptcy Code and any Lien securing such ABL DIP Financing is junior and
subordinate to the Lien of the [Term Loan] Representative on the [Term Loan]
Priority Collateral, (y) all Liens on ABL Priority Collateral securing any such
ABL DIP Financing shall be senior to or on a parity with the Liens of the ABL
Representative and the ABL Lenders securing the ABL Obligations on ABL Priority
Collateral and (z) if the ABL Representative receives a replacement or adequate
protection Lien on post-petition assets of the debtor to secure the ABL
Obligations, and such replacement or adequate protection Lien is on any of the
[Term Loan] Priority Collateral, (1) such replacement or adequate protection
Lien on such post-petition assets which are part of the [Term Loan] Priority
Collateral (the “Term Post-Petition Assets”) is junior and subordinate to the
Lien in favor of the [Term Loan] Representative on the [Term Loan] Priority
Collateral and (2) the [Term Loan] Representative also receives a replacement or
adequate protection Lien on such Term Post-Petition Assets of the debtor to
secure the [Term Loan] Obligations. In no event will any of the ABL Secured
Parties seek to obtain a priming Lien on any of the [Term Loan] Priority
Collateral and nothing contained herein shall be deemed to be a consent by [Term
Loan] Secured Parties to any adequate protection payments using [Term Loan]
Priority Collateral.


(b) If any Loan Party becomes subject to any Insolvency Proceeding in the United
States at any time prior to the [Term Loan] Obligations Payment Date, and if the
[Term Loan] Representative or the other [Term Loan] Secured Parties desire to
consent (or not object) or to provide financing to any Loan Party under the
Bankruptcy Code or to consent (or not object) to the provision of such financing
to any Loan Party by any third party (any such financing, “[Term Loan] DIP
Financing”), then the ABL Representative agrees, on behalf of itself and the
other ABL Secured Parties, that each ABL Secured Party (a) will be deemed to
have consented to, will raise no objection to, nor support any other Person
objecting to such [Term Loan] DIP Financing on the grounds of a failure to
provide “adequate protection” for the ABL Representative’s Lien on the ABL
Collateral to secure the ABL Obligations or on any other grounds (and will not
request any adequate protection solely as a result of such [Term Loan] DIP
Financing) and (b) will subordinate (and will be deemed hereunder to have
subordinated) the ABL Liens on any [Term Loan] Priority Collateral (i) to such
[Term Loan] DIP Financing on the same terms as the [Term Loan] Liens are
subordinated thereto (and such subordination will not alter in any manner the
terms of this Agreement), (ii) to any adequate protection provided to the [Term
Loan] Secured Parties and (iii) to any “carve-out” agreed to by the [Term Loan]
Representative or the other [Term Loan] Secured Parties, so long as (x) the ABL
Representative retains its






--------------------------------------------------------------------------------




Lien on the ABL Collateral to secure the ABL Obligations (in each case,
including Proceeds thereof arising after the commencement of the case under the
Bankruptcy Code) and, as to the ABL Priority Collateral only, such Lien has the
same priority as existed prior to the commencement of the case under the
Bankruptcy Code and any Lien securing such [Term Loan] DIP Financing is junior
and subordinate to the Lien of the ABL Representative on the ABL Priority
Collateral, (y) all Liens on [Term Loan] Priority Collateral securing any such
[Term Loan] DIP Financing shall be senior to or on a parity with the Liens of
the [Term Loan] Representative and the [Term Loan] Lenders securing the [Term
Loan] Obligations on [Term Loan] Priority Collateral and (z) if the [Term Loan]
Representative receives a replacement or adequate protection Lien on
post-petition assets of the debtor to secure the [Term Loan] Obligations, and
such replacement or adequate protection Lien is on any of the ABL Priority
Collateral, (1) such replacement or adequate protection Lien on such
post-petition assets which are part of the ABL Priority Collateral (the “ABL
Post-Petition Assets”) is junior and subordinate to the Lien in favor of the ABL
Representative on the ABL Priority Collateral and (2) the ABL Representative
also receives a replacement or adequate protection Lien on such ABL
Post-Petition Assets of the debtor to secure the ABL Obligations. In no event
will any of the [Term Loan] Secured Parties seek to obtain a priming Lien on any
of the ABL Priority Collateral, and nothing contained herein shall be deemed to
be a consent by the ABL Secured Parties to any adequate protection payments
using ABL Priority Collateral.


(c) All Liens granted to the [Term Loan] Representative or the ABL
Representative in any Insolvency Proceeding, whether as adequate protection or
otherwise, are intended to be and shall be deemed to be subject to the Lien
Priority and the other terms and conditions of this Agreement.


5.3    Relief From the Automatic Stay. Until the ABL Obligations Payment Date,
the [Term Loan] Representative agrees, on behalf of itself and the other [Term
Loan] Secured Parties, that none of them will seek relief from the automatic
stay or from any other stay in any Insolvency Proceeding or take any action in
derogation thereof, in each case in respect of any ABL Priority Collateral,
without the prior written consent of the ABL Representative. Until the [Term
Loan] Obligations Payment Date, the ABL Representative agrees, on behalf of
itself and the other ABL Secured Parties, that none of them will seek relief
from the automatic stay or from any other stay in any Insolvency Proceeding or
take any action in derogation thereof, in each case in respect of any [Term
Loan] Priority Collateral, without the prior written consent of the [Term Loan]
Representative. In addition, neither the [Term Loan] Representative nor the ABL
Representative shall seek any relief from the automatic stay with respect to any
Common Collateral without providing 30 days’ prior written notice to the other,
unless otherwise agreed by both the ABL Representative and the [Term Loan]
Representative.
5.4    No Contest. The Junior Representative, on behalf of itself and the Junior
Secured Parties, agrees that, prior to the Senior Obligations Payment Date, none
of them shall contest (or support any other Person contesting) (a) any request
by the Senior Representative or any Senior Secured Party for adequate protection
of its interest in the Senior Collateral (unless in contravention of Section
5.2(a) or (b), as applicable), or (b) any objection by the Senior Representative
or any Senior Secured Party to any motion, relief, action, or proceeding based
on a claim by the Senior Representative or any Senior Secured Party that its
interests in the Senior Collateral (unless in contravention of Section 5.2 (a)
or (b), as applicable) are not adequately protected (or any other similar
request under any law applicable to an Insolvency Proceeding), so long as any
Liens granted to the Senior Representative as adequate protection of its
interests are subject to this Agreement.
5.5    Avoidance Issues. If any Senior Secured Party is required in any
Insolvency Proceeding or otherwise to disgorge, turn over or otherwise pay to
the estate of any Loan Party, because such amount was avoided or ordered to be
paid or disgorged for any reason, including without limitation because it was
found






--------------------------------------------------------------------------------




to be a fraudulent or preferential transfer, any amount (a “Recovery”), whether
received as proceeds of security, enforcement of any right of set-off or
otherwise, then the Senior Obligations shall be reinstated to the extent of such
Recovery and deemed to be outstanding as if such payment had not occurred and
the Senior Obligations Payment Date shall be deemed not to have occurred. If
this Agreement shall have been terminated prior to such Recovery, this Agreement
shall be reinstated in full force and effect, and such prior termination shall
not diminish, release, discharge, impair or otherwise affect the obligations of
the parties hereto. The Junior Secured Parties agree that none of them shall be
entitled to benefit from any avoidance action affecting or otherwise relating to
any distribution or allocation made in accordance with this Agreement, whether
by preference or otherwise, it being understood and agreed that the benefit of
such avoidance action otherwise allocable to them shall instead be allocated and
turned over for application in accordance with the priorities set forth in this
Agreement.
5.6    Asset Dispositions in an Insolvency Proceeding. Neither the Junior
Representative nor any other Junior Secured Party shall, in an Insolvency
Proceeding or otherwise, oppose any sale or disposition of any Senior Collateral
that is supported by the Senior Secured Parties, and the Junior Representative
and each other Junior Secured Party will be deemed to have consented under
Section 363 of the Bankruptcy Code (and otherwise) to any sale of any Senior
Collateral supported by the Senior Secured Parties and to have released their
Liens on such assets; provided that this Section 5.6 shall not apply to any case
of a sale or disposition of Real Property unless the ABL Representative has
received at least 90 days prior notice of the consummation of any such sale.
5.7    Other Matters. To the extent that the Senior Representative or any Senior
Secured Party has or acquires rights under Section 363 or Section 364 of the
Bankruptcy Code with respect to any of the Junior Collateral, the Senior
Representative agrees, on behalf of itself and the other Senior Secured Parties,
not to assert any of such rights without the prior written consent of the Junior
Representative; provided that if requested by the Junior Representative, the
Senior Representative shall timely exercise such rights in the manner requested
by the Junior Representative, including any rights to payments in respect of
such rights.
5.9    Effectiveness in Insolvency Proceedings. This Agreement, which the
parties hereto expressly acknowledge is a “subordination agreement” under
section 510(a) of the Bankruptcy Code, shall be effective before, during and
after the commencement of an Insolvency Proceeding.
SECTION 6. [Term Loan] Documents and ABL Documents.
(a) Each Loan Party and the [Term Loan] Representative, on behalf of itself and
the [Term Loan] Secured Parties, agrees that it shall not at any time execute or
deliver any amendment or other modification to any of the [Term Loan] Documents
inconsistent with or in violation of this Agreement.
(b) Each Loan Party and the ABL Representative, on behalf of itself and the ABL
Secured Parties, agrees that it shall not at any time execute or deliver any
amendment or other modification to any of the ABL Documents inconsistent with or
in violation of this Agreement.
(c) In the event the Senior Representative enters into any amendment, waiver or
consent in respect of any of the Senior Security Documents for the purpose of
adding to, or deleting from, or waiving or consenting to any departures from any
provisions of, any Senior Security Document or changing in any manner the rights
of any parties thereunder, in each case solely with respect to any Senior
Collateral, then such amendment, waiver or consent shall apply automatically to
any comparable provision of the Comparable Security Document without the consent
of or action by any Junior Secured Party (with all such amendments, waivers and
modifications subject to the terms hereof); provided that, (i) no such
amendment, waiver or consent shall have the effect of removing assets subject to
the Lien of any Junior Security Document, except






--------------------------------------------------------------------------------




to the extent that a release of such Lien is permitted by Section 4.2, (ii) any
such amendment, waiver or consent that materially and adversely affects the
rights of the Junior Secured Parties and does not affect the Senior Secured
Parties in a like or similar manner shall not apply to the Junior Security
Documents without the consent of the Junior Representative, (iii) no such
amendment, waiver or consent with respect to any provision applicable to the
Junior Representative under the Junior Loan Documents shall be made without the
prior written consent of the Junior Representative and (iv) notice of such
amendment, waiver or consent shall be given to the Junior Representative no
later than 30 days after its effectiveness, provided that the failure to give
such notice shall not affect the effectiveness and validity thereof.
SECTION 7. Purchase Options.
7.1    Notice of Exercise. (a) Upon the occurrence and during the continuance of
an “Event of Default” under the ABL Documents, if such Event of Default remains
uncured or unwaived for at least thirty (30) consecutive days and the requisite
ABL Lenders have not agreed to forbear from the exercise of remedies, all or a
portion of the [Term Loan] Creditors, acting as a single group, shall have the
option at any time upon five (5) Business Days’ prior written notice to the ABL
Representative to purchase all of the ABL Obligations from the ABL Secured
Parties. Such notice from such [Term Loan] Creditors to the ABL Representative
shall be irrevocable.
(b) Upon the occurrence and during the continuance of an “Event of Default”
under the [Term Loan] Documents, if such Event of Default remains uncured or
unwaived for at least thirty (30) consecutive days and the requisite [Term Loan]
Lenders have not agreed to forbear from the exercise of remedies, all or a
portion of the ABL Creditors, acting as a single group, shall have the option at
any time upon five (5) Business Days’ prior written notice to the [Term Loan]
Representative (with a copy to the [Term Loan] Representative) to purchase all
of the [Term Loan] Obligations from the [Term Loan] Lenders. Such notice from
such ABL Creditors to the [Term Loan] Representative shall be irrevocable.
7.2     Purchase and Sale. (a) On the date specified by the relevant [Term Loan]
Creditors in the notice contemplated by Section 7.1(a) above (which shall not be
less than five (5) Business Days, nor more than twenty (20) calendar days, after
the receipt by the ABL Representative of the notice of the relevant [Term Loan]
Creditor’s election to exercise such option), the ABL Lenders shall sell to the
relevant [Term Loan] Creditors, and the relevant [Term Loan] Creditors shall
purchase from the ABL Lenders, the ABL Obligations, provided that, the ABL
Representative and the ABL Secured Parties shall retain all rights to be
indemnified or held harmless by the Loan Parties in accordance with the terms of
the ABL Documents but shall not retain any rights to the security therefor.
(b) On the date specified by the relevant ABL Creditors in the notice
contemplated by Section 7.1(b) above (which shall not be less than five (5)
Business Days, nor more than twenty (20) calendar days, after the receipt by the
[Term Loan] Representative of the notice of the relevant ABL Creditor’s election
to exercise such option), the [Term Loan] Lenders shall sell to the relevant ABL
Creditors, and the relevant ABL Creditors shall purchase from the [Term Loan]
Lenders, the [Term Loan] Obligations, provided that, the [Term Loan]
Representative, the [Term Loan] Representative and the [Term Loan] Secured
Parties shall retain all rights to be indemnified or held harmless by the Loan
Parties in accordance with the terms of the [Term Loan] Documents but shall not
retain any rights to the security therefor.
7.3    Payment of Purchase Price. Upon the date of such purchase and sale, the
relevant [Term Loan] Creditors or the relevant ABL Creditors, as applicable,
shall (a) pay to the ABL Representative for the benefit of the ABL Lenders (with
respect to a purchase of the ABL Obligations) or to the [Term Loan]
Representative for the benefit of the [Term Loan] Lenders (with respect to a
purchase of the [Term Loan]






--------------------------------------------------------------------------------




Obligations) as the purchase price therefor the full amount of all the ABL
Obligations or [Term Loan] Obligations, as applicable, then outstanding and
unpaid (including principal, interest, fees and expenses, including reasonable
attorneys’ fees and legal expenses but specifically excluding any prepayment
premium, termination or similar fees), (b) with respect to a purchase of the ABL
Obligations, furnish cash collateral to the ABL Representative in a manner and
in such amounts as the ABL Representative determines is reasonably necessary to
secure the ABL Representative, the ABL Secured Parties, letter of credit issuing
banks and applicable affiliates in connection with any issued and outstanding
letters of credit, hedging obligations and cash management obligations secured
by the ABL Documents, (c) with respect to a purchase of the ABL Obligations,
agree to reimburse the ABL Representative, the ABL Secured Parties and letter of
credit issuing banks for any loss, cost, damage or expense (including reasonable
attorneys’ fees and legal expenses) in connection with any commissions, fees,
costs or expenses related to any issued and outstanding letters of credit as
described above and any checks or other payments provisionally credited to the
ABL Obligations, and/or as to which the ABL Representative has not yet received
final payment, (d) agree to reimburse the ABL Secured Parties or the [Term Loan]
Secured Parties, as applicable, and with respect to a purchase of the ABL
Obligations letter of credit issuing banks, in respect of indemnification
obligations of the Loan Parties under the ABL Documents or the [Term Loan]
Documents, as applicable, as to matters or circumstances known to the ABL
Representative, the [Term Loan] Representative or the [Term Loan]
Representative, as applicable, at the time of the purchase and sale which would
reasonably be expected to result in any loss, cost, damage or expense (including
reasonable attorneys’ fees and legal expenses) to the ABL Secured Parties, the
[Term Loan] Secured Parties or letter of credit issuing banks, as applicable,
and (e) agree to indemnify and hold harmless the ABL Secured Parties or the
[Term Loan] Secured Parties, as applicable, and with respect to a purchase of
the ABL Obligations letter of credit issuing banks, from and against any loss,
liability, claim, damage or expense (including reasonable fees and expenses of
legal counsel) arising out of any claim asserted by a third party in respect of
the ABL Obligations or the [Term Loan] Obligations, as applicable, as a direct
result of any acts by any [Term Loan] Secured Party or any ABL Secured Party, as
applicable, occurring after the date of such purchase. Such purchase price and
cash collateral shall be remitted by wire transfer in federal funds to such bank
account in New York, New York as the ABL Representative or the [Term Loan]
Representative, as applicable, may designate in writing for such purpose.
7.4     Limitation on Representations and Warranties. Such purchase shall be
expressly made without representation or warranty of any kind by any selling
party (or the applicable Representative or the [Term Loan] Representative) and
without recourse of any kind, except that the selling party shall represent and
warrant: (a) the amount of the ABL Obligations or [Term Loan] Obligations, as
applicable, being purchased from it, (b) that such ABL Secured Party or [Term
Loan] Secured Party, as applicable, owns the ABL Obligations or [Term Loan]
Obligations, as applicable, free and clear of any Liens or encumbrances and
(c) that such ABL Secured Party or [Term Loan] Secured Party, as applicable, has
the right to assign such ABL Obligations or [Term Loan] Obligations, as
applicable, and the assignment is duly authorized.
SECTION 8. Reliance; Waivers; etc.
8.1    Reliance. The ABL Documents are deemed to have been executed and
delivered, and all extensions of credit thereunder are deemed to have been made
or incurred, in reliance upon this Agreement. The [Term Loan] Representative, on
behalf of it itself and the other [Term Loan] Secured Parties, expressly waives
all notice of the acceptance of and reliance on this Agreement by the ABL
Representative and the other ABL Secured Parties. The [Term Loan] Documents are
deemed to have been executed and delivered and all extensions of credit
thereunder are deemed to have been made or incurred, in reliance upon this
Agreement. The ABL Representative, on behalf of itself and the other ABL Secured
Parties, expressly waives all notices of the acceptance of and reliance on this
Agreement by the [Term Loan] Representative and the other [Term Loan] Secured
Parties.






--------------------------------------------------------------------------------




8.2    No Warranties or Liability. The [Term Loan] Representative and the ABL
Representative acknowledge and agree that neither has made any representation or
warranty with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any other ABL Document or any [Term Loan]
Document. Except as otherwise provided in this Agreement, the [Term Loan]
Representative and the ABL Representative will be entitled to manage and
supervise the respective extensions of credit to any Loan Party in accordance
with law and their usual practices, modified from time to time as they deem
appropriate.
8.3    No Waivers. No right or benefit of any party hereunder shall at any time
in any way be prejudiced or impaired by any act or failure to act on the part of
such party or any other party hereto or by any noncompliance by any Loan Party
with the terms and conditions of any of the ABL Documents or the [Term Loan]
Documents.
SECTION 9. Obligations Unconditional. All rights, interests, agreements and
obligations hereunder of the Senior Representative and the Senior Secured
Parties in respect of any Collateral and the Junior Representative and the
Junior Secured Parties in respect of such Collateral shall remain in full force
and effect regardless of:
(a)    any lack of validity or enforceability of any Senior Document or any
Junior Document and regardless of whether the Liens of the Senior Representative
and Senior Secured Parties are not perfected or are voidable for any reason;
(b)    any change in the time, manner or place of payment of, or in any other
terms of, all or any of the Senior Obligations or Junior Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any Senior
Document or any Junior Document;
(c)    any exchange, release or lack of perfection of any Lien on any Collateral
or any other asset, or any amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of all or any of the Senior
Obligations or Junior Obligations or any guarantee thereof;
(d)    the commencement of any Insolvency Proceeding in respect of any Loan
Party; or
(e)    any other circumstances which otherwise might constitute a defense
available to, or a discharge of, any Loan Party in respect of any Secured
Obligation or of any Junior Secured Party in respect of this Agreement.
SECTION 10. Miscellaneous.
10.1    Rights of Subrogation. The [Term Loan] Representative, for and on behalf
of itself and the [Term Loan] Secured Parties, agrees that no payment to the ABL
Representative or any ABL Secured Party pursuant to the provisions of this
Agreement shall entitle the [Term Loan] Representative or any [Term Loan]
Secured Party to exercise any rights of subrogation in respect thereof until the
ABL Obligations Payment Date. Following the ABL Obligations Payment Date, the
ABL Representative agrees to execute such documents, agreements, and instruments
as the [Term Loan] Representative or any [Term Loan] Secured Party may
reasonably request to evidence the transfer by subrogation to any such Person of
an interest in the ABL Obligations resulting from payments to the ABL
Representative by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
ABL Representative are paid by such Person upon request for payment thereof. The
ABL Representative, for and on behalf of itself and the ABL Secured Parties,
agrees that no payment to the [Term Loan] Representative or any [Term Loan]
Secured Party pursuant to the provisions of this Agreement shall entitle






--------------------------------------------------------------------------------




the ABL Representative or any ABL Secured Party to exercise any rights of
subrogation in respect thereof until the [Term Loan] Obligations Payment Date.
Following the [Term Loan] Obligations Payment Date, the [Term Loan]
Representative agrees to execute such documents, agreements, and instruments as
the ABL Representative or any ABL Secured Party may reasonably request to
evidence the transfer by subrogation to any such Person of an interest in the
[Term Loan] Obligations resulting from payments to the [Term Loan]
Representative by such Person, so long as all costs and expenses (including all
reasonable legal fees and disbursements) incurred in connection therewith by the
[Term Loan] Representative are paid by such Person upon request for payment
thereof.
10.2    Further Assurances. Each of the [Term Loan] Representative and the ABL
Representative will, at their own expense and at any time and from time to time,
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that the other party may
reasonably request, in order to protect any right or interest granted or
purported to be granted hereby or to enable the ABL Representative or the [Term
Loan] Representative to exercise and enforce its rights and remedies hereunder;
provided, however, that no party shall be required to pay over any payment or
distribution, execute any instruments or documents, or take any other action
referred to in this Section 10.2, to the extent that such action would
contravene any law, order or other legal requirement or any of the terms or
provisions of this Agreement, and in the event of a controversy or dispute, such
party may interplead any payment or distribution in any court of competent
jurisdiction, without further responsibility in respect of such payment or
distribution under this Section 10.2.
10.3    Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any ABL Document or any [Term Loan] Document,
the provisions of this Agreement shall govern.
10.4    Continuing Nature of Provisions. Subject to Section 5.5, this Agreement
shall continue to be effective, and shall not be revocable by any party hereto,
until the earlier of (i) the ABL Obligations Payment Date and (ii) the [Term
Loan] Obligations Payment Date. This is a continuing agreement and the ABL
Secured Parties and the [Term Loan] Secured Parties may continue, at any time
and without notice to the other parties hereto, to extend credit and other
financial accommodations, lend monies and provide indebtedness to, or for the
benefit of, any Loan Party on the faith hereof.
10.5    Amendments; Waivers. (a) No amendment or modification of any of the
provisions of this Agreement shall be effective unless the same shall be in
writing and signed by the ABL Representative and the [Term Loan] Representative,
and, in the case of amendments or modifications of Sections 3.5, 3.6, 10.7 or
10.8 that directly affect the rights or duties of any Loan Party, such Loan
Party.
(b) It is understood that the ABL Representative and the [Term Loan]
Representative, without the consent of any other ABL Secured Party or [Term
Loan] Secured Party, may in their discretion determine that a supplemental
agreement (which may take the form of an amendment and restatement of this
Agreement) is necessary or appropriate to facilitate having additional
indebtedness or other obligations (“Additional Debt”) of any of the Loan Parties
become ABL Obligations or [Term Loan] Obligations, as the case may be, under
this Agreement, which supplemental agreement shall specify whether such
Additional Debt constitutes ABL Obligations or [Term Loan] Obligations,
provided, that such Additional Debt is permitted to be incurred by the ABL
Agreement and [Term Loan] Agreement then extant, and is permitted by said
Agreements to be subject to the provisions of this Agreement as ABL Obligations
or [Term Loan] Obligations, as applicable.
10.6    Information Concerning Financial Condition of the Loan Parties. Each of
the [Term Loan] Representative and the ABL Representative hereby assume
responsibility for keeping itself informed of the






--------------------------------------------------------------------------------




financial condition of the Loan Parties and all other circumstances bearing upon
the risk of nonpayment of the ABL Obligations or the [Term Loan] Obligations.
The [Term Loan] Representative and the ABL Representative hereby agree that no
party shall have any duty to advise any other party of information known to it
regarding such condition or any such circumstances (except as otherwise provided
in the ABL Documents and [Term Loan] Documents). In the event the [Term Loan]
Representative or the ABL Representative, in its sole discretion, undertakes at
any time or from time to time to provide any information to any other party to
this Agreement, it shall be under no obligation (a) to provide any such
information to such other party or any other party on any subsequent occasion,
(b) to undertake any investigation not a part of its regular business routine,
or (c) to disclose any other information.
10.7    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York, except as otherwise required by
mandatory provisions of law and except to the extent that remedies provided by
the laws of any jurisdiction other than the State of New York are governed by
the laws of such jurisdiction.
10.8    Submission to Jurisdiction; JURY TRIAL WAIVER. (a)  Each ABL Secured
Party, each [Term Loan] Secured Party and each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in the
Borough of Manhattan, and of the United States District Court of the Southern
District of New York sitting in the Borough of Manhattan, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Agreement, or for recognition or enforcement of any judgment, and each
such party hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by law, in such Federal court. Each
such party agrees that a final judgment in any such action or proceeding shall
be conclusive and may be enforced in other jurisdictions by suit on the judgment
or in any other manner provided by law. Nothing in this Agreement shall affect
any right that the any ABL Secured Party or [Term Loan] Secured Party may
otherwise have to bring any action or proceeding against any Loan Party or its
properties in the courts of any jurisdiction.
(b) Each ABL Secured Party, each [Term Loan] Secured Party and each Loan Party
hereby irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so (i) any objection it may now or hereafter have to
the laying of venue of any suit, action or proceeding arising out of or relating
to this Agreement in any court referred to in paragraph (a) of this Section and
(ii) the defense of an inconvenient forum to the maintenance of such action or
proceeding.
(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 10.9. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.
(d) EACH PARTY HERETO HEREBY WAIVES ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT OR ANY OF
THE TRANSACTIONS CONTEMPLATED HEREIN, INCLUDING CONTRACT CLAIMS, TORT CLAIMS,
BREACH OF DUTY CLAIMS, AND ALL OTHER COMMON LAW OR STATUTORY CLAIMS. EACH PARTY
HERETO REPRESENTS THAT IT HAS REVIEWED THIS WAIVER AND IT KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL
COUNSEL. IN THE EVENT OF LITIGATION, A COPY OF THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.






--------------------------------------------------------------------------------




10.9    Notices. Unless otherwise specifically provided herein, any notice or
other communication herein required or permitted to be given shall be in writing
and may be personally served, telecopied, or sent by overnight express courier
service or United States mail and shall be deemed to have been given when
delivered in person or by courier service, upon receipt of a telecopy or five
days after deposit in the United States mail (certified, with postage prepaid
and properly addressed). For the purposes hereof, the addresses of the parties
hereto (until notice of a change thereof is delivered as provided in this
Section 10.9) shall be as set forth below each party’s name on the signature
pages hereof, or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.
10.10    Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of each of the parties hereto and each of the ABL Secured Parties
and [Term Loan] Secured Parties and their respective successors and assigns, and
nothing herein is intended, or shall be construed to give, any other Person any
right, remedy or claim under, to or in respect of this Agreement or any
Collateral.
10.11    Headings. Section headings used herein are for convenience of reference
only, are not part of this Agreement and shall not affect the construction of,
or be taken into consideration in interpreting, this Agreement.
10.12    Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
10.13    Other Remedies. For avoidance of doubt, it is understood that nothing
in this Agreement shall prevent any ABL Secured Party or any [Term Loan] Secured
Party from exercising any available remedy to accelerate the maturity of any
indebtedness or other obligations owing under the ABL Documents or the [Term
Loan] Documents, as applicable, or to demand payment under any guarantee in
respect thereof.
10.14    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement. This Agreement shall become effective when it shall have been
executed by each party hereto.
10.15    Additional Loan Parties. Borrower shall cause each Person that becomes
a Loan Party after the date hereof to become a party to this Agreement by
execution and delivery by such Person of a Joinder Agreement in the form of
Annex 1 hereto.


[SIGNATURE PAGES TO FOLLOW]






--------------------------------------------------------------------------------






        
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.


JPMORGAN CHASE BANK, N.A., as ABL Representative for and on behalf of the ABL
Secured Parties
By:________________________________
Name:
Title:
Address for Notices:


1300 East 9th Street FL 13
Cleveland, Ohio 44114
Attention: Randy Abrams
Telecopy No.: (216) 781-2071
E-mail: randy.j.abrams@chase.com


[__________], as [Term Loan] Representative for and on behalf of the [Term Loan]
Secured Parties
By:________________________________
Name:
Title:
Address for Notices:
    
____________________________________
____________________________________
____________________________________
Attention:
Telecopy No.:






--------------------------------------------------------------------------------




TIMKENSTEEL CORPORATION
By:________________________________
Name:
Title:
Address for Notices:
    
TimkenSteel Corporation
1835 Dueber Avenue, S.W.
Canton, Ohio 44706
Attention: Sushmit Patel
Email: sushmit.patel@timkensteel.com








--------------------------------------------------------------------------------




ANNEX 1


JOINDER AGREEMENT
THIS JOINDER AGREEMENT (this “Agreement”), dated as of ________ ____, 201_, is
executed by ________________________________, a _________________ (the “New
Subsidiary”) in favor of JPMORGAN CHASE BANK, N.A. (“ABL Representative”) and
_______________________________________ (“[Term Loan] Representative”), in their
capacities as ABL Representative and [Term Loan] Representative, respectively,
under that certain Intercreditor Agreement (the “Intercreditor Agreement”),
dated as of [__________] among the ABL Representative, the [Term Loan]
Representative, TimkenSteel Corporation and each of the other Loan Parties party
thereto. All capitalized terms used herein and not otherwise defined shall have
the meanings set forth in the Intercreditor Agreement.


The New Subsidiary, for the benefit of the ABL Representative and the [Term
Loan] Representative, hereby agrees as follows:


1.    The New Subsidiary hereby acknowledges the Intercreditor Agreement and
acknowledges, agrees and confirms that, by its execution of this Agreement, the
New Subsidiary will be deemed to be a Loan Party under the Intercreditor
Agreement and shall have all of the obligations of a Loan Party thereunder as if
it had executed the Intercreditor Agreement. The New Subsidiary hereby ratifies,
as of the date hereof, and agrees to be bound by, all of the terms, provisions
and conditions contained in the Intercreditor Agreement.


2.    The address of the New Subsidiary for purposes of Section 10.09 of the
Intercreditor Agreement is as follows:
                        
                        
                        
                        
                        


3.    THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE NEW SUBSIDIARY
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.
 






--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the New Subsidiary has caused this Agreement to be duly
executed by its authorized officer, as of the day and year first above written.


[NEW SUBSIDIARY]




By:                    
Name:                    
Title:                






